Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

Dated as of November 7, 2016

among

COHERENT, INC.,

as the Parent,

COHERENT HOLDING GMBH,
as the Borrower,

CERTAIN SUBSIDIARIES IDENTIFIED HEREIN,
as Guarantors,

BARCLAYS BANK PLC,
as Administrative Agent and as an L/C Issuer,

BANK OF AMERICA, N.A., as an L/C Issuer,

MUFG UNION BANK, N.A., as an L/C Issuer

THE OTHER LENDERS PARTY HERETO,

BARCLAYS BANK PLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

and

BARCLAYS BANK PLC,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

60

1.03.

Accounting Terms

61

1.04.

Rounding

62

1.05.

Exchange Rates; Currency Equivalents

62

1.06.

Additional Alternative Currencies

62

1.07.

Change of Currency

63

1.08.

Times of Day

64

1.09.

Letter of Credit Amounts

64

1.10.

Guaranty and Security Principles

64

1.11.

Available Amount Transactions

64

1.12.

Limited Condition Acquisitions

64

1.13.

Dutch Terms and Construction

65

1.14.

Spanish Terms and Construction

65

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

66

2.01.

Revolving Loans, Term Loans and Incremental Term Loans

66

2.02.

Borrowings, Conversions and Continuations of Loans

70

2.03.

Letters of Credit

72

2.04.

Swing Line Loans

81

2.05.

Prepayments

83

2.06.

Termination or Reduction of Commitments

88

2.07.

Repayments of Loans

89

2.08.

Interest

89

2.09.

Fees

90

2.10.

Computation of Interest and Fees

91

2.11.

Evidence of Debt

91

2.12.

Payments Generally; Administrative Agent’s Clawback

91

2.13.

Sharing of Payments by Lenders

93

2.14.

Cash Collateral

94

2.15.

Defaulting Lenders

95

2.16.

[Reserved]

97

2.17.

Refinancing Amendments

97

2.18.

Extension of Term Loans; Extension of Revolving Loans

99

2.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

102

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

103

3.01.

Taxes

103

3.02.

Illegality

107

3.03.

Inability to Determine Rates

107

3.04.

Increased Costs

108

3.05.

Compensation for Losses

110

3.06.

Mitigation Obligations; Replacement of Lenders

110

3.07.

Survival

111

3.08.

VAT

111

 

--------------------------------------------------------------------------------


 

ARTICLE IV

GUARANTY

112

4.01.

The Guaranty

112

4.02.

Obligations Unconditional

112

4.03.

Reinstatement

113

4.04.

Certain Additional Waivers

114

4.05.

Remedies

114

4.06.

Rights of Contribution

114

4.07.

Guarantee of Payment; Continuing Guarantee

114

4.08.

Limitation on Guaranty

114

4.09.

Limitation on Guaranty by German Guarantors

114

4.10.

Limitation on Guaranty by Spanish Guarantors

119

4.11.

Limitation on Guaranty by UK Guarantors

120

4.12.

Keepwell

120

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

120

5.01.

Conditions Precedent to Initial Credit Extensions on the Closing Date

120

5.02.

Conditions to Credit Extensions After the Closing Date

125

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

126

6.01.

Existence

126

6.02.

Corporate Power; Authorization; Governmental Consents

126

6.03.

No Contravention

127

6.04.

Binding Effect

127

6.05.

Financial Statements; No Material Adverse Effect

127

6.06.

Litigation

127

6.07.

No Default

128

6.08.

Ownership of Property

128

6.09.

Environmental Compliance

128

6.10.

Insurance

128

6.11.

Taxes

128

6.12.

ERISA Compliance

129

6.13.

Subsidiaries

129

6.14.

Use of Proceeds; Margin Regulations; Investment Company Act

129

6.15.

Disclosure

130

6.16.

Compliance with Laws

130

6.17.

Intellectual Property

130

6.18.

Solvency

131

6.19.

Perfection of Security Interests in the Collateral

131

6.20.

Business Locations; Taxpayer Identification Number

131

6.21.

Anti-Terrorism Laws; OFAC

131

6.22.

Anti-Corruption Laws; FCPA

132

6.23.

Anti-Money Laundering

132

6.24.

COMI

132

6.25.

Financial Assistance

132

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

133

7.01.

Financial Statements

133

7.02.

Certificates; Other Information

133

7.03.

Notices

135

7.04.

Taxes

136

7.05.

Preservation of Existence, Etc.

136

 

--------------------------------------------------------------------------------


 

7.06.

Maintenance of Properties

137

7.07.

Maintenance of Insurance

137

7.08.

Compliance with Laws and Material Contractual Obligations

137

7.09.

Books and Records

137

7.10.

Inspection Rights

138

7.11.

Use of Proceeds

138

7.12.

Additional Subsidiaries

138

7.13.

Further Assurances

139

7.14.

Pledged Assets

140

7.15.

COMI

140

7.16.

Ratings

141

7.17.

Designation of Subsidiaries

141

7.18.

Margin Regulations

141

7.19.

Environmental Compliance

141

7.20.

Policies and Procedures

142

7.21.

Post-Closing Obligations

142

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

142

8.01.

Liens

142

8.02.

Investments

147

8.03.

Indebtedness

150

8.04.

Fundamental Changes

153

8.05.

Dispositions

154

8.06.

Restricted Payments

157

8.07.

Change in Nature of Business

158

8.08.

Transactions with Affiliates

158

8.09.

Burdensome Agreements

158

8.10.

Use of Proceeds

161

8.11.

Senior Secured Net Leverage Ratio

161

8.12.

Prepayment of Other Indebtedness, Etc.

161

8.13.

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

162

8.14.

Sales and Lease-Backs

162

 

 

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

163

9.01.

Events of Default

163

9.02.

Remedies Upon Event of Default

165

9.03.

Application of Funds

166

 

 

 

ARTICLE X

ADMINISTRATIVE AGENT

167

10.01.

Appointment and Authority

167

10.02.

Rights as a Lender

168

10.03.

Exculpatory Provisions

169

10.04.

Reliance by Administrative Agent

169

10.05.

Delegation of Duties

170

10.06.

Resignation of Administrative Agent

170

10.07.

Non-Reliance on Administrative Agent and Other Lenders

171

10.08.

No Other Duties; Etc.

171

10.09.

Administrative Agent May File Proofs of Claim

172

10.10.

Collateral and Guaranty Matters

172

10.11.

Secured Swap Contracts and Secured Treasury Management Agreements

173

 

--------------------------------------------------------------------------------


 

10.12.

Delivery of Information

173

10.13.

Actions by Administrative Agent

173

10.14.

Authorization of the Administrative Agent under German Law

174

 

 

 

ARTICLE XI

MISCELLANEOUS

175

11.01.

Amendments, Etc.

175

11.02.

Notices; Effectiveness; Electronic Communications

178

11.03.

No Waiver; Cumulative Remedies; Enforcement

179

11.04.

Expenses; Indemnity; and Damage Waiver

180

11.05.

Payments Set Aside

182

11.06.

Successors and Assigns

183

11.07.

Treatment of Certain Information; Confidentiality

188

11.08.

Set-off; Several Obligations

189

11.09.

Interest Rate Limitation

189

11.10.

Counterparts; Integration; Effectiveness

190

11.11.

Survival of Representations and Warranties

190

11.12.

Severability

190

11.13.

Replacement of Lenders

190

11.14.

Governing Law; Jurisdiction; Etc.

191

11.15.

Waiver of Right to Trial by Jury

193

11.16.

No Advisory or Fiduciary Responsibility

193

11.17.

Electronic Execution of Assignments and Certain Other Documents

194

11.18.

USA PATRIOT Act Notice

194

11.19.

Judgment Currency

195

11.20.

Release of Collateral and Guaranty Obligations

195

11.21.

Waiver of Sovereign Immunity

197

11.22.

Intercreditor Agreements

197

11.23.

Parent Action

197

11.24.

Parallel Debt

198

11.25.

Spanish Formalities

199

11.26.

Dutch CIT Fiscal Unity

200

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

2.01

Commitments and Applicable Percentages

 

 

 

 

EXHIBITS

 

 

 

 

 

1.01(a)

Form of Incremental Term Loan Agreement

 

1.01(b)

Form of U.S. Security Agreement

 

1.01(c)

Form of Euro Term Note

 

1.01(d)

Form of Revolving Note

 

1.01(e)

Form of Swing Line Note

 

1.01(f)

Form of Prepayment Notice

 

1.10

Guaranty and Security Principles

 

2.02

Form of Loan Notice

 

5.01(j)

Form of Solvency Certificate

 

7.02

Form of Compliance Certificate

 

7.12

Form of Joinder Agreement

 

11.06(b)

Form of Assignment and Assumption

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of November 7, 2016 among
COHERENT, INC., a Delaware corporation (the “Parent”), COHERENT HOLDING GMBH, a
German company with limited liability (the “Borrower”), the other Guarantors
(defined herein), the Lenders (defined herein), BARCLAYS BANK PLC, as
Administrative Agent and as an L/C Issuer, BANK OF AMERICA, N.A., as an L/C
Issuer, and MUFG UNION BANK, N.A., as an L/C Issuer.

 

The Borrower has requested that the Lenders provide (i) the Revolving Facility
to the Borrower in the aggregate principal amount of $100,000,000 and (ii) the
Term Facility to the Borrower in an aggregate principal amount of €670,000,000,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01.                     Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or a
substantial portion of the property of, or a line of business, product line or
division of, another Person or (b) Equity Interests of another Person that, upon
the consummation thereof, will be a Subsidiary owned directly or indirectly by
the Parent, whether or not involving a merger or consolidation with such other
Person.

 

“Act” has the meaning specified in Section 11.18.

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of any Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.17, provided that each Additional Refinancing Lender shall be subject
to the approval of (i) (A) in the case of Refinancing Term Loans, the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that such Additional Refinancing Lender is not then an existing
Lender, an Affiliate of a then existing Lender or an Approved Fund or (B) in the
case of Refinancing Revolving Commitments, the Administrative Agent and each L/C
Issuer, such approval not to be unreasonably withheld or delayed, to the extent
that such Additional Refinancing Lender is not then an existing Revolving
Lender, an Affiliate of an existing Revolving Lender or an Approved Fund with
respect to a Revolving Lender and (ii) the Borrower (such approval not to be
unreasonably withheld, delayed or conditioned).

 

“Administrative Agent” means Barclays Bank PLC in its capacity as administrative
agent and/or collateral agent under any of the Loan Documents, or any successor
administrative agent and/or collateral agent.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 of the Disclosure Letter with respect to such currency, or such
other address or account with respect to such currency as the Administrative
Agent may from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form approved by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $100,000,000, as such amount may be adjusted from time to
time in accordance with this Agreement.

 

“Agreement” means this Credit Agreement.

 

“Alternate Source Prepayment” has the meaning specified in
Section 2.05(b)(viii).

 

“Alternative Currency” means the Euro and each other currency (other than
Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the Applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of
(a) $90,000,000 and (b) the Aggregate Revolving Commitments.  The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Anti-Corruption Laws” has the meaning specified in Section 6.22(a).

 

“Anti-Money Laundering Laws” has the meaning specified in Section 6.23.

 

“Anti-Terrorism Laws” has the meaning specified in Section 6.21(a).

 

“Applicable ECF Percentage” means, with respect to any Excess Cash Flow Period,
the percentage of Excess Cash Flow required to be repaid pursuant to
Section 2.05(b)(iii) for such Excess Cash Flow Period.

 

“Applicable L/C Issuer” means, with respect to any Letter of Credit, the L/C
Issuer with respect thereto.

 

“Applicable L/C Sublimit” means (a) with respect to each L/C Issuer on the
Closing Date, the amount set forth opposite such L/C Issuer’s name on Schedule
2.01 and (b) with respect to any other Person that becomes an L/C Issuer
hereunder, such amount as agreed to in writing by the Borrower and such Person
at the time such Person becomes an L/C Issuer pursuant to the terms of the
applicable agreement pursuant to which such entity agrees to become an L/C
Issuer hereunder, as each of the

 

2

--------------------------------------------------------------------------------


 

foregoing amounts may be decreased or increased from time to time with the
written consent of the Borrower and the L/C Issuers (provided that any increase
in the Applicable L/C Sublimit with respect to any L/C Issuer shall only require
the consent of the Borrower and such L/C Issuer).

 

“Applicable Percentage” means with respect to (a) any Revolving Lender at any
time, with respect to such Revolving Lender’s Revolving Commitment at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time; provided that if the commitment of each Revolving
Lender to make Revolving Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Revolving Lender shall be determined based on the Applicable Percentage of
such Revolving Lender most recently in effect, giving effect to any subsequent
assignments and (b) any Term Lender under a given Term Facility at any time,
with respect to such Term Lender’s Term Loans under such Term Facility at any
time, the percentage (carried out to the ninth decimal place) of the outstanding
principal amount of all Term Loans under such Term Facility held by such Term
Lender at such time.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01, in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, in any
documentation executed by such Lender pursuant to Section 2.01(d), in any
Extension Amendment or in any Refinancing Amendment, as applicable.  The
Applicable Percentages of the Revolving Lenders shall be subject to adjustment
as provided in Section 2.15(a)(iv).

 

“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement; (b) with respect to Euro Term Loans (i) maintained as Base Rate
Loans, 2.50% per annum and (ii) maintained as Eurocurrency Rate Loans, 3.50% per
annum; provided that (x) at any time after the first anniversary of the Closing
Date when the Consolidated Total Gross Leverage Ratio is less than 2.25:1.00 but
greater than or equal to 1.50:1.00, the Applicable Rate shall mean, with respect
to Euro Term Loans (i) maintained as Base Rate Loans, 2.25% per annum and
(ii) maintained as Eurocurrency Rate Loans, 3.25% per annum and (y) at any time
after the first anniversary of the Closing Date when the Consolidated Total
Gross Leverage Ratio is less than 1.50:1.00, the Applicable Rate shall mean,
with respect to Euro Term Loans (i) maintained as Base Rate Loans, 2.00% per
annum and (ii) maintained as Eurocurrency Rate Loans, 3.00% per annum; (c) with
respect to Revolving Loans (i) maintained as Base Rate Loans, 3.25% per annum
and (ii) maintained as Eurocurrency Rate Loans, 4.25% per annum; provided that
(x) at any time when the Consolidated Total Gross Leverage Ratio is less than
2.25:1.00 but greater than or equal to 1.50:1.00, the Applicable Rate shall
mean, with respect to Revolving Loans (i) maintained as Base Rate Loans, 3.00%
per annum and (ii) maintained as Eurocurrency Rate Loans, 4.00% per annum and
(y) at any time when the Consolidated Total Gross Leverage Ratio is less than
1.50:1.00, the Applicable Rate shall mean, with respect to Revolving Loans
(i) maintained as Base Rate Loans, 2.75% per annum and (ii) maintained as
Eurocurrency Rate Loans, 3.75% per annum; (d) with respect to any Class of
Extended Revolving Commitments or any Extended Term Loans or revolving credit
loans or swing line loans made pursuant to any Extended Revolving Commitments,
the percentage(s) per annum set forth in the applicable Extension Amendment;
(e) with respect to any Class of Refinancing Revolving Commitments, Refinancing
Revolving Loans or Refinancing Term Loans, the percentage(s) per annum set forth
in the applicable Refinancing Amendment; and (f) with respect to the commitment
fees payable in respect of undrawn Revolving Commitments pursuant to
Section 2.09(a), 0.50% per annum; provided that at any time when the
Consolidated Total Gross Leverage Ratio is less than 2.00:1.00, 0.375% per
annum, in each case in clauses (b), (c), (d), and (e) above based upon the
Consolidated Total Gross Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(b).

 

3

--------------------------------------------------------------------------------


 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Gross Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then the
Applicable Rate (without giving effect to the proviso contained in clauses
(c) and (f) above) shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.02(b),
whereupon the Applicable Rate shall be adjusted to give effect to any applicable
pricing stepdown contained in the proviso to clause (c) or (f) above based upon
the calculation of the Consolidated Total Gross Leverage Ratio contained in such
Compliance Certificate.  The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.02(b) for the first fiscal
quarter ending after the Closing Date shall be the pricing set forth in clauses
(c) and (f) above (without giving effect to the proviso contained in such
clauses).

 

“Applicable Revolving Percentage” means, with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
Applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or that holds a Loan
under such Facility, at such time and (b) with respect to the Letter of Credit
Sublimit, (i) each L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Barclays and MLPFS, each in its capacity as joint lead
arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended October 3, 2015, and
the related consolidated statements of

 

4

--------------------------------------------------------------------------------


 

income or operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries for such fiscal year, including the notes thereto.

 

“Auditor’s Determination” has the meaning specified in Section 4.09(e).

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means with respect to the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Revolving Loan
Maturity Date, (ii) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Revolving Lender to make Revolving Loans and of the
obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.

 

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 $50,000,000; plus

 

(b)                                 the Retained Excess Cash Flow Amount at such
time, plus

 

(c)                                  the cumulative amount of cash and Cash
Equivalent proceeds from the sale of Equity Interests and capital contributions
(other than Disqualified Capital Stock) received by the Parent (other than any
proceeds included for purposes of determining amounts available for Investments
under Section 8.02(n)) and contributed to the Parent after the Closing Date in
the form of common equity, plus

 

(d)                                 the cumulative amount of cash and Cash
Equivalent proceeds from the issuance of Indebtedness (including, for the
avoidance of doubt, Disqualified Capital Stock) of the Parent or any Restricted
Subsidiary, in each case, issued after the Closing Date which has been converted
into Qualified Capital Stock of the Parent on or prior to such date, plus

 

(e)                                  in the event any Unrestricted Subsidiary
has been re-designated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Parent or a
Restricted Subsidiary, the fair market value of the Investments of the Parent
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), in each case to the extent the original Investments in
such Unrestricted Subsidiary were made after the Closing Date in reliance on the
Available Amount pursuant to Section 8.02(s), plus

 

(f)                                   the cumulative amount of Declined Proceeds
at such time, plus

 

(g)                                  the cumulative amount of Net Cash Proceeds
not required to be used to prepay the Term Loans or to reinvest in assets of the
Parent or any Restricted Subsidiary pursuant to Sections 2.05(b)(iv) and (vi),
plus

 

(h)                                 an amount equal to any net after-Tax returns
in cash and Cash Equivalents (including dividends, interest, distributions,
returns of principal, sale proceeds, repayments, income and similar amounts)
actually received by the Parent or any Restricted Subsidiary in respect of any
Investments made pursuant to Section 8.02(s), minus

 

(i)                                     any amount of the Available Amount used
to make Investments pursuant to Section 8.02(s) after the Closing Date and prior
to such time; minus

 

5

--------------------------------------------------------------------------------


 

(j)                                    any amount of the Available Amount used
to make Restricted Payments pursuant to Section 8.06(g) after the Closing Date
and prior to such time; minus

 

(k)                                 any amount of the Available Amount used to
make payments or distributions in respect of Subordinated Debt pursuant to
Section 8.12(b)(vi) after the Closing Date and prior to such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BAML” means BofA, MLPFS (which term shall include, in each case, MLPFS’s
designated affiliate for any purpose hereunder) and each of BofA’s and MLPFS’s
respective affiliates.

 

“Barclays” means Barclays Bank PLC and any successor thereto by merger,
consolidation or otherwise.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by The Wall Street Journal as
the “prime rate”, and (c) the Eurocurrency Rate for Loans denominated in Dollars
(which rate shall be based upon an Interest Period of one month and shall be
determined on a daily basis) plus 1.0%.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  Base
Rate Loans shall be denominated in Dollars.

 

“BofA” means Bank of America, N.A and any successor thereto by merger,
consolidation or otherwise.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Loans under the same
Facility of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the applicable
Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and (a) if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a London Banking Day,
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day, (c) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in a currency
other than Dollars or Euro, means any such day on which dealings in deposits in
the relevant currency are conducted by and between banks in the London or

 

6

--------------------------------------------------------------------------------


 

other applicable offshore interbank market for such currency, and (d) if such
day relates to any fundings, disbursements, settlements and payments in a
currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Capital Expenditures” means, for any period then ended, all cash capital
expenditures of the Parent and its Restricted Subsidiaries on a consolidated
basis for such period, as determined in accordance with GAAP (including
acquisitions of IP Rights to the extent the cost thereof is treated as a
capitalized expense in accordance with GAAP) and made in cash during such
period.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, but subject to the last
sentence of Section 1.03(b), is required to be accounted for as a capital lease
on the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
Applicable L/C Issuer and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the Applicable L/C Issuer
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the Applicable
L/C Issuer.  “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than
twenty-four months from the date of acquisition, (b) Dollar denominated time
deposits accounts, certificates of deposit and money market deposits of (i) any
Lender, (ii) any domestic commercial bank or trust company of recognized
standing having capital and surplus in excess of $250,000,000 or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-2 or the
equivalent thereof or from Moody’s is at least P-2 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s and maturing within twelve
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $250,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) shares of
mutual funds whose investment guidelines restrict 95% of such funds’ investments
to those satisfying the provisions of clauses (a) through (d); provided that
withdrawals from such mutual funds shall not be restricted, (f) investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing clauses (a) through (e), (g) investments
substantially equivalent to those referred to in clauses (a) through (f) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above customarily used by business entities for
cash management purposes in any jurisdiction outside the

 

7

--------------------------------------------------------------------------------


 

United States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized or operating in such
jurisdiction, (h) investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $250,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing clauses (a) through
(d) and (i) any other investments permitted by the Borrower’s investment policy
as such policy is in effect on the Closing Date, as amended, restated,
supplemented, modified or replaced with the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 40% of the Voting Stock of the Parent (measured by
voting power rather than number of shares) on a fully diluted basis; or

 

(b)                                 the Parent fails to, directly or indirectly,
own and control all of the issued Voting Stock of the Borrower.

 

“Class” means (a) when used with respect to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Commitments, Extended Revolving Commitments of a given
Extension Series, Refinancing Revolving Commitments of a given Refinancing
Series, Euro Term Commitments, Incremental Term Loan Commitments of a given
Incremental Series or Refinancing Term Commitments of a given Refinancing
Series and (c) when used with respect to Loans or a Borrowing, refers to whether
such Loans, or the Loans comprising such Borrowing, are Revolving Loans, Swing
Line Loans, Extended Revolving Loans of a given Extension Series, Refinancing
Revolving Loans of a given Refinancing Series, Euro Term Loans, Extended Term
Loans of a given Extension Series, Incremental Term Loans of a given Incremental
Series or Refinancing Term Loans of a given Refinancing Series established
pursuant to the same amendment to this Agreement.  Commitments (and in each
case, the Loans made pursuant to such Commitments) that have different terms and
conditions shall be construed to be in different Classes.  Commitments (and, in
each

 

8

--------------------------------------------------------------------------------


 

case, the Loans made pursuant to such Commitments) that have the same terms and
conditions shall be construed to be in the same Class.

 

“Closing Date” means the date on which the conditions specified in Section 5.01
are satisfied (or waived in accordance with Section 11.01) and the borrowing of
the Euro Term Loans are made hereunder.

 

“Closing Date Material Jurisdiction” has the meaning assigned to such term in
the definition of “Material Jurisdiction”.

 

“Closing Date Refinancing” means, except as set forth in Schedule 8.03 of the
Disclosure Letter, the following refinancing transactions: (a) all Indebtedness
of the Parent and its Subsidiaries shall have been repaid in full, together with
all accrued but unpaid interest, fees and other amounts owing thereon, (b) all
Indebtedness of the Target and its Subsidiaries shall have been repaid in full,
together with all accrued but unpaid interest, fees and other amounts owing
thereon, (c) all commitments, security interests and guaranties in connection
with the Indebtedness to be refinanced pursuant to clauses (a) and (b) above
shall have been terminated and released, all to the reasonable satisfaction of
the Administrative Agent and (d) the payment of all fees and expenses related to
the foregoing transactions; provided, however, that the foregoing shall only
apply to Indebtedness of the type described in clause (a) of the definition of
Indebtedness and shall not apply to any intercompany Indebtedness.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of the Secured
Parties, are purported to be granted by a Loan Party pursuant to and in
accordance with the terms of the Collateral Documents; provided that, for the
avoidance of doubt, Collateral shall not include any Excluded Property.

 

“Collateral Documents” means a collective reference to the U.S. Security
Agreement, each U.S. Pledge Agreement, the German Security Documents, the
English Security Documents, the Scots Security Documents, the Spanish Security
Documents, the Dutch Security Documents, the Intellectual Property Security
Agreements and other security documents as may be executed and delivered by the
Loan Parties pursuant to the terms of Section 7.14, Section 7.21 or any of the
Loan Documents.

 

“Commitment” means with respect to each Lender (i) as to each Revolving Lender,
the Revolving Commitment of such Revolving Lender, (ii) as to each Euro Term
Lender, the Euro Term Commitment of such Euro Term Lender, (iii) as to any
Incremental Term Loan, the Incremental Term Loan Commitment of such Lender,
(iv) as to any Extended Revolving Loans or Extended Term Loans, the Extended
Revolving Commitments or the Commitments to provide such Extended Term Loans (as
applicable) of such Lender and (v) as to any Refinancing Revolving Loans or
Refinancing Term Loans, the Refinancing Revolving Commitments or the Commitments
to provide such Refinancing Term Loans (as applicable) of such Lender.

 

“Commitment Increase Amendment” has the meaning specified in Section 2.01(f).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Competitor” means any competitor of the Parent and/or any of its
Subsidiaries identified in writing to the Administrative Agent.

 

“Company Materials” has the meaning specified in Section 7.02.

 

9

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Parent and its Restricted Subsidiaries on a
consolidated basis, the aggregate of all Taxes (including penalties and
interest), as determined in accordance with GAAP, to the extent the same are
payable in cash with respect to such period.

 

“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Restricted Subsidiaries on a consolidated basis.

 

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities that, in
accordance with GAAP, would be classified as current liabilities on the
consolidated balance sheet of such Person, but excluding (a) the current portion
of Indebtedness (including the Swap Termination Value of any Swap Contracts) to
the extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any L/C
Obligations or Revolving Loans.

 

“Consolidated EBITDA” means, for any period, for the Parent and its Restricted
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated Net
Income for such period plus (b) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted (or, in the case of
amounts pursuant to clauses (vii) and (xii) below, not already included in
Consolidated Net Income) for, without duplication,

 

(i)                                     total interest expense determined in
accordance with GAAP (including, to the extent deducted and not added back in
computing Consolidated Net Income, (A) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments, (D) the
interest component of Capital Leases, (E) net payments, if any, made (less net
payments, if any, received) pursuant to interest rate Swap Contracts with
respect to Indebtedness, (F) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses and (G) any expensing of bridge,
commitment and other financing fees) and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed),

 

(ii)                                  provision for Taxes based on income,
profits or capital of the Parent and its Restricted Subsidiaries, including,
without limitation, federal, state, franchise, excise and similar Taxes and
foreign withholding Taxes paid or accrued during such period including penalties
and interest related to such Taxes or arising from any Tax examinations,

 

(iii)                               depreciation and amortization expense and
impairment charges (including amortization of intangible assets (including
goodwill) and deferred financing fees or costs),

 

(iv)                              net after-Tax extraordinary, unusual or
non-recurring charges, expenses or losses (including accruals and payments for
amounts payable under executive employment agreements and losses on disposition
of property outside of the ordinary course of business),

 

10

--------------------------------------------------------------------------------


 

(v)                                 other non-cash charges, expenses or losses
(excluding any such non-cash charge, expense or loss to the extent that it
represents an accrual of or reserve for cash expenses in any future period, an
amortization of a prepaid cash expense that was paid in a prior period or
write-off or writedown of, or reserves with respect to, current assets (but
including any non-cash increase in expenses resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization and variances and the non-cash portion of
“straight line” rent expense)),

 

(vi)                              restructuring charges or reserves and business
optimization expense, including any restructuring costs and integration costs
incurred in connection with Permitted Acquisitions or operational changes after
the Closing Date, project start-up costs, costs related to the closure and/or
consolidation of facilities, retention charges, contract termination costs,
retention, recruiting, relocation, severance and signing bonuses and expenses,
future lease commitments, systems establishment costs, conversion costs and
excess pension charges and consulting fees,

 

(vii)                           the amount of net cost savings, operating
expense reductions, other operating improvements and acquisition synergies
projected by the Parent in good faith to be realized during such period
(calculated on a pro forma basis as though such items had been realized on the
first day of such period) as a result of actions taken or to be taken in
connection with any acquisition, disposition or operational change by the Parent
or any Restricted Subsidiary, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions; provided that (A) a duly completed
certificate signed by a Responsible Officer of the Borrower shall be delivered
to the Administrative Agent together with the Compliance Certificate required to
be delivered pursuant to Section 7.02(b), certifying that (x) such cost savings,
operating expense reductions, other operating improvements and synergies are
reasonably anticipated to be realized within the timeframes set forth in clause
(y) below and are factually supportable, in each case as determined in good
faith by the Borrower, and (y) such actions have been, in the case of any
acquisition, disposition or implementation of any initiative relating to such
acquisition or disposition which is expected to result in such cost savings,
expense reductions or synergies, taken or are to be taken within 18 months after
the consummation of such acquisition, disposition or initiative or, in the case
of operational changes, substantially completed, (B) no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause (vii) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income, whether through a pro forma adjustment or otherwise,
for such period, (C) amounts projected (and not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to this clause (vii) to the
extent occurring more than four full fiscal quarters after the specified action
taken in order to realize such projected cost savings, operating expense
reductions and synergies and (D) the aggregate amount of add backs made pursuant
to this clause (vii) (other than any such add backs relating to the Target
Acquisition), shall not exceed an amount equal to 20% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (without giving effect to any adjustments pursuant to this
clause (vii)),

 

(viii)                        non-cash expenses resulting from any employee
benefit or management compensation plan or the grant of stock and stock options
to employees of the Parent or any Restricted Subsidiary pursuant to a written
plan or agreement or the treatment of such options under variable plan
accounting,

 

(ix)                              all fees, premiums and expenses incurred in
connection with the Target Acquisition,

 

11

--------------------------------------------------------------------------------


 

(x)                                 any non-cash purchase accounting adjustment
and any step-ups with respect to re-valuing assets and liabilities in connection
with any Investment permitted under Section 8.02,

 

(xi)                              transaction fees and expenses incurred in
connection with, to the extent permitted hereunder, any Investment, any debt
issuance (including, for the avoidance of doubt, debt issuances under this
Agreement and in connection with the Target Acquisition), any equity issuance,
any Disposition, any casualty event, or any amendments or waivers of the Loan
Documents, or refinancings in connection therewith, in each case, whether or not
consummated,

 

(xii)                           proceeds from business interruption insurance
(to the extent not reflected as revenue or income in Consolidated Net Income) in
an amount representing the revenue for the applicable period that such proceeds
are intended to replace,

 

(xiii)                        charges, losses, lost profits, expenses or
write-offs to the extent indemnified or insured by a third party, including
expenses covered by indemnification provisions in connection with a Permitted
Acquisition or any other acquisition permitted by Section 8.02 or any
transaction permitted by Section 8.04, in each case, to the extent that coverage
has not been denied and so long as such amounts are actually reimbursed to the
Parent or its Restricted Subsidiaries in cash within one year after the related
amount is first added to Consolidated EBITDA pursuant to this clause (xiii) (and
if not so reimbursed within one year, such amount shall be deducted from
Consolidated EBITDA during the next measurement period),

 

(xiv)                       amounts paid or reserved in connection with earn-out
obligations in connection with any acquisition of a business or Person, and

 

(xv)                          rent and other amounts accrued or expensed under
Synthetic Leases,

 

minus

 

(c)                                  an amount which, in the determination of
Consolidated Net Income, has been included for

 

(i)                                     all extraordinary, non-recurring or
unusual gains and non-cash income during such period,

 

(ii)                                  any other non-cash income or gains (other
than the accrual of revenue in the ordinary course), but excluding any such
items (A) in respect of which cash was received in a prior period or will be
received in a future period or (B) which represent the reversal in such period
of any accrual of, or reserve for, anticipated cash charges in any prior period
where such accrual or reserve is no longer required, all as determined on a
consolidated basis, and

 

(iii)                               any gains realized upon the disposition of
property outside of the ordinary course of business, plus/minus

 

(d)                                 to the extent included in the determination
of Consolidated Net Income, net unrealized losses/gains (after any offset) in
respect of (i) Swap Contracts and (ii) currency translation gains or losses,
including those related to currency remeasurements of indebtedness, all as
determined in accordance with GAAP.

 

Notwithstanding anything to the contrary, to the extent included in Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA for any
period any income (loss) for such period

 

12

--------------------------------------------------------------------------------


 

attributable to the early extinguishment of (x) Indebtedness, (y) obligations
under any Swap Contracts or (z) other derivative instruments.

 

For purposes of calculating Consolidated EBITDA for any period, (A) the
Consolidated EBITDA (determined in accordance with GAAP) of the subject of any
Permitted Acquisition by the Parent or its Restricted Subsidiaries during such
period or (to the extent permitted under Section 1.03(c)(ii)) after the end of
such period and prior to the applicable date of determination shall be included
on a Pro Forma Basis for such period (but assuming the consummation of such
Permitted Acquisition and the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period), (B) the
Consolidated EBITDA of (or attributable to) any Restricted Subsidiary all of
whose Equity Interests (or all or substantial portion of whose assets) are
Disposed of, or any line of business or division of the Parent or any of its
Restricted Subsidiaries Disposed of, during such period or (to the extent
permitted under Section 1.03(c)(ii)) after the end of such period and prior to
the applicable date of determination shall be excluded for such period (assuming
the consummation of such Disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period), (C) the
Consolidated EBITDA (determined in accordance with GAAP) of any Unrestricted
Subsidiary that is designated as a Restricted Subsidiary during such period or
(to the extent permitted under Section 1.03(c)(ii)) after the end of such period
and prior to the applicable date of determination shall be included on a Pro
Forma Basis for such period (but assuming such designation and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period) and (D) the Consolidated EBITDA of (or attributable to) any
Subsidiary that is designated as an Unrestricted Subsidiary during such period
or (to the extent permitted under Section 1.03(c)(ii)) after the end of such
period and prior to the applicable date of determination shall be excluded for
such period (assuming the consummation of such designation, and that any
Indebtedness of such Subsidiary was retired in connection therewith, in each
case on the first day of such period).

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Parent and its Restricted Subsidiaries on a consolidated basis,
if and to the extent the same would constitute indebtedness or a liability on a
balance sheet prepared in accordance with GAAP, the sum of (without duplication)
(a) the outstanding principal amount of funded indebtedness for borrowed money;
(b) unreimbursed draws under letters of credit; (c) the outstanding principal
amount of purchase money indebtedness; (d) the amount of the liability in
respect of a Capital Lease that would at such time be required to be capitalized
and reflected as a liability on a balance sheet (excluding the footnotes
thereto) prepared in accordance with GAAP and (e) all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (d) above
of another Person (except to the extent supported by a letter of credit).

 

“Consolidated Funded Senior Secured Indebtedness” means Consolidated Funded
Indebtedness of the Parent and its Restricted Subsidiaries that is secured by a
lien (excluding any lien ranking junior to the liens securing the Facilities) on
the property of the Parent or any of its Restricted Subsidiaries.

 

“Consolidated Net Income” means, for any period, for the Parent and its
Restricted Subsidiaries on a consolidated basis, the net income (or loss) of the
Parent and its Restricted Subsidiaries for that period determined in accordance
with GAAP (excluding (a) extraordinary gains and extraordinary losses for such
period and (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Parent or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent or such Restricted Subsidiary in the form of cash
dividends or similar distributions).

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness (other than Excluded Transaction
Debt) as of such date less all

 

13

--------------------------------------------------------------------------------


 

unrestricted cash and Cash Equivalents of the Borrower and the Guarantors to
(b) Consolidated EBITDA for the four fiscal quarters most recently ended for
which financial statements were required to have been delivered pursuant to
Section 7.01(a) or 7.01(b).

 

“Consolidated Scheduled Funded Debt Payments” means, for any period with respect
to the Parent and its Restricted Subsidiaries on a consolidated basis, the sum
of all scheduled payments of principal during such period on Consolidated Funded
Indebtedness that constitutes Funded Debt (including the implied principal
component of payments due on Capital Leases during such period), less the
reduction in such scheduled payments resulting from voluntary prepayments or
mandatory prepayments required pursuant to Section 2.05, in each case as applied
pursuant to Section 2.05, as determined in accordance with GAAP.

 

“Consolidated Total Assets” means the consolidated total assets of the Parent
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of the Parent as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 7.01(a) and (b).

 

“Consolidated Total Gross Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (other than
Excluded Transaction Debt) as of such date to (b) Consolidated EBITDA for the
four fiscal quarters most recently ended for which financial statements were
required to have been delivered pursuant to Section 7.01(a) or 7.01(b).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corresponding Debt” has the meaning specified in Section 11.24(b).

 

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt, or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Loans (or any Class of unused Commitments),
or any then-existing Credit Agreement Refinancing Indebtedness (the “Refinanced
Debt”); provided that (i) such Indebtedness has a maturity no earlier, and a
Weighted Average Life to Maturity equal to or greater, than the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount (or accreted value, if applicable) of the Refinanced Debt plus
accrued interest, fees, premiums (if any) and penalties thereon and fees and
expenses associated with the refinancing, plus an amount equal to any existing
commitments unutilized thereunder, (iii) the covenants and events of default of
such Indebtedness are, taken as a whole, not materially more favorable to the
investors providing such Indebtedness than those contained in the documentation
governing or evidencing the Refinanced Debt (except for (x) covenants or other
provisions applicable only to periods after the Maturity Date of the applicable
Facility existing at the time of incurrence of such Credit Agreement Refinancing
Indebtedness and (y) any financial maintenance covenant to the extent such
covenant is also added for the benefit of the lenders under the Refinanced Debt,
to the extent that any portion thereof remains outstanding) at the time of
incurrence or issuance of such Credit Agreement Refinancing Indebtedness,
(iv) the Effective Yield with respect such Credit Agreement Refinancing
Indebtedness shall be determined by the Borrower and the lenders or other

 

14

--------------------------------------------------------------------------------


 

investors providing such Credit Agreement Refinancing Indebtedness, (v) unless
such Credit Agreement Refinancing Indebtedness is incurred solely by means of
extending or renewing then existing Indebtedness described in clause (a), (b) or
(c) above without resulting in any Net Cash Proceeds, such Refinanced Debt shall
be repaid, repurchased, retired, defeased or satisfied and discharged, and all
accrued interest, fees, premiums (if any) and penalties in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained, (vi) the direct borrower or issuer with respect to
such Credit Agreement Refinancing Indebtedness shall be the Borrower, (vii) such
Indebtedness is not at any time guaranteed by any Person other than Guarantors
with respect to the applicable Refinanced Debt, (viii) to the extent secured,
such Indebtedness is not secured by property other than the property
constituting Collateral, with respect to the applicable Refinanced Debt, (ix) if
the Refinanced Debt is subordinated in right of payment to, or to the Liens
securing, the Obligations, then any Credit Agreement Refinancing Indebtedness
shall be subordinated in right of payment to, or to the Liens securing, the
Obligations, as applicable, on terms (x) not materially less favorable (taken as
a whole) to the Lenders as those contained in the documentation governing or
evidencing the Refinanced Debt or (y) otherwise reasonably acceptable to the
Administrative Agent, (x) any Credit Agreement Refinancing Indebtedness shall be
pari passu or (if incurred pursuant to clause (b) or (c) of this definition)
junior in right of payment and, if secured, secured on a pari passu or (if
incurred pursuant to clause (b) of this definition) junior basis with respect to
security, with respect to the Revolving Facility and each Term Facility, to the
extent outstanding, (xi) no Credit Agreement Refinancing Indebtedness incurred
by the Borrower under clause (d) of this definition shall be (except with the
proceeds of Credit Agreement Refinancing Indebtedness in respect thereof)
voluntarily or mandatorily prepaid prior to repayment in full of (or, if junior
in right of payment or as to security, on a junior basis with respect to) the
Euro Term Loans (and any Refinancing Term Loans or Extended Term Loans incurred
by the Borrower with respect thereto) unless, solely in the case of such Credit
Agreement Refinancing Indebtedness that is pari passu in right of payment and
security with the Euro Term Loans (and any Refinancing Term Loans or Extended
Term Loans incurred by the Borrower with respect thereto), accompanied by at
least a ratable payment of the Euro Term Loans (and any such Refinancing Term
Loans or Extended Term Loans incurred by the Borrower) then outstanding, and any
such Credit Agreement Refinancing Indebtedness that is pari passu in right of
payment and security with the Euro Term Loans (and any Refinancing Term Loans or
Extended Term Loans incurred by the Borrower with respect thereto) may
participate with Euro Term Loans (and any such Refinancing Term Loans or
Extended Term Loans incurred by the Borrower) then outstanding on a pro rata
basis or on less than a pro rata basis (but not greater than pro rata basis) in
any voluntary or mandatory prepayments hereunder and (xii) with respect to any
Credit Agreement Refinancing Indebtedness incurred pursuant to clause (d) of
this definition, the holders of such Indebtedness shall have become bound by an
Intercreditor Agreement in a manner satisfactory to the Administrative Agent.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of such Person, after deducting appropriate and adequate reserves
therefrom in each case in which a reserve is proper in accordance with GAAP, but
excluding (i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent
that the mark-to-market Swap Termination Value would be reflected as an asset on
the consolidated balance sheet of such Person, (iv) deferred financing fees and
(v) payment for deferred Taxes based on income or profits.

 

“Declined Proceeds” has the meaning specified in Section 2.05(b)(ix).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the UK
Insolvency Act 1986, the UK Insolvency Act 2000, the UK Enterprise Act 2002 and
all other liquidation,

 

15

--------------------------------------------------------------------------------


 

conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, scheme of
arrangement or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) in the case of overdue principal of any Loan, 2.00%
plus the Applicable Rate otherwise applicable to such Loan as provided in
Section 2.08(a) or (b) in the case of any other overdue amount, including
overdue interest, 2.00% plus the Applicable Rate for Base Rate Loans under the
Revolving Facility as provided in Section 2.08(a)(ii), in each case to the
fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit, within three Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more of the conditions precedent to
funding (each of which conditions precedent, together with any applicable
Default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
that it will comply with its funding obligations (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) upon delivery of written notice of such determination to the
Borrower and each Lender, each L/C Issuer and the Swing Line Lender.

 

“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by the Borrower) of non-cash consideration received by the Parent or
its Restricted Subsidiaries in connection with a Disposition that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation, less the amount
of cash or

 

16

--------------------------------------------------------------------------------


 

Cash Equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration.

 

“Disclosure Letter” means the disclosure letter, dated as of the Closing Date,
delivered by the Borrower to the Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time with the
consent of the Administrative Agent.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party or any Restricted Subsidiary thereof (including the Equity
Interests of any such Subsidiary), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith, but excluding any Involuntary
Disposition.  The term “Disposition” shall not include any issuance of Equity
Interests by the Parent.

 

“Disqualified Capital Stock” means Equity Interests that (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Capital Stock), (b) mature or are mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the Latest Maturity Date
(other than (i) upon payment in full of the Obligations and termination of the
Commitments or (ii) upon an asset sale or change of control, provided, that any
payment required pursuant to this clause (ii) is contractually subordinated in
right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent) or (c) are convertible or exchangeable, automatically or
at the option of any holder thereof, into any Indebtedness, Equity Interests or
other assets other than Qualified Capital Stock; provided, however, that only
the portion of the Equity Interests that mature or are mandatorily redeemable,
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, are convertible or exchangeable prior to the date that is 91
days after the Latest Maturity Date shall be deemed Disqualified Capital Stock;
provided, further, however, that if such Equity Interests are issued to any
employee or to any plan for the benefit of employees or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Capital Stock
solely because they may be required to be repurchased in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, however, with respect to
clause (b) above, Equity Interests constituting Qualified Capital Stock when
issued shall not cease to constitute Qualified Capital Stock as a result of the
subsequent extension of the date on which the Loans and all other Obligations
that are accrued and payable are repaid in full in cash and the Commitments are
terminated.

 

“Disqualified Institution” means (a) any Company Competitor and (b) as to any
entity referenced in clause (a) above (the “Primary Disqualified Institution”),
any of such Primary Disqualified Institution’s known Affiliates readily
identifiable by name, but excluding any Affiliate that is primarily engaged in,
or that advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and with
respect to which the Primary Disqualified Institution does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.  Notwithstanding anything herein to the contrary, the
Administrative Agent shall be permitted to provide a copy of the list of
Disqualified Institutions (as well as any supplement thereto) to the Lenders and
in no event shall a supplement to any such list apply retroactively and
disqualify any Person that has previously acquired an assignment or
participation interest in the Loans or Commitments that was otherwise permitted
prior to such permitted supplementation.

 

17

--------------------------------------------------------------------------------


 

“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
of the Parent that (a) is a disregarded entity or partnership for U.S. federal
income Tax purposes and (b) has one or more directly owned (or owned through
another Disregarded Domestic Person) Foreign Subsidiaries that are CFCs.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Guarantors” means the Parent and each Person identified as a “Domestic
Guarantor” on the signature pages hereto and each other Person that becomes a
party hereto as a Domestic Guarantor pursuant to Section 7.12.  Notwithstanding
the foregoing, no Excluded Subsidiary shall be a Domestic Guarantor.

 

“Domestic Loan Party” means each Domestic Guarantor.

 

“Domestic Non-Loan Party” means each Domestic Subsidiary that is not a Domestic
Loan Party.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state of the United States or the District of Columbia.

 

“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
of its Subsidiaries in order to purchase Term Loans of any Class in accordance
with the following procedures or such other procedures as may be reasonably
agreed to between the Administrative Agent and the Borrower:

 

(a)         Notice Procedures.  In connection with an Auction, the Borrower will
provide notification to the Administrative Agent (for distribution to the
applicable Lenders) of the Term Loans that will be the subject of the Auction
(an “Auction Notice”).  Each Auction Notice shall be in a form reasonably
acceptable to the Administrative Agent and shall contain (i) the total cash
value of the bid, in a minimum amount of $10,000,000 with minimum increments of
$1,000,000 (the “Auction Amount”), and (ii) the discount to par, which shall be
a range (the “Discount Range”) of percentages of the par principal amount of the
Term Loans at issue that represents the range of purchase prices that could be
paid in the Auction.

 

(b)         Reply Procedures.  In connection with any Auction, each applicable
Lender may, in its sole discretion, participate in such Auction and may provide
the Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Loans which must be in increments of $5,000,000 (the “Reply
Amount”).  A Lender may avoid the minimum increment amount condition solely when
submitting a Reply Amount equal to the Lender’s entire remaining amount of the
applicable Loans.  Lenders may only submit one Return Bid per Auction.  In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Administrative Agent, a form of assignment and
acceptance in a form reasonably acceptable to the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

(c)          Acceptance Procedures.  Based on the Reply Discounts and Reply
Amounts received by the Administrative Agent, the Administrative Agent, in
consultation with the Borrower, will determine the applicable discount (the
“Applicable Discount”) for the Auction, which will be the lowest Reply Discount
for which the Parent or its Subsidiary, as applicable, can complete the Auction
at the Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Parent or its Subsidiary, as applicable, to complete a
purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
the Parent or its Subsidiary shall either, at its election, (i) withdraw the
Auction or (ii) complete the Auction at an Applicable Discount equal to the
highest Reply Discount.  The Parent or its Subsidiary, as applicable, shall
purchase the applicable Loans (or the respective portions thereof) from each
applicable Lender with a Reply Discount that is equal to or greater than the
Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that if the aggregate proceeds required to purchase all applicable Loans subject
to Qualifying Bids would exceed the Auction Amount for such Auction, the Parent
or its Subsidiary, as applicable, shall purchase such Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to rounding requirements specified by the Administrative Agent).  Each
participating Lender will receive notice of a Qualifying Bid as soon as
reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due.

 

(d)         Additional Procedures.  Once initiated by an Auction Notice, the
Parent or its Subsidiary, as applicable, may not withdraw an Auction other than
a Failed Auction.  Furthermore, in connection with any Auction, upon submission
by a Lender of a Qualifying Bid, such Lender will be obligated to sell the
entirety or its allocable portion of the Reply Amount, as the case may be, at
the Applicable Discount.

 

“Dutch Civil Code” means the Dutch Civil Code (Burgerlijk Wetboek).

 

“Dutch CITA” means the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting).

 

“Dutch CIT Fiscal Unity” means a fiscal unity (fiscale eenheid) for Dutch
corporate income tax purposes (within the meaning of Article 15 of the Dutch
CITA).

 

“Dutch CIT Fiscal Unity Member” has the meaning specified in Section 11.26.

 

“Dutch Loan Party” means any Loan Party incorporated under Netherlands law that
is a party to a Dutch Security Document.

 

“Dutch Security Documents” means (a) that certain deed of disclosed pledge over
the shares in the capital of ROFIN-BAASEL BENELUX B.V. in favor of Barclays, as
the collateral agent for the Secured Parties, (b) that certain deed of disclosed
pledge over shares in the capital of COHERENT EUROPE B.V. in favor of Barclays,
as collateral agent for the Secured Parties, (c) the Dutch pledge agreement in
favor of Barclays, as collateral agent for the Secured Parties, (d) that certain
deed of disclosed pledge over the shares in the capital of COHERENT DUTCH MERGER
SUB B.V. in favor of Barclays, as the collateral agent for the Secured Parties,
(e) the deed of disclosed pledge over partnership interests in favor of
Barclays, as collateral agent for the Secured Parties and (f) each other
Netherlands law governed document or instrument which creates or evidences or
which is expressed to create or evidence any Lien granted or required to be
granted pursuant to Section 7.14.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity

 

19

--------------------------------------------------------------------------------


 

established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” means, as to any Loans of any Facility, the effective yield on
such Loans as reasonably determined by the Administrative Agent in consultation
with the Borrower, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders.  The Administrative Agent shall have no
liability to any Person with respect to such determination absent gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)); provided that in any
event, “Eligible Assignee” shall not include any Disqualified Institution.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“English Security Documents” means (a) that certain English law governed
debenture securing all assets (including shares, but excluding Excluded
Property) executed by COHERENT (UK) HOLDINGS LIMITED, COHERENT (UK) LIMITED AND
MIDAZ LASERS LIMITED in favor of Barclays, as collateral agent for the Secured
Parties, (b) that certain English law governed share charge entered into by
COHERENT EUROPE B.V. in respect of its shares in COHERENT (UK) HOLDINGS LIMITED
in favor of Barclays, as collateral agent for the Secured Parties, (c) that
certain English law governed share charge entered into by ROFIN-SINAR
TECHNOLOGIES EUROPE, S.L. in respect of its shares in ROFIN-BAASEL UK LIMITED in
favor of Barclays, as collateral agent for the Secured Parties, (d) that certain
English law governed accession deed to the English law governed debenture
referred to in clause (a) above executed by ROFIN-BAASEL UK LIMITED and E.S.
TECHNOLOGY LIMITED in favor of Barclays, as collateral agent for the Secured
Parties and (e) each other English law governed document or instrument which
creates or evidences or which is expressed to create or evidence any Lien
granted or required to be granted pursuant to Section 7.14.

 

“Environmental Claim” means any notice of violation, request for information,
claim, action, suit, proceeding, demand, abatement order or other order or
binding directive, by any Governmental Authority or any other Person, arising
(a) pursuant to or in connection with any actual or alleged violation of any
Environmental Law; (b) in connection with any Release or threat of Release of
Hazardous Material; or (c) in connection with any actual or alleged damage,
injury, threat of injury or harm, or harm to the Environment.

 

20

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all applicable federal, state, local, foreign
and other applicable statutes, laws, regulations, ordinances, rules, judgments,
orders or decrees relating to pollution and the protection of the environment or
the release of any Hazardous Materials into the environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests”  means, with respect to any Person, any of the shares of
capital stock of (or other ownership or profit interests in) such Person, any of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, any of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and any of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than an event for which the 30-day notice period is waived); (b) the withdrawal
of the Parent or any ERISA Affiliate from a Pension Plan subject to Section 4063
of ERISA during a plan year in which such entity was a substantial employer (as
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate or the treatment of a Pension Plan
amendment as a termination under Section 4041(c) or 4041A of ERISA; (e) the
institution by the PBGC of proceedings to terminate a Pension Plan; or (f) any
event or condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EU Treaty” means the Treaty on European Union.

 

“Euro” and “EUR” means the single currency of the Participating Member States
introduced in accordance with the provisions of Article 109(i)4 of the EU
Treaty.

 

21

--------------------------------------------------------------------------------


 

“Euro Term Commitment” means, as to each Euro Term Lender, its obligation to
make Euro Term Loans to the Borrower pursuant to Section 2.01(b)(ii) in the
amount stated on Schedule 2.01 or as set forth in the Assignment and Assumption
pursuant to which such Euro Term Lender becomes a party hereto and, as to the
Euro Term Lenders, the aggregate amount of €670,000,000, in each case as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Euro Term Facility” means, at any time, the aggregate principal amount of the
Euro Term Loans of all Euro Term Lenders outstanding at such time.

 

“Euro Term Lender” means each Lender with a Euro Term Commitment or holding a
Euro Term Loan.

 

“Euro Term Loan” means an advance made by a Euro Term Lender under the Euro Term
Facility.

 

“Euro Term Note” means a promissory note made by the Borrower in favor of a Euro
Term Lender evidencing Euro Term Loans made by such Euro Term Lender,
substantially in the form of Exhibit 1.01(c).

 

“Eurocurrency Rate” means, with respect to an Interest Period for a Eurocurrency
Rate Loan, the rate per annum equal to (a) in the case of calculations with
respect to Dollars (or, in respect of Revolving Loans or Letters of Credit
denominated in an Alternative Currency (other than Euro), such Alternate
Currency), the London interbank offered rate as administered by ICE Benchmark
Administration (or any Person who takes over the administration of such rate)
and in the case of calculations with respect to Euro, the euro interbank offered
rate administered by the Banking Federation of the European Union (or any Person
who takes over administration of such rate) as appearing on page EURIBOR01 of
the Reuters Screen (or on any successor or substitute page on such screen, or on
the appropriate page of such other information service which publishes that rate
from time to time in place of Reuters) at approximately 11:00 a.m. (or with
respect to Euro, 10:00 a.m.) (in each case, London, England time) two Business
Days prior to the commencement of (or in the case of a Eurocurrency Rate Loan
denominated in Sterling, the first day of) such Interest Period for deposits in
the relevant currency for delivery on the first day of such Interest Period with
a term equivalent to such Interest Period, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or services
or if such page or services shall cease to be available, the rate per annum
determined by the Administrative Agent to be the rate at which it could borrow
funds in the relevant currency for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Barclays in the London interbank eurocurrency market;
provided that (i) solely in the case of Term Loans, the Eurocurrency Rate shall
be no less than 0.75% per annum at any time and (ii) in no event shall the
Eurocurrency Rate be less than zero.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans may be denominated
in Dollars or, in the case of Revolving Loans and Euro Term Loans, in an
Alternative Currency.  All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“European Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 on
Insolvency Proceedings, as amended from time to time.

 

“Event of Default” has the meaning specified in Section 9.01.

 

22

--------------------------------------------------------------------------------


 

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to (a) the sum, without duplication, of
(i) Consolidated Net Income of the Parent and its Restricted Subsidiaries for
such fiscal year plus (ii) the amount of all non-cash charges (including
depreciation, amortization and deferred Tax expense) deducted in arriving at
such Consolidated Net Income plus (iii) the aggregate net amount of non-cash
loss on Dispositions by the Parent and its Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent deducted in arriving at such Consolidated Net Income, minus
(b) without duplication (in each case, for the Parent and its Restricted
Subsidiaries on a consolidated basis):

 

(i)                                     Capital Expenditures that are
(A) actually made during such Excess Cash Flow Period or (B) committed although
not actually made during such Excess Cash Flow Period, so long as such Capital
Expenditures are actually made within six months after the end of such Excess
Cash Flow Period, provided that (x) if any Capital Expenditures are deducted
from Excess Cash Flow pursuant to (B) above, such amount shall be added to the
Excess Cash Flow for the immediately succeeding Excess Cash Flow Period if the
expenditure is not actually made within such six month period and (y) no
deduction shall be taken in the immediately succeeding Excess Cash Flow Period
when such amounts deducted pursuant to clause (B) are spent;

 

(ii)                                  Consolidated Scheduled Funded Debt
Payments and, to the extent not otherwise deducted from Consolidated Net Income,
Consolidated Cash Taxes;

 

(iii)                               the aggregate amount of voluntary or
mandatory permanent principal payments or mandatory repurchases of Indebtedness
for borrowed money of the Parent and its Restricted Subsidiaries (excluding the
Obligations and the Revolving Commitments); provided, that (A) such prepayments
or repurchases are otherwise permitted hereunder, (B) if such Indebtedness
consists of a revolving line of credit, the commitments under such line of
credit are permanently reduced by the amount of such prepayment or repurchase,
and (C) such prepayments or repurchases are not made, directly or indirectly,
using proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period (including any proceeds from Indebtedness);

 

(iv)                              the aggregate amount of any premium,
make-whole or penalty payments actually paid in cash during such period that are
required to be made in connection with any prepayment or satisfaction and
discharge of Indebtedness to the extent that the amount so prepaid, satisfied or
discharged is not deducted from Consolidated Net Income for purposes of
calculating Excess Cash Flow;

 

(v)                                 cash payments made in satisfaction of
non-current liabilities (excluding payments of Indebtedness for borrowed money)
not made, directly or indirectly, using proceeds, payments or any other amounts
available from events or circumstances that were not included in determining
Consolidated Net Income during such period;

 

(vi)                              to the extent not deducted in arriving at
Consolidated Net Income, cash fees and expenses incurred in connection with the
Transaction (including, for the avoidance of doubt, cash fees and expenses
incurred under this Agreement and debt issuances in connection with the Target
Acquisition) or, to the extent permitted hereunder, any Investment permitted
under Section 8.02, an issuance of Equity Interests or issuance of Indebtedness
(whether or not consummated);

 

(vii)                           the aggregate amount of expenditures actually
made in cash during such period (including expenditures for payment of financing
fees) to the extent such expenditures are not

 

23

--------------------------------------------------------------------------------


 

expensed during such period (provided that any expensing of such expenditures in
a future Excess Cash Flow Period shall be added back to the Excess Cash Flow for
such period);

 

(viii)                        cash from operations used or to be used to
consummate a Permitted Acquisition or Investments permitted under Section 8.02
(if such Permitted Acquisition or Investments have been consummated prior to the
date on which a prepayment of Loans would be required pursuant to
Section 2.05(b)(iii) with respect to such fiscal year period); provided,
however, that if any amount is deducted from Excess Cash Flow pursuant to this
clause (viii) with respect to a fiscal year as a result of a Permitted
Acquisition or Investment that has been committed to be consummated but not yet
actually consummated at the time of such deduction (the amount of such cash
being the “Relevant Deduction Amount”) then for the avoidance of doubt, such
amount shall not be deducted from Excess Cash Flow pursuant to this clause
(viii) as a result of such Permitted Acquisition or Investment, as the case may
be, being actually consummated for the Relevant Deduction Amount;

 

(ix)                              the amount of cash payments made in respect of
pensions and other post-employment benefits in such period to the extent not
deducted in arriving at such Consolidated Net Income;

 

(x)                                 cash expenditures in respect of Swap
Contracts during such fiscal year to the extent they exceed the amount of
expenditures expensed in determining Consolidated Net Income for such period;

 

(xi)                              the aggregate principal amount of all
mandatory prepayments of the Term Facilities made during such Excess Cash Flow
Period pursuant to Section 2.05(b)(iv) or (vi), or reinvestments of Net Cash
Proceeds in lieu thereof, to the extent that the applicable Net Cash Proceeds
were taken into account in calculating Consolidated Net Income for such Excess
Cash Flow Period;

 

(xii)                           the amount representing accrued expenses for
cash payment (including with respect to retirement plan obligations) that are
not paid in cash in such Excess Cash Flow Period; provided that such amounts
will be added to Excess Cash Flow for the following fiscal year to the extent
not paid in cash within six months after the end of such Excess Cash Flow Period
(and no future deduction shall be made for purposes of this definition when such
amounts are paid in cash in any future period);

 

(xiii)                        net non-cash gains and credits to the extent
included in arriving at Consolidated Net Income;

 

(xiv)                       the amount of Restricted Payments made in cash
during such period pursuant to Section 8.06(c); plus/minus

 

(c)                                  decreases/increases, as applicable, in Net
Working Capital.

 

“Excess Cash Flow Period” means any fiscal year of the Parent, commencing with
the fiscal year ending on or about September 30, 2017.

 

“Excess Foreign Entity Stock” has the meaning assigned to such term in the
definition of “Excluded Property”.

 

24

--------------------------------------------------------------------------------


 

“Excluded Jurisdiction” has the meaning assigned to such term in the definition
of “Material Jurisdiction”.

 

“Excluded Property” means, (a) any owned real property with a fair market value
(as reasonably determined by the Borrower), individually, of less than
$5,000,000, all leased real property (including requirements to deliver landlord
lien waivers, estoppels, collateral access letters and other similar agreements,
waivers and documents) and any rent deposit in respect of any leased real
property, (b) with respect to any Domestic Loan Party, any personal property
that either (i) the attachment or perfection of a Lien thereon is not governed
by the UCC or (ii) a Lien thereon is not effected by appropriate evidence of
such Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office, (c) any General Intangible (as defined in
the UCC), permit, lease, license, contract or other Instrument (as defined in
the UCC) or any property subject to a purchase money security interest, Lien
securing a capital lease obligation or similar arrangement to the extent that
the grant of a security interest therein would require a consent not obtained,
is prohibited or would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter a Loan
Party’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both); provided that (i) any such limitation
described in this clause (c) on the security interests granted hereunder shall
only apply to the extent that any such prohibition could not be rendered
ineffective pursuant to the UCC or any other applicable Law or principles of
equity and (ii) in the event of the termination or elimination of any such
prohibition or the requirement for any consent contained in any applicable Law,
General Intangible, permit, lease, license, contract or other Instrument, to the
extent sufficient to permit any such item to become Collateral, or upon the
granting of any such consent, or waiving or terminating any requirement for such
consent, a security interest in such General Intangible, permit, lease, license,
contract or other Instrument shall be automatically and simultaneously granted
hereunder and shall be included as Collateral, (d) all Equity Interests in any
(i) Unrestricted Subsidiary, (ii) not-for-profit entity, (iii) special purpose
vehicle (including, without limitation, any Permitted Receivables Financing
Subsidiary) or (iv) captive insurance company, (e) any motor vehicles and other
assets subject to certificates of title, (f) any assets of any Subsidiary of the
Parent that is subject to regulatory capital or similar requirements to the
extent that the provision of such security or similar interest would result in
an increase to such regulatory capital or similar requirement or other
administrative burden, in each case which is disproportionate to the benefit
obtained by the Lenders and the other holders of the applicable Obligations (it
being acknowledged and agreed that, as of the Closing Date, the burden of
obtaining guarantees and security for the Obligations from ROFIN-BAASEL, INC.
disproportionately exceeds the benefit obtained by the holders of the
Obligations), (g) any assets of any Unrestricted Subsidiary, (h) Margin Stock,
(i) letter of credit rights (other than supporting obligations perfected by the
filing of a financing statement under the UCC), (j) commercial tort claims with
a reasonably predicted value of less than $5,000,000, (k) any intent-to-use (or
similar) trademark or service mark application prior to the filing and
acceptance of a “Statement of Use”, “Amendment to Allege Use” or similar filing
with respect thereto, only to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein may impair the
validity or enforceability of such intent-to-use trademark application under
applicable law, (l) Equity Interests in any person other than Wholly Owned
Subsidiaries to the extent not permitted by the terms of such Subsidiary’s
organizational or joint venture documents, (m) assets which the Parent or the
Borrower and the Administrative Agent reasonably determine results in a material
adverse tax consequence to the Parent or the Borrower, (n) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent security interests in such local franchises, charters or authorizations
are prohibited or restricted thereby (in each case, except to the extent such
prohibition or restriction is unenforceable after giving effect to the
applicable anti-assignment provisions of the UCC or other applicable law) other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC or other applicable law notwithstanding such
prohibition, (o) zero balance accounts, cash pooling accounts, payroll accounts,
withholding and trust accounts, Tax accounts, customs accounts, insurance
accounts, employee benefit accounts, escrow or other fiduciary accounts and
other accounts customarily excluded in other Material Jurisdictions, (p) any
assets located in any Non-Material Jurisdiction,

 

25

--------------------------------------------------------------------------------


 

(q) assets of any Permitted Receivables Financing Subsidiary, (r) the Santa
Clara Property, (s) assets of any Excluded Subsidiary, (t) assets with respect
to which the pledge or grant of a security interest is prohibited by applicable
law, rule, regulation or contractual obligation (in each case, except to the
extent such prohibition is unenforceable after giving effect to the
anti-assignment provisions of the UCC or other applicable law), including,
without limitation, insurance claims under liability insurances, claims that are
subject to contractual restriction on assignments and/or pledges and voting
rights attributable to the shares of any German Guarantor and (u) with respect
to any Obligation under any Secured Swap Contract or Secured Treasury Management
Agreement between any Domestic Loan Party and any Lender or Affiliate of a
Lender, all voting Equity Interests in any Foreign Subsidiary, Foreign Holdco or
Disregarded Domestic Person in excess of 65% of the outstanding voting Equity
Interests of such Person (such Equity Interests, the “Excess Foreign Entity
Stock”).  Other assets shall be deemed to be “Excluded Property” if the
Administrative Agent and the Borrower agree in writing that the cost, burden or
consequences (including material adverse tax consequences) of obtaining or
perfecting a security interest in such assets is excessive in relation to the
value of such assets as Collateral.  Notwithstanding the foregoing, the Borrower
may in its sole discretion elect to exclude any property from the definition of
Excluded Property.

 

“Excluded Subsidiary” means any of the following:

 

(a)                                 each Immaterial Subsidiary;

 

(b)                                 each Subsidiary that is not a Wholly Owned
Subsidiary;

 

(c)                                  each Subsidiary that is prohibited from
guaranteeing or granting Liens to secure the Obligations by any Requirement of
Law (other than its Organization Documents (it being understood and agreed that,
notwithstanding anything to the contrary in any Loan Document, any Subsidiary
acquired after the Closing Date shall be given a reasonable period of time after
its acquisition to amend, restate, replace, terminate or otherwise modify its
Organization Documents to eliminate any such prohibition)) (unless such
prohibition can be overcome by limiting the amount of the guarantee or the
secured obligations and/or by limiting the enforceability of the guarantee and
the Liens in a manner consistent with the requirements applicable to Guarantors
under the Loan Documents) or that would require consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations (unless such consent, approval, license or authorization has
been received);

 

(d)                                 each Subsidiary that is prohibited by any
applicable contractual requirement from guaranteeing or granting Liens to secure
the Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary (and for so long as such restriction or any replacement or renewal
thereof is in effect);

 

(e)                                  any Subsidiary with respect to which,
(x) the Administrative Agent and the Borrower reasonably agree that the cost or
other consequences of providing a Guarantee of or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby or (y) providing such a Guarantee or granting such Liens would result in
a material adverse tax consequence to the Borrower as reasonably determined in
good faith by the Borrower;

 

(f)                                   each Unrestricted Subsidiary;

 

(g)                                  each Subsidiary which is a captive
insurance company, not-for-profit subsidiary or a special purpose entity
(including, without limitation, any Permitted Receivables Financing Subsidiary);

 

26

--------------------------------------------------------------------------------


 

(h)                                 if the Parent has, as of such date for the
Test Period most recently ended, complied with the Guarantor Coverage Test, each
Material Subsidiary organized in any Post-Closing Material Jurisdiction that is
otherwise not already a Guarantor as of such date;

 

(i)                                     with respect to the Euro Term Facility,
any Subsidiary organized under the laws of the Kingdom of Spain; and

 

(j)                                    solely with respect to any Obligation
under any Secured Swap Contract or Secured Treasury Management Agreement between
any Domestic Loan Party and any Lender or Affiliate of a Lender, any Foreign
Subsidiary, Foreign Holdco, Disregarded Domestic Person or direct or indirect
Domestic Subsidiary of a Foreign Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by the Recipient’s net income
(however denominated), franchise Taxes imposed on it (in lieu of net income
Taxes) and branch profit Taxes, in each case, imposed on it (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii) by
any jurisdiction as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Tax (or any political subdivision
thereof), other than any such connection arising from such Recipient having
executed, delivered, become a party to, performed its obligations, received a
payment under, received or perfected security interest under, engaged in any
other transaction contemplated by, or enforced, this Agreement or any other Loan
Document, or sold or assigned an interest in any Loan or Loan Document,
(b) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(f), (c) any withholding Tax (excluding, for the avoidance of doubt,
any such Tax described in clause (e) below) that is imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a Law in effect at the time such Lender becomes a
party hereto (other than as an assignee pursuant to a request by the Borrower
Representative under Section 11.13) or designates a new Lending Office, except
in each case to the extent, that pursuant to Section 3.01, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (d) any withholding Taxes imposed under FATCA and
(e) any Tax that is imposed under Sec. 49(1) no.5 lit. c. sublit. aa of the
German Income Tax Act (including pursuant to Section 50a para 7 of the German
Income Tax Act) on amounts payable to or for the account of a Recipient with
respect to any applicable interest in a Loan or Commitment if such Recipient is
not, at the time such payment is made, a Qualifying Lender.

 

“Excluded Transaction Debt” means all Indebtedness incurred by the Borrower in
connection with the Transaction consisting of, or incurred to fund the payment
of, any Flexed OID or upfront fees in respect of the Loan.

 

“Existing Term Loan Tranche” has the meaning specified in Section 2.18(a).

 

27

--------------------------------------------------------------------------------


 

“Existing Revolver Tranche” has the meaning specified in Section 2.18(b).

 

“Extended Revolving Commitments” has the meaning specified in Section 2.18(b).

 

“Extended Revolving Loans” means one or more Classes of revolving credit loans
that result from an Extension Amendment.

 

“Extended Term Loans” has the meaning specified in Section 2.18(a).

 

“Extending Revolving Lender” has the meaning specified in Section 2.18(c).

 

“Extending Term Lender” has the meaning specified in Section 2.18(c).

 

“Extension” means the establishment of an Extension Series by amending a Loan or
Commitment pursuant to the terms of Section 2.18 and the applicable Extension
Amendment.

 

“Extension Amendment” has the meaning specified in Section 2.18(d).

 

“Extension Election” has the meaning specified in Section 2.18(c).

 

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

 

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

 

“Extraordinary Receipt” means the receipt by the Parent or its Restricted
Subsidiaries of any casualty insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair, or compensate for the loss
of, such equipment, fixed assets or real property; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (a) in respect of
loss or damage to equipment, fixed assets or real property are applied (or in
respect of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received or reinvested in accordance with the terms of Section 2.05(b)(vi) or
(b) are received by any Person in respect of any third party claim against such
Person and applied to pay (or to reimburse such Person for its prior payment of)
such claim and the costs and expenses of such Person with respect thereto.

 

“Facility” means any Term Facility, the Revolving Facility, any Class of
Extended Revolving Commitments and/or any Class of Refinancing Revolving
Commitments, as the context may require.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and applicable intergovernmental agreements (and related legislation or
official administrative guidance) implementing the foregoing.

 

“FCPA” has the meaning specified in Section 6.22(a).

 

28

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, further, that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Fee Letters” means (a) that certain amended and restated fee letter dated as of
April 5, 2016, by and among Barclays, BAML and the Parent, as amended, restated,
supplemented and otherwise modified from time to time and (b) that certain
agency fee letter dated as of March 16, 2016, by and between Barclays and the
Parent.

 

“First Tier Foreign Subsidiary” means each Foreign Subsidiary that is owned, in
whole or in part, directly by one or more Domestic Loan Parties.

 

“Flexed OID” has the meaning specified in Section 7.11.

 

“Flood Hazard Property” means any Mortgage Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Foreign Collateral Document” means any Collateral Document other than any such
document which is governed by the laws of the United States, any state of the
United States or the District of Columbia.

 

“Foreign Disposition” has the meaning specified in Section 2.05(b)(viii).

 

“Foreign Extraordinary Receipt” has the meaning specified in
Section 2.05(b)(viii).

 

“Foreign Guarantors” means each Person identified as a “Foreign Guarantor” on
the signature pages hereto and each other Person that becomes a party hereto as
a Foreign Guarantor pursuant to Section 7.12.  Notwithstanding the foregoing, no
Excluded Subsidiary shall be a Foreign Guarantor.

 

“Foreign Holdco” means a direct or indirect Domestic Subsidiary substantially
all of the assets of which are Equity Interests in or Indebtedness of one or
more CFCs or Foreign Holdcos.

 

“Foreign Lender” means, for the Borrower, any Lender that is organized under the
Laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of L/C Issuer). 
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Loan Party” means the Borrower and each of the Foreign Guarantors.

 

“Foreign Non-Loan Party” means each Foreign Subsidiary that is not a Foreign
Loan Party.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than

 

29

--------------------------------------------------------------------------------


 

L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of outstanding Swing Line Loans made by the Swing
Line Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one year after the date of its creation or
matures within one year from any date of determination but is renewable or
extendible, at the option of such Person, to a date more than one year after
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one (1) year
after such date.

 

“Funding Steps” means the funding steps as described on Schedule 1.01(a) of the
Disclosure Letter and such other steps as may be necessary to effect the
Transaction.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time, subject to the provisions of Section 1.03.

 

“German Guarantor” means any Foreign Guarantor incorporated and registered in
Germany as a limited liability company (GmbH).

 

“German Insolvency Code” means the German Insolvency Code (Insolvenzordnung).

 

“German Party” means any Person that qualifies as a resident party domiciled in
Germany “Inländer” within the meaning of section 2 paragraph 15 of the German
Foreign Trade Law (Außenwirtschaftsgesetz) (including its directors, managers,
officers, agents and employees).

 

“German Security” means any security interest created under the German Security
Documents.

 

“German Security Documents” means (a) each agreement listed on
Schedule 1.01(b) of the Disclosure Letter and (b) each other German law governed
document or instrument which creates or evidences or which is expressed to
create or evidence any Lien granted or required to be granted pursuant to
Section 7.14.

 

“GmbH Act” has the meaning specified in Section 4.09(b).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, Taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly,

 

30

--------------------------------------------------------------------------------


 

and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person; provided, however, the term “Guarantor”
shall not include endorsements for deposit or collection in the ordinary course
of business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 4.01(a).

 

“Guarantor” means each Domestic Guarantor and each Foreign Guarantor; provided,
that in no event shall any Foreign Subsidiary, Foreign Holdco, Disregarded
Domestic Person or direct or indirect Domestic Subsidiary of a Foreign
Subsidiary ever be, or be required to be, a Guarantor of any Obligations under
any Secured Swap Contract or Secured Treasury Management Agreement between any
Domestic Loan Party and any Lender or Affiliate of a Lender, and,
notwithstanding any provision herein or in any other Loan Document to the
contrary, no such Person shall be construed to be a Guarantor of any such
Obligations.

 

“Guarantor Coverage Test” means, as of the last day of the most recently ended
Test Period, the Consolidated Total Assets and Consolidated EBITDA attributable
to the Borrower and the Guarantors only is no less than 80% of Consolidated
Total Assets and Consolidated EBITDA, respectively, of the Parent and its
Restricted Subsidiaries (other than any Restricted Subsidiaries located in an
Excluded Jurisdiction), in each case as of such date.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Guaranty and Security Principles” means the Guaranty and Security Principles
set forth on Exhibit 1.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and substances or wastes regulated, characterized or defined by a Governmental
Authority pursuant to Environmental Law as “hazardous”, “toxic”, a “contaminant”
or a “pollutant” or words of similar import, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, and infectious or medical wastes.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation,

 

31

--------------------------------------------------------------------------------


 

transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Material, and
any corrective action or response action with respect to any of the foregoing.

 

“HGB” has the meaning specified in Section 4.09(c).

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means, on any date, any Restricted Subsidiary of the
Parent (other than the Borrower) that (i) is organized under the laws of a
Non-Material Jurisdiction or (ii) is organized under the laws of a Material
Jurisdiction, taken together with all such Immaterial Subsidiaries which are not
Loan Parties organized under the laws of such Material Jurisdiction as of the
last day of the fiscal quarter of the Parent most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 7.01 prior to such date, does not have assets with a value in excess of
1.0% of Consolidated Total Assets or contribute in excess of 1.0% of
Consolidated EBITDA, in each case as of such date for the Test Period most
recently ended, provided, that the Borrower may elect in its sole discretion to
exclude as an Immaterial Subsidiary any Restricted Subsidiary that meets the
definition hereof.

 

“Incremental Equivalent Debt” means Indebtedness of the Borrower in the form of
notes or loans (or commitments in respect thereof) in lieu of loans (or
commitments) under an Incremental Facility, which (i) notes may (at the option
of the Borrower) be secured by the Collateral on a pari passu or junior basis
with Liens securing the Obligations that are secured on a first lien basis with
respect to the Collateral and (ii) loans may be secured by the Collateral on a
junior basis with Liens securing the Obligations that are secured on a first
lien basis with respect to the Collateral; provided, that:

 

(a)                                 to the extent any Incremental Equivalent
Debt is Junior Lien Indebtedness, such Indebtedness shall be permitted to be
incurred as Incremental Equivalent Debt to the extent that after giving pro
forma effect thereto (including the use of proceeds), the Consolidated Total
Gross Leverage Ratio does not exceed 4.50:1.00 regardless of the Senior Secured
Net Leverage Ratio then in effect;

 

(b)                                 such Incremental Equivalent Debt shall be
subject to an intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent;

 

(c)                                  except as otherwise agreed by the lenders
or holders providing such notes or loans, no Event of Default exists immediately
prior to or after giving effect to such Incremental Equivalent Debt;

 

(d)                                 (i) the Weighted Average Life to Maturity
applicable to such Incremental Equivalent Debt in the form of term loans or
notes (other than customary bridge loans with a maturity date of not longer than
one year; provided, that any loans, notes, securities or other Indebtedness
(other than revolving loans) which are exchanged for or otherwise replace such
bridge loans shall be subject to the requirements of this clause (c)) is no
shorter than the Weighted Average Life to Maturity of the then-existing Term
Loans and (ii) any Incremental Equivalent Debt in the form of revolving loans
shall not require scheduled amortization or mandatory commitment reduction prior
to the Latest Maturity Date;

 

(e)                                  the final maturity date with respect to
such Incremental Equivalent Debt (i) in the form of term loans or notes (other
than customary bridge loans with a maturity date of not longer than one year;
provided, that any loans, notes, securities or other Indebtedness which are
exchanged for or otherwise replace such bridge loans shall be subject to the
requirements of this clause (d)) is no earlier than the Latest Maturity Date on
the date of the issuance or incurrence, as applicable, thereof and (ii) in the
case of revolving loans, is no earlier than the Latest Maturity Date;

 

32

--------------------------------------------------------------------------------


 

(f)                                   in the case of any such Indebtedness
incurred less than 18 months after the Closing Date in the form of term loans
that are pari passu with the Term Loans funded on the Closing Date in right of
payment and with respect to security (other than customary bridge loans), the
Effective Yield applicable thereto will not be more than 0.50% per annum higher
than the Effective Yield in respect of the Term Loans funded on the Closing Date
unless the Effective Yield with respect to the Term Loans funded on the Closing
Date is adjusted to be equal to the Effective Yield applicable to such
Indebtedness, minus 0.50% per annum; and

 

(g)                                  no such Indebtedness may be (x) guaranteed
by any Person that is not a Loan Party or (y) secured by any assets other than
the Collateral.

 

“Incremental Facility” means any Incremental Term Loan Facility or any
Incremental Revolving Facility.

 

“Incremental Revolving Facility” has the meaning specified in Section 2.01(d).

 

“Incremental Series” means all Incremental Term Loans and Incremental Term Loan
Commitments that are established as a separate Class of Term Loans or Term
Commitments (as applicable) pursuant to the same Commitment Increase Amendment
(or any subsequent Commitment Increase Amendment to the extent such Commitment
Increase Amendment expressly provides that the Incremental Term Loans or
Incremental Term Loan Commitments as provided for therein are intended to be
part of any previously established Incremental Series) and that provide for the
same maturity, Effective Yield (other than, for this purpose, any original issue
discount or upfront fees), if applicable, and amortization schedule.

 

“Incremental Term Loan” has the meaning specified in Section 2.01(c).

 

“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement in substantially the form of Exhibit 1.01(a) or such
other form as is satisfactory to the Administrative Agent and the Borrower, in
each case as executed by the Loan Parties, one or more Lender(s) providing an
Incremental Term Loan Commitment and the Administrative Agent.

 

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to
Section 2.01(c) in the principal amount set forth in the applicable Incremental
Term Loan Agreement.

 

“Incremental Term Loan Facility” means, at any time, (a) on or prior to the
closing date under an Incremental Term Loan Agreement, the aggregate amount of
the Incremental Term Loan Commitments set forth in such Incremental Term Loan
Agreement at such time and (b) thereafter, the aggregate principal amount of the
Incremental Term Loans of all Lenders made pursuant to such Incremental Term
Loan Commitments at such time.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, if and to the extent (other than with respect
to clause (h)) the same would constitute indebtedness or a liability on a
balance sheet prepared in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

33

--------------------------------------------------------------------------------


 

(b)                                 the maximum amount available to be drawn
under letters of credit (including standby and commercial letters of credit),
bankers’ acceptances, bank guaranties and similar instruments and unreimbursed
obligations under surety bonds;

 

(c)                                  the Swap Termination Value of any Swap
Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than such obligations
accrued in the ordinary course), to the extent the same would be required to be
shown as a long-term liability on a balance sheet prepared in accordance with
GAAP;

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness of such
Person;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Disqualified Capital Stock, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing;

 

provided, that, Indebtedness shall not include (A) trade and other ordinary
course payables, accrued expenses and intercompany liabilities arising in the
ordinary course of business, (B) prepaid or deferred revenue, (C) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase prices of an asset to satisfy unperformed obligations of the seller
of such asset, (D) earn-out obligations until such obligations become a
liability on the balance sheet of such person in accordance with GAAP or (E) in
the case of the Parent and its Restricted Subsidiaries, (I) all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business and
(II) intercompany liabilities in connection with the cash management, Tax and
accounting operations of the Parent and its Restricted Subsidiaries.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than (i) a joint venture
that is itself a corporation or limited liability company or (ii) a similar
limited liability entity organized under the laws of a jurisdiction other than
the United States or a state thereof) in which such Person is a general partner
or a joint venturer, unless such Indebtedness is expressly made non-recourse to
such Person by contract or operation of law.  The amount of any net obligations
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

34

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreement” means any agreement executed on or
after the Closing Date confirming or effecting the grant by any Loan Party of
any Lien on IP Rights owned by such Loan Party to the Administrative Agent, for
the benefit of the Secured Parties, in accordance with this Agreement, including
any of the following: (a) a Trademark Security Agreement substantially in the
form attached as an exhibit to the Security Agreement, (b) a Patent Security
Agreement substantially in the form attached as an exhibit to the Security
Agreement or (c) a Copyright Security Agreement attached as an exhibit to the
Security Agreement, together with any and all supplements or amendments thereto.

 

“Intercreditor Agreement” means, with respect to any Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, an intercreditor
agreement between the Administrative Agent and the agent, trustee or other
representative on behalf of the holders of such Indebtedness, in each case in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or 12 months (if agreed by all relevant Lenders), as
selected by the Borrower in its Loan Notice consistent with the requirements of
Section 2.02(a) or otherwise acceptable to the Administrative Agent); provided
that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(ii)                                  any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Loan was made.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the Available
Amount pursuant to Section 8.02(s) and (y) any amounts that increase the
Available Amount pursuant to clause (e) of the definition thereof) any amount
repaid, returned, distributed or otherwise received in respect of any
Investment, in each case, in cash.  Notwithstanding the foregoing, “Investment”
shall not include loans or advances in respect of (A) intercompany current
liabilities incurred in connection with cash management operations of the

 

35

--------------------------------------------------------------------------------


 

Parent and its Restricted Subsidiaries and (B) intercompany loans, advances or
Indebtedness of the Parent and its Restricted Subsidiaries having a term not
exceeding 364 days.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Parent or
any of its Restricted Subsidiaries.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Applicable L/C Issuer and the Parent (or any Restricted Subsidiary)
or in favor of the Applicable L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

 

“Junior Lien Indebtedness” means any Indebtedness that is secured by a lien on
the Collateral that is junior to the lien on the Collateral securing the
Obligations.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means each of Barclays, BofA and MUFG Union Bank, N.A., in their
respective capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Commitments, Refinancing
Revolving Commitments, Incremental Term Loan Commitments,

 

36

--------------------------------------------------------------------------------


 

Extended Term Loans, Incremental Term Loans, Refinancing Term Loans and
Refinancing Term Commitments, in each case as extended in accordance with this
Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, authorizations and permits
of, any Governmental Authority, in each case having the force of law.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.03. 
A Letter of Credit may be a commercial letter of credit or a standby letter of
credit; provided that Barclays shall only issue standby letters of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the Applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five days prior to the
Revolving Loan Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $30,000,000.  The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, any right in
rem created for the purpose of granting security, or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, right of retention, right to reclaim goods, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Limitation on Enforcement” or “Limitation Event” has the meaning specified in
Section 4.09(b).

 

“Limited Condition Acquisition” means any Permitted Acquisition which the Parent
or any of its Restricted Subsidiaries is contractually committed to consummate,
the consummation of which is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan” means each Revolving Loan, each Swing Line Loan, each Euro Term Loan,
each Incremental Term Loan, each Extended Term Loan, each Extended Revolving
Loan, each Refinancing Term Loan and each Refinancing Revolving Loan
representing an extension of credit to the Borrower.

 

37

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Disclosure Letter, each Note, each
Issuer Document, each Joinder Agreement, each Collateral Document, each
Incremental Term Loan Agreement, each Extension Amendment, each Refinancing
Amendment and any Intercreditor Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, Swing Line
Loans or Term Loans under a given Facility, (b) a conversion of Loans under a
given Facility from one Type to the other, or (c) a continuation of Eurocurrency
Rate Loans under a given Facility, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Domestic Loan Parties and the Foreign
Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.

 

“Management Determination” has the meaning specified in Section 4.09(d).

 

“Margin Stock” has the meaning specified in Section 6.14(b).

 

“Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, assets, properties, liabilities (actual or contingent), or
financial condition of the Parent and its Restricted Subsidiaries taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

“Material Jurisdiction” means (a) on the Closing Date, the United States,
England and Wales, Scotland, Germany, Spain and the Netherlands (each, a
“Closing Date Material Jurisdiction”) and (b) at any time after the Closing
Date, the Closing Date Material Jurisdictions and any other jurisdiction where
any Restricted Subsidiary organized under the laws of such jurisdiction, taken
together with all other Restricted Subsidiaries organized under the laws of such
jurisdiction as of the last day of the fiscal quarter of the Parent most
recently ended for which financial statements have been (or were required to be)
delivered pursuant to Sections 7.01(a) or 7.01(b), have assets with a value in
excess of 5.0% of Consolidated Total Assets or contribute in excess of 5.0% of
Consolidated EBITDA of the Parent and its Restricted Subsidiaries, in each case
as of such date for the Test Period most recently ended (each, a “Post-Closing
Material Jurisdiction”); provided that in no event shall The People’s Republic
of China, South Korea or Japan be deemed to be a “Material Jurisdiction” (each,
an “Excluded Jurisdiction”).

 

“Material Real Estate” means any real property with a fair market value (as
reasonably determined by the Borrower), individually, equal to or in excess of
$5,000,000 owned by any Loan Party.

 

“Material Subsidiary” means any direct or indirect Subsidiary of the Parent that
is not an Immaterial Subsidiary.

 

“Maturity Date” means (a) as to the Revolving Loans, the Swing Line Loans and
Letters of Credit (and the related L/C Obligations), the fifth anniversary of
the Closing Date (the “Revolving Loan Maturity Date”), (b) as to the Euro Term
Loans, the seventh anniversary of the Closing Date, (c) as to an Incremental
Term Loan, the final maturity date for such Incremental Term Loan as set forth
in the applicable Incremental Term Loan Agreement, (d) as to any Extended Term
Loans or Extended Revolving Loans, the final maturity date therefor as set forth
in the applicable Extension Amendment and (e) as to any Refinancing Term Loans
or Refinancing Revolving Loans, the final maturity date therefor as

 

38

--------------------------------------------------------------------------------


 

set forth in the applicable Refinancing Amendment; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Merger” means the merger of MergerCo with and into Target (with Target to be
the surviving corporation of such merger) in accordance with the Merger
Agreement.

 

“Merger Agreement” means that certain Merger Agreement, dated as of March 16,
2016, among the Parent, the Target and MergerCo (including all exhibits and
disclosure schedules thereto, and as amended, restated, supplemented or modified
from time to time).

 

“Merger Agreement Representations” means the representations made by (or
relating to) the Target and/or any of its Subsidiaries in the Merger Agreement
as are material to the interests of the Lenders (in their capacities as such),
but only to the extent that the breach of any such representations results in
the Parent or any of the Parent’s affiliates having the right to terminate its
or their respective obligations under the Merger Agreement (after giving effect
to any applicable notice and cure period) or results in the failure of a
condition precedent to the Parent’s obligation to consummate the Merger pursuant
to the Merger Agreement.

 

“MergerCo” means Rembrandt Merger Sub Corp., a Delaware corporation and a Wholly
Owned Subsidiary.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), or any
successor thereto by merger, consolidation or otherwise.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Collateral” means any owned real estate asset located in the United
States that is Collateral.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Assets” has the meaning specified in Section 4.09(b)(i).

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Disposition by the
Parent or any of its Restricted Subsidiaries, or any Extraordinary Receipt
received or paid to the account of the Parent or any of its Restricted
Subsidiaries, an amount equal to the excess, if any, of (i) the sum of cash and
Cash Equivalents received in connection with such transaction (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset (other

 

39

--------------------------------------------------------------------------------


 

than a Lien that ranks pari passu with or is subordinated to the Liens securing
the Obligations or any portion thereof) and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the out-of-pocket expenses incurred by the Parent or such
Restricted Subsidiary in connection with such transaction (including attorneys’
fees, accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, sales, use and other
transfer Taxes, deed or mortgage recording Taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith), (C) income Taxes reasonably estimated to be actually payable as a
result of any gain recognized in connection therewith and any repatriation costs
associated with receipt by Parent or any Domestic Subsidiary of such proceeds,
if such proceeds were repatriated to the United States, (D) any costs associated
with unwinding any related Swap Contract in connection with such transaction,
and (E) any reserve for adjustment in respect of (x) the sale price of such
asset or assets established in accordance with GAAP and (y) any liabilities
associated with such asset or assets and retained by the Parent or any
Restricted Subsidiary after such sale or other disposition thereof, including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction; provided that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received
(i) upon the Disposition of any non-cash consideration received by the Parent or
any Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in subclause (E) or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
two years of the date of the relevant transaction;

 

(b)                                 with respect to the incurrence or issuance
of any Indebtedness by the Parent or any of its Restricted Subsidiaries, in an
amount equal to the excess of (i) the sum of the cash received in connection
with such incurrence or issuance or in connection with unwinding any related
Swap Contract in connection therewith over (ii) the investment banking fees,
underwriting or closing discounts, fees and commissions, taxes reasonably
estimated to be actually payable as a result of such incurrence or issuance and
other out-of-pocket expenses and other customary expenses incurred by the Parent
or such Restricted Subsidiary in connection with such incurrence or issuance and
any costs associated with unwinding any related Swap Contract in connection
therewith; and

 

(c)                                  with respect to the issuance of any Equity
Interests by the Parent or any Restricted Subsidiary, an amount equal to the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such issuance or in connection with unwinding any related Swap Contract in
connection therewith over (ii) the investment banking fees, underwriting
discounts and commissions, and other out-of-pocket expenses, and other customary
expenses incurred by the Parent or such Restricted Subsidiary in connection with
such issuance and any costs associated with unwinding any related Swap Contract
in connection therewith.

 

“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

 

“Non-Consenting Lender” has the meaning specified in Section 11.13(a).

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

 

“Non-Material Jurisdiction” means any jurisdiction that is not a Material
Jurisdiction.

 

40

--------------------------------------------------------------------------------


 

“Note” means a Euro Term Note, a Revolving Note or a Swing Line Note, as the
context may require.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  The foregoing shall also include
(a) all obligations under any Secured Swap Contract between any Loan Party and
any Lender or Affiliate of a Lender (excluding any Excluded Swap Obligations)
and (b) all obligations under any Secured Treasury Management Agreement between
any Loan Party and any Lender or Affiliate of a Lender.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the articles of association or
bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and the operating agreement
(or equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction, such as articles of association); and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed to effect its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization or
with any equivalent in any jurisdiction (if any)  and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Applicable Indebtedness” has the meaning specified in
Section 2.05(b)(iv).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document, excluding any such Tax imposed on
an assignment (other than an assignment pursuant to a request by the Borrower
under Section 11.13) of any interest in any Loan or Commitment hereunder (an
“Assignment Tax”), but only to the extent such Assignment Tax is imposed as a
result of a present or former connection between the assignor and/or assignee
and the taxing jurisdiction imposing such Tax (other than any connection arising
solely from such assignor and/or assignee having executed, delivered, become a
party to, performed its obligations under, received payments, received or
perfected security interest under, engaged in any other transaction pursuant to,
and/or enforced any Loan Documents or sold or assigned an interest in any Loan
or Loan Document).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of any Loans occurring on
such date; and (b) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.

 

41

--------------------------------------------------------------------------------


 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the Applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Barclays in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Parallel Debt” has the meaning specified in Section 11.24(b).

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permitted Acquisition” means (i) an Investment consisting of an Acquisition by
the Parent or any of its Restricted Subsidiaries, provided that (a) the property
acquired (or the property of the Person acquired) in such Acquisition complies
with Section 8.07, (b) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (c)  no Default or
Event of Default exists or would result therefrom, (d) if the Person acquired is
or becomes a Domestic Subsidiary of the Parent, it shall (to the extent required
by Section 7.12) guarantee all of the Obligations and otherwise satisfy the
requirements of Section 7.12 and Section 7.14 within the timeframes provided
therein, and (e) if the Person acquired is or becomes a Restricted Subsidiary of
the Parent, it shall (to the extent required by Section 7.12) guarantee the
Obligations and otherwise satisfy the requirements of Section 7.12 and
Section 7.14 within the timeframes provided therein; provided that the
requirements of clause (d) above shall be subject to Sections 1.12 and
2.01(g) in the case of a Limited Condition Acquisition, and (ii) the Target
Acquisition.

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Parent in the form of one or more series of senior secured notes
ranking pari passu with the liens securing the Facilities; provided that
(i) such Indebtedness will be subject to the terms of an Intercreditor

 

42

--------------------------------------------------------------------------------


 

Agreement and (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness.  Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Intercompany Investments” means (a) any Investment by any Loan Party
in any other Loan Party; (b) any Investment by any Non-Loan Party in any Loan
Party; (c) any Investment by any Non-Loan Party in any other Non-Loan Party;
(d) any Investment by any Loan Party in any Non-Loan Party; provided that the
aggregate outstanding principal amount of all Investments under this clause (d),
together with, without duplication, the aggregate outstanding principal amount
of all Indebtedness of Non-Loan Parties guaranteed by Loan Parties pursuant to
(and in reliance on) Section 8.03, shall not exceed $100,000,000 at any time;
provided further, that any Indebtedness owing by any Loan Party to any Non-Loan
Party pursuant to clause (d), as applicable, shall be subordinated in right of
payment to the prior payment in full of the Obligations of such Loan Party, as
applicable, on terms reasonably satisfactory to the Administrative Agent.

 

“Permitted Intercompany Transfers” means any Disposition by the Parent or any
Restricted Subsidiary to the Parent or any Restricted Subsidiary; provided that,
if such Disposition is by a Loan Party to an entity which is not a Loan Party in
reliance hereon, (i) any such Disposition made for consideration of less than
the fair market value of the assets Disposed of (as reasonably determined by the
Borrower) shall constitute an Investment by the maker of such Disposition in the
recipient of such Disposition in an amount equal to the difference (as
reasonably determined by the Borrower) between the fair market value of the
assets so Disposed of and the consideration received and such Investment shall
be required to be permitted under Section 8.02 (provided that, solely for this
purpose, Section 8.02(i) shall not apply) and (ii) for the avoidance of doubt,
any non-cash consideration received in connection with any such Disposition in
the form of an Investment shall be required to be permitted under Section 8.02
(provided that, solely for this purpose, Section 8.02(i) shall not apply).

 

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien (or other
junior lien) secured notes or secured loans ranking junior to the liens securing
the Facilities; provided that (i) such Indebtedness is secured by the Collateral
(or the applicable portion thereof) on a second priority or other junior
priority, as applicable, basis to the Liens securing the obligations in respect
of any Permitted First Priority Refinancing Debt, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
meets the Permitted Other Debt Conditions and (iv) such Indebtedness will be
subject to an Intercreditor Agreement.  Permitted Junior Priority Refinancing
Debt will include any junior secured Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Liens” means, at any time, Liens in respect of property of the Parent
or any of its Restricted Subsidiaries permitted to exist at such time pursuant
to the terms of Section 8.01.

 

“Permitted Other Debt Conditions” means, with respect to any Indebtedness, that
such Indebtedness does not mature or have scheduled payments of principal and is
not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except (x) customary asset sale, change of control or similar event
provisions that provide for the prior repayment in full in cash of the Loans and
all other Obligations or (y) maturity payments and customary mandatory
prepayments for a customary bridge financing which, subject to customary
conditions, provides for automatic conversion or exchange into Indebtedness that
otherwise complies with the requirements of this definition), in each case prior
to the Latest Maturity Date at the time such Indebtedness is incurred.

 

“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary that meets the following conditions: (a) such
Permitted Receivables Financing (including financing terms, covenants,
termination events and other provisions) shall be in the aggregate

 

43

--------------------------------------------------------------------------------


 

economically fair and reasonable to the Parent and its Subsidiaries (other than
any Permitted Receivables Financing Subsidiary), on the one hand, and the
Permitted Receivables Financing Subsidiary, on the other, (b) all sales and/or
contributions of Permitted Receivables Financing Assets to the Permitted
Receivables Financing Subsidiary shall be made at fair market value and (c) the
financing terms, covenants, termination events and other provisions thereof
shall be market terms for similar transactions; provided that (i) the aggregate
outstanding principal amount of all such Permitted Receivables Financings shall
not exceed $50,000,000 at any time outstanding and (ii) a Responsible Officer of
the Borrower shall have provided a certificate to such effect to the
Administrative Agent at least five Business Days prior to the incurrence of such
Permitted Receivables Financing, together with a reasonably detailed description
of the material terms and conditions of such Permitted Receivables Financing or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirements
set forth in the foregoing clauses (a), (b) and (c), which certificate shall be
conclusive evidence that such terms and conditions satisfy such requirements
unless the Administrative Agent provides notice to the Borrower of its objection
during such five Business Day period (including a reasonable description of the
basis upon which it objects).

 

“Permitted Receivables Financing Assets” means the accounts receivable subject
to a Permitted Receivables Financing, and related assets (including contract
rights) which are of the type customarily transferred or in respect of which
security interests are customarily granted in connection with securitizations of
accounts receivables, and the proceeds thereof.

 

“Permitted Receivables Financing Fees” means reasonable and customary
distributions or payments made directly or by means of discounts with respect to
any participation interest issued or sold in connection with, and other fees
paid to a Person that is not a Permitted Receivables Financing Subsidiary in
connection with, any Permitted Receivables Financing.

 

“Permitted Receivables Financing Subsidiary” means a Wholly Owned Subsidiary of
the Parent (or another Person formed for the purposes of engaging in a Permitted
Receivables Financing in which the Parent or any of its Restricted Subsidiaries
makes an Investment and to which the Parent or any of its Restricted
Subsidiaries transfers Permitted Receivables Financing Assets) that engages in
no activities other than in connection with the financing of Permitted
Receivables Financing Assets of the Parent and the Restricted Subsidiaries, all
proceeds thereof and all rights (contingent and other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business, and which is designated by the board of directors of the Parent
(as provided below) as a Permitted Receivables Financing Subsidiary and (a) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of which (i) is guaranteed by the Parent or any of the Restricted Subsidiaries,
other than another Permitted Receivables Financing Subsidiary, (ii) is recourse
to or obligates the Parent or any of the Restricted Subsidiaries, other than
another Permitted Receivables Financing Subsidiary, in any way or (iii) subjects
any property or asset of the Parent or any Restricted Subsidiary, other than
another Permitted Receivables Financing Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, (b) with which none of
the Parent or any Restricted Subsidiary, other than another Permitted
Receivables Financing Subsidiary, has any material contract, agreement,
arrangement or understanding other than on terms no less favorable to the Parent
or such Restricted Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower and (c) to which none of the
Parent or any Restricted Subsidiary, other than another Permitted Receivables
Financing Subsidiary, has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.  Any such designation by the board of directors of the Parent shall be
evidenced to the Administrative Agent by delivery to the Administrative Agent of
a certified copy of the resolution of the board of directors of the Parent
giving effect to such designation and a certificate executed by a Responsible
Officer of the Parent certifying that such designation complied with the
foregoing conditions.

 

44

--------------------------------------------------------------------------------


 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension
(collectively, to “Refinance”) of any Indebtedness of such Person; provided that
(a) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, restructured, refunded, renewed, replaced
or extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts owing or paid related to such Indebtedness, and fees
and expenses incurred, in connection with such modification, refinancing,
refunding, renewal, restructuring, replacement or extension plus an amount equal
to any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) no Event of Default shall have occurred and be
continuing, (d) if such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations (or any portion thereof), such modification, refinancing, refunding,
renewal, replacement or extension is subordinated in right of payment to the
Obligations (or such portion thereof) on terms (i) at least as favorable (taken
as a whole) to the Lenders as those contained in the documentation governing or
evidencing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness stating that the Borrower has determined in good
faith that such subordination terms satisfy the foregoing requirement shall be
conclusive evidence that such subordination terms satisfy the requirement of
this clause (i)) or (ii) as otherwise reasonably acceptable to the
Administrative Agent, (e) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is unsecured or secured by
Liens that are subordinated to the Liens securing the Obligations (or any
portion thereof), such modification, refinancing, replacement, refunding,
renewal or extension is unsecured or (solely with respect to such Indebtedness
that is secured by Liens that are subordinated to the Liens securing the
Obligations (or any portion thereof)) secured by Liens that are subordinated to
the Liens securing the Obligations (or such portion thereof) on terms (x) at
least as favorable (taken as a whole) to the Lenders as those contained in the
documentation (including any intercreditor or similar agreements) governing the
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness stating that the Borrower has determined in good faith that such
subordination terms satisfy the foregoing requirement shall be conclusive
evidence that such subordination terms satisfy the requirement of this clause
(x)) or (y) otherwise reasonably acceptable to the Administrative Agent and
(f) such modification, refinancing, refunding, renewal, replacement or extension
is directly incurred only by the direct borrower or issuer of the Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended, and is
guaranteed only by one or more Persons who are guarantors of the Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Parent and its Restricted Subsidiaries
that are Disposed of in the ordinary course of business; (c) Permitted
Intercompany Transfers; (d) Dispositions of accounts receivable in connection
with the collection or compromise thereof in the ordinary course of business;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Parent and its Restricted
Subsidiaries; (f) the sale or disposition of cash or Cash Equivalents for fair
market value; (g) transfers of condemned property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement; (h) Dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property;
(i) the sales of

 

45

--------------------------------------------------------------------------------


 

receivables pursuant to non-recourse factoring arrangements for purposes of
effecting the acceleration of payment of accounts receivable; and
(j) Dispositions of accounts receivable in connection with the compromise
thereof not in the ordinary course of business; provided that (x) such
Disposition is treated as an Investment and otherwise made in compliance with
Section 8.02(c) or (y) the aggregate amount of any Disposition made pursuant to
this clause (j)(y) does not exceed $2,500,000.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness and (ii) such Indebtedness meets the Permitted Other
Debt Conditions.  Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Loan Party or any ERISA Affiliate (other
than a Multiemployer Plan established by any Loan Party or any ERISA Affiliate)
or any such Plan to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees (other than a Multiemployer Plan
established by any Loan Party or any ERISA Affiliate).

 

“Platform” has the meaning specified in Section 7.02.

 

“Post-Closing Material Jurisdiction” has the meaning assigned to such term in
the definition of “Material Jurisdiction”.

 

“Post-Closing Reorganization” means (a) the reorganization of the Parent and its
Subsidiaries as described in the slides attached as Schedule 1.01(c) of the
Disclosure Letter hereto, and each of the steps or other actions contemplated
thereby or in connection therewith, plus (b) any such other steps or actions
determined by the Parent to be necessary or appropriate to achieve synergies in
connection with the Merger or any Permitted Acquisition or for Tax optimization
purposes, provided, in the case of this clause (b), that after giving effect
thereto, the Parent remains or would remain in compliance with the Guarantor
Coverage Test.

 

“Prepayment” has the meaning specified in Section 8.12(b).

 

“Primary Disqualified Institution” has the meaning assigned to such term in the
definition of “Disqualified Institution”.

 

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the Senior Secured Net Leverage Ratio (including, with respect to,
the financial covenant set forth in Section 8.11), the Consolidated Net Leverage
Ratio and/or the Consolidated Total Gross Leverage Ratio, such transaction shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period or, in the case of determinations described in
Section 1.03(c)(ii), the most recent four fiscal quarter period preceding the
date of such transaction for which financial statements were required to be
delivered pursuant to Section 7.01(a) or 7.01(b).  In connection with the
foregoing, (a) with respect to the incurrence of any Indebtedness, such
Indebtedness shall be deemed to have been incurred as of the first day of the
applicable period, (b) with respect to any Disposition or any designation of any
Subsidiary as an Unrestricted Subsidiary, (i) income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property disposed of or designated as an Unrestricted Subsidiary (as applicable)
shall be excluded to the extent relating to any period occurring prior to the
date of such

 

46

--------------------------------------------------------------------------------


 

transaction or designation (as applicable) and (ii) Indebtedness which is
retired in connection with any such Disposition or owed by the applicable
Subsidiary at the time of its designation as an Unrestricted Subsidiary (as
applicable) shall be excluded and deemed to have been retired as of the first
day of the applicable period and (c) with respect to any Permitted Acquisition
or designation of any Unrestricted Subsidiary as a Restricted Subsidiary,
(i) income statement and cash flow statement items attributable to the Person or
property acquired or designated as a Restricted Subsidiary (as applicable) shall
be included to the extent relating to any period applicable in such calculations
to the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Parent and its Restricted Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in this
Section 1.01 and (B) such items are supported by financial statements or other
information reasonably satisfactory to the Administrative Agent and (ii) any
Indebtedness incurred or assumed by the Parent or any Restricted Subsidiary
(including the Person or property acquired or designated as a Restricted
Subsidiary (as applicable)) in connection with such transaction and any
Indebtedness of the Person or property acquired or designated as a Restricted
Subsidiary (as applicable) which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of (x) (i) in the
case of a Pro Forma Compliance Certificate delivered in connection with
Section 2.01(d)(xi) or Section 7.17(c), the Senior Secured Net Leverage Ratio
(as set forth in such applicable Section), (ii) in the case of a Pro Forma
Compliance Certificate delivered in connection with Section 8.03(f) or
Section 8.03(x), the Consolidated Total Gross Leverage Ratio (as set forth in
the applicable Section), (iii) in the case of a Pro Forma Compliance Certificate
delivered in connection with Section 8.06(g) or Section 8.12(b), the
Consolidated Net Leverage Ratio (as set forth in such applicable Section) and
(y) in the case of each of the Pro Forma Compliance Certificate delivered in
connection with clauses (ii) and (iii) above, the financial covenant set forth
in Section 8.11 as of the end of the period of four fiscal quarters most
recently ended for which financial statements have been delivered pursuant to
Section 7.01(a) or 7.01(b) after giving effect to the applicable transaction on
a Pro Forma Basis.

 

“Pro Forma Financial Statements” has the meaning specified in Section 5.01(m).

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified Capital Stock” means any Equity Interests that are not Disqualified
Capital Stock.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “ECP” under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Qualifying Lender” means (a) in respect of interest payable by a Loan Party
organized under the laws of Germany, a Lender and/or L/C Issuer which is
beneficially entitled to interest payable to that Lender and/ L/C Issuer in
respect of an advance under a Loan Document and is (i) lending through a Lending
Office in Germany or (ii) a Treaty Lender; (b) in respect of interest payable by
any other Loan Party, a Lender and/or L/C Issuer which is beneficially entitled
to interest payable to that Lender and/or L/C Issuer and is (i) lending through
a Lending Office in the jurisdiction of incorporation of the relevant Loan
Party, (ii) a Treaty Lender or (iii) otherwise entitled under the domestic law
of the jurisdiction in which the relevant Loan Party is resident for Tax
purposes to receive interest free of any withholding or deduction for or on
account of Tax imposed by that jurisdiction.

 

47

--------------------------------------------------------------------------------


 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Parent or any Restricted Subsidiary pursuant to which the
Parent or any Restricted Subsidiary may sell, convey or otherwise transfer to
(a) a Permitted Receivables Financing Subsidiary (in the case of a transfer by
the Parent or any Restricted Subsidiary) or (b) any other Person (in the case of
a transfer by a Permitted Receivables Financing Subsidiary), or a Permitted
Receivables Financing Subsidiary may grant a security interest in, any Permitted
Receivables Financing Assets of the Parent or any Restricted Subsidiary.

 

“Recipient” has the meaning specified in Section 3.08(b).

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness”, “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinanced Term Loans” has the meaning specified in Section 11.01.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Lender (including
any Additional Refinancing Lender) that agrees to provide any portion of
Refinancing Term Loans, Refinancing Term Commitments, Refinancing Revolving
Commitments or Refinancing Revolving Loans incurred pursuant thereto, in
accordance with Section 2.17.

 

“Refinancing Revolving Commitments” means one or more Classes of revolving
credit Commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Revolving Loans” means one or more Classes of revolving credit
loans that are made pursuant to Refinancing Revolving Commitments.

 

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Loans or Refinancing Revolving Commitments
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Refinancing Revolving Loans, or Refinancing Revolving Commitments
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same maturity, Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.

 

“Refinancing Term Commitments” means one or more term loan Commitments hereunder
providing for Refinancing Term Loans of the applicable Refinancing
Series hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of term loans hereunder that
are made pursuant to Refinancing Term Commitments.

 

“Refunded Swing Line Loans” has the meaning specified in Section 2.04(b)(iv).

 

“Register” has the meaning specified in Section 11.06(c).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar for dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

 

48

--------------------------------------------------------------------------------


 

“Rejection Notice” has the meaning specified in Section 2.05(b)(ix).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Relevant Party” has the meaning specified in Section 3.08(b).

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

 

“Relevant Deduction Amount” has the meaning assigned to such term in the
definition of “Excess Cash Flow”.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Repricing Transaction” means (a) the incurrence by the Parent or any Subsidiary
thereof of any Indebtedness (including, without limitation, any new or
additional term loans under this Agreement) (i) having an Effective Yield for
the respective Type of such Indebtedness that is less than the Effective Yield
for Euro Term Loans of the respective Type, and (ii) the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Euro Term Loans or (b) any
amendment, waiver or other modification to this Agreement which would have the
effect of reducing the Effective Yield for Euro Term Loans (other than, in each
case, any such transaction or amendment or modification in connection with a
Change of Control or Transformational Event).  Any such determination by the
Administrative Agent and the Borrower as contemplated by preceding clauses
(a) and (b) shall be conclusive and binding on all Lenders holding Euro Term
Loans.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

 

“Required Lenders” means, as of the date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Lender for purposes of this definition),
(b) aggregate unused Revolving Commitments, Extended Revolving Commitments and
Refinancing Revolving Commitments and (c) aggregate unused Term Commitments;
provided, that the unused Revolving Commitment, Extended Revolving Commitment
and Refinancing Revolving Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition) and (b) aggregate unused Revolving
Commitments on such date; provided that the unused Revolving Commitment of, and
the portion of the

 

49

--------------------------------------------------------------------------------


 

Total Revolving Outstandings held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term Lenders” means, as of any date of determination, with respect to
any Term Facility, Term Lenders under such Term Facility holding more than 50%
of the sum of the (a) Term Loans outstanding under the applicable Term Facility
and (b) aggregate unused Term Commitments on such date.

 

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer or treasurer, assistant treasurer or
controller (or the foreign equivalent of any of the foregoing, including any
director or managing director) of such Person, solely for purposes of the
delivery of incumbency certificates pursuant to Section 5.01, the secretary or
any assistant secretary (or the foreign equivalent of any of the foregoing,
including any director or managing director) of a Loan Party and, solely for
purposes of notices given pursuant to Article II, any other officer (or the
foreign equivalent of any of the foregoing, including any director or managing
director) of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof). 
For purposes of clarification, any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of Indebtedness which by its terms is convertible into Equity
Interests is not a “Restricted Payment”.

 

“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.

 

“Retained Excess Cash Flow Amount” means, at any date, an amount, not less than
zero in the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of Excess Cash Flow for all Excess
Cash Flow Periods ending after the Closing Date and prior to such date; provided
that, (i) to the extent that any or all of the Excess Cash Flow attributable to
Restricted Subsidiaries that are Foreign Subsidiaries are prohibited or delayed
by applicable local law or applicable organizational documents of such Foreign
Subsidiary from being repatriated to the Borrower, the portion of such Excess
Cash Flow so affected will not be included in the calculation of the Retained
Excess Cash Flow Amount for so long, but only so long, as the applicable local
law or applicable organizational documents of such Foreign Subsidiary will not
permit repatriation to Borrower, and if within one year following the date on
which such restriction first arose, such repatriation of any of such affected
Excess Cash Flow is permitted under the applicable local law or applicable
organizational documents of such Foreign Subsidiary, such repatriation will be
promptly effected and such repatriated

 

50

--------------------------------------------------------------------------------


 

Excess Cash Flow will be included in the calculation of the Retained Excess Cash
Flow Amount or (ii) to the extent that the Borrower has determined in good
faith, after consultation with the Administrative Agent, that repatriation to
the Borrower of any of or all the Excess Cash Flow attributable to Restricted
Subsidiaries that are Foreign Subsidiaries would have adverse Tax consequences
(including any reduction in Tax assets or attributes), such Excess Cash Flow so
affected will not be included in the calculation of the Retained Excess Cash
Flow Amount for so long, but only so long, as the applicable adverse Tax
consequences with respect to such Excess Cash Flow remain, and if within one
year following the date on which such adverse Tax consequences first arose, the
Borrower has determined in good faith, after consultation with the
Administrative Agent, that such repatriation of any of such affected Excess Cash
Flow would no longer have adverse Tax consequences, such repatriation will be
promptly effected and such repatriated Excess Cash Flow will be included in the
calculation of the Retained Excess Cash Flow Amount.

 

“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the
Applicable L/C Issuer under any Letter of Credit denominated in an Alternative
Currency and (iv) such additional dates as the Administrative Agent or the
Applicable L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolver Extension Request” has the meaning specified in Section 2.18(b).

 

“Revolver Extension Series” has the meaning specified in Section 2.18(b).

 

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(a) and
(b) purchase participations in L/C Obligations and Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or in any documentation executed by such Lender pursuant to Section 2.01(d), as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

 

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

 

“Revolving Lender” means each Lender with a Revolving Commitment or holding
Revolving Loans.

 

“Revolving Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Loan Maturity Date” has the meaning assigned to such term in clause
(a) of the definition of “Maturity Date”.

 

51

--------------------------------------------------------------------------------


 

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit 1.01(d).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 8.14.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Santa Clara Property” means the real property owned by the Parent at 5100
Patrick Henry Drive, Santa Clara, California 95054.

 

“Scots Security Documents” means (a) that certain Scots law governed bond and
floating charge to be granted by COHERENT SCOTLAND LIMITED in favor of Barclays,
as the collateral agent for the Secured Parties, (b) that certain Scots law
governed share pledge to be granted by COHERENT (UK) LIMITED in favor of
Barclays, as the collateral agent for the Secured Parties in respect of the
entire issued share capital of COHERENT SCOTLAND LIMITED and (c) each other
Scots law governed document or instrument which creates or evidences or which is
expressed to create or evidence any Lien granted or required to be granted
pursuant to Section 7.14.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, the
Collateral Agent and each successor Collateral Agent appointed pursuant to the
Collateral Documents and each sub-agent appointed pursuant to Section 10.05 of
this Agreement, (c) each L/C Issuer, (d) each counterparty to any Secured Swap
Contract, the obligations under which constitute Obligations and (e) each
counterparty to a Secured Treasury Management Agreement, the obligations of
which constitute Obligations.

 

“Secured Swap Contract” means any Swap Contract between any Loan Party and a
Lender or an Affiliate of a Lender that has been designated in writing by the
applicable Lender (or Affiliate of a Lender) to the Administrative Agent and the
Borrower as a “Secured Swap Contract”; provided that for the purposes of the
Loan Documents in no circumstances shall any Excluded Swap Obligations
constitute Obligations with respect to any Secured Swap Contract.

 

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party and any Lender or any Affiliate of a Lender that has been
designated in writing by the applicable Lender (or Affiliate of a Lender) to the
Administrative Agent and the Borrower as a “Secured Treasury Management
Agreement”.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest,

 

52

--------------------------------------------------------------------------------


 

shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Secured Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Senior Secured Indebtedness (other than
Excluded Transaction Debt) as of such date less all unrestricted cash and Cash
Equivalents of the Borrower and the Guarantors to (b) Consolidated EBITDA for
the four fiscal quarters most recently ended for which financial statements were
required to have been delivered pursuant to Section 7.01(a) or 7.01(b).

 

“Similar Business” means a business, the majority of whose revenues are derived
from (i) the activities of the Parent and its Subsidiaries as of the Closing
Date, (ii) any business or activity that is a natural outgrowth of, is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion of any such business or any business similar,
reasonably related, incidental, complementary or ancillary to any of the
foregoing or (iii) any business that in the Borrower’s good faith business
judgment constitutes a reasonable diversification of businesses conducted by the
Parent and its Subsidiaries.

 

“Solvency Certificate” means a Solvency Certificate dated as of the Closing Date
from the chief financial officer (or other person with comparable
responsibilities) of the Parent, substantially in the form of Exhibit 5.01(j).

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (b) such Person is not engaged in, and
is not about to engage in, business for which it has “unreasonably small
capital”, (c) the fair value of the assets of such Person is more than its debt
and liabilities, subordinated, contingent or otherwise and (d) the present fair
salable value of the assets of such Person is more than the amount that will be
required to pay the probable liability, on a consolidated basis, of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured.  The amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability and in the case of a Loan
Party incorporated in England and Wales, it is not unable to pay its debts,
which in this context means there are no grounds on which such a Loan Party
would be deemed unable to pay its debts (as defined in Section 123(1) of the UK
Insolvency Act 1986) or on which a court would be satisfied that the value of
such Loan Party’s assets being less than the amount of its liabilities, taking
into account its contingent and prospective liabilities (as such term would be
construed for the purposes of Section 123(2) of the UK Insolvency Act 1986).

 

“Spanish Commercial Code” means the Spanish Commercial Code published by virtue
of the Royal Decree of 22 August 1885 (Real Decreto de 22 de Agosto de 1885 por
el que se publica el Código de Comercio), as amended from time to time.

 

“Spanish Companies Act” means the Royal Legislative Decree 1/2010, of 2
July whereby the companies act is approved (Real Decreto Legislativo 1/2010, de
2 de julio, por el que se aprueba el texto refundido de la Ley de Sociedades de
Capital), as amended from time to time.

 

“Spanish Entity” means a Foreign Guarantor or Foreign Subsidiary incorporated
under the laws of Spain or incorporated in another jurisdiction but having its
center of main interests for the purposes of the European Regulation on
Insolvency Proceedings (EC Council Regulation 1346/2000 of 29 May 2000) in
Spain.

 

53

--------------------------------------------------------------------------------


 

“Spanish Guarantor” means a Foreign Guarantor incorporated under the laws of
Spain.

 

“Spanish Insolvency Act” means the Act 22/2003 of 9 July 2003, on bankruptcy
(“Ley 22/2003, de 9 de julio, Concursal”), as amended from time to time.

 

“Spanish Public Document” means a Spanish law documento público, being either an
escritura pública or a póliza o efecto intervenido por notario español.

 

“Spanish Security Documents” means (a) that certain deed (póliza) of pledge over
the units of ROFIN-SINAR TECHNOLOGIES EUROPE, S.L. granted by COHERENT, INC., as
pledgor, in favor of Barclays, as collateral agent for the Secured Parties,
(b) that certain deed (póliza) of pledge over the units of ROFIN BAASEL ESPAÑA,
S.L. granted by ROFIN-SINAR TECHNOLOGIES EUROPE, S.L., as pledgor, in favor of
Barclays, as collateral agent for the Secured Parties, (c) that certain deed
(póliza) of pledge over credit rights from intragroup loans granted by
ROFIN-SINAR TECHNOLOGIES EUROPE, S.L., as pledger, in favor of Barclays, as
collateral agent for the Secured Parties, (d) that certain deed (póliza) of
pledge over credit rights bank accounts granted by ROFIN-SINAR TECHNOLOGIES
EUROPE, S.L., as pledgor, in favor of Barclays, as collateral agent for the
Secured Parties, and (e) each other Spanish law governed document or instrument
which creates or evidences or which is expressed to create or evidence any Lien
granted or required to be granted pursuant to Section 7.14.

 

“Special Notice Currency” means, at any time, an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 6.01(a)(i) and (b)(i), 6.02(a) and (b), 6.03(a),
6.04, 6.14(b) and (c), 6.18(a), 6.19, 6.21(c), 6.22(b) and 6.23.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. (New York City time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the Administrative Agent or the Applicable L/C Issuer may obtain
such spot rate from another financial institution designated by the
Administrative Agent or the Applicable L/C Issuer if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency; and provided further, that the Applicable L/C Issuer may use
such spot rate quoted on the date as of which the foreign exchange computation
is made in the case of any Letter of Credit denominated in an Alternative
Currency.

 

“Subordinated Debt” means any Indebtedness (other than any intercompany
Indebtedness and/or intercompany Investments not prohibited hereby) of the
Parent or any Restricted Subsidiary described in the definition of “Consolidated
Funded Indebtedness” that is subordinated in right of payment to the Obligations
(or any portion thereof).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
Voting Stock is at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

 

54

--------------------------------------------------------------------------------


 

“Supplier” has the meaning specified in Section 3.08(b).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement used to
document transactions of the type specified in clause (a) (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Barclays in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.04.

 

“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans made by the Swing Line Lender,
substantially in the form of Exhibit 1.01(e).

 

“Swing Line Sublimit” means the lesser of (i) $10,000,000 and (ii) the aggregate
unused amount of Revolving Commitments then in effect.

 

“Syndication Agent” means Barclays, in its capacity as the syndication agent.

 

“Synthetic Lease” means any synthetic lease, Tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for Tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Target” means ROFIN-SINAR TECHNOLOGIES INC., a Delaware corporation.

 

55

--------------------------------------------------------------------------------


 

“Target Acquisition” means the acquisition by the MergerCo pursuant to the
Merger Agreement, to be effected by way of the Merger.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

“Target Material Adverse Effect” means any fact, event, violation, inaccuracy,
circumstance, change or effect (any such item, an “Effect”) that, individually
or when taken together with all other Effects that exist or have occurred prior
to or at the date of determination of the occurrence of the Target Material
Adverse Effect, is or is reasonably likely to be materially adverse to the
business, operations, financial condition or results of operations of the
Company and its Subsidiaries taken as a whole; provided, however, that in no
event shall any Effect directly or indirectly resulting from any of the
following, either alone or in combination, be taken into account when
determining whether a Target Material Adverse Effect has occurred or may, would
or could occur:

 

(i)                                     general economic, regulatory, business
or political conditions in the United States or any other country or region in
the world (or changes therein);

 

(ii)                                  conditions in the industries in which the
Company or any of its Subsidiaries conduct business;

 

(iii)                               changes in Applicable Law or GAAP or the
interpretations thereof;

 

(iv)                              acts of war, terrorism or sabotage or any
escalation or worsening of acts of war or terrorism;

 

(v)                                 earthquakes, hurricanes, tsunamis,
tornadoes, floods, mudslides, wild fires or other natural disasters, weather
conditions and other force majeure events in the United States or any other
country or region in the world;

 

(vi)                              the public announcement or pendency of the
Acquisition Agreement, the Merger or any other transactions contemplated by the
Acquisition Agreement, including by reason of the identity of Parent or any
communication by Parent regarding the plans or intentions of Parent with respect
to the conduct of the business of the Company or any of its Subsidiaries and
including the impact of any of the foregoing on any relationships, contractual
or otherwise, with customers, suppliers, distributors, collaboration partners,
stockholders, lenders, employees or regulators (including without limitation,
any cancellations of or delays in customer agreements, any reduction in sales,
any disruption in supplier, distributor, partner or similar relationships or any
loss of employees);

 

(vii)                           any failure by the Company to meet published
analysts’ estimates, projections or forecasts of revenues, earnings or other
financial or business metrics, in and of itself, and or any failure by the
Company to meet any internal budgets, plans or forecasts of its revenues,
earnings or other financial performance or results of operations or the issuance
of revised projections that are not as optimistic as those in existence as of
March 16, 2016 (it being understood that the underlying cause(s) of any such
failure may be taken into consideration unless otherwise prohibited by this
definition of “Target Material Adverse Effect”);

 

56

--------------------------------------------------------------------------------


 

(viii)                        any decline in the market price or change in the
trading volume of Company Common Stock, in and of itself (it being understood
that the underlying cause(s) of any such failure may be taken into consideration
unless otherwise prohibited by this definition of “Target Material Adverse
Effect”);

 

(ix)                              any action taken that is required by the terms
of the Acquisition Agreement or taken at the written request of Parent or with
the prior written consent or approval of Parent;

 

(x)                                 any Legal Proceedings made or brought by any
of the current or former Company Stockholders (on their own behalf or on behalf
of the Company) against the Company, arising out of the Merger or in connection
with any other transactions contemplated by the Acquisition Agreement; and

 

(xi)                              the availability or cost of equity, debt or
other financing to Parent, Merger Sub or the Surviving Corporation, or any
changes, events or occurrences in financial, credit, banking or securities
markets (including any disruption thereof and any decline in the price of any
security or market index) or any interest rate or exchange rate changes or
general financial or capital market conditions, including interest rates, or
changes therein;

 

(except, in the case of each of clauses (i) through (v) above, to the extent
that such Effect has had a disproportionate adverse effect on the Company and
its Subsidiaries, taken as a whole, relative to other companies operating in the
industries in which the Company and its Subsidiaries operate). All capitalized
terms used in this definition of “Target Material Adverse Effect” and not
defined herein shall have the meaning assigned thereto in the Merger Agreement
(as in effect on March 16, 2016) for purposes of the definition of “Target
Material Adverse Effect”.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means any of a Euro Term Commitments, an Incremental Term Loan
Commitment, a commitment with respect to Extended Term Loans and/or a
Refinancing Term Commitment, as the context may require.

 

“Term Facilities” means the Euro Term Facility, any facility providing for
Extended Term Loans, any facility providing for Refinancing Term Loans and/or
any Incremental Term Loan Facility, as the context may require.

 

“Term Lender” means, at any time, a Euro Term Lender, a Lender with respect to
any Incremental Term Loans, a Lender with respect to any Extended Term Loans or
a Lender with respect to any Refinancing Term Loans.

 

“Term Loan Extension Request” has the meaning specified in Section 2.18(a).

 

“Term Loan Extension Series” has the meaning specified in Section 2.18(a).

 

“Term Loans” means Euro Term Loans, any Incremental Term Loans, any Extended
Term Loans and any Refinancing Term Loans.

 

“Termination Date” means the date on which (a) all the Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all fees and
all other expenses or amounts payable under any Loan Document shall be been paid
in full (other than (i) contingent indemnification obligations, Tax gross up,
expense reimbursement or yield protection obligations, in each case, not yet

 

57

--------------------------------------------------------------------------------


 

due) and (c) all outstanding Letters of Credit shall have been (i) terminated,
(ii) fully Cash Collateralized or (iii) secured by one or more letters of credit
on terms and conditions, and with one or more financial institutions, reasonably
satisfactory to each Applicable L/C Issuer.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters (or, in the case of any such determination of
Consolidated Total Assets, the most recent fiscal quarter) of the Parent then
ended and for which financial statements have been (or were required to have
been) delivered to the Administrative Agent pursuant to Section 7.01(a) or (b).

 

“Threshold Amount” means $45,000,000.

 

“Total Outstandings” means the Total Revolving Outstandings and the Outstanding
Amount of all Term Loans.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

 

“Trading with the Enemy Act” has the meaning specified in Section 6.21.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the Target Acquisition, (c) the Refinancing, and
(d) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

 

“Transformational Event” means any acquisition or investment by the Parent or
any Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or
investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or investment, would not provide the
Parent and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower in good faith.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, p-cards, funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

 

“Treaty” has the meaning assigned to such term in the definition of “Treaty
State”.

 

“Treaty Lender” means a Lender and/or L/C Issuer which (a) is treated as a
resident of a Treaty State for the purposes of the Treaty and (b) does not carry
on a business in Germany or, as the case may be, the jurisdiction in which the
relevant Loan Party is resident for Tax purposes, through a permanent
establishment with which that Lender’s and/or L/C Issuer’s participation in the
Loan is effectively connected.

 

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Germany or, as the case may be, the jurisdiction in which the
relevant Loan Party is resident for Tax purposes, which makes provision for full
exemption for Tax imposed by Germany or, as the case may be, the jurisdiction in
which the relevant Loan Party is resident for Tax purposes, on interest.

 

58

--------------------------------------------------------------------------------


 

“Type” means (i) with respect to any Term Loan or Revolving Loan, its character
as a Base Rate Loan or a Eurocurrency Rate Loan and (ii) with respect to Swing
Line Loans, its character as a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made available to the Administrative Agent such
Lender’s share of the applicable Borrowing available to the Administrative Agent
as contemplated by Section 2.12(b) and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender and (b) with respect to any L/C Issuer, the aggregate amount, if any, of
amounts drawn under Letters of Credit in respect of which a Revolving Lender
shall have failed to make Revolving Loans or L/C Advances to reimburse such L/C
Issuer pursuant to Section 2.03(c).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the Parent designated on
Schedule 6.13 of the Disclosure Letter as an “Unrestricted Subsidiary, (b) any
Subsidiary of the Parent designated by the Borrower as an Unrestricted
Subsidiary pursuant to Section 7.17 subsequent to the Closing Date and (c) each
Subsidiary formed or acquired by an existing Unrestricted Subsidiary previously
designated by the Borrower as provided in preceding clauses (a) and (b). 
Notwithstanding the foregoing, in no circumstances shall the Borrower be an
Unrestricted Subsidiary.

 

“U.S. Pledge Agreements” means, collectively, (a) that certain pledge agreement,
dated as of the Closing Date, executed in favor of the Administrative Agent and
the other Secured Parties described therein by COHERENT DUTCH MERGER SUB B.V.
and (b) that certain pledge agreement, dated as of the Closing Date, executed in
favor of the Administrative Agent and the other Secured Parties described
therein by COHR INTERNATIONAL TRADING C.V.

 

“U.S. Security Agreement” means the security and pledge agreement, dated as of
the Closing Date, executed in favor of the Administrative Agent and the other
Secured Parties described therein by each of the Loan Parties party thereto
substantially in the form of Exhibit 1.01(b).

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) above, or imposed elsewhere.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.  For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock”.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the

 

59

--------------------------------------------------------------------------------


 

nearest one-twelfth) that will elapse between such date and the making of such
payment; by (b) the then outstanding principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Parent directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Parent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02.                     Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, novated,
supplemented, extended, restated or otherwise modified including in connection
with an increase, reduction, alteration of the purpose or other amendment of the
Facilities made available under this Agreement (including by way of an
Incremental Facility), addition of new facilities, any rescheduling of
indebtedness incurred thereunder, accession or retirement of the parties to this
Agreement or any combination of the foregoing (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereto”, “herein”, “hereof” and “hereunder”, and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

60

--------------------------------------------------------------------------------


 

1.03.                     Accounting Terms.

 

(a)                                 Generally.  Except as otherwise specifically
prescribed herein, all accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Loan Parties and their
Restricted Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  Except to the extent
disclosed in the footnotes to the financial statements delivered pursuant to
Section 7.01, the Borrower will provide a written summary of material changes in
GAAP applicable to it and in the consistent application thereof with each annual
and quarterly Compliance Certificate delivered in accordance with
Section 7.02(b).  If at any time any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (which agreement shall be subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Notwithstanding the foregoing, whenever in this Agreement
it is necessary to determine whether a lease is a Capital Lease or an operating
lease, such determination shall be made on the basis of GAAP as in effect on the
Closing Date.

 

(c)                                  Calculations of Financial Covenants; Pro
Forma Basis.  Notwithstanding the above, the parties hereto acknowledge and
agree that:

 

(i)                                     all calculations of (w) the financial
covenant in Section 8.11 for purposes of determining compliance with
Section 8.11 as a “financial maintenance covenant” (as opposed to testing the
permissibility of a specified transaction hereunder),(x) the Consolidated Total
Gross Leverage Ratio for purposes of determining the Applicable Rate, (y) the
Consolidated Net Leverage Ratio for purposes of determining the percentage of
Excess Cash Flow required to be paid pursuant to Section 2.05(b)(iii) and
(z) the Guarantor Coverage Test, shall in each case be made on a Pro Forma Basis
with respect to (i) all Dispositions of all of the Equity Interests of, or all
or a substantial portion of the assets of, a Restricted Subsidiary, (ii) all
Dispositions of a line of business or division of any Loan Party or Restricted
Subsidiary, (iii) all Permitted Acquisitions and other acquisitions permitted
hereunder, and (iv) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary (or of an Unrestricted Subsidiary as a Restricted
Subsidiary), in each case, occurring during the applicable period; and

 

(ii)                                  for purposes of determining if a specified
transaction is permitted by this Agreement, all calculations of the financial
covenant in Section 8.11, of the Consolidated Net Leverage Ratio, of the
Consolidated Total Gross Leverage Ratio and of the Guarantor Coverage Test shall
be made on a Pro Forma Basis with respect to (i) all Dispositions of all of the
Equity

 

61

--------------------------------------------------------------------------------


 

Interests of, or all or a substantial portion of the assets of, a Restricted
Subsidiary, (ii) all Dispositions of a line of business, division of any Loan
Party or Restricted Subsidiary, or any Immaterial Subsidiary, (iii) all
Permitted Acquisitions, (iv) all incurrences of Indebtedness pursuant to
Section 8.03(f) and Section 8.03(x), (v) all increases in the Commitments
pursuant to Section 2.01(d), (vi) all Restricted Payments pursuant to
Section 8.06(f) and (g), (vii) all designations of a Subsidiary as an
Unrestricted Subsidiary (or of an Unrestricted Subsidiary as a Restricted
Subsidiary) and (viii) all payments, prepayments, redemptions, acquisitions for
value, refunds, refinancings or exchanges of Subordinated Debt pursuant to
Section 8.12(b)(i) and Section 8.12(b)(vi), in each case, occurring during the
applicable period and occurring after the end of the applicable period but on or
prior to the date of the applicable specified transaction.

 

1.04.                     Rounding.

 

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05.                     Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the Applicable
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the Applicable
L/C Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Letter of Credit or Eurocurrency Rate Loan is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the Applicable L/C Issuer, as the case may be.

 

1.06.                     Additional Alternative Currencies.

 

(a)                                 The Borrower may from time to time request
that Revolving Loans constituting Eurocurrency Rate Loans be made and/or Letters
of Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency”; provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request,
such request shall be subject to the approval of the Administrative Agent and
each Lender that would be obligated to make Credit Extensions denominated in
such requested currency; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the Applicable L/C Issuer.

 

62

--------------------------------------------------------------------------------


 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m. (New York City time), 15 Business
Days prior to the date of the desired Credit Extension (or such other time or
date as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the Applicable L/C Issuer, in its or
their sole discretion).  In the case of any such request pertaining to Revolving
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the Applicable L/C Issuer.  Each
Lender (in the case of any such request pertaining to Revolving Loans) or the
Applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m. (New York City
time), ten Business Days after receipt of such request whether it consents, in
its sole discretion, to the making of Revolving Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c)                                  Any failure by a Lender or the Applicable
L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender or the Applicable L/C Issuer, as the case may be, to permit
Revolving Loans to be made or Letters of Credit to be issued in such requested
currency.  If the Administrative Agent and all the Lenders that would be
obligated to make Credit Extensions denominated in such requested currency
consent to making Revolving Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of Revolving Loans; and if the Administrative Agent and the
Applicable L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances.  If the
Administrative Agent shall fail to obtain the requisite consent to any request
for an additional currency under this Section 1.06, the Administrative Agent
shall promptly so notify the Borrower.

 

1.07.                     Change of Currency.

 

(a)                                 Each obligation of any Loan Party to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

63

--------------------------------------------------------------------------------


 

1.08.                     Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.09.                     Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.10.                     Guaranty and Security Principles.

 

The Collateral Documents and each other guarantee and security document
delivered or to be delivered under this Agreement and any obligation to enter
into such document or obligation by any Loan Party which is not a Domestic Loan
Party shall be subject in all respects to the Guaranty and Security Principles
set forth in Exhibit 1.10.

 

1.11.                     Available Amount Transactions.

 

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Available Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

 

1.12.                     Limited Condition Acquisitions.  Notwithstanding any
other provision of any Loan Document:

 

(a)                                 With respect to any Limited Condition
Acquisition only (i), (A) any requirement that no Default or Event of Default
exists or would result from any event or specified transaction, (B) any
calculation of Consolidated Total Assets and (C) the Consolidated Total Gross
Leverage Ratio shall, in each case, at the election of the Borrower, be
determined as of the date the definitive agreements for such Limited Condition
Acquisition are entered into and (ii) the representations and warranties
required to be made pursuant to the definition of Permitted Acquisition shall,
at the election of the Borrower, be limited to the Specified Representations.

 

(b)                                 If the Borrower has made an election under
clause (a)(i) of this Section 1.12 for any Limited Condition Acquisition, then
in connection with any subsequent calculation of any ratio or basket with
respect to the incurrence of Indebtedness or Liens, or the making of Restricted
Payments, mergers, Dispositions, Investments, the prepayment, redemption,
purchase, defeasance or other satisfaction of Subordinated Debt, or the
designation of an Unrestricted Subsidiary on or following the relevant date of
determination and prior to the earlier of the date on which such Limited
Condition Acquisition is consummated or the date that the definitive agreement
for such Limited Condition Acquisition is terminated or expires without
consummation of such Limited Condition Acquisition, any such ratio or basket
shall be calculated on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated except (solely in the case of any ratio or basket with respect to
the making of Restricted Payments or the prepayment, redemption, purchase,
defeasance or other satisfaction of Subordinated Debt) to the extent such
calculation on a Pro Forma Basis would result in a lower ratio or

 

64

--------------------------------------------------------------------------------


 

increased basket availability (as applicable) than if calculated without giving
effect to such Limited Condition Acquisition and the other transactions in
connection therewith.

 

1.13.                     Dutch Terms and Construction.

 

(a)                                 a Subsidiary of a Loan Party incorporated
under Netherlands law includes a subsidiary (dochtermaatschappij) as defined in
Article 2:24 of the Dutch Civil Code;

 

(b)                                 an administration or dissolution includes a
Dutch entity being declared bankrupt (failliet verklaard) or dissolved
(ontbonden);

 

(c)                                  a moratorium includes surseance van
betaling and a moratorium is declared or occurs includes surseance verleend;

 

(d)                                 any step or procedure taken in connection
with insolvency proceedings includes a Dutch entity having filed a notice under
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990)
or Section 60 of the Social Insurance Financing Act of the Netherlands (Wet
Financiering Sociale Verzekeringen) in conjunction with Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990);

 

(e)                                  a trustee in bankruptcy includes a curator;

 

(f)                                   an administrator includes a bewindvoerder;
and

 

(g)                                  an attachment includes a beslag.

 

1.14.                     Spanish Terms and Construction.

 

Where it relates to a person incorporated in Spain, and unless the contrary
intention appears, a reference to:

 

(a)                                 “insolvency” (concurso) and any step or
proceeding relating to it has the meaning attributed to them under the Spanish
Insolvency Act (Ley Concursal) including filing a petition under article 5 bis
of the Spanish Insolvency Act;

 

(b)                                 “control” has the meaning stated under
article 42 of the Spanish Commercial Code;

 

(c)                                  “financial assistance” has the meaning
stated under Chapter VI of the Title IV of the Spanish Companies Act;

 

(d)                                 “winding up”, “administration” or
“dissolution” shall be used to those circumstances as regulated under Spanish
law from time to time;

 

(e)                                  a “security” includes any mortgage
(hipoteca), pledge (prenda) and, in general, any in rem security right governed
by Spanish Law; and

 

(f)                                   a “guarantee” includes any accessory
personal guarantee (fianza), performance bond (aval), joint and several
guarantee (garantía solidaria) and first demand guarantee (garantía a primer
requerimiento).

 

65

--------------------------------------------------------------------------------


 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.                     Revolving Loans, Term Loans and Incremental Term
Loans.

 

(a)                                 Revolving Loans.  Subject solely to the
terms and conditions set forth herein, each Revolving Lender severally agrees to
make loans (each such loan, a “Revolving Loan”) to the Borrower in Dollars or in
one or more Alternative Currencies from time to time on any Business Day during
the Availability Period for the Revolving Facility in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Revolving Percentage multiplied by the Outstanding Amount of all L/C
Obligations, shall not exceed such Revolving Lender’s Revolving Commitment and
(iii) the Outstanding Amount of all Revolving Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.  Within the
limits of each Revolving Lender’s Revolving Commitment, and subject to the other
terms and conditions hereof, each Borrower may borrow under this
Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a).  Revolving Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

 

(b)                                 Euro Term Loans.  Subject solely to the
terms and conditions set forth herein, each Euro Term Lender severally agrees to
make to the Borrower one Euro Term Loan on the Closing Date in Euros and in an
aggregate principal amount equal to its Euro Term Commitment as in effect on the
Closing Date.  Amounts prepaid or repaid in respect of the Euro Term Loans may
not be reborrowed.  Euro Term Loans shall be Eurocurrency Rate Loans.  Each
Borrowing of Euro Term Loans shall consist of Euro Term Loans made
simultaneously by the Euro Term Lenders in accordance with their respective
Applicable Percentages with respect to the Euro Term Facility.

 

(c)                                  Incremental Term Loans.  Subject to
Section 2.01(d), on the effective date of any applicable Incremental Term Loan
Agreement, each Lender party thereto severally agrees to make its portion of a
term loan (each, an “Incremental Term Loan”) in a single advance to the Borrower
in Dollars or an Alternative Currency in the amount of its Incremental Term Loan
Commitment as set forth in such Incremental Term Loan Agreement.  Amounts repaid
on the Incremental Term Loans may not be reborrowed.  The Incremental Term Loans
may consist of Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

(d)                                 Increases of the Aggregate Revolving
Commitments; Institution of Incremental Term Loans.  The Borrower shall have the
right, upon at least ten Business Days’ prior written notice to the
Administrative Agent, to increase (in one or more increases) the Aggregate
Revolving Commitments (any such increase, an “Incremental Revolving Facility”)
or borrow one or more Incremental Term Loans (which may, at the option of the
Borrower, consist of an increase to an existing Class of outstanding Term Loans
or a new Class of Term Loans) at any time prior to the Latest Maturity Date. 
Any incurrence of Incremental Term Loans pursuant to Section 2.01(c) and any
increase to the Aggregate Revolving Commitment pursuant to this
Section 2.01(d) shall be subject to satisfaction of the following conditions
precedent:

 

(i)                                     the sum of (A) the aggregate amount of
all increases in the Aggregate Revolving Commitments pursuant to this
Section 2.01(d) plus (B) the aggregate original principal amount of all
Incremental Term Loans made pursuant to Section 2.01(c) shall not exceed the sum
of (x)

 

66

--------------------------------------------------------------------------------


 

$150,000,000 plus (y) the principal amount of Loans and/or Aggregate Revolving
Commitments that, on a Pro Forma Basis at the time of determination, would not
cause the Senior Secured Net Leverage Ratio to be greater than 2.75 to 1.00 (for
this purpose, calculated as if any increase in the Aggregate Revolving
Commitments are senior secured (even if not) and were fully drawn and determined
without regard to the netting of any cash proceeds from the increase in the
Aggregate Revolving Commitments or the incurrence of Incremental Term Loans),
but excluding any substantially simultaneously debt incurrence pursuant to
clause (x) (it being understood that Loans and/or Revolving Commitments may be
incurred under both clauses (x) and (y) may be utilized in a single transaction
by first calculating the incurrence under clause (y) and then calculating the
incurrence under clause (x));

 

(ii)                                  subject to Section 2.01(g), no Default
(or, in the case of an Incremental Facility the proceeds of which will be used
to finance a Permitted Acquisition, no Default under Sections 9.01(a) or
9.01(f)) shall have occurred and be continuing on the date on which such
increase or borrowing is to become effective;

 

(iii)                               subject to Section 2.01(g), the
representations and warranties set forth in Article VI shall be true and correct
in all material respects on and as of the date on which such increase or
borrowing is to become effective, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date in all material respects;

 

(iv)                              such increase or borrowing shall be in a
minimum amount of $10,000,000 and in integral multiples of $1,000,000 in excess
thereof (or such lesser amounts (a) as shall be remaining under subsection
(d)(i) above or (b) as the Administrative Agent may agree);

 

(v)                                 such requested increase or borrowing shall
only be effective upon receipt by the Administrative Agent of (A) additional
commitments in a corresponding amount of such requested increase or borrowing
from, at the sole discretion of the Borrower, one or more existing Lenders
and/or one or more other lenders that qualify as an Eligible Assignee (other
than the Parent or any of its Subsidiaries) (it being understood and agreed that
no existing Lender shall be required to provide an additional commitment) and
(B) documentation from each institution providing an additional commitment
evidencing its commitment and its obligations under this Agreement in form and
substance reasonably satisfactory to the Administrative Agent (which
documentation shall take the form of Incremental Term Loan Agreements, in the
case of a borrowing of an Incremental Term Loan, and an Intercreditor Agreement
by arrangement reasonably acceptable to the Administrative Agent);

 

(vi)                              the Administrative Agent shall have received
(A) all documents (including resolutions of the board of directors of the
Borrower and the other Loan Parties) it may reasonably request relating to the
corporate or other necessary authority for, and the validity of, such increase
in the Aggregate Revolving Commitments or borrowing of such Incremental Term
Loan, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent and (B) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that any
Incremental Term Loans and/or increase in the Aggregate Revolving Commitments
are provided with the benefit of the applicable Loan Documents;

 

(vii)                           if the reallocation, if any, of outstanding
Loans among the Lenders in connection with such increase results in the
prepayment of Eurocurrency Rate Loans on a day which is not

 

67

--------------------------------------------------------------------------------


 

the last day of an Interest Period with respect thereto, the Borrower shall have
paid to each affected Lender such amounts, if any, as may be required pursuant
to Section 3.05;

 

(viii)                        subject to clause (xvii) below, the maturity date
for any Incremental Term Loan shall not be earlier than the Latest Maturity Date
of any Term Loan at such time;

 

(ix)                              subject to clause (xvii) below, the Weighted
Average Life to Maturity for any Incremental Term Loan shall not be shorter than
the longest then-remaining Weighted Average Life to Maturity of any Term Loan;

 

(x)                                 subject to clause (xvii) below, the interest
rate margins and, subject to Section 2.01(d)(ix), the amortization schedule
applicable to any Incremental Term Loan shall be determined by the Borrower and
Lenders providing such Incremental Term Loan; provided, however, that if the
Effective Yield applicable to any Incremental Term Loan incurred less than 18
months after the Closing Date is more than 0.50% higher than the corresponding
Effective Yield for the existing Euro Term Loans, the Applicable Rate with
respect to the existing Euro Term Loans, as the case may be, shall be increased
by an amount equal to the difference between the Effective Yield with respect to
the Incremental Term Loan and the corresponding Effective Yield with respect to
Euro Term Loans, as applicable, minus 0.50%;

 

(xi)                              subject to Section 2.01(g), the Administrative
Agent shall have received a Pro Forma Compliance Certificate demonstrating that
the Loan Parties are in compliance with (i) Section 2.01(d)(i) (if applicable)
and (ii) the financial covenant set forth in Section 8.11 recomputed as of the
end of the period of the four (4) fiscal quarters most recently ended for which
financial statements have been (or are required to have been) delivered pursuant
to Section 7.01(a) or 7.01(b) after giving effect to any Incremental Term Loan
or increase to the Aggregate Revolving Commitments on a Pro Forma Basis (for
this purpose, calculated as if any increase in the Aggregate Revolving
Commitments were fully drawn and determined without regard to the netting of any
cash proceeds from the increase in the Aggregate Revolving Commitments or the
incurrence of Incremental Term Loans);

 

(xii)                           the Incremental Term Loans shall rank pari passu
or junior (in each case on terms pursuant to documentation reasonably
satisfactory to the Administrative Agent) in right of payment with the Euro Term
Loans, and any Refinancing Term Loans or Extended Term Loans incurred by the
Borrower with respect thereto and the Liens securing such Incremental Term Loans
shall rank pari passu or junior (in each case on terms pursuant to documentation
reasonably satisfactory to the Administrative Agent) with the Liens securing the
Euro Term Loans, and any Refinancing Term Loans and Extended Term Loans incurred
by the Borrower with respect thereto;

 

(xiii)                        [reserved];

 

(xiv)                       no Incremental Term Loan or increase in the
Aggregate Revolving Commitments made to the Borrower may be guaranteed by any
Person other than a Loan Party, or secured by any asset that does not constitute
Collateral securing the Obligations and guarantees thereof by the Loan Parties;

 

(xv)                          no Incremental Term Loans (other than with the
proceeds of Credit Agreement Refinancing Indebtedness in respect thereof) may be
optionally or mandatorily prepaid prior to the date on which all such Term Loans
with an earlier final stated maturity are repaid in full,

 

68

--------------------------------------------------------------------------------


 

unless such optional or mandatory prepayment is accompanied by a pro rata
optional or mandatory prepayment of such other Classes of Term Loans;

 

(xvi)                       any Incremental Term Loan that is implemented by
increasing the amount of then-existing Term Loans of any Class (rather than by
implementing a new Class of Term Loans) shall have identical terms to such
then-existing Class of Term Loans;

 

(xvii)                    any Incremental Revolving Facility shall be on terms
and pursuant to documentation applicable to the Revolving Facility and any
Incremental Term Facility shall be on terms and pursuant to documentation to be
determined by the Borrower and the lenders providing such Incremental Term
Facility, provided that, to the extent such terms and documentation are not
consistent with the Term Facility (except to the extent permitted by subclauses
(viii), (ix) or (x) above), they shall be reasonably satisfactory to the
Administrative Agent; and

 

(xviii)                 subject to subclause (xvii) above, any Incremental Term
Facility shall be on terms and pursuant to documentation to be agreed between
the Borrower and the applicable Lenders providing the Incremental Term Facility;
provided that to the extent such terms and documentation are not consistent with
the Term Facility or the Revolving Facility, as the case may be (except to the
extent permitted above), such terms may, at the option of the Borrower, be
incorporated into the Loan Documents to the extent all such terms are beneficial
to all existing Lenders without further amendment requirements, including, for
the avoidance of doubt, any increase in the Applicable Rate relating to the
existing Term Facility to bring such Applicable Rate in line with the
Incremental Term Facility to achieve fungibility with such existing Term
Facility.

 

(e)                                  Special Obligations in Connection with
Increases in Aggregate Revolving Commitments and Existing Term Loans.  Upon the
effectiveness of any increase in the Aggregate Revolving Commitments pursuant to
Section 2.01(d) above, (A) the Applicable Percentages of the Revolving Lenders
shall be automatically adjusted to give effect to such increase, provided that
the amount of each Lender’s Revolving Commitments (other than a Lender whose
Revolving Commitments shall have been increased in connection with such
increase) shall remain unchanged and (B) the Borrower, the Administrative Agent
and the Lenders will use all commercially reasonable efforts to assign and
assume outstanding Revolving Loans of the affected category to conform the
respective amounts thereof held by each Revolving Lender to the Applicable
Percentages as so adjusted, it being understood that the parties hereto shall
use commercially reasonable efforts to avoid prepayment or assignment of any
affected Loan that is a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period applicable thereto.  For the avoidance of doubt, the
Revolving Commitment added pursuant to any increase in the Aggregate Revolving
Commitment pursuant to Section 2.01(d) shall be deemed a part of the Revolving
Facility for all purposes under this Agreement.  On the date of the making of
any Incremental Term Loans that will be added to any then-existing Class of Term
Loans, and notwithstanding anything to the contrary set forth in Sections 2.02
or 2.08, such Incremental Term Loans shall be added to (and constitute part of)
each Borrowing of outstanding Term Loans of the same Type and with the same
Interest Period (if applicable) of such Class on a pro rata basis (based on the
relative sizes of the various outstanding Borrowings), so that each Term Lender
providing such Incremental Term Loans will participate proportionally in each
then outstanding Borrowing of Term Loans of the same Type and with the same
Interest Period (if applicable) of the applicable Class.

 

(f)                                   Incremental Amendments.  If any amendment
to this Agreement is required to give effect to any increase in the Aggregate
Revolving Commitments or the borrowing of an Incremental Term Loan pursuant to
this Section 2.01, such amendment shall be effective if executed by the Loan
Parties, each Lender providing an Incremental Term Loan Commitment or an
increase to the Aggregate Revolving

 

69

--------------------------------------------------------------------------------


 

Commitments and the Administrative Agent (each such amendment is a “Commitment
Increase Amendment”) and each Lender hereby expressly authorizes the
Administrative Agent to enter into such Commitment Increase Amendment.

 

(g)                                  Limited Condition Acquisitions. 
Notwithstanding the foregoing provisions of Section 2.01(d), (e) or (f) or any
other provision of any Loan Document:

 

(i)                                     If the proceeds of any Incremental Term
Loans are intended to be applied to finance a Limited Condition Acquisition,
(A) the requirements of clauses (ii) and (xi) of Section 2.01(d) above shall, at
the election of the Borrower, be determined as of the date the definitive
agreements for such Limited Condition Acquisition are entered into, (B) the
representations and warranties required to be made pursuant to clause (iii) of
Section 2.01(d) above shall, at the election of the Borrower, be limited to
customary “specified representations” and (C) to the extent that such
Incremental Term Loans are to be incurred in reliance on clause (d)(i)(y) of
Section 2.01(d) above, the Senior Secured Net Leverage Ratio test specified
therein shall, at the election of the Borrower, be determined as of the date the
definitive agreements for such Limited Condition Acquisition are entered into.

 

(ii)                                  If the Borrower has made an election under
clause (i)(C) of this Section 2.01(g) for any Limited Condition Acquisition,
then in connection with any subsequent calculation of any ratio with respect to
the incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, Dispositions, Investments, the prepayment, redemption, purchase,
defeasance or other satisfaction of Subordinated Debt, or the designation of an
Unrestricted Subsidiary on or following the relevant date of determination and
prior to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Acquisition is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio shall be calculated on a Pro Forma Basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated except (solely in the case of any ratio with
respect to the making of Restricted Payments or the prepayment, redemption,
purchase, defeasance or other satisfaction of Subordinated Debt) to the extent
such calculation on a Pro Forma Basis would result in a lower ratio than if
calculated without giving effect to such Limited Condition Acquisition and the
other transactions in connection therewith.

 

2.02.                     Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
under a given Facility from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (New York City time) (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of, Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) not
later than 12:00 p.m. (New York City time) one Business Day prior to the
requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $1,000,000 (or the Dollar Equivalent thereof, in the case of
Alternative Currencies) or a whole multiple of $1,000,000 (or the Dollar
Equivalent thereof, in the case of Alternative Currencies) in excess thereof. 
Except as provided in Section 2.03(c), each Borrowing of or conversion to Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of

 

70

--------------------------------------------------------------------------------


 

$500,000 in excess thereof.  Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted and the applicable Facility and Class to which such Loans
belong, (v) if applicable, the duration of the Interest Period with respect
thereto, and (vi) in the case of any Revolving Loans, the currency of the Loans
to be borrowed.  If the Borrower fails to specify a currency in a Loan Notice
requesting a Borrowing of any Revolving Loans, then the Loans so requested shall
be made in Dollars.  If the Borrower fails to specify a Type of a Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
(i) in the case of Term Loans maintained as Base Rate Loans and Revolving Loans
denominated in Dollars, Base Rate Loans or (ii) in the case of any other Loans,
Eurocurrency Rate Loans with an Interest Period of one month.  Any such
automatic conversion to Base Rate Loans or continuation of Eurocurrency Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead (and only in the case of the Revolving Facility) must be prepaid in the
original currency of such Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and, in the case of Revolving Loans, currency) of its Applicable Percentage
under the applicable Facility of the applicable Loans, and, in the case of
Revolving Loans, if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Appropriate Lender
of the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection.  In the case of a Borrowing, each Appropriate Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office for the applicable currency not
later than 1:00 p.m. (New York City time), in the case of any Loan denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 5.02 (and, if
such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower,
as directed by the Borrower in like funds as received by the Administrative
Agent by wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date of a Borrowing by the
Borrower of Revolving Loans denominated in Dollars, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the relevant Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan unless the Borrower pays the
amount due under Section 3.05 in connection therewith.  During the existence of
an Event of Default, no Loans denominated in Dollars may be requested as,
converted to or continued as Eurocurrency Rate Loans having Interest Periods
greater than one month without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the then outstanding Eurocurrency
Rate Loans denominated in Dollars be converted immediately to Base Rate Loans.

 

71

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans under a given Facility from one Type to the other, and all
continuations of Loans under a given Facility as the same Type, there shall not
be more than ten Interest Periods in the aggregate at any time with respect to
all Loans under all Facilities.

 

(f)                                   Each Lender may, at its option, make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that the exercise of such option shall not affect in
any manner the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

2.03.                     Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or an
Alternative Currency for the account of the Parent or any of its Restricted
Subsidiaries (provided that, to the extent that any such Subsidiary is not a
Loan Party, such Letter of Credit shall be deemed an Investment in such
Subsidiary and shall only be issued so long as it is permitted under
Section 8.02), and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Parent or its Restricted
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(x) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Revolving Percentage multiplied
by the Outstanding Amount of all L/C Obligations, shall not exceed such
Revolving Lender’s Revolving Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit and (z) the
Outstanding Amount of the L/C Obligations of any L/C Issuer shall not exceed
such L/C Issuer’s Applicable L/C Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)                                  No L/C Issuer shall issue any Letter of
Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

72

--------------------------------------------------------------------------------


 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date; provided, that if
such L/C Issuer consents in its sole discretion, the expiration date of any
Letter of Credit may extend beyond the Letter of Credit Expiration Date;
provided, further, that if any such Letter of Credit is outstanding or the
expiration date is extended to a date that is later than the Letter of Credit
Expiration Date, the Borrower shall Cash Collateralize each such Letter of
Credit as required by Section 2.14 on or prior to the Letter of Credit
Expiration Date or, if later, such date of issuance.

 

(iii)                               No L/C Issuer shall be under any obligation
to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000;

 

(D)                               except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                such L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency;

 

(F)                                 except as provided in Section 2.03(b)(iv) or
as otherwise agreed by the Administrative Agent and such L/C Issuer, such Letter
of Credit contains any provisions for automatic reinstatement of the stated
amount after any drawing thereunder; or

 

(G)                               any Revolving Lender is at that time a
Defaulting Lender, unless such L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to such L/C Issuer (in
its reasonable discretion) with the Borrower or such Revolving Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.15(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              [Reserved].

 

73

--------------------------------------------------------------------------------


 

(v)                                 Each L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) such L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by such L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended (other than an automatic extension in accordance with clause (b)(iii) of
Section 2.03), as the case may be, upon the request of the Borrower delivered to
the Applicable L/C Issuer (with a copy to the Administrative Agent) in the form
of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the Applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. (New York City time) at least three Business Days (or such later
date and time as the Administrative Agent and the Applicable L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
Applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the Applicable L/C
Issuer may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the Applicable L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the Applicable L/C Issuer may reasonably require. 
Additionally, the Borrower shall furnish to the Applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Applicable L/C Issuer or the Administrative Agent may
reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the Applicable L/C Issuer will confirm with the
Administrative Agent (in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, the
Applicable L/C Issuer will provide the Administrative Agent with a copy
thereof.  Unless the Applicable L/C Issuer has received written notice from any
Lender, the Administrative Agent or any Loan Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article V shall not
be satisfied, then, subject to the terms and conditions hereof, the Applicable
L/C Issuer

 

74

--------------------------------------------------------------------------------


 

shall, on the requested date, issue a Letter of Credit for the account of the
Parent or the applicable Subsidiary or enter into the applicable amendment, as
the case may be, in each case in accordance with the Applicable L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the Applicable L/C Issuer shall issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Applicable L/C Issuer, the Borrower shall not be
required to make a specific request to the Applicable L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
Applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Applicable L/C Issuer shall not permit any such
extension if (A) the Applicable L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Lender or the Borrower that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each case
directing the Applicable L/C Issuer not to permit such extension.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer shall issue a Letter of Credit that
permits the automatic reinstatement of all or a portion of the stated amount
thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter of
Credit”).  The Borrower shall not be required to make a specific request to the
L/C Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to reinstate all or a portion of the stated amount thereof in
accordance with the provisions of such Letter of Credit.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the Applicable L/C Issuer will also
deliver to the Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of drawing under such Letter of Credit, the
Applicable L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the Applicable L/C Issuer in such
Alternative Currency, unless (A) the Applicable L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for

 

75

--------------------------------------------------------------------------------


 

reimbursement in Dollars, the Borrower shall have notified the Applicable L/C
Issuer promptly following receipt of the notice of drawing that the Borrower
will reimburse the Applicable L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the Applicable L/C Issuer shall notify the Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  If the Borrower is notified prior to 11:00 a.m. (New
York City time) on the date of any payment by the Applicable L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, then no later than 1:00 p.m. (New
York City time) on such Business Day or the Applicable Time on the date of any
payment by the Applicable L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (or if notified after such time, then no later than
11:00 a.m. (New York City time) on the next succeeding Business Day or the
Applicable Time on the date of any payment by the Applicable L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency) (each such date,
an “Honor Date”), the Borrower shall reimburse the Applicable L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing and in
the applicable currency.  If the Borrower fails to so reimburse the Applicable
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of Letters of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments.

 

(ii)                                  Each Revolving Lender shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the Applicable L/C Issuer, in Dollars, at the Administrative
Agent’s Office for Dollar denominated payments in an amount equal to its
Applicable Percentage multiplied by the Unreimbursed Amount not later than 1:00
p.m. (New York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan in the form of a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Applicable L/C Issuer in Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Borrowing of Revolving Loans that are Base Rate
Loans because the conditions set forth in Section 5.02 cannot be satisfied or
for any other reason, the Borrower shall be deemed to have incurred from the
Applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the rate applicable
to Revolving Loans that are Base Rate Loans; provided that if such L/C Borrowing
is not reimbursed by the Borrower when due in accordance with this clause (c),
then Section 2.08(b)(i) shall apply.  In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the Applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

 

76

--------------------------------------------------------------------------------


 

(iv)                              Until each Revolving Lender funds its
Revolving Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
Applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Revolving Lender’s Applicable Percentage of such amount shall
be solely for the account of the Applicable L/C Issuer.

 

(v)                                 Each Revolving Lender’s obligation to make
Revolving Loans or L/C Advances to reimburse the Applicable L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Applicable L/C Issuer, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 5.02 (other
than delivery by the Borrower of a Loan Notice).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the Applicable L/C Issuer for the amount of any payment made by the
Applicable L/C Issuer under any Letter of Credit, together with interest as
provided herein.

 

(vi)                              If any Revolving Lender fails to make
available to the Administrative Agent for the account of the Applicable L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
then, without limiting the other provisions of this Agreement, the Applicable
L/C Issuer shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Applicable L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the
Applicable L/C Issuer in connection with the foregoing.  If such Revolving
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Lender’s Revolving Loan included in the
relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the Applicable L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the Applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Lender such Revolving Lender’s L/C Advance in respect of such payment
in accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the Applicable L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the Applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the Applicable L/C Issuer in its discretion), each Revolving Lender shall pay to
the Administrative Agent for the account of the Applicable L/C Issuer its
Applicable Percentage

 

77

--------------------------------------------------------------------------------


 

thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  The obligations of the Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the Applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, any provision of this Agreement or any other Loan
Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that any Loan Party or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the Applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the Applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the Applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any payment arising in connection with any proceeding under any Debtor
Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Company
or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the Applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
Applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
such Letter of

 

78

--------------------------------------------------------------------------------


 

Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Revolving Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Lenders or the Required Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Issuer
Document.  The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the Applicable
L/C Issuer, and the Applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the Applicable L/C Issuer’s willful misconduct or gross negligence (as
determined by a court of competent jurisdiction in a final non-appealable
judgment) or the Applicable L/C Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Applicable
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the Applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the Applicable L/C Issuer and the Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower agrees
to pay to the Administrative Agent for the account of each Revolving Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate for Revolving Loans denominated in Dollars and maintained as Eurocurrency
Rate Loans times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Applicable L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Lenders in accordance with the upward adjustments in
their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.15(a)(iv), with the balance of such fee, if any, payable
to the Applicable L/C Issuer for its own account (except to the extent that the
Borrower has provided Cash Collateral with respect to all or a portion of such
Letter of Credit, in which case the balance of such fee (or the applicable
portion thereof, as applicable) shall not be payable).  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each March, June, September and

 

79

--------------------------------------------------------------------------------


 

December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate for Revolving Loans denominated in Dollars and
maintained as Eurocurrency Rate Loans during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate for Revolving Loans denominated in Dollars and
maintained as Eurocurrency Rate Loans separately for each period during such
quarter that such Applicable Rate was in effect.  Notwithstanding anything to
the contrary contained herein, while any Event of Default exists, upon the
request of the Required Revolving Lenders, all Letter of Credit Fees shall
accrue at the Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
each L/C Issuer for its own account, in Dollars, a fronting fee with respect to
each Letter of Credit issued by such L/C Issuer, at the rate per annum of 0.125%
of the daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears.  Such Letter of Credit fronting fee shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09.  In addition, the Borrower shall pay directly to
each L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to Letters of Credit issued by such L/C
Issuer as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the
Applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries.

 

(l)                                     Provisions Related to Additional
Revolving Credit Facilities.  If the Letter of Credit Expiration Date in respect
of the Revolving Facility occurs prior to the expiry date of any Letter of
Credit, then, at the Borrower’s option, (i) if one or more Classes of Extended
Revolving Commitments and/or Refinancing Revolving Commitments in respect of
which the expiration date applicable to Letters of Credit issued thereunder
shall not have so occurred are then in effect, such Letters of Credit shall, to
the extent such Letters of Credit could have been issued under such other
Class or Classes of Extended Revolving Commitments and/or Refinancing Revolving
Commitments (as applicable) in accordance with the terms of this Agreement at
such time, automatically be deemed to have been issued (including for purposes
of the obligations of the applicable Lenders to purchase participations therein
and to make Loans and L/C Advances in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Lenders pursuant to) the
Commitments in respect of such non-terminating Class or Classes of Extended
Revolving Commitments and/or Refinancing Revolving Commitments (as applicable)
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 

 

80

--------------------------------------------------------------------------------


 

2.14(a).  Commencing with the Maturity Date of the Revolving Facility, the
sublimit for Letters of Credit shall be agreed solely with each L/C Issuer.

 

(m)                             Reporting.  Not later than the third Business
Day following the last day of each week (or at such other intervals as the
Administrative Agent and the applicable L/C Issuer shall agree), each L/C Issuer
shall provide to the Administrative Agent a schedule of the Letters of Credit
issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, showing the date of issuance of each Letter of Credit, the
account party, the original face amount (if any), the expiration date, and the
reference number of any Letter of Credit outstanding at any time during such
month, and showing the aggregate amount (if any) payable by the Borrower to such
L/C Issuer during such month.

 

2.04.                     Swing Line Loans.

 

(a)                                 Swing Line Loan Commitments.  Subject solely
to the terms and conditions set forth herein, the Swing Line Lender shall make
Swing Line Loans to the Borrower in Dollars in the aggregate amount up to but
not exceeding the Swing Line Sublimit; provided, that after giving effect to the
making of any Swing Line Loan, in no event shall the Total Revolving
Outstandings exceed the Revolving Commitments then in effect.  Amounts borrowed
pursuant to this Section 2.04 may be repaid and reborrowed during prior to the
Revolving Loan Maturity Date.  The Swing Line Lender’s Revolving Commitment
shall expire on the Revolving Loan Maturity Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans and the
Revolving Commitments shall be paid in full no later than such date.

 

(b)                                 Borrowing Mechanics for Swing Line Loans.

 

(i)                                     Swing Line Loans shall be made in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount.

 

(ii)                                  Whenever the Borrower desires that the
Swing Line Lender make a Swing Line Loan, the Borrower shall deliver to
Administrative Agent a Loan Notice no later than 11:00 a.m. (New York City time)
on the proposed date of the Credit Extension.

 

(iii)                               The Swing Line Lender shall make the amount
of its Swing Line Loan available to the Administrative Agent not later than 3:00
p.m. (New York City time) on the date of the applicable Credit Extension by wire
transfer of same day funds in Dollars, at Administrative Agent’s Office.  Except
as provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, unless the Administrative Agent is otherwise directed in
writing by the Borrower, the Administrative Agent shall make the proceeds of
such Swing Line Loans available to the Borrower on the date of the applicable
Credit Extension by causing an amount of same day funds in Dollars equal to the
proceeds of all such Swing Line Loans received by the Administrative Agent from
the Swing Line Lender to be credited to the account of the Borrower at the
Administrative Agent’s Office, or to such other account as may be designated in
writing to the Administrative Agent by the Borrower.

 

(iv)                              With respect to any Swing Line Loans that have
not been voluntarily prepaid by the Borrower pursuant to Section 2.05(a), the
Swing Line Lender may at any time in its sole and absolute discretion, deliver
to the Administrative Agent (with a copy to the Borrower), no later than 12:00
p.m. (New York City time) at least one Business Day in advance of the proposed
date of the Credit Extension, a notice (which shall be deemed to be a Loan
Notice given by the Borrower) requesting that each Lender holding a Revolving
Commitment make Revolving Loans that are Base Rate Loans to the Borrower on such
date of Credit Extension in an amount equal to

 

81

--------------------------------------------------------------------------------


 

the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given which the Swing Line Lender
requests Lenders to prepay.  Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by the
Lenders other than the Swing Line Lender shall be immediately delivered by the
Administrative Agent to the Swing Line Lender (and not to the Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, the Swing Line Lender’s pro rata
share of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swing Line Lender to the Borrower, and
such portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of the Swing Line Lender but shall instead constitute part of the Swing
Line Lender’s outstanding Revolving Loans to the Borrower and shall be due under
the Revolving Note issued by the Borrower to the Swing Line Lender.  The
Borrower hereby authorizes the Administrative Agent and the Swing Line Lender to
charge the Borrower’s accounts with the Administrative Agent and the Swing Line
Lender (up to the amount available in each such account) in order to immediately
pay the Swing Line Lender the amount of the Refunded Swing Line Loans to the
extent the proceeds of such Revolving Loans made by Lenders, including the
Revolving Loans deemed to be made by the Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans.  If any portion of any such
amount paid (or deemed to be paid) to the Swing Line Lender should be recovered
by or on behalf of the Borrower from the Swing Line Lender in bankruptcy, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Lenders in the manner contemplated
by Section 2.13.

 

(v)                                 If for any reason Revolving Loans are not
made pursuant to Section 2.01(a) in an amount sufficient to repay any amounts
owed to the Swing Line Lender in respect of any outstanding Swing Line Loans on
or before the third Business Day after demand for payment thereof by the Swing
Line Lender, each Lender holding a Revolving Commitment shall be deemed to, and
hereby agrees to, have purchased a participation in such outstanding Swing Line
Loans, and in an amount equal to its pro rata share of the applicable unpaid
amount together with accrued interest thereon.  Upon one Business Day’s notice
from the Swing Line Lender, each Lender holding a Revolving Commitment shall
deliver to the Swing Line Lender an amount equal to its respective participation
in the applicable unpaid amount in same day funds at the Administrative Agent’s
Office.  In order to evidence such participation each Lender holding a Revolving
Commitment agrees to enter into a participation agreement at the request of the
Swing Line Lender in form and substance reasonably satisfactory to the Swing
Line Lender.  In the event any Lender holding a Revolving Commitment fails to
make available to the Swing Line Lender the amount of such Lender’s
participation as provided in this paragraph, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by the
Swing Line Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

 

(vi)                              Notwithstanding anything contained herein to
the contrary, (1) each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to the second
preceding paragraph and each Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any Loan
Party or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Default or Event of Default; or (C) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of any Loan Party; (D) any breach of this Agreement or any other Loan
Document by any party

 

82

--------------------------------------------------------------------------------


 

thereto; or (E) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Lender are subject to the condition that the Swing Line Lender had not received
prior notice from the Borrower or the Required Revolving Lenders that any of the
conditions under Section 5.02 to the making of the applicable Refunded Swing
Line Loans or other unpaid Swing Line Loans, were not satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made; and (2) the
Swing Line Lender shall not be obligated to make any Swing Line Loans (A) if it
has elected not to do so after the occurrence and during the continuation of a
Default or Event of Default, (B) it does not in good faith believe that all
conditions under Section 5.02 to the making of such Swing Line Loan have been
satisfied or waived by the Required Revolving Lenders or (C) at a time when any
Lender is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan.

 

(c)                                  Resignation and Removal of the Swing Line
Lender.  The Swing Line Lender may resign as the Swing Line Lender upon 30 days
prior written notice to the Administrative Agent, the Lenders and the Borrower. 
The Swing Line Lender may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Swing Line Lender (provided
that no consent will be required if the replaced Swing Line Lender has no Swing
Line Loans outstanding) and the successor Swing Line Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of the Swing Line
Lender.  At the time any such replacement or resignation shall become effective,
(i) the Borrower shall prepay any outstanding Swing Line Loans made by the
resigning or removed Swing Line Lender, (ii) upon such prepayment, the resigning
or removed Swing Line Lender shall surrender any Swing Line Note held by it to
the Borrower for cancellation, and (iii) the Borrower shall issue, if so
requested by the successor Swing Line Loan Lender, a new Swing Line Note to the
successor Swing Line Lender, in the principal amount of the Swing Line Loan
Sublimit then in effect and with other appropriate insertions.  From and after
the effective date of any such replacement or resignation, (x) any successor
Swing Line Lender shall have all the rights and obligations of a Swing Line
Lender under this Agreement with respect to Swing Line Loans made thereafter and
(y) references herein to the term “Swing Line Lender” shall be deemed to refer
to such successor or to any previous Swing Line Lender, or to such successor and
all previous Swing Line Lenders, as the context shall require.

 

2.05.                     Prepayments.

 

(a)                                 Voluntary Prepayments of Loans.

 

(i)                                     Revolving Loans, Swing Line Loans, Term
Loans and Incremental Term Loans.  The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans of a given Class in whole or in part without premium or
penalty (except as provided in clause (F) below); provided that (A) such notice,
substantially in the form of Exhibit 1.01(f) (or such other form reasonably
acceptable to the Administrative Agent) (each, a “Prepayment Notice”), must be
received by the Administrative Agent not later than 2:00 p.m. (New York City
time) (1) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (2) four Business Days (or five, in the case
of prepayment of Loans denominated in Special Notice Currencies) prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies and (3) on the date of prepayment of Base Rate Loans (including Swing
Line Loans); (B) any such prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 (or the Dollar Equivalent thereof, in the case of
Alternative Currencies) or a whole multiple of $1,000,000 (or the Dollar
Equivalent thereof, in the case of Alternative Currencies) in excess thereof (or
the entire principal amount thereof then outstanding); (C) any prepayment of
Base Rate Loans shall be in a principal

 

83

--------------------------------------------------------------------------------


 

amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or the
entire principal amount thereof then outstanding); (D) any prepayment of Swing
Line Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof (or the entire principal amount thereof then
outstanding); (E) any such Prepayment Notice may be conditioned on the
effectiveness of other financing arrangements or one or more other transactions
in which case such Prepayment Notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date); and
(F) any voluntary prepayment of Term Loans shall be accompanied by an additional
fee payment to the extent required pursuant to Section 2.09(b).  Each such
Prepayment Notice shall specify the date and amount of such prepayment, the
Facility under which such Loan was made (and the Class thereof) and the
Type(s) and currencies of Loans to be prepaid and, if Eurocurrency Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender receiving a prepayment of the
Administrative Agent’s receipt of each such Prepayment Notice, and of the amount
of such Lender’s ratable portion of such prepayment (based on such Lender’s
Applicable Percentage in respect of the relevant Facility).  If such Prepayment
Notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such Prepayment Notice shall be due and payable on
the date specified therein.  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term Loans of a given Class pursuant to this Section 2.05(a) shall
be applied as directed by the Borrower and, if no direction is given, to the
principal repayment installments of such Class of Term Loans in direct order of
maturity.  Subject to Section 2.15, each prepayment of Loans shall be made to
the Appropriate Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                     Revolving Commitments.  If for any
reason the Total Revolving Outstandings at any time exceed the Aggregate
Revolving Commitments then in effect, the Borrower shall immediately prepay
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(i) unless after the prepayment in full of the Revolving Loans
the Total Revolving Outstandings exceed the Aggregate Revolving Commitments then
in effect.

 

(ii)                                  Alternative Currencies.  If the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all Revolving Loans denominated in Alternative Currencies at such time
exceeds an amount equal to 105% of the Alternative Currency Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Revolving Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.

 

(iii)                               Excess Cash Flow.  Within five Business Days
after financial statements have been delivered pursuant to Section 7.01(a) and
the related Compliance Certificate has been delivered pursuant to
Section 7.02(b), the Borrower shall prepay an aggregate principal amount of Term
Loans equal to the excess (if any) of (A) 50% (as may be adjusted pursuant to
the proviso below) of Excess Cash Flow for the fiscal year covered by such
financial statements over (B) the sum of (x) aggregate principal amount of Term
Loans prepaid pursuant to Section 2.05(a)(i) or repurchased and cancelled
pursuant to Section 11.06(h) (but limited to the purchase price applicable to
such Term Loans rather than the par amount thereof) and (y) the aggregate
principal

 

84

--------------------------------------------------------------------------------


 

amount of Revolving Loans prepaid (to the extent accompanied by a permanent
reduction in the Aggregate Revolving Commitments), in each case, during the
applicable Excess Cash Flow Period and other than to the extent that any such
prepayment is funded with the proceeds of long-term Funded Debt (other than
Revolving Loans, Extended Revolving Loans or Refinancing Revolving Loans) (such
prepayments to be applied as set forth in clause (vii) below); provided, that
such percentage shall be reduced to 25% or 0% if the Consolidated Net Leverage
Ratio as of the last day of the prior fiscal year was less than 1.90:1.00 or
1.40:1.00, respectively.

 

(iv)                              Dispositions.  If the Parent or any of its
Restricted Subsidiaries Disposes of any property under Sections 8.05(q) and
(s) (solely with respect to a Sale and Leaseback Transaction pursuant to clause
(c) of the proviso contained in Section 8.14) which results in the receipt by
the Parent and its Restricted Subsidiaries of aggregate Net Cash Proceeds in
excess of $10,000,000 in any single transaction or in any series of
transactions, the Borrower shall prepay an aggregate principal amount of Term
Loans equal to 100% of such Net Cash Proceeds within five Business Days of
receipt thereof by such Person (such prepayments to be applied as set forth in
clause (vii) below); provided, however, that, with respect to any Net Cash
Proceeds realized under a Disposition described in this Section 2.05(b)(iv), at
the election of the Borrower (as notified by the Borrower to the Administrative
Agent promptly after the date of the receipt of such Net Cash Proceeds), the
Parent or any Restricted Subsidiary may reinvest all or any portion of such Net
Cash Proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful in the business of the Parent or any Restricted Subsidiary
or to make Permitted Acquisitions and other permitted Investments hereunder
(other than Permitted Intercompany Investments or investments in cash or Cash
Equivalents) within 365 days following receipt of such Net Cash Proceeds (or, if
the Parent or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 365 days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, 545 days following receipt of such
Net Cash Proceeds); and provided further, however, that any Net Cash Proceeds
not so reinvested shall be immediately applied to the prepayment of the Term
Loans as set forth in this Section 2.05(b)(iv).  Notwithstanding the foregoing,
if at the time that any prepayment would be required under this
Section 2.05(b)(iv), the Borrower is required to offer to repurchase Permitted
First Priority Refinancing Debt or any Permitted Refinancing of any such
Indebtedness (to the extent secured by Liens on all or a portion of the
Collateral on a pari passu basis with the liens securing the Facilities), in
each case pursuant to the terms of the documentation governing such Indebtedness
with the net proceeds of any such Disposition of, or with respect to, any
property or assets constituting Collateral (such Permitted First Priority
Refinancing Debt (and such Permitted Refinancing of any such Indebtedness)
required to be offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrower may apply such net proceeds on a pro rata basis (determined on
the basis of the aggregate outstanding principal amount of the Term Loans and
Other Applicable Indebtedness at such time; provided that the portion of such
net proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this
Section 2.05(b)(iv) shall be reduced accordingly.

 

(v)                                 Indebtedness.  Upon the incurrence or
issuance by the Parent or any of its Restricted Subsidiaries of any Indebtedness
(A) not permitted to be incurred or issued pursuant to Section 8.03, (B) that is
incurred or issued pursuant to Section 8.03(q) or (C) that is intended to
constitute Credit Agreement Refinancing Indebtedness with respect to any
Class of Term Loans, the Borrower shall prepay an aggregate principal amount of
Term Loans (or in the case of

 

85

--------------------------------------------------------------------------------


 

Indebtedness constituting Credit Agreement Refinancing Indebtedness, the
applicable Class of Term Loans) equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by the Parent or such Restricted
Subsidiary (such prepayments to be applied as set forth in clause (vii) below).

 

(vi)                              Extraordinary Receipt.  Upon any Extraordinary
Receipt received by or paid to or for the account of the Parent or any of its
Restricted Subsidiaries, and not otherwise included in clauses (iv) or (v) of
this Section 2.05(b), and which results in the receipt by the Parent and its
Restricted Subsidiaries of aggregate Net Cash Proceeds in excess of $10,000,000
in any fiscal year, the Borrower shall prepay an aggregate principal amount of
Term Loans equal to 100% of all Net Cash Proceeds received therefrom within 5
Business Days upon receipt thereof by the Borrower or such Restricted Subsidiary
(such prepayments to be applied as set forth in clause (vii) below); provided,
however, that with respect to any proceeds of insurance, condemnation awards (or
payments in lieu thereof) or indemnity payments, at the election of the Borrower
(as notified by the Borrower to the Administrative Agent prior to or promptly
after the date of receipt of such insurance proceeds, condemnation awards or
indemnity payments), the Borrower or any Restricted Subsidiary may apply such
Net Cash Proceeds, within 365 days following receipt of such Net Cash Proceeds
(or, if the Borrower or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 180 days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, 545 days following receipt of such
Net Cash Proceeds), to replace or repair the equipment, fixed assets or real
property in respect of which such cash proceeds were received or otherwise in
the amelioration of the loss in respect of which the Net Cash Proceeds were
received or to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Parent or any Restricted Subsidiary or to
make Permitted Acquisitions and other permitted Investments hereunder (other
than Permitted Intercompany Investments or investments in cash or Cash
Equivalents) or to meet a third party claim; and provided further, however, that
any cash proceeds not so applied shall be applied to the prepayment of the Term
Loans as set forth in Section 2.05(b)(vii).

 

(vii)                           Application to Term Loans.  Except as otherwise
provided in any Commitment Increase Amendment, Extension Amendment or
Refinancing Amendment or as otherwise provided herein, each prepayment of Term
Loans pursuant to clauses (iii), (iv), (v) and (vi) of this
Section 2.05(b) shall be applied (1) ratably to the Term Loans under each Term
Facility and (2) to the principal repayment installments of the respective
Class of Term Loans in direct order of maturity; provided that any Net Cash
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied to the
applicable Class(es) of Term Loans as required under clause (v) of the first
proviso appearing in the definition thereof.

 

(viii)                        Limitation of Prepayment Obligations. 
Notwithstanding any other provisions of this Section 2.05(b), (i) to the extent
that any or all of the Net Cash Proceeds of any Disposition by a Restricted
Subsidiary that is a Foreign Subsidiary (each such Disposition, a “Foreign
Disposition”), the Net Cash Proceeds of any Extraordinary Receipt incurred by a
Restricted Subsidiary that is a Foreign Subsidiary (each such Extraordinary
Receipt, a “Foreign Extraordinary Receipt”) or Excess Cash Flow attributable to 
Restricted Subsidiaries that are Foreign Subsidiaries are prohibited or delayed
by applicable local law or applicable organizational documents of such Foreign
Subsidiary from being repatriated to the Borrower to repay the Term Loans of the
Borrower pursuant to Section 2.05(b)(iii), (iv) or (vi), as applicable, the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay such Term Loans at the times provided in
Section 2.05(b)(iii), (iv) or (vi) as applicable, but may be retained by the
applicable Foreign Subsidiary so long as the applicable local law or applicable
organizational documents of such Foreign Subsidiary will not permit

 

86

--------------------------------------------------------------------------------


 

repatriation to the Borrower (the Borrower hereby agreeing to use, and cause its
Restricted Subsidiaries to use, all commercially reasonable efforts to overcome
or eliminate any such restrictions on repatriation and/or minimize any such
costs of prepayment and/or use the other cash and Cash Equivalents of the Parent
and its Restricted Subsidiaries that are not affected by such restrictions to
make the relevant prepayment (an “Alternate Source Prepayment”)), and if within
one year following the date on which the respective prepayment would otherwise
have been required such repatriation of any of such affected Net Cash Proceeds
or Excess Cash Flow is permitted under the applicable local law or applicable
organizational documents of such Foreign Subsidiary, then to the extent that an
Alternate Source Prepayment of the applicable amount has not been made, an
Alternate Source Prepayment shall be made or such repatriation will be promptly
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of such applicable Term Loans pursuant to this Section 2.05, or
(ii) at any time and to the extent that the Borrower has determined in good
faith, after consultation with the Administrative Agent, that repatriation (or a
requirement to repatriate) to the Borrower to repay the Term Loans of the
Borrower pursuant to Section 2.05(b)(iii), (iv) or (vi), as applicable, of any
of or all the Net Cash Proceeds of any Foreign Disposition, Net Cash Proceeds of
any Foreign Extraordinary Receipt or Excess Cash Flow attributable to Restricted
Subsidiaries that are Foreign Subsidiaries would have material adverse Tax
consequences (including any reduction in Tax assets or attributes) with respect
to such Net Cash Proceeds or Excess Cash Flow, such Net Cash Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay such Term
Loans at the times provided in Section 2.05(b)(iii), (iv) or (vi), as
applicable, but may be retained by the applicable Foreign Subsidiary so long as
the applicable material adverse Tax consequences with respect to such Net Cash
Proceeds or Excess Cash Flow remain (each Borrower hereby agreeing to use, and
cause their Restricted Subsidiaries to use, all commercially reasonable efforts
to overcome or eliminate any material adverse Tax consequences and/or to make an
Alternate Source Prepayment), and if within one year following the date on which
the respective prepayment would otherwise have been required, the Borrower has
determined in good faith, after consultation with the Administrative Agent, that
such repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow
would no longer have material adverse Tax consequences, then to the extent that
an Alternate Source Prepayment of the applicable amount has not been made, an
Alternate Source Prepayment shall be made or such repatriation will be promptly
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of such Term Loans pursuant to this Section 2.05.

 

(ix)                              Declined Proceeds.  Notwithstanding anything
contained herein to the contrary, so long as any Term Loans are outstanding, in
the event the Borrower is required to prepay loans pursuant to
Section 2.05(b)(iii), (iv), (v) (solely with respect to any Indebtedness issued
or incurred with respect to Section 8.03(q)) and (vi), each Lender of Term Loans
may (but solely to the extent the Borrower elects for this clause (ix) to be
applicable to a given prepayment) reject all or a portion of its pro rata share
of any such mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Term Loans.  The Borrower may (but shall not be required to)
notify the Administrative Agent of any event giving rise to a prepayment under
Section 2.05(b)(iii), (iv), (v) (solely with respect to any Indebtedness issued
or incurred with respect to Section 8.03(q)) and (vi) at least ten Business Days
prior to the date of such prepayment.  Each such notice shall specify the date
of such prepayment and provide a reasonably detailed calculation of the amount
of such prepayment that is required to be made

 

87

--------------------------------------------------------------------------------


 

under Section 2.05(b)(iii), (iv), (v) (solely with respect to any Indebtedness
issued or incurred with respect to Section 8.03(q)) and (vi).  The
Administrative Agent will promptly notify the Lenders of the contents of any
such prepayment notice so received from the Borrower.  Any Lender may reject all
or a portion of its pro rata share of any such mandatory prepayment by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. (New York City time) five Business Days after
the date of such Lender’s receipt of notice from the Administrative Agent
regarding such mandatory prepayment.  Each Rejection Notice from a given Lender
of Term Loans shall specify the principal amount of the mandatory prepayment of
Term Loans to be rejected by such Lender of Term Loans.  If a Lender of Term
Loans fails to deliver a Rejection Notice to the Administrative Agent within the
time frame specified above or such Rejection Notice fails to specify the
principal amount of the Term Loans to be rejected, any such failure shall be
deemed an acceptance of the total amount of such mandatory repayment of Term
Loans.  The aggregate amount of Declined Proceeds shall be retained by the
Borrower and may be used for any purpose not otherwise prohibited by this
Agreement and, for the avoidance of doubt, shall not be counted as Excess Cash
Flow or Net Cash Proceeds in any subsequent fiscal period.

 

2.06.                     Termination or Reduction of Commitments.

 

(a)                                 Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments to an amount
not less than the Total Revolving Outstandings (after giving effect to any
concurrent prepayment of Revolving Loans); provided that (A) any such notice
shall be received by the Administrative Agent not later than 2:00 p.m. (New York
City time) three Business Days prior to the date of termination or reduction,
(B) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (C) if, after giving effect
to any reduction of the Aggregate Revolving Commitments, the Letter of Credit
Sublimit or the Alternative Currency Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess and (D) any such notice may be conditioned on the
effectiveness of other financing arrangements or one or more other transactions
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date).  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Revolving Commitments.  Except as
provided in clause (C) of the preceding sentence, the amount of any such
Aggregate Revolving Commitment reduction shall not be applied to the Alternative
Currency Sublimit or the Letter of Credit Sublimit unless otherwise specified by
the Borrower.  Any reduction of the Aggregate Revolving Commitments shall be
applied to the Commitment of each Revolving Lender according to its Applicable
Percentage.  All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 

(b)                                 Mandatory.  The aggregate Euro Term
Commitments (and the Euro Term Commitment of each Lender with such a Commitment)
shall terminate in its entirety (to the extent not theretofore terminated) on
the Closing Date (after giving effect to any incurrence of Euro Term Loans on
such date).

 

(c)                                  Notification of Commitment Reductions.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit or the Aggregate Revolving
Commitments under this Section 2.06.

 

88

--------------------------------------------------------------------------------


 

2.07.                     Repayments of Loans.

 

(i)                                     Euro Term Loans.  The Borrower shall pay
to each Euro Term Lender on the last Business Day of each March, June,
September and December, 0.25% of the aggregate principal amount of Euro Term
Loans advanced by such Euro Term Lender to the Borrower on the Closing Date
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05), with the final
such payment being in the aggregate principal amount of all Euro Term Loans then
outstanding to the Borrower; provided, that the final principal repayment
installment of the Euro Term Loans shall be repaid on the Maturity Date for Euro
Term Loans and in any event shall be in an amount equal to the aggregate
principal amount of all Euro Term Loans outstanding on such date; provided,
further, that the amount of any such prepayment set forth above shall be
adjusted to account for the addition of any Extended Term Loans or Incremental
Term Loans made to the Borrower to contemplate (A) the reduction in the
aggregate principal amount of the Euro Term Loans that were converted in
connection with the incurrence of such Extended Term Loans and (B) any increase
to payments to the extent and as required pursuant to the terms of any
applicable Commitment Increase Amendment involving an increase to the Euro Term
Loans.

 

(ii)                                  Incremental Term Loans.  The Borrower
shall repay the outstanding principal amount of each Incremental Term Loan in
the installments on the dates and in the amounts set forth in the applicable
Incremental Term Loan Agreement (as such installments may hereafter be adjusted
as a result of prepayments made pursuant to Section 2.05), unless accelerated
sooner pursuant to Section 9.02.

 

(iii)                               Extended Term Loans.  The Borrower shall
repay the outstanding principal amount of each Extended Term Loan in the
installments (if applicable), on the dates and in the amounts set forth in the
applicable Extension Amendment (as such installments, if applicable, may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 9.02.

 

(iv)                              Refinancing Term Loans.  The Borrower shall
repay the outstanding principal amount of each Refinancing Term Loan in the
installments (if applicable), on the dates and in the amounts set forth in the
applicable Refinancing Amendment (as such installments, if applicable, may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 9.02.

 

(v)                                 Revolving Loans.  The Borrower shall repay
to the Lenders (A) under the Revolving Facility on the Revolving Loan Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date, unless accelerated sooner pursuant to Section 9.02, (B) holding Extended
Revolving Commitments or Refinancing Revolving Commitments, as the case may be,
on the Maturity Date with respect thereto, the aggregate principal amount of all
Loans outstanding under such Commitments on such date, unless accelerated sooner
pursuant to Section 9.02.

 

2.08.                     Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan of a given Class shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the sum of the Eurocurrency Rate for such Interest Period
plus the Applicable Rate, as applicable for Loans of such Class maintained as
Eurocurrency Rate Loans; (ii) each Base Rate Loan of a given Class shall bear
interest on the outstanding principal amount thereof from the applicable

 

89

--------------------------------------------------------------------------------


 

borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate for Base Rate Loans for such Class; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof at a rate
per annum equal to the sum of the Base Rate plus the Applicable Rate for Base
Rate Loans for Revolving Loans.

 

(b)                                 (i) If any amount of interest or principal
of any Loan or any Obligation is not paid when due after the applicable grace
period, whether at stated maturity, by acceleration or otherwise, such overdue
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)                                  Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09.                     Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)                                 Revolving Commitment Fee.  The Borrower
agrees to pay to the Administrative Agent, for the account of each Revolving
Lender (other than any Defaulting Lender) in accordance with its Applicable
Revolving Percentage, a commitment fee equal to the product of (i) the
Applicable Rate for commitment fees times (ii) the actual daily amount by which
the Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount
of Revolving Loans (for the avoidance of doubt, excluding Swing Line Loans) and
(z) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.15.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

(b)                                 Repricing Transaction.  At the time of the
effectiveness of any Repricing Transaction that is consummated prior to the
six-month anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of each Term Lender with
outstanding Euro Term Loans  (including each Term Lender that withholds its
consent to such Repricing Transaction and is replaced as a Non-Consenting Lender
under Section 11.13), a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (a) of the definition
thereof, the aggregate principal amount of all Euro Term Loans prepaid in
connection with such Repricing Transaction and (y) in the case of a Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of Euro Term Loans outstanding on such date that are subject to
an effective pricing reduction pursuant to such Repricing Transaction.  Such
fees shall be due and payable upon the date of the effectiveness of such
Repricing Transaction.

 

(c)                                  Fee Letters.  The Parent shall pay to the
Arrangers, the Administrative Agent and the Lenders for their own respective
accounts fees, in Dollars, in the amounts and at the times specified in the

 

90

--------------------------------------------------------------------------------


 

Fee Letters.  Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.

 

2.10.                     Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11.                     Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent (which shall be part
of the Register) and each Lender shall be prima facie evidence absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing by the Borrower with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) one or more Notes,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Class, Type (if applicable), amount, currency and maturity of its Loans
and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit. 
In the event of any conflict between the accounts and records maintained by the
Administrative Agent (which shall be part of the Register) and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12.                     Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
Same Day Funds not later than 2:00 p.m. (New York City time) on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the

 

91

--------------------------------------------------------------------------------


 

Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein.  Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after (i)  2:00 p.m (New York City time)., in the case of
payments in Dollars, or (ii) the Applicable Time specified by the Administrative
Agent in the case of payments in an Alternative Currency, may, as determined by
the Administrative Agent in its sole discretion, be deemed received on the next
succeeding Business Day (except for purposes of determining whether an Event of
Default has occurred) and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

 

(b)                                 (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the other
Loans included in such Borrowing.  If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                  Payments by the Borrower; Presumptions by
the Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the Applicable L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the Applicable L/C Issuer, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Appropriate Lenders or the Applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the

 

92

--------------------------------------------------------------------------------


 

amount so distributed to such Lender or the Applicable L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article V are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 11.04(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13.                     Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then the Lender receiving such greater proportion

 

93

--------------------------------------------------------------------------------


 

shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.14, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations to any assignee or participant, other than an assignment to any Loan
Party or any Subsidiary thereof other than in accordance with
Section 11.06(h) (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Loans
and/or Commitments in connection with an Extension that is permitted under
Section 2.18 without being obligated to effect such extensions on a pro rata
basis among the Lenders (it being understood that no such extension (i) shall
constitute a payment or prepayment of any Loans, for purposes of this
Section 2.13 or (ii) shall reduce the amount of any scheduled amortization
payment due under Section 2.07, except that the amount of any scheduled
amortization payment due to a Lender of Extended Term Loans may be reduced to
the extent provided pursuant to the express terms of the respective Extension
Amendment) without giving rise to any violation of this Section 2.13 or any
other provision of this Agreement.  Furthermore, the Borrower may take all
actions contemplated by Section 2.18 in connection with any Extension (including
modifying pricing, amortization and repayments or prepayments), and in each case
such actions shall be permitted, and the differing payments contemplated therein
shall be permitted without giving rise to any violation of this Section 2.13 or
any other provision of this Agreement.

 

2.14.                     Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the Applicable L/C Issuer if, as of the
Letter of Credit Expiration Date, any undrawn Letter of Credit remains
outstanding, the Borrower shall, in each case (but subject to Section 2.03(l)),
immediately Cash Collateralize the then Outstanding Amount of all undrawn
Letters of Credit.  At any time that there shall exist a Defaulting Lender,
promptly, and in any event within three Business Days, after receipt of written
notice from the Administrative Agent or the Applicable L/C Issuer, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

94

--------------------------------------------------------------------------------


 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts chosen by
the Administrative Agent.  The Borrower, and to the extent provided by any
Lender, such Lender, shall grant to (and subject to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, each
Applicable L/C Issuer and the Lenders, and shall maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any prior or
pari passu right or claim of any Person other than the Administrative Agent as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure and other obligations secured thereby, the
Borrower or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Revolving
Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vii))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of an Event of Default (and following
application as provided in this Section 2.14 may be otherwise applied in
accordance with Section 9.03), and (y) the Person providing Cash Collateral and
each Applicable L/C Issuer may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

 

2.15.                     Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
any L/C Issuer or the Swing Line Lender hereunder; third, if so determined by
the Administrative Agent or requested by any Applicable L/C Issuer or the

 

95

--------------------------------------------------------------------------------


 

Swing Line Lender, as applicable, to be held as Cash Collateral or security, as
applicable, for future funding obligations of that Defaulting Lender of any
participation in any Letter of Credit issued by such Applicable L/C Issuer or
Swing Line Loan, as applicable; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, any L/C Issuer or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or the Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.01 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Borrowings and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to
Section 2.15(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender
(x) shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit pursuant to Section 2.03 and Swing Line Loans pursuant to Section 2.04,
the “Applicable Percentage” of each Revolving Lender that is a non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, the aggregate obligation of each
Revolving Lender that is a non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that Revolving
Lender that is a non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Loans of that Revolving Lender.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swing

 

96

--------------------------------------------------------------------------------


 

Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.14.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swing Line Lenders and the L/C Issuers agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Revolving Lender will, to the extent
applicable, purchase that portion of outstanding Revolving Loans of the other
Revolving Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Revolving Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon that
Revolving Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Revolving Lender was a
Defaulting Lender; and provided, further, that subject to Section 2.19 and
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Revolving Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)                                  New Swing Line Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swing Line Lender shall not
be required to fund any Swing Line Loans unless it is reasonably satisfied that
it will have no Fronting Exposure after giving effect to such Swing Line Loan
and (ii) no L/C Issuer shall be required to issue, extend, renew or increase any
Letter of Credit unless it is reasonably satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

2.16.                     [Reserved].

 

2.17.                     Refinancing Amendments.

 

(a)                                 On one or more occasions after the Closing
Date, the Borrower may obtain, from any Lender or any Additional Refinancing
Lender, Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans and the Loans (or unused Commitments) under the
Revolving Facility then outstanding under this Agreement (which for purposes of
this Section 2.17(a) will be deemed to include any then outstanding Refinancing
Term Loans, Incremental Term Loans, Extended Term Loans, Refinancing Revolving
Loans or Extended Revolving Loans), in the form of Refinancing Term Loans,
Refinancing Term Commitments, Refinancing Revolving Commitments or Refinancing
Revolving Loans pursuant to a Refinancing Amendment; provided that
notwithstanding anything to the contrary in this Section 2.17 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Refinancing Revolving Commitments (and related outstandings),
(B) repayments required upon the Maturity Date of the Revolving Facility (and
related outstandings), the Refinancing Revolving Commitments of a given
Refinancing Series (and related outstandings) or the Extended Revolving
Commitments of a given Extension Series (and related outstandings), in each case
having an earlier Maturity Date and (C) repayments made in connection with a
permanent repayment and termination of commitments under the Revolving Facility,
the Refinancing Revolving Commitments of a given Refinancing Series or the
Extended Revolving Commitments of a given Extension Series, in each case having
an earlier Maturity Date (subject to clause (3) below)) of Loans with respect to
Refinancing Revolving Commitments of a given Refinancing Series after the date
of obtaining such Refinancing Revolving Commitments shall be made on a pro rata
basis with the Revolving Commitments and all other Classes of Extended Revolving
Commitments and Refinancing Revolving Commitments then

 

97

--------------------------------------------------------------------------------


 

existing, (2) subject to the provisions of Section 2.03(l) to the extent dealing
with Letters of Credit which mature or expire after a maturity date when there
exist Extended Revolving Commitments of a given Extension Series and/or
Refinancing Revolving Commitments of a given Refinancing Series with a longer
Maturity Date, all Letters of Credit shall be participated on a pro rata basis
by all Lenders with Revolving Commitments, Extended Revolving Commitments and
Refinancing Revolving Commitments in accordance with their percentage of the
Commitments under the applicable Classes (and except as provided in
Section 2.03(l), without giving effect to changes thereto on an earlier Maturity
Date with respect to Letters of Credit theretofore incurred or issued), (3) the
permanent repayment of Loans under, and termination of, Refinancing Revolving
Commitments of a given Refinancing Series after the date of obtaining such
Refinancing Revolving Commitments shall be made on a pro rata basis with the
Revolving Commitments and all other Classes of Extended Revolving Commitments
and Refinancing Revolving Commitments then existing, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a greater than a pro rata basis as compared to any other such
Class with a later Maturity Date and (4) assignments and participations of
Refinancing Revolving Commitments and Refinancing Revolving Loans shall be
governed by the same assignment and participation provisions applicable to the
Revolving Commitments (and related outstandings) and each other Class of
Extended Revolving Commitments and Refinancing Revolving Commitments (and
related outstandings).  No Lender shall be obligated to provide any Credit
Agreement Refinancing Indebtedness, unless it so agrees.

 

(b)                                 The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction (or waiver in accordance with the
terms of such Refinancing Amendment) on the date thereof of each of the
conditions set forth in Section 5.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) customary
legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a Change in Law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

 

(c)                                  Each issuance of Credit Agreement
Refinancing Indebtedness under Section 2.17(a) shall be in an aggregate
principal amount that is (x) not less than $10,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof (subject to clause (ii) of the proviso
to the definition thereof).

 

(d)                                 Each of the parties hereto hereby agrees
that this Agreement and the other Loan Documents may be amended pursuant to a
Refinancing Amendment, without the consent of any Lenders (other than those
described in clause (c) of the definition of “Refinancing Amendment”), to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Credit Agreement Refinancing Indebtedness incurred pursuant thereto and
(ii) effect such other amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.17 (including, without limitation, such amendments as may be
considered necessary or appropriate to integrate any new Class of Refinancing
Revolving Commitments), and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

 

(e)                                  This Section 2.17 shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.

 

98

--------------------------------------------------------------------------------


 

2.18.                     Extension of Term Loans; Extension of Revolving Loans.

 

(a)                                 Extension of Term Loans.  The Borrower may
at any time and from time to time request that all or a portion of the Term
Loans of a given Class (each, an “Existing Term Loan Tranche”) be amended to
extend the scheduled Maturity Date(s) with respect to all or a portion of any
principal amount of such Term Loans (any such Term Loans which have been so
amended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.18.  In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (who shall provide a copy of
such notice to each of the Lenders under the applicable Existing Term Loan
Tranche) (each, a “Term Loan Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall (x) be identical
as offered to each Lender under such Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Term Loan Tranche and (y) (except as to interest
rates, fees, amortization, final maturity date, optional prepayments and
redemptions, mandatory repayments, premium, required prepayment dates and
participation in prepayments, which shall be determined by the Borrower and the
Extending Term Lenders and set forth in the relevant Term Loan Extension
Request), be substantially identical to, or (taken as a whole) no more favorable
to the Extending Term Lenders than those applicable to the Existing Term Loan
Tranche subject to such Term Loan Extension Request (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date that
is in effect on the effective date of the Extension Amendment (immediately prior
to the establishment of such Extended Term Loans)) (as reasonably determined by
the Borrower), including: (i) all or any of the scheduled amortization payments
of principal of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal of the Term Loans of such Existing
Term Loan Tranche, to the extent provided in the applicable Extension Amendment;
provided, however, that at no time shall there be Classes of Term Loans
hereunder (including Incremental Term Loans, Refinancing Term Loans and Extended
Term Loans) which have more than five different Maturity Dates; (ii) the
Effective Yield, pricing, optional prepayment and redemptions and mandatory
repayments with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the Effective Yield, pricing, optional prepayments and
redemptions and mandatory repayments for the Term Loans of such Existing Term
Loan Tranche, in each case, to the extent provided in the applicable Extension
Amendment; (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally or mandatorily prepaid
prior to the date on which all such Term Loans with an earlier final stated
maturity (including Term Loans under the Existing Term Loan Tranche from which
they were amended) are repaid in full, unless such optional or mandatory
prepayment is accompanied by a pro rata optional or mandatory prepayment of such
other Classes of Term Loans; provided, further, that (A) no Event of Default
shall have occurred and be continuing at the time a Term Loan Extension Request
is delivered to Lenders, (B) in no event shall the final maturity date of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the Maturity Date of the applicable
Existing Term Loan Tranche, (C) the Weighted Average Life to Maturity of any
Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter (other than by virtue of amortization
or prepayment of such Indebtedness prior to the time of incurrence of such
Extended Term Loans) than the remaining Weighted Average Life to Maturity of the
applicable Existing Term Loan Tranche, (D) all documentation in respect of such
Extension Amendment shall be consistent with the foregoing and (E) any Extended
Term Loans may participate on a pro rata basis or less than a pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments hereunder with respect to any other Class of Term Loans, in each
case as specified in the respective Term Loan Extension Request.  Any Extended
Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche

 

99

--------------------------------------------------------------------------------


 

may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Tranche (in which case scheduled amortization
with respect thereto shall be proportionally increased).  Each Term Loan
Extension Series of Extended Term Loans incurred under this Section 2.18 shall
be in an aggregate principal amount that is not less than $10,000,000 (or, if
less, the entire principal amount of the Indebtedness being extended pursuant to
this Section 2.18(a)).

 

(b)                                 Extension of Revolving Commitments.  The
Borrower may, at any time and from time to time, request that all or a portion
of the Revolving Facility (each, an “Existing Revolver Tranche”) be amended to
extend the Maturity Date with respect to all or a portion of any principal
amount of the Commitments under the Revolving Facility (any such Commitments
under the Revolving Facility which have been so amended, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.18. 
In order to establish any Extended Revolving Commitments, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Revolver Tranche)
(each, a “Revolver Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established, which shall (x) be identical
as offered to each Lender under such Existing Revolver Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Revolver Tranche and (y) except as to interest rates,
fees, optional redemption or prepayment terms, final maturity, and after the
final maturity date, any other covenants and provisions (which shall be
determined by the Borrower and the Extending Revolving Lenders and set forth in
the relevant Revolver Extension Request), the Extended Revolving Commitment
extended pursuant to a Revolver Extension Request, and the related outstandings,
shall be a “Revolving Facility” (or related outstandings, as the case may be)
with such other terms substantially identical to, or taken as a whole, no more
favorable to the Extending Revolving Lenders, as those applicable to the
Existing Revolver Tranche subject to such Revolver Extension Request (and
related outstandings) (as reasonably determined by the Borrower), including:
(i)  the Effective Yield, pricing, optional prepayment or redemption terms, with
respect to extensions of credit under the Extended Revolving Commitments
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the Effective Yield, pricing,
optional redemption or prepayment terms, for extensions of credit under the
Revolving Facility of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (ii) the Extension
Amendment may provide for other covenants (as determined by the Borrower and
Extending Revolving Lenders) and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Revolving
Commitments); and (iii) (1) the borrowing and repayment (except for (A) payments
of interest and fees at different rates on Extended Revolving Commitments (and
related outstandings), (B) repayments required upon the Maturity Date of the
Revolving Facility (and related outstandings), the Refinancing Revolving
Commitments of a given Refinancing Series (and related outstandings) or the
Extended Revolving Commitments of a given Extension Series (and related
outstandings), in each case having an earlier Maturity Date and (C) repayments
made in connection with a permanent repayment and termination of commitments
under the Revolving Facility, the Refinancing Revolving Commitments of a given
Refinancing Series or the Extended Revolving Commitments of a given Extension
Series, in each case having an earlier Maturity Date (subject to clause
(3) below)) of Loans with respect to Extended Revolving Commitments of a given
Extension Series after the date of obtaining such Extended Revolving Commitments
shall be made on a pro rata basis with the Revolving Commitments and all other
Classes of Extended Revolving Commitments and Refinancing Revolving Commitments
then existing, (2) subject to the provisions of Section 2.03(l) to the extent
dealing with Letters of Credit which mature or expire after a maturity date when
there exist Extended Revolving Commitments of a given Extension Series and/or
Refinancing Revolving Commitments of a given Refinancing Series with a longer
Maturity Date, all Letters of Credit shall be participated on a pro rata basis
by all Lenders with Revolving Commitments, Extended Revolving Commitments and
Refinancing Revolving Commitments in accordance with their

 

100

--------------------------------------------------------------------------------


 

percentage of the Commitments under the applicable Classes (and except as
provided in Section 2.03(l), without giving effect to changes thereto on an
earlier Maturity Date with respect to Letters of Credit theretofore incurred or
issued), (3) the permanent repayment of Loans under, and termination of,
Extended Revolving Commitments of a given Extension Series after the date of
obtaining such Extended Revolving Commitments shall be made on a pro rata basis
with the Revolving Commitments and all other Classes of Extended Revolving
Commitments and Refinancing Revolving Commitments then existing, except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any such Class on a greater than a pro rata basis as compared to any other such
Class with a later Maturity Date and (4) assignments and participations of
Extended Revolving Commitments and Extended Revolving Loans shall be governed by
the same assignment and participation provisions applicable to the Revolving
Commitments (and related outstandings) and each other Class of Extended
Revolving Commitments (and related outstandings) and Refinancing Revolving
Commitments (and related outstandings); provided, further, that (A) no Event of
Default shall have occurred and be continuing at the time a Revolver Extension
Request is delivered to Lenders, (B) in no event shall the final maturity date
of any Extended Revolving Commitments of a given Revolver Extension Series at
the time of establishment thereof be earlier than the Maturity Date of the
applicable Existing Revolver Tranche, (C) at no time shall there be Commitments
under revolving credit facilities hereunder (including the Revolving
Commitments, Extended Revolving Commitments of each Extension Series and
Refinancing Revolving Commitments of each Refinancing Series) which have more
than five different Maturity Dates and (D) all documentation in respect of such
Extension Amendment shall be consistent with the foregoing.  Any Extended
Revolving Commitments amended pursuant to any Revolver Extension Request shall
be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Commitments for all purposes of this Agreement; provided that any
Extended Revolving Commitments amended from an Existing Revolver Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Revolver Extension Series with respect to
such Existing Revolver Tranche.  Each Revolver Extension Series of Extended
Revolving Commitments incurred under this Section 2.18 shall be in an aggregate
principal amount that is not less than $10,000,000 (or, if less, the entire
principal amount of the Revolving Commitments being extended pursuant to this
under Section 2.18(b)).

 

(c)                                  Extension Request.  The Borrower shall
provide the applicable Extension Request at least five Business Days prior to
the date on which Lenders under the Existing Term Loan Tranche or Existing
Revolver Tranche, as applicable, are requested to respond (or such shorter
period as agreed by the Administrative Agent), and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent and the Borrower, in each case acting reasonably to
accomplish the purposes of this Section 2.18.  Subject to Section 11.13, no
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Commitments amended into Extended Revolving Commitments, as
applicable, pursuant to any Extension Request.  Any Lender holding a Loan under
an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing to have
all or a portion of its Term Loans under the Existing Term Loan Tranche subject
to such Extension Request amended into Extended Term Loans and any Revolving
Lender (each, an “Extending Revolving Lender”) wishing to have all or a portion
of its Revolving Commitments under the Existing Revolver Tranche subject to such
Extension Request amended into Extended Revolving Commitments, as applicable,
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans under the Existing Term Loan Tranche or Revolving Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent).  In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Commitments under the
Existing Revolver Tranche, as applicable, in respect of which applicable Term
Lenders or Revolving Lenders, as the case may be,

 

101

--------------------------------------------------------------------------------


 

shall have accepted the relevant Extension Request exceeds the amount of
Extended Term Loans or Extended Revolving Commitments, as applicable, requested
to be extended pursuant to the Extension Request, Term Loans or Revolving
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Commitments,
as applicable, included in each such Extension Election.

 

(d)                                 Extension Amendment.  Extended Term Loans
and Extended Revolving Commitments shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrower, the
Administrative Agent and each Extending Term Lender or Extending Revolving
Lender, as applicable, providing an Extended Term Loan or Extended Revolving
Commitment, as applicable, thereunder, which shall be consistent with the
provisions set forth in Section 2.18(a) or 2.18(b) above, respectively (but
which shall not require the consent of any other Lender).  The effectiveness of
any Extension Amendment shall be subject to the satisfaction (or waiver in
accordance with such Extension Amendment) on the date thereof of each of the
conditions set forth in Section 5.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a Change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Term Loans or Extended Revolving Commitments, as applicable, are
provided with the benefit of the applicable Loan Documents.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment.  Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Commitments (and related outstandings), as
applicable, incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section 2.07 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.18 (including, without
limitation, such amendments as may be considered necessary or appropriate to
integrate any new Class of Extended Revolving Commitments), and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment.

 

(e)                                  No Prepayment.  No conversion or extension
of Loans or Commitments pursuant to any Extension Amendment in accordance with
this Section 2.18 shall constitute a voluntary or mandatory prepayment or
repayment for purposes of this Agreement.  This Section 2.18 shall supersede any
provisions in Section 2.13 or 11.01 to the contrary.

 

2.19.                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.    Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be

 

102

--------------------------------------------------------------------------------


 

subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 Payments Free of Taxes.  Except as required
by applicable law, any and all payments by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes, provided that
if any Loan Party or the Administrative Agent shall be required by applicable
law to deduct or withhold any Taxes from such payments, then (i) if such Taxes
are Indemnified Taxes, the sum payable shall be increased as necessary so that
after making all required deductions and withholdings for Indemnified Taxes
(including deductions and withholdings for Indemnified Taxes applicable to
additional sums payable under this Section 3.01) the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions and withholdings been made,
(ii) such Loan Party or the Administrative Agent, as applicable, shall make such
deductions and withholdings required by applicable law and (iii) such Loan Party
or the Administrative Agent, as applicable, shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent, each Lender and each L/C
Issuer, within ten days after written demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01(c)) payable or paid by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be, or
required to be withheld or deducted from a payment to the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and any

 

103

--------------------------------------------------------------------------------


 

reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or a L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to subsection (a) or (b) above, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.  Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01(f) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for Tax purposes in the United States, (A) any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code
and that makes a Credit Extension to the Borrower shall deliver to the Borrower
or the Administrative Agent on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) executed
originals of IRS Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting

 

104

--------------------------------------------------------------------------------


 

requirements; and (B) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be reasonably requested by the recipient) on or prior
to the date on which such Foreign Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income (i) Tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, duly executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such Tax treaty and (y) with respect to any other
applicable payments under any Loan Document, duly executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such Tax treaty,

 

(ii)                                  duly executed originals of IRS
Form W-8ECI,

 

(iii)                               duly executed originals of IRS Form W-8IMY
with all required supporting documentation (including IRS Forms W-8ECI, IRS
Forms W-8BEN, IRS Forms W-8BEN-E, U.S. Tax Compliance Certificates, and IRS
Forms W-9, as applicable),

 

(iv)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate (a “U.S. Tax Compliance Certificate”)
to the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Internal Revenue Code and (y) duly executed
originals of  IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or

 

(v)                                 duly executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.

 

In addition to the foregoing, if a payment made to a Lender under any Loan
Document would be subject to withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the requesting party to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this paragraph, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

105

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

Without prejudice to the foregoing, each Lender or L/C Issuer which becomes a
party to this Agreement and makes a Loan to or is an L/C Issuer in respect of
any Loan Party after the date of this Agreement shall indicate in the
documentation it executes on becoming a party hereto, and for the benefit of the
Administrative Agent and without liability to any Loan Party, which of the
following categories it falls in for the purposes of that Loan:

 

(i)                                     not a Qualifying Lender;

 

(ii)                                  a Qualifying Lender (other than a Treaty
Lender); or

 

(iii)                               a Treaty Lender.

 

If a Lender which becomes a party to this Agreement after the date of this
Agreement fails to indicate its status pursuant to the previous sentence, then
such Lender shall be treated for the purposes of this Agreement (including by
each Loan Party) as if it is not a Qualifying Lender until such time as it
notifies the Administrative Agent which category applies (and the Administrative
Agent, upon receipt of such notification, shall inform the Borrower). For the
avoidance of doubt, any document pursuant to which a Lender becomes party to
this Agreement shall not be invalidated by any failure of a Lender to comply
with this Section 3.01(f).

 

A Treaty Lender and each Loan Party which makes a payment to which that Treaty
Lender is entitled shall cooperate in completing any applicable procedural
formalities, and in particular deliver tax residence certificates issued by a
competent tax authority, necessary for that Loan Party to obtain authorization
to make that payment without a deduction and/or withholding for any Taxes.  Any
Lender and/or L/C Issuer which was a Qualifying Lender when it became a party to
the Loan Document that subsequently ceases to be a Qualifying Lender other than
as a result of any change after the date it became a Lender under this Agreement
in (or in the interpretation, administration, or application of) any law or
Treaty, or any published practice or published concession of any relevant taxing
authority shall promptly notify the Agent upon becoming aware that it has so
ceased to be a Qualifying Lender.

 

(g)                                  Treatment of Certain Refunds.  Unless
required by applicable laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or any L/C Issuer determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section, it shall pay to such Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Loan Party under this Section with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority, other than any
penalties, interest or other charges attributable to gross negligence or willful
misconduct on the part of the Administrative Agent, such Lender or such L/C
Issuer as determined by a court of competent jurisdiction by final and
nonappealable judgment) to the Administrative Agent, such Lender or such L/C

 

106

--------------------------------------------------------------------------------


 

Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority.  This subsection
shall not be construed to require the Administrative Agent, any Lender or any
L/C Issuer to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

3.02.                     Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or to convert
Base Rate Loans to Eurocurrency Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender, shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all of such Lender’s
Eurocurrency Rate Loans to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurocurrency Rate.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

3.03.                     Inability to Determine Rates.

 

If the Required Lenders (or the Administrative Agent, in the case of clause
(b) below) determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that
(a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest

 

107

--------------------------------------------------------------------------------


 

Period with respect to an existing or proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly notify the Borrower and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice (which revocation the Administrative Agent agrees
to give promptly upon receipt of such instruction).  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (which shall be
calculated in accordance with clause (y) of the immediately preceding sentence,
if applicable) in the amount specified therein to the extent available (or, in
the case of a pending request for a Loan denominated in an Alternative Currency,
the Borrower and the Lenders may establish a mutually acceptable alternative
rate).

 

3.04.                     Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender or any L/C Issuer (except any reserve
requirement reflected in the Eurocurrency Rate, other than as set forth below);

 

(ii)                                  subject any Administrative Agent, Lender
or any L/C Issuer to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
of such Administrative Agent, such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or such L/C
Issuer); or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.  Any demand for compensation
made by any Lender or L/C Issuer pursuant to this Section 3.04(a) shall be made
only to the extent such Lender or such L/C Issuer is making similar demand with
respect to its similarly situated commercial borrowers where such Lender or such
L/C Issuer has the legal right to make such demand.

 

(b)                                 Capital Requirements.  If any Lender or any
L/C Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or

 

108

--------------------------------------------------------------------------------


 

such L/C Issuer’s holding company, if any, regarding liquidity or capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to liquidity and capital adequacy), then from time to time
the Borrower will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.  Any demand for compensation made by any Lender or L/C
Issuer pursuant to this Section 3.04(b) shall be made only to the extent such
Lender or such L/C Issuer is making similar demand with respect to its similarly
situated commercial borrowers where such Lender or such L/C Issuer has the legal
right to make such demand.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or an L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or such L/C Issuer or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such L/C Issuer, as the case may be, the
amount shown as due on any such certificate within ten days after receipt
thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or such L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurocurrency Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including eurodollar funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice ten days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten days from receipt of such notice.

 

(f)                                   Exception.  Subsection (a) of this
Section shall not apply to the extent any increased cost or reduction is
attributable to the willful breach by the relevant Lender, L/C Issuer,
Administrative Agent or its Affiliates of any law or regulation.

 

109

--------------------------------------------------------------------------------


 

3.05.                     Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by the Borrower;

 

(c)                                  any failure by the Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
of any Loan or drawing under any Letter of Credit (or interest due thereon) in a
different currency from such Loan or Letter of Credit drawing; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 11.13;

 

including foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract (but excluding
anticipated profits); provided that such loss or expense shall exclude any
interest rate floor applicable to any Eurocurrency Rate Loan.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank eurocurrency market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

 

3.06.                     Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or such L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or such L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for

 

110

--------------------------------------------------------------------------------


 

the account of any Lender pursuant to Section 3.01, the Borrower may replace
such Lender in accordance with Section 11.13.

 

3.07.                     Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and/or the Term Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

3.08.                     VAT.

 

(a)                                 All amounts expressed to be payable under
any Loan Document by any party to the Administrative Agent or a Lender or L/C
Issuer which (in whole or in part) constitute the consideration for any supply
for VAT purposes are deemed to be exclusive of any VAT which is chargeable on
that supply, and accordingly, subject to Section 3.08(b), if VAT is or becomes
chargeable on any supply made by the Administrative Agent or a Lender or L/C
Issuer to any party under any Loan Document and the Administrative Agent or such
Lender or L/C Issuer is required to account to the relevant tax authority for
the VAT, that party must pay to the Administrative Agent or such Lender or L/C
Issuer (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of the VAT (and the
Administrative Agent, Lender or L/C Issuer concerned must promptly provide an
appropriate VAT invoice to that party).

 

(b)                                 If VAT is or becomes chargeable on any
supply made by the Administrative Agent, Lender or L/C Issuer  (the “Supplier”)
to the Administrative Agent or any other Lender or L/C Issuer (the “Recipient”)
under any Loan Document, and any party other than the Recipient (the “Relevant
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(i)                                     where the Supplier is the person
required to account to the relevant tax authority for the VAT, the Relevant
Party must also pay to the Supplier (at the same time as paying that amount) an
additional amount equal to the amount of the VAT.  The Recipient must (where
this Section 3.08(b)(i) applies) promptly pay to the Relevant Party an amount
equal to any credit or repayment the Recipient receives from the relevant tax
authority which the Recipient reasonably determines relates to the VAT
chargeable on that supply; and

 

(ii)                                  where the Recipient is the person required
to account to the relevant tax authority for the VAT, the Relevant Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

 

(c)                                  Where any Loan Document requires any party
to reimburse or indemnify the Administrative Agent or a Lender or L/C Issuer for
any cost or expense, that party shall reimburse or indemnify (as the case may
be) the Administrative Agent or such Lender or L/C Issuer for the full amount of
such cost or expense, including such part thereof as represents VAT, save to the
extent that the Administrative Agent or such Lender or L/C Issuer reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant tax authority.

 

(d)                                 Any reference in this Section 3.08 to any
party shall, at any time when such party is treated as a member of a group or
unity (or fiscal unity) for VAT purposes, include (where appropriate

 

111

--------------------------------------------------------------------------------


 

and unless the context otherwise requires) a reference to the person who is
treated at that time as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (provided for in Article 11 of Council
Directive 2006/112/EC (or as implemented by the relevant member state of the
European Union) or any other similar provision in any jurisdiction which is not
a member state of the European Union, so that a reference to a party shall be
construed as a reference to that party or the relevant group or unity (or fiscal
unity) of which that party is a member for VAT purposes at the relevant time or
the relevant representative member (or head) of that group or unity (or fiscal
unity) at the relevant time (as the case may be).

 

(e)                                  In relation to any supply made by the
Administrative Agent or a Lender or L/C Issuer to any party under any Loan
Document, if reasonably requested by the Administrative Agent or such Lender or
L/C Issuer, that party must promptly provide the Administrative Agent or such
Lender or L/C Issuer with details of that party’s VAT registration and such
other information as is reasonably requested in connection with the
Administrative Agent or such Lender’s or L/C Issuer’s VAT reporting requirements
in relation to such supply.

 

ARTICLE IV

 

GUARANTY

 

4.01.                     The Guaranty.

 

(a)                                 Each of the Guarantors hereby jointly and
severally guarantees to each Secured Party, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) (collectively, the “Guaranteed Obligations”)
strictly in accordance with the terms thereof.  The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

(b)                                 Notwithstanding any provision to the
contrary contained herein or in any other of the Loan Documents or other
documents relating to the Obligations, the obligations of each Guarantor under
this Agreement and the other Loan Documents shall be limited to an aggregate
amount equal to the largest amount that would not render such obligations
subject to avoidance under the Debtor Relief Laws or any comparable provisions
of any applicable state Law.

 

4.02.                     Obligations Unconditional.

 

(a)                                 The obligations of the Guarantors under
Section 4.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or other documents relating to the Obligations, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than payment in full of the Obligations (other than
(i) contingent indemnification, obligations, Tax gross up, expense reimbursement
or yield protection obligations, in each case, for which no claim is due and
(ii) obligations and liabilities under Letters of Credit, Secured Treasury
Management Agreements and Secured Swap

 

112

--------------------------------------------------------------------------------


 

Contracts as to which arrangements satisfactory to the applicable provider
thereof shall have been made)), it being the intent of this Section 4.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Article IV until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.

 

(b)                                 Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(i)                                     at any time or from time to time,
without notice to any Guarantor, the time for any performance of or compliance
with any of the Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of any of the Loan Documents or other documents relating to the
Obligations shall be done or omitted;

 

(iii)                               the maturity of any of the Obligations shall
be accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Loan Documents or other
documents relating to the Obligations shall be waived or any other guarantee of
any of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(iv)                              any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(v)                                 any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

(c)                                  With respect to its obligations hereunder,
each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents or
other documents relating to the Obligations, or against any other Person under
any other guarantee of, or security for, any of the Obligations.

 

4.03.                     Reinstatement.  The obligations of the Guarantors
under this Article IV shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings under any Debtor Relief
Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of the Obligations on demand for all
reasonable costs and expenses (including, without limitation, the fees, charges
and disbursements of counsel) incurred by the Administrative Agent or such
holder of the Obligations in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any proceedings under any Debtor Relief Law.

 

113

--------------------------------------------------------------------------------


 

4.04.                     Certain Additional Waivers.

 

Each Guarantor further agrees that such Guarantor shall have no right of
recourse to security for the Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05.                     Remedies.  The Guarantors agree that, to the fullest
extent permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the other holders of the Obligations, on the other
hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances so provided in said Section 9.02) for purposes
of Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

 

4.06.                     Rights of Contribution.  The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable law.  Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until all
Obligations have been paid in full and the Commitments have terminated.

 

4.07.                     Guarantee of Payment; Continuing Guarantee.  The
guarantee given by the Guarantors in this Article IV is a guaranty of payment
and not of collection, is a continuing guarantee, and shall apply to all
Obligations whenever arising.

 

4.08.                     Limitation on Guaranty.

 

(a)                           Notwithstanding any provisions to the contrary in
this Agreement or any other Loan Document, the obligations and liabilities of
any Foreign Guarantor under this Article IV shall be subject to the limitations
(if any) set out in the Joinder Agreement applicable to such Foreign Guarantor.

 

(b)                           Notwithstanding any provisions to the contrary in
this Agreement or in any other Loan Document, no Foreign Subsidiary, Foreign
Holdco, Disregarded Domestic Person or direct or indirect Domestic Subsidiary of
a Foreign Subsidiary shall guarantee or be construed to guarantee (or grant or
be construed to grant any security interest in any of its assets to secure) any
Obligation under any Secured Swap Contract or Secured Treasury Management
Agreement between any Domestic Loan Party and any Lender or Affiliate of a
Lender.

 

4.09.                     Limitation on Guaranty by German Guarantors.

 

(a)                           To the extent that a Guaranty is granted by a
German Guarantor and relates to obligations of a direct or indirect shareholder
of that German Guarantor or Subsidiaries of such shareholders (to the extent
they are not Subsidiaries of that German Guarantor), the Guaranty of the German
Guarantor shall be subject to the limitations as set out below.

 

(b)                           Subject to paragraphs (d) and (e) below, a Secured
Party shall not be entitled to enforce the Guaranty to the extent that such
enforcement has the effect of:

 

114

--------------------------------------------------------------------------------


 

(i)                                     reducing the German Guarantor’s net
assets (Nettovermögen) (the “Net Assets”) to an amount less than its stated
share capital (Stammkapital); or

 

(ii)                                  (if its Net Assets are already lower than
its stated share capital) causing such amount to be further reduced,

 

unless such effect would not result in violation of sections 30 and 31 of the
German Limited Liability Companies Act (Gesetz betreffend die Gesellschaften mit
beschränkter Haftung “GmbH Act”) (the “Limitation on Enforcement” or “Limitation
Event”).

 

(c)                            The value of the Net Assets shall be determined
in accordance with the general applicable accounting principles pursuant to the
provisions of the German Commercial Code (Handelsgesetzbuch “HGB”) consistently
applied by the German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss according to section 42 of the GmbH Act, sections 242, 264 of
the HGB in the previous years, save that:

 

(i)                                     the amount of any increase of the stated
share capital (Stammkapital) of the German Guarantor resolved after the date of
this Agreement without the prior written consent of the Administrative Agent
(acting on instructions of the Secured Parties), or unless otherwise expressly
permitted under the Loan Documents, shall be deducted from the stated share
capital registered at that time;

 

(ii)                                  loans provided to the relevant German
Guarantor by the Parent and/or its Subsidiaries shall be disregarded if such
loans are subordinated pursuant to section 39 paragraph 1 no. 5 or section 39
paragraph 2 of the German Insolvency Code and including any guarantees for loans
which are so subordinated, provided that any such amount is still outstanding at
the time the demand under the Guaranty is made against such German Guarantor and
the lending party, i.e., the Parent and its Subsidiaries could contribute its
receivables under that loan to the German Guarantor;

 

(iii)                               loans and other liabilities incurred by the
German Guarantor in willful or grossly negligent violation of the provisions of
any Loan Document shall be disregarded;

 

(iv)                              any amounts that may not be distributed to a
shareholder pursuant to section 268  VIII of the HGB shall be deducted from the
Net Assets.

 

(d)                           The Limitation on Enforcement shall only apply if
and to the extent that the managing director(s) (Geschäftsführer) of the
relevant German Guarantor on behalf of the relevant German Guarantor have
confirmed in writing to the Administrative Agent within 10 Business Days
following a demand under the Guaranty, to what extent the demanded payment would
lead to the occurrence of a Limitation Event (the “Management Determination”).
Such confirmation shall comprise an up to date balance sheet of the relevant
German Guarantor and a reasonably detailed calculation taking into account the
pro forma adjustment as set out under paragraph (c) above, inter alia showing
its Net Assets. Demanding payment under the Guaranty from such German Guarantor
up to the amount which, according to the Management Determination, would not
result in a Limitation Event is permitted without limitation.

 

(e)                            If the Administrative Agent (acting on
instructions of the Secured Parties) disagrees with the Management
Determination, the German Guarantor shall instruct (at its own cost and expense)
a firm of auditors of international standing and reputation reasonably
acceptable, such acceptance not to be unreasonably withheld or delayed, to the
Administrative Agent (acting on the instructions of the Secured

 

115

--------------------------------------------------------------------------------


 

Parties) to determine within 25 Business Days, from the date the Administrative
Agent has contested the Management Determination the amount of the German
Guarantor’s Net Assets, which the German Guarantor is able to pay (the
“Auditor’s Determination”). The amounts determined in the Auditor’s
Determination shall be (except for manifest error) binding on the Secured
Parties and the German Guarantor. Demanding payment under the Guaranty from such
German Guarantor up to the amount which, according to the Auditor’s
Determination, would not result in a Limitation Event is permitted without
limitation.

 

(f)                             If and to the extent that the Guaranty has been
enforced without regard to the Limitation on Enforcement because the amount
payable under the Guaranty resulting from the Auditor’s Determination is lower
than the respective amount resulting from the Management Determination, the
Secured Parties shall upon demand of the relevant German Guarantor to the
Administrative Agent (on behalf of the Secured Parties) repay the difference
between the amount paid and the amount payable resulting from the Auditor’s
Determination calculated as of the date the demand under the Guaranty was made,
provided that such demand for repayment is made to the Administrative Agent
within six months from the date the Guaranty has been enforced. Upon the
restoration of any payment under this paragraph (f) by any Secured Party, the
liability of each Guarantor under this Article IV will continue or be reinstated
in accordance with Section 4.03.

 

(g)                            If the enforcement of the Guaranty leads to the
occurrence of a Limitation Event, then the German Guarantor shall, promptly upon
the request of the Administrative Agent (acting on instructions of the Secured
Parties) realize its assets that are shown in its balance sheet with a book
value (Buchwert) which is significantly lower than their market value to the
extent that such assets are not operationally necessary (operativ nicht
betriebsnotwendig) for the relevant German Guarantor’s business and to the
extent that such realization is necessary to satisfy the amount owed under the
Guaranty (as limited by paragraph (b) above taking into account the realization
pursuant to this paragraph (g)).

 

(h)                                 The Limitation on Enforcement does not
affect the right of the Secured Parties to claim again any outstanding amount at
a later point in time (subject to the limitations set out in this Section 4.09)
if the Administrative Agent, ascertains (acting reasonably) that the financial
condition of the relevant German Guarantor as set out in the Management
Determination and/or the Auditor’s Determination has improved (in particular, if
the relevant German Guarantor has taken any action in accordance with the
provisions set out in paragraph (g)).

 

(i)                                     The Limitation on Enforcement does not
apply:

 

(i)                                     to the extent the Guaranty of a German
Guarantor secures any indebtedness under any Loan Document corresponding to
funds (A) that have been on-lent to the relevant German Guarantor or any of its
Subsidiaries to the extent that any such amount is still outstanding at the time
the demand under the Guaranty is made against such German Guarantor and/or
(B) Letters of Credit that are issued for the benefit of the creditors of the
German Guarantor or any of the German Guarantor’s Subsidiaries or any other
financial benefit granted to the German Guarantor, any of its Subsidiaries or
any of its or their creditors;

 

(ii)                                  if, at the time of enforcement of the
Guaranty a domination agreement (Beherrschungsvertrag) and/or a profit transfer
agreement (Gewinnabführungsvertrag) (either directly or through an unbroken
chain of domination and/or profit transfer agreements) is effective between the
relevant German Guarantor and:

 

(A)                               in case that German Guarantor is a Subsidiary
of the relevant Affiliate whose obligations are secured by the relevant
Guaranty, that Affiliate; or

 

116

--------------------------------------------------------------------------------


 

(B)                               in case the German Guarantor and the relevant
Affiliate whose obligations are secured by the relevant Guaranty are both
Subsidiaries of a joint (direct or indirect) holding, such holding as dominating
entity (beherrschendes Unternehmen);

 

but only to the extent the loss compensation claim of the relevant German
Guarantor against the dominating entity is covered (gedeckt) by means of a fully
valuable and recoverable compensation claim (vollwertiger
Verlustausgleichsanspruch) if and to the extent required according to sections
30, 31 of the GmbH Act and such compensation claim is not assigned or pledged to
the Administrative Agent or any Secured Party;

 

(iii)                               to the extent any payment of Guaranty
demanded by a Secured Party from, and due to be made by, a German Guarantor is
covered (gedeckt) by means of a fully recoverable claim for consideration of
return (vollwertiger Gegenleistungs-oder Rückgewähranspruch) of the relevant
German Guarantor against the Affiliate whose obligations are secured by the
relevant Guaranty; or

 

(iv)                              if and to the extent, at the time of
enforcement of the Guaranty, the Limitation on Enforcement is not required to
protect the managing director(s) of a German Guarantor or, in case of a
Guarantor organized as a limited liability partnership (Kommanditgesellschaft)
as set out below, its general partner (Komplementär) (including its managing
director(s)) from the risk of any personal liability arising from such
enforcement of the Guaranty.

 

(j)                                    This Section 4.09 shall apply, mutatis
mutandis, if the Guaranty is granted by a Guarantor incorporated in Germany as a
limited liability partnership (Kommanditgesellschaft) in relation to each
general partner (Komplementär) incorporated as a limited liability company
(Gesellschaft mit beschränkter Haftung).

 

(k)                                 Preservation of Liquidity.

 

(i)                                     The Administrative Agent shall upon
demand of the relevant German Guarantor to the Administrative Agent repay
proceeds of an enforcement of the Guaranty to the respective German Guarantor if
and to the extent that such enforcement would otherwise cause the respective
German Guarantor to become illiquid (zahlungsunfähig) (such situation
hereinafter referred to as “Liquidity Impairment”) and would for that reason
constitute an unlawful payment within the meaning of section 64 sentence 3 of
the GmbH Act and/or section 130a para. 2 sentence 1 alternative 2 of the HGB (if
applicable in connection with section 177a sentence 1 of HGB) and therefore
result in a liability of the managing director(s) of the German Guarantor. The
provisions under this Section 4.09(k) shall not apply if and to the extent
(A) (including as a result of a change in the relevant rules or their
application or construction by a Higher Regional Court (Oberlandesgericht) or
the German Federal Supreme Court (Bundesgerichtshof)) the enforcement of the
Guaranty does not constitute a breach of the relevant German Guarantor’s
managing directors’ obligations pursuant to section 64 sentence 3 of the GmbH
Act and/or section 130a para. 2 sentence 1 alternative 2 of the HGB (if
applicable in connection with section 177a sentence 1 of HGB) and does not
result in a risk of personal liability for the managing director(s) of the
relevant German Guarantor and/or (B) that the exceptions set out in
Section 4.09(i) above apply.

 

(ii)                                  If the managing director(s) of the
relevant German Guarantor on behalf of the relevant German Guarantor determine
under the terms of the Management Determination that a Liquidity Impairment
would occur as a result of the Administrative Agent not repaying

 

117

--------------------------------------------------------------------------------


 

enforcement proceeds to the respective German Guarantor, the Administrative
Agent may retain such proceeds from an enforcement of the Guaranty unless:

 

(A)                               the relevant German Guarantor delivers, for
the purpose of determining if and to which extent not repaying the enforcement
proceeds resulting from an enforcement of the Guaranty would result in a
Liquidity Impairment, to the Administrative Agent within ten (10) Business Days
of the Management Determination a reasonably detailed, complete and accurate
report together with appropriate:

 

(1)                                 evidence that and to what extent a Liquidity
Impairment would occur;

 

(2)                                 a liquidity status and a liquidity forecast
for the next following twenty-four (24) months together with a payment schedule
showing at what times and in which amounts not repaying enforcement proceeds to
the relevant German Guarantor would trigger a Liquidity Impairment; and

 

(3)                                 evidence that all acceptable (zumutbar)
measures have been taken in order to (1) increase the relevant German
Guarantor’s liquidity or (2) otherwise avoid liability of the relevant German
Guarantor’s managing director(s);

 

(B)                               the relevant German Guarantor continues all
acceptable (zumutbar) measures in order to (1) increase the relevant German
Guarantor’s liquidity or (2) otherwise avoid liability of the relevant German
Guarantor’s managing director(s);

 

(C)                               the relevant German Guarantor promptly
delivers further complete and accurate liquidity schedules and/or payments
schedules or any other information or assistance, in each case if reasonably so
requested by the Administrative Agent;

 

(D)                               a Higher Regional Court (Oberlandesgericht) or
the German Federal Supreme Court (Bundesgerichtshof) has passed an enforceable
judgement vis-à-vis one or several managing director(s) of the relevant German
Guarantor under which such managing director(s) are held liable pursuant to
section 64 sentence 3 of the GmbH Act and/or section 130a para. 2 sentence 1
alternative 2 of the HGB (if applicable in connection with section 177a sentence
1 of the HGB) as a consequence of the enforcement of the Guaranty.

 

(iii)                               The Administrative Agent may arrange (at
cost and expense of the relevant German Guarantor) that a firm of auditors of
international standard and reputation determines the plausibility of the
liquidity status, liquidity forecast and payment schedule as referred to under
sub-paragraph (ii)(A)(2) above.

 

(iv)                              If, in the cases referenced in sub-paragraph
(i) above, a solution can be found which would enable the Administrative Agent
to retain the proceeds from an enforcement of the Guaranty without exposing the
managing director(s) of the relevant German Guarantor to a liability risk, the
respective German Guarantor will cooperate in good faith with the Administrative
Agent to implement such a solution to the extent legally possible.

 

(v)                                 Payments of the Administrative Agent to the
respective German Guarantor on the basis of this Section 4.09(k) are deemed for
the purposes of the relationship between the relevant

 

118

--------------------------------------------------------------------------------


 

German Guarantor and its managing director(s) as payments of such managing
director(s) to settle the claims of the respective German Guarantor vis-à-vis
its managing director(s) pursuant to section 64 sentence 3 of the GmbH Act
and/or section 130a para. 1 sentence 1 alternative 2 of the HGB (if applicable
in connection with section 177a sentence 1 of the HGB).

 

(vi)                              Any required repayment of enforcement proceeds
by the Administrative Agent under this Section 4.09(k) shall be limited to the
lower of (i) the amount which the Administrative Agent has received from the
relevant German Guarantor from the enforcement of the Guaranty and (ii) the
amount up to which the managing director(s) of the relevant German Guarantor are
liable pursuant to section 64 sentence 3 of the GmbH Act and/or section 130a
para. 2 sentence 1 alternative 2 of the HGB (if applicable in connection with
section 177a sentence 1 of the HGB) as a consequence of an enforcement of the
Guaranty.

 

(vii)                           The Administrative Agent is only obliged to make
payments to the German Guarantor on the basis of this
Section 4.09(k) concurrently (Zug-um-Zug) in return for a written declaration of
assignment from the managing director(s) concerned in which the latter assigns
to the Administrative Agent any reimbursement claims to which he could be
entitled (e.g. after final and absolute annulment of the above-mentioned
judgement) against the respective German Guarantor on the basis of the payments
made by the Administrative Agent in accordance with sub-paragraph (vi) above to
the account of the managing director(s) concerned to the respective German
Guarantor.

 

(l)                                     Nothing in this Section 4.09 shall limit
the enforceability (subject to the restrictions set forth in this Section 4.09)
legality or validity of the Guaranty nor prevent a Secured Party from claiming
in court that the provision of the Guaranty by and/or demanding payment under
the Guaranty against a German Guarantor does not fall within the scope of any
statutory limitations. Neither shall a Secured Party’s right to any remedies it
may have against any Guarantor be limited if any statutory limitations are
determined to be inapplicable. The agreement of a Secured Party to abstain from
demanding (partial) payment under the Guaranty in accordance with the provisions
above shall not constitute a waiver (Verzicht) of any security right granted
under this Agreement or any other Loan Document to a Secured Party or other
secured party under a Loan Document or a definite defense (Einwendung) of any
Guarantor against any of the secured obligations.

 

4.10.                     Limitation on Guaranty by Spanish Guarantors.

 

Each Spanish Guarantor acknowledges that the amounts due and payable in respect
of the Obligations under this Agreement shall constitute due and payable
obligations of such Spanish Guarantor (deuda líquida y exigible).

 

Each Spanish Guarantor acknowledges that the guarantee provided by it under this
Article IV must be construed as a first demand guarantee (garantía a primera
demanda) and not as a guarantee (fianza) and, therefore, the benefits of
preference (excusión), order (orden) and division (división) shall not be
applicable.

 

The Parties agree that the obligations under this Article IV will not be
affected by any action made under the Additional Section 4 (Disposición
Adicional Cuarta) of the Insolvency Act.

 

For the purposes of article 135 of the Spanish Insolvency Act, the obligations
of each Spanish Guarantor under this agreement vis-á-vis each Lender shall be
governed by the terms of this Agreement at any time such that each Spanish
Guarantor’s obligations pursuant to this Article IV shall not be affected in any
way by the settlement agreement that may be agreed in the insolvency proceedings
of an Loan

 

119

--------------------------------------------------------------------------------


 

Party (nor shall they be deemed amended as a consequence of the approval of that
settlement agreement) that each of the Lenders has approved or acceded to or
irrespective of the fact that any such Lender has not approved or acceded to,
that settlement agreement.

 

Notwithstanding the other provisions of Article IV, the obligations and
liabilities of the Spanish Guarantors under this Agreement, shall be deemed to
have been given only to the extent such guarantee does not violate Chapter VI of
Title IV of Spanish Companies Act, governing, inter alia, unlawful financial
assistance, and the liability of the Spanish Guarantors only applies to the
extent permitted by such provisions of the Spanish Companies Act. Such
limitations of the liabilities and obligations of the Spanish Guarantors may
have the effect of reducing the amount of the obligations or liabilities assumed
to zero.

 

The limitations set forth in this Article IV shall apply mutatis mutandi to any
security created by any Spanish Guarantor under any Collateral Document and to
any guarantee, indemnity, any similar obligation resulting in a payment
obligation and payment, including but not limited to set-off, pursuant to the
Loan Documents and made by Spanish Guarantors.

 

4.11.                     Limitation on Guaranty by UK Guarantors.

 

The Obligations to be guaranteed by any Foreign Guarantor incorporated in the
United Kingdom does not apply to any liability to the extent that it would
result in the guarantee constituting unlawful financial assistance within the
meaning of sections 678 or 679 of the Companies Act 2006 of the United Kingdom.

 

4.12.                     Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party (or Foreign
Loan Party, in the case of a Qualified ECP Guarantor that is a Foreign Loan
Party) to honor all of its obligations under its Guaranty in respect of
Obligations consisting of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 4.12 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 4.12, or otherwise under such Guaranty,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  The obligations of each Qualified
ECP Guarantor under this Section 4.12 shall remain in full force and effect
until the circumstances described in Section 11.20(b) shall have occurred.  Each
Qualified ECP Guarantor intends that this Section 4.12 constitute, and this
Section 4.12 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party (or Foreign Loan Party, in
the case of a Qualified ECP Guarantor that is a Foreign Loan Party) for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

5.01.                     Conditions Precedent to Initial Credit Extensions on
the Closing Date.

 

The initial Credit Extensions shall not be made until the date on which all of
the following conditions have been satisfied or waived in accordance with the
terms of this Agreement:

 

120

--------------------------------------------------------------------------------


 

(a)                                 Loan Notice.  Receipt by the Administrative
Agent of a Request for Credit Extension with respect to each proposed Credit
Extension to be made on the Closing Date in accordance with the requirements
hereof.

 

(b)                                 Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of (i) this Agreement, (ii) the
Disclosure Letter, (iii) each Note (to the extent requested by any Lender at
least two Business Days in advance of the Closing Date), (iv) the U.S. Security
Agreement, (v) each U.S. Pledge Agreement, (vi) each German Security Document
described in clauses 1 through 7, 20 through 26 and 38 set forth on Schedule
1.01(b) of the Disclosure Letter, each in form and substance reasonably
satisfactory to the Administrative Agent, (vii) each Dutch Security Document
described in clauses (b), (c) and (d) of the definition thereof, each in form
and substance reasonably satisfactory to the Administrative Agent, (viii) each
English Security Document described in clause (a) of the definition thereof,
each in form and substance reasonably satisfactory to the Administrative Agent,
(ix) each Scots Security Document described in clauses (a) and (b) of the
definition thereof, each in form and substance reasonably satisfactory to the
Administrative Agent, and in the case of clauses (i) through (ix) above, each
properly executed by a Responsible Officer (or designee) of each Loan Party
party thereto and, in the case of this Agreement, by each Lender.

 

(c)                                  Opinions of Counsel.  Receipt by the
Administrative Agent of legal opinions of (i) Wilson Sonsini Goodrich & Rosati,
New York counsel to the Loan Parties, Delaware counsel to the Loan Parties
organized in Delaware, California counsel to the Loan Parties organized in
California and Connecticut counsel to the Loan Party organized in Connecticut,
(ii) CMS Hasche Sigle Partnerschaft von Rechtsanwälten und Steuerberatern mbB,
German counsel to the Loan Parties, (iii) Weil, Gotshal & Manges, German counsel
to the Administrative Agent, (iv) NautaDutilh N.V., Dutch counsel to the
Administrative Agent, (v) Weil, Gotshal & Manges, English counsel to the
Administrative Agent and (vi) Burness Paull LLP, Scots counsel to the
Administrative Agent, in each case, addressed to the Administrative Agent, each
L/C Issuer and each Lender, dated as of the Closing Date, and in form and
substance reasonably satisfactory to, the Administrative Agent.

 

(d)                                 Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of a certificate of each Loan Party, dated
the date of the Closing Date (the statements made in such certificate shall be
true and correct on and as of the Closing Date), certifying as to each of the
following:

 

(i)                                     with respect to a Domestic Loan Party,
copies of the Organization Documents of each Loan Party certified to be true and
complete as of the date of the resolutions referred to in clause (ii) below were
adopted by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary of such Loan Party to be true
and correct as of the Closing Date;

 

(ii)                                  with respect to a Domestic Loan Party,
such certificates of resolutions or other action, incumbency certificates (if
applicable in the relevant jurisdiction) and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

(iii)                               with respect to a Domestic Loan Party, such
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly incorporated, organized or formed, and
is validly existing, in good standing and qualified to engage in business in its
state or jurisdiction of incorporation, organization or formation (if applicable
in the relevant jurisdiction);

 

121

--------------------------------------------------------------------------------


 

(iv)                              with respect to a Loan Party organized under
the laws of Germany: (i) a copy of its Organization Documents (Satzung or
Gesellschaftsvertrag, as applicable), (ii) a copy of the shareholders list
(Gesellschafterliste) if such Loan Party is organized in the form of a limited
liability company (Gesellschaft mit beschränkter Haftung), (iii) a copy of any
by-laws (Geschäftsordnungen), if applicable, (iv) a copy of the commercial
register excerpt (Handelsregisterauszug) pertaining to such Loan Party (with a
recent date not older than 14 days), (v) a copy of a resolution signed by the
holders of all issued shares of such Loan Party and/or any other governing body,
such as a supervisory board (Aufsichtsrat), advisory board (Beirat) or
shareholder committee (Gesellschafterausschuss), approving, inter alia, the
terms of, the performance under, and the transactions contemplated by the Loan
Documents to which such Loan Party is a party and (iv) a specimen of the
signature of each person authorized to sign on behalf of such Loan Party and, in
each case, certified by the managing director(s) of such Loan Party;

 

(v)                                 with respect to a Loan Party organized under
the laws of England and Wales or Scotland: (i) a copy of resolutions of all
holders of the issued shares in each applicable Guarantor approving entry into
and performance of the Loan Documents to which the applicable Guarantor is a
party and (ii) a certificate of each applicable Guarantor (signed by a director)
(A) confirming that the borrowing, guaranteeing or securing as appropriate
contemplated in the relevant Loan Documents would not cause any borrowing,
guaranteeing or securing or similar limit binding on each applicable Guarantor
to be exceeded, (B) certifying that each copy document relating to it in this
Article V is correct, complete and in full force and effect and has not been
superseded at the Closing Date and (C) containing a specimen signature of each
person authorized by the relevant resolution referred to below in relation to
the Loan Documents and related documents; and

 

(vi)                              with respect to a Dutch Loan Party: (i) a copy
of the resolutions of the managing board or, in the case of a limited
partnership, of all partners, of each Loan Party incorporated under the laws of
the Netherlands (A) approving the terms of, and the transactions contemplated by
the Loan Documents and resolving that it will enter into, execute, deliver and
perform the Loan Documents to which it is a party; (B) authorizing a specific
person or persons to execute the Loan Documents to which it is a party on its
behalf; and (C) authorising a specific person or persons, on its behalf, to sign
and/or despatch all documents and notices to be signed and/or despatched by it
under or in connection with the Loan Documents to which it is a party, (ii) if
applicable, a copy of the resolutions of the general meeting of shareholders of
each Loan Party incorporated under the laws of the Netherlands approving the
terms of, and the transactions contemplated by the Loan Documents, including the
right of pledge over the shares and the (conditional) transfer of voting rights
relating to those shares, (iii) if applicable, a copy of the resolutions of the
supervisory board of each Loan Party incorporated under the laws of The
Netherlands approving the terms of, and the transactions contemplated by the
Loan Documents and (iv) if applicable, a copy of the unconditional and positive
advice of the works council (including the request for such advice) of each Loan
Party incorporated under the laws of The Netherlands.

 

(e)                                  Lien Searches.  Receipt by the
Administrative Agent of completed customary searches dated on or before the
Closing Date, including all effective financing statements filed in the United
States and Germany of each applicable Loan Party that name such Loan Party as
debtor, together with copies of such other financing statements (if applicable
in the relevant jurisdiction).

 

(f)                                   PATRIOT ACT, KYC etc.  The Administrative
Agent and the Lenders shall have received, at least three Business Days prior to
the Closing Date, all documentation and other information regarding each
Borrower and each Guarantor, as required by regulatory authorities under
applicable

 

122

--------------------------------------------------------------------------------


 

“know your customer” and anti-money laundering rules and regulations, including
without limitation the Act, to the extent requested at least ten Business Days
prior to the Closing Date.

 

(g)                                  Process Agent Appointment Letter.  Subject
to Section 7.21(b), the Administrative Agent shall have received a copy of a
letter appointing a process agent reasonably acceptable to the Administrative
Agent as process agent for the Borrower pursuant to Section 11.14(e) in form and
substance reasonably satisfactory to the Administrative Agent.

 

(h)                                 Collateral.  The Administrative Agent shall
have received the following (except as otherwise contemplated by Section 7.21):

 

(i)                                     UCC financing statements for the United
States and Germany as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
applicable Collateral;

 

(ii)                                  to the extent required under the laws of
the relevant jurisdiction for perfecting (or achieving the required priority
with respect to) a security interest in Equity Interests pledged as Collateral
for the Obligations (or any portion thereof), all certificates evidencing such
Equity Interests (which, in the case of security interests whose perfection is
governed by Article 8 of the UCC, shall be limited to those that constitute
“certificated securities” within the meaning of Section 8-102(a)(4) of the UCC)
that are issued by any Subsidiary of the Parent and that are pledged to the
Administrative Agent pursuant to any Collateral Document together with duly
executed in blank, undated stock powers attached thereto;

 

(iii)                               evidence of the completion of all other
recordings and filings of, or with respect to, any Collateral Document as may be
required pursuant to such Collateral Document and necessary or, in the
reasonable opinion of the Administrative Agent, desirable, to perfect the
security interests intended to be created by the Collateral Documents; provided
that (A) in the case of any land charges to be granted on German real estate, to
the extent that the land charges have not been registered in the respective land
register(s) at the time of the first drawdown, alternatively a notarial
confirmation that the land charges will be registered with the respective land
register(s) and that the agreed ranking of the land charges will be obtained and
(B) in case of any filings registration of particulars of any Collateral
Document granted by a Loan Party incorporated in the United Kingdom: at the
Companies Registration Office in the United Kingdom under section 859A of the
Companies Act 2006 of the United Kingdom and payment of associated fees, such
registrations, filings, taxes and fees will not be required in advance of the
Closing Date or first draw down, if later, but must be made and paid promptly
(and within all statutory time limits) after the date of the relevant Loan
Document; and

 

(iv)                              evidence that all other actions necessary or,
in the reasonable opinion of the Administrative Agent, desirable to perfect and
protect the security interests purported to be created by the Collateral
Documents and that are required to be taken pursuant to the Collateral Documents
have been taken;

 

provided that, notwithstanding the foregoing, to the extent any security
interest in the Collateral may not be perfected by (A) the filing of a UCC
financing statement, the filing of short-form security agreements with the
United States Patent and Trademark Office or the United States Copyright Office,
or (B) taking delivery and possession of a stock certificate of the Borrower and
each direct and indirect holding company thereof, as well as each material
direct or indirect wholly-owned Domestic Subsidiary of the Parent, if the
perfection of the Administrative Agent’s security interest in such Collateral
may not be accomplished prior to the Closing Date after the Borrower’s use of
commercially reasonable efforts to do

 

123

--------------------------------------------------------------------------------


 

so and without undue burden and expense, then the perfection of the security
interest in such Collateral shall not constitute a condition precedent under
this Section 5.01(h) but, instead, may be accomplished within 90 days after the
Closing Date (or within 10 days after the Closing Date, in the case of any stock
certificates evidencing Equity Interests in the Target and any of its
Subsidiaries organized in the United States) (in each case, which date may be
extended by the Administrative Agent in its reasonable discretion).

 

(i)                                     No Target Material Adverse Effect. 
Since March 16, 2016, there has not occurred or arisen any Target Material
Adverse Effect that is continuing.

 

(j)                                    Limited Representations and Warranties. 
The Specified Representations and the Merger Agreement Representations shall be
true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality, shall be true and
correct in all respects).

 

(k)                                 Target Acquisition.  Prior to or
substantially concurrently with the Closing Date, the Target Acquisition shall
have been or shall substantially concurrently be, consummated in accordance with
the terms of the Merger Agreement without giving effect to any amendment, change
or supplement or waiver of any provision thereof (including any change in the
purchase price) in any manner that is materially adverse to the interests of the
Lenders or the Administrative Agent without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed); provided that (x) (i) any reduction in purchase price for the
Acquisition shall not be deemed to be material and adverse to the interests of
the Lenders or the Administrative Agent so long as there is a concurrent
reduction in the aggregate principal amount of the Term Commitments and (ii) any
increase in purchase price for the Acquisition shall not be deemed to be
material and adverse to the interests of the Lenders or the Administrative Agent
so long as the purchase price is not funded with additional indebtedness (it
being understood and agreed that no purchase price, working capital or similar
adjustment provisions set forth in the Merger Agreement shall constitute a
reduction or increase in purchase price) and (y) any amendment, change or
supplement or waiver of the definition of “Target Material Adverse Effect” set
forth in the Merger Agreement shall be deemed to be material and adverse to the
interests of the Lenders.

 

(l)                                     Closing Date Refinancing.  The
Administrative Agent shall have received evidence that all obligations of each
of the Parent and its Subsidiaries and the Target and its Subsidiaries with
respect to the Indebtedness being refinanced pursuant to the Closing Date
Refinancing shall have been (or shall, substantially concurrently with the
funding of the Euro Term Loans on the Closing Date, be) paid in full, and all
commitments, security interests and guaranties in connection therewith shall
have been (or shall, substantially concurrently with the funding of the Euro
Term Loans on the Closing Date, be) terminated and released.  After giving
effect to the consummation of the Transaction, the Parent and its Subsidiaries
shall have no outstanding preferred equity or Indebtedness, except for
Indebtedness incurred pursuant to (i) the Loan Documents, (ii) Indebtedness
permitted under Section 8.03(b), (c) or (e) and (iii) Indebtedness permitted to
remain outstanding after the Closing Date pursuant to the Merger Agreement.

 

(m)                             Financial Statements.  The Administrative Agent
shall have received (1) the audited consolidated balance sheets and related
consolidated statements of operations, cash flows and shareholders’ equity of
each of the Parent and the Target for the three most recently completed fiscal
years of the Parent and the Target, respectively, ended at least 60 days prior
to the Closing Date, accompanied by an unqualified report thereon by their
respective independent registered public accountants, (2) the unaudited
consolidated balance sheets and related statements of operations and cash flows
of each of the Parent and the Target for each subsequent fiscal quarter of the
Parent and the Target, respectively, ended at least 40 days before the Closing
Date and (3) pro forma consolidated balance sheet and related statement of
operations of the Parent as of and for the twelve-month period ended on the last

 

124

--------------------------------------------------------------------------------


 

day of the most recently completed four fiscal quarter period at least 40 days
before the Closing Date, after giving effect to the Transaction (the “Pro Forma
Financial Statements”), all of which financial statements shall be prepared in
accordance with Regulation S-X under the Securities Act (except that it is
understood and agreed that the Pro Forma Financial Statements may not comply
with Regulation S-X only insofar as Regulation S-X and may not include
adjustments for purchase accounting or may be based on valuation estimates or
assumptions for such purposes).

 

(n)                                 Solvency Certificate.  Receipt by the
Administrative Agent of the Solvency Certificate from the chief financial
officer of the Parent (or, at the Borrower’s option, a solvency opinion from an
independent investment bank or valuation firm of nationally recognized standing
that is addressed to the Administrative Agent and the Lenders and dated as of
the Closing Date) with respect to solvency of the Parent and its Subsidiaries on
a consolidated basis on the Closing Date immediately after giving effect to the
consummation of the Transaction.

 

(o)                                 Fees and Expenses.  To the extent invoiced
at least three Business Days prior to the Closing Date, all costs, fees,
expenses (including, without limitation, legal fees and expenses) and other
compensation contemplated by the Fee Letters or as otherwise agreed by the
parties thereto, payable to the Administrative Agent, the Arrangers and the
Lenders shall have been paid to the extent due.

 

(p)                                 Closing Date Certificate.  The
Administrative Agent shall have received a certificate signed by a Responsible
Officer of the Parent certifying that the conditions specified in Sections
5.01(i) and (j) have been satisfied.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02.                     Conditions to Credit Extensions After the Closing
Date.

 

The obligation of each L/C Issuer and each Lender to honor any Request for
Credit Extensions after the Closing Date is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of each
Loan Party contained in Article VI or any other Loan Document, shall be true and
correct in all material respects (except when qualified by materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date in all
material respects (except when qualified by materiality or Material Adverse
Effect, in which case they shall be true and correct in all respects).

 

(b)                                 No Default or Event of Default shall have
occurred and be continuing, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the Applicable L/C Issuer shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Credit Extension to be made on
the Closing Date) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions

 

125

--------------------------------------------------------------------------------


 

specified in Sections 5.03(a) and 5.03(b) have been satisfied on and as of the
date of the applicable Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, the L/C
Issuers and the Lenders on the Closing Date (with respect to the Target and its
Subsidiaries, only the Merger Agreement Representations shall be made on the
Closing Date) and on the date of each Credit Extension, that:

 

6.01.                     Existence.

 

(a)                                 Each Loan Party (i) is duly incorporated,
organized, validly existing and in good standing (or, if applicable, the
equivalent status in any foreign jurisdiction) under the Laws of the
jurisdiction of its incorporation or organization, (ii) has the corporate or
organizational power and authority, and the legal right, to own and operate its
property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, and (iii) is duly qualified as a
foreign corporation or limited liability company and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification except in the case of
clauses (ii) and (iii) to the extent that such failure would not have a Material
Adverse Effect.

 

(b)                                 Each Restricted Subsidiary that is not a
Loan Party (other than any Immaterial Subsidiaries) (i) is duly organized,
validly existing and in good standing (or, if applicable, the equivalent status
in any foreign jurisdiction) under the Laws of the jurisdiction of its
organization, (ii) has the corporate or organizational power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
and (iii) is duly qualified as a foreign corporation or limited liability
company and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except in the case of clauses (i) through (iii) to
the extent that such failure would not have a Material Adverse Effect.

 

6.02.                     Corporate Power; Authorization; Governmental Consents.

 

(a)                                 Each Loan Party has the corporate or other
power and authority to make, deliver and perform the Loan Documents to which it
is a party and, in the case of the Borrower, to obtain Credit Extensions
hereunder.

 

(b)                                 Each Loan Party has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of the Loan Documents to which it is a party and, in the case of the Borrower,
to authorize the Credit Extensions on the terms and conditions of this
Agreement.

 

(c)                                  Except as would not reasonably be expected
to have a Material Adverse Effect, no consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority is
required in connection with the Credit Extensions or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 6.02 of the Disclosure Letter, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect or the failure to obtain which would not reasonably be expected
to have a Material Adverse Effect and (ii) subject to Section 7.21, the filings
to perfect the Liens created by the Collateral Documents.

 

126

--------------------------------------------------------------------------------


 

6.03.                     No Contravention.

 

The execution, delivery and performance of this Agreement and the other Loan
Documents, the issuance of Letters of Credit, the Borrowings hereunder and the
use of the proceeds thereof will not (a) violate the Organization Documents of
any of the Loan Parties, (b) except as would not reasonably be expected to have
a Material Adverse Effect, violate any Law or any Contractual Obligation of the
Parent or any of its Restricted Subsidiaries or (c) result in, or require, the
creation or imposition of any Lien on any of the Parent’s or any of its
Restricted Subsidiaries’ respective properties or revenues, in each case
pursuant to any Law or any such Contractual Obligation (other than any Permitted
Lien).

 

6.04.                     Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms except as may be limited by
applicable Debtor Relief Laws, any applicable legal restrictions on financial
aid, the time barring of claims under statute and estoppel, the possibility that
an undertaking to assume liability for or indemnify a person against non-payment
of stamp duty may be void and defenses of set-off and counterclaim, concepts of
reasonableness and general principles of equity as well as the general
principles of impossibility, disproportion, frustration of contracts,
voidability of declarations of intent, settlement, set-off, good morals,
fraudulent preference and other similar laws or rules of practice and procedure
and judicial decisions of general application relating to or affecting the
rights, powers, privileges, remedies and interests of creditors or others
generally.

 

6.05.                     Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present, in all material respects, the consolidated financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness, in each
case, to the extent required to be reflected thereon pursuant to GAAP.

 

(b)                                 The financial statements delivered pursuant
to Sections 7.01(a) and (b) have been prepared in accordance with GAAP (except
as may otherwise be permitted under Sections 7.01(a) and (b)) and present fairly
(on the basis disclosed in the footnotes to such financial statements) the
consolidated financial condition, results of operations and cash flows of the
Parent and its Subsidiaries as of the dates thereof and for the periods covered
thereby.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no Material Adverse Effect.

 

6.06.                     Litigation.

 

Except as set forth on Schedule 6.06 of the Disclosure Letter, as of the Closing
Date, no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Responsible
Officers of the Loan Parties, threatened in writing against the Parent or any of
its Restricted Subsidiaries or against any of their properties or revenues
which, taken as a whole, (a) are

 

127

--------------------------------------------------------------------------------


 

material with respect to any of the Loan Documents or (b) would reasonably be
expected to have a Material Adverse Effect.

 

6.07.                     No Default.

 

No Default or Event of Default has occurred and is continuing.

 

6.08.                     Ownership of Property.

 

Each Loan Party and each of its Restricted Subsidiaries has title in fee simple
(or equivalent in the jurisdiction in which the real property is located) to, or
a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property (other than IP Rights), in
each case, except for Permitted Liens and except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, and none of
such property is subject to any Lien except for Permitted Liens.

 

6.09.                     Environmental Compliance.

 

Other than exceptions to any of the following that would not reasonably be
expected to have a Material Adverse Effect:  none of the Parent or any of its
Restricted Subsidiaries (a) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law; or (b) has become subject to any
Environmental Liability.

 

6.10.                     Insurance.

 

The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies that are not Affiliates
of the Parent, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates.  The property and general liability
insurance coverage of the Loan Parties as in effect on the Closing Date is
outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10 of the Disclosure Letter.

 

6.11.                     Taxes.

 

Each Loan Party and its Restricted Subsidiaries (a) has filed or caused to be
filed all foreign, federal, state, provincial and other Tax returns that are
required to be filed and (b) has paid all Taxes shown to be due and payable on
said returns and all other Taxes imposed on it or any of its property by any
Governmental Authority (other than the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which any reserves required in conformity with GAAP or generally accepted
accounting principles in such Person’s jurisdiction of organization (as
applicable) have been provided on the books of the Parent, such other Loan Party
or such Restricted Subsidiary, as the case may be), except in each case under
clauses (a) and (b) where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

 

As of the Closing Date, any fiscal unity (fiscale eenheid) for Dutch Tax
purposes consists of Loan Parties resident for Tax purposes in the Netherlands
only.

 

128

--------------------------------------------------------------------------------


 

6.12.                     ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all respects
with the applicable provisions of ERISA, the Internal Revenue Code and other
federal or state Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Each Plan that is intended to be a
qualified plan under Section 401(a) of the Internal Revenue Code has received a
favorable determination or opinion letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Internal Revenue Code
and the trust related thereto has been determined by the IRS to be exempt from
federal income Tax under Section 501(a) of the Internal Revenue Code, or an
application for such a letter is currently being processed by the IRS or is not
required to be obtained.  To the knowledge of the Responsible Officers of the
Loan Parties, nothing has occurred that would prevent or cause the loss of such
Tax-qualified status of any Plan described in the previous sentence.

 

(b)                                 There are no pending or, to the knowledge of
the Responsible Officers of the Loan Parties, threatened in writing claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would be reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Responsible Officers of the Loan Parties, there
has been no violation of the fiduciary responsibility rules with respect to any
Plan that has resulted or would reasonably be expected to result in a Material
Adverse Effect.

 

(c)                                  Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, (i) no ERISA Event has occurred, and no Loan Party
nor any Restricted Subsidiary reasonably expects to incur any liability under
Title IV of ERISA; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that is reasonably likely to be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Plan that is subject to Title IV of ERISA
has been terminated by the plan administrator thereof other than under
Section 4041(b) of ERISA nor by the PBGC within the last five years, no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
active Plan, and to the knowledge of the Responsible Officers of the Loan
Parties, no Multiemployer Plan has been terminated within the last five years
and no event or circumstance has occurred or exists that would reasonably be
expected to cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any active Multiemployer Plan.

 

6.13.                     Subsidiaries.

 

Set forth on Schedule 6.13 of the Disclosure Letter is a complete and accurate
list as of the Closing Date of each Subsidiary, together with (i) jurisdiction
of organization, and (ii) percentage of outstanding shares of each class owned
(directly or indirectly) by the Parent or any Subsidiary, (iii) number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights (other than stock options granted to
officers, employees or directors and directors’ qualifying shares) with respect
thereto, and (iv) if applicable, identification of any such Subsidiary as an
Immaterial Subsidiary and/or an Unrestricted Subsidiary.

 

6.14.                     Use of Proceeds; Margin Regulations; Investment
Company Act.

 

(a)                                 All proceeds of the Loans will be used for
the purposes specified in Section 7.11.

 

(b)                                 No part of the proceeds of any Loans, and no
other Credit Extensions, will be used for “buying” or “carrying” any “margin
stock” (“Margin Stock”) within the respective meanings of each of

 

129

--------------------------------------------------------------------------------


 

the quoted terms under Regulation U as now and from time to time hereafter in
effect in violation of Regulation U.

 

(c)                                  No Loan Party is required to be registered
as an “investment company”, as defined in the Investment Company Act of 1940.

 

6.15.                     Disclosure.

 

The statements and information (excluding the projections and pro forma
financial information referred to below) furnished to the Administrative Agent
or the Lenders or any of them, by any Loan Party or any third party
representative of a Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, when taken as a
whole, did not contain, on the date on which such information or statement was
so furnished, any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not materially
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Loan Parties to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

 

6.16.                     Compliance with Laws.

 

Each Loan Party and its respective Restricted Subsidiaries is in compliance with
all Laws except to the extent that any such failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

 

6.17.                     Intellectual Property.

 

Each Loan Party and each Restricted Subsidiary owns, or has a valid right or
license to use, all the trademarks, service marks, trade names, trade secrets,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are used in and necessary for
the conduct of its business as currently conducted, except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect, and to
each Loan Party’s knowledge, each such IP Right that is owned by such Loan Party
is free and clear of all Liens, except for Permitted Liens.  To each Loan
Party’s knowledge, no holding, injunction, decision or judgment has been
rendered by any Governmental Authority and no Loan Party nor any of its
Restricted Subsidiaries has entered into any settlement stipulation or other
agreement (except license agreements in the ordinary course of business) which
would limit, cancel or question the validity of, or any Loan Party’s rights in,
any IP Rights in any respect that would reasonably be expected to have a
Material Adverse Effect.  To each Loan Party’s knowledge, no claim has been
asserted or threatened or is pending by any Person challenging or questioning
the use by the Parent or its Restricted Subsidiaries of any IP Rights or the
validity or effectiveness of any IP Rights, except as would not reasonably be
expected to have a Material Adverse Effect.  The use of IP Rights by the Loan
Parties and their respective Restricted Subsidiaries does not infringe on the
rights of any Person in a manner that would reasonably be expected to have a
Material Adverse Effect.  The Loan Parties and their respective Subsidiaries
take all reasonable actions that in the exercise of their reasonable business
judgment should be taken to protect their IP Rights, including IP Rights that
are confidential in nature, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.  Set forth on Schedule
6.17 of the Disclosure Letter is a complete and accurate list of all IP Rights
registered or pending registration with the United States Copyright Office or
the United States Patent and Trademark Office that are owned by each Loan Party
as of the Closing Date.

 

130

--------------------------------------------------------------------------------


 

6.18.                     Solvency.

 

On the Closing Date, (a) the Parent and its Subsidiaries are Solvent on a
consolidated basis and (b) the Borrower is not subject to any proceeding under
any Debtor Relief Laws, including without limitation, the German Insolvency
Code.

 

6.19.                     Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens,
upon the recording, filing or completion of any other action required by the
Collateral Documents, will be perfected security interests and Liens, prior to
all other Liens other than Permitted Liens on such Collateral, except to the
extent that perfection of such security interests and Liens are not required by
the Loan Documents; provided that the making of this representation and warranty
pursuant to Section 5.01(j), and at any time during the 90-day period following
the Closing Date, shall be subject to the proviso to Section 5.01(h).

 

6.20.                     Business Locations; Taxpayer Identification Number.

 

Set forth on Schedule 6.20(a) of the Disclosure Letter is a list of all real
property with a fair market value (as reasonably determined by the Borrower) in
excess of $5,000,000 that is owned or leased by the Loan Parties as of the
Closing Date.  Set forth on Schedule 6.20(b) of the Disclosure Letter is a list
of all locations where any tangible personal property of any Loan Party with a
value in excess of $5,000,000 is located as of the Closing Date.  Set forth on
Schedule 6.20(c) of the Disclosure Letter is the jurisdiction of organization,
chief executive office, taxpayer identification number and organizational
identification number of each Loan Party (in each case, to the extent such
concepts or equivalent concepts are relevant in the applicable jurisdiction of
incorporation or organization) as of the Closing Date.  The exact legal name of
each Loan Party is as set forth on the signature pages hereto.  Except as set
forth on Schedule 6.20(d) of the Disclosure Letter, no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its state (or other applicable jurisdiction) of formation, or (iii) been party
to a merger, consolidation, amalgamation or other change in structure.

 

6.21.                     Anti-Terrorism Laws; OFAC.

 

(a)                                 Neither any Loan Party nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.) (as amended, the “Trading with the Enemy Act”).  To
the extent applicable, the Loan Parties and their Subsidiaries are in compliance
in all material respects with (i) the Trading with the Enemy Act, (ii) the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any enabling legislation or
executive order relating thereto, (iii) sanctions laws and regulations
administered by the United Nations Security Council, the European Union, and Her
Majesty’s Treasury and (iv) the Act (collectively, “Anti-Terrorism Laws”).

 

(b)                                 No Loan Party (i) is a Person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (ii) is a Person on the list of “Specially
Designated Nationals and Blocked Persons” or any similar list maintained by Her
Majesty’s Treasury, the United Nations Security Council or the European Union or
subject to limitations or prohibitions under any other OFAC regulation or
executive order.

 

131

--------------------------------------------------------------------------------


 

(c)                                  The Borrower will not directly or, to the
knowledge of the Borrower, indirectly use the proceeds of the Loans or Letters
of Credit or lend, contribute, or otherwise make available such proceeds to any
Person, for the purpose of financing activities of or with any Person that, at
the time of such financing, is the subject of any U.S. sanctions administered by
OFAC, except to the extent licensed by OFAC or otherwise authorized under U.S.
law.

 

(d)                                 With regard to any Loan Party that is a
German Party, the representations set forth in this Section 6.21 will not apply
if and to the extent that the expression of, or compliance with such
representations would breach the German Foreign Trade Ordinance
(Außenwirtschaftsverodnung) or the European Council Regulation 2271/96.

 

6.22.                     Anti-Corruption Laws; FCPA.

 

(a)                                 Each of the Loan Parties and their
Subsidiaries is in compliance in all material respects with the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq. (the “FCPA”), and any foreign
counterpart thereto (collectively, “Anti-Corruption Laws”).

 

(b)                                 No part of the proceeds of any Loan or any
Letter of Credit will be used, directly or, to the knowledge of the Borrower,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to improperly obtain, retain or
direct business or obtain any improper advantage, in violation of the FCPA or
any other applicable anti-bribery law.

 

6.23.                     Anti-Money Laundering.

 

The operations of Parent and its Subsidiaries are and have been conducted at all
times in material compliance with all applicable financial recordkeeping and
reporting requirements, including those of the Bank Secrecy Act, as amended by
Title III of the PATRIOT Act, and the applicable anti-money laundering statutes
of jurisdictions where Borrower and its Subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving Borrower or any of its Subsidiaries with respect to the
Anti-Money Laundering Laws is pending or, to the best knowledge of Borrower,
threatened in writing.

 

6.24.                     COMI.

 

On the Closing Date, with respect to each Loan Party subject to the European
Insolvency Regulation, its centre of main interest (centre des intérêts
principaux) (as that term is used in Article 3(1) of the European Insolvency
Regulation) is situated in its jurisdiction of incorporation.

 

6.25.                     Financial Assistance.

 

Foreign Guarantors incorporated in the United Kingdom shall have complied in all
material respects with sections 678 and 679 of the UK Companies Act 2006 and any
equivalent legislation in other jurisdictions including in relation to the
execution of the Collateral Documents and payments of amounts due under this
Agreement.

 

132

--------------------------------------------------------------------------------


 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Until the Termination Date, unless the Required Lenders shall otherwise consent
in writing, the Parent shall and shall cause each Restricted Subsidiary to
(except that the obligations under Sections 7.01, 7.02 and 7.03 shall be
obligations of the Parent only):

 

7.01.                     Financial Statements.

 

Deliver to the Administrative Agent (for delivery to each Lender):

 

(a)                                 as soon as available but in any event within
the later of (x) 90 days after the end of each fiscal year of the Parent and
(y) five days after the date on which annual financial statements are required
to be filed under the rules and regulations of the SEC (after giving effect to
any permitted extensions), a copy of the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous year, reported on without a going concern qualification
(other than solely with respect to, or resulting from an upcoming maturity date
under any series of Indebtedness occurring within one year from the time such
financial statements are delivered) arising out of the scope of the audit, by
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing; and

 

(b)                                 as soon as available, but in any event not
later than the later of (x) 45 days after the end of each of the first three
quarterly periods of each fiscal year of the Parent and (y) five days after the
date on which quarterly financial statements are required to be filed under the
rules and regulations of the SEC (after giving effect to any permitted
extensions), the unaudited consolidated balance sheet of the Parent and its
consolidated Subsidiaries as at the end of such quarter, the related unaudited
consolidated statement of income for such quarter and the related unaudited
consolidated statements of income and cash flows for the portion of the fiscal
year through the end of such quarter, setting forth in each case in comparative
form the figures as of the end of and for the corresponding period in the
previous year, certified by a Responsible Officer of the Parent as being fairly
stated in all material respects (subject to normal year-end audit adjustments
and the lack of notes).

 

As to any information contained in materials furnished pursuant to
Section 7.02(d), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

7.02.                     Certificates; Other Information.

 

Deliver to the Administrative Agent (for delivery to each Lender or, in the case
of Section 7.02(f), to the relevant Lender):

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 7.01(a), a certificate of its
independent certified public accountants (i) reporting on such financial
statements and (ii) stating, to the extent not inconsistent with the policies of
such independent certified public accountants, that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenants set forth herein or, if any such Default or Event
of Default shall exist, stating the nature and status of such event;

 

133

--------------------------------------------------------------------------------


 

(b)                                 (i) concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and 7.01(b), (x) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower (including (1) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (2) a reasonably detailed calculation of the Available
Amount as of the last day of the last fiscal quarter covered by such Compliance
Certificate), (y) supplements to Schedule 6.13 of the Disclosure Letter or an
amended and restated Schedule 6.13 of the Disclosure Letter, such that, as
supplemented or amended and restated, such Schedule would be accurate and
complete, in all material respects, as of such date and (z) a summary of the pro
forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements and (ii) concurrently with
the delivery of the financial statements referred to in Section 7.01(a), a
certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower setting forth the amount, if any, of
Excess Cash Flow for the fiscal year then ended together with the calculation
thereof in reasonable detail;

 

(c)                                  as soon as available, and in any event no
later than 90 days after the end of each fiscal year of the Parent, a detailed
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
the following fiscal year, the related consolidated statements of projected cash
flow, projected changes in financial position and projected income);

 

(d)                                 promptly after the Parent makes the same
publicly available, copies of each annual report, proxy or financial statement
sent to the equityholders of any Loan Party;

 

(e)                                  [reserved];

 

(f)                                   promptly after the furnishing thereof,
copies of any material written notices received by any Loan Party (other than in
the ordinary course of business) or material statements or material reports
furnished to any holder of debt securities (other than in connection with any
board observer rights) of any Loan Party or of any of its Restricted
Subsidiaries pursuant to the terms of any Permitted First Priority Refinancing
Debt, Permitted Junior Priority Refinancing Debt, Permitted Unsecured
Refinancing Debt or Indebtedness incurred under Section 8.03(f), in each case,
in a principal amount in excess of the Threshold Amount and not otherwise
required to be furnished to the Lenders pursuant to any other clause of
Section 7.01, 7.02 or 7.03;

 

(g)                                  promptly, such additional information
regarding the business, financial or corporate affairs of the Parent or any
Restricted Subsidiary as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request. concurrently
with the delivery of the financial statements referred to in Section 7.01(a);
and

 

(h)                                 concurrently with the delivery of the
financial statements referred to in Section 7.01(a), with respect to any Test
Period, a certificate of a Responsible Officer of the Parent demonstrating in
reasonable detail that the Guarantor Coverage Test has been satisfied as of the
last day of the most recently ended Test Period.

 

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(d) or Section 7.02(f) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Parent’s
website on the Internet at the website address listed on Schedule 11.02 of the
Disclosure Letter; or (ii) on which such documents are posted on the Parent’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party

 

134

--------------------------------------------------------------------------------


 

website or whether sponsored by the Administrative Agent); provided that:
(i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  The Borrower hereby agrees that so long as the Parent is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Company Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Company Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Side Information”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Company Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not marked as “Public Side Information”.  Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark any Company
Materials “PUBLIC”.

 

7.03.                     Notices.

 

Promptly upon a Responsible Officer of the Borrower obtaining knowledge thereof,
give notice to the Administrative Agent (who shall promptly notify each Lender)
of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any litigation, investigation or proceeding
(x) which may exist at any time between the Parent or any of its Restricted
Subsidiaries and any other Person, that in either case, would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the following events, to the extent that,
individually or in the aggregate, they would reasonably be expected to have a
Material Adverse Effect, as soon as possible and in any event within 30 days
after a Responsible Officer of the Borrower knows thereof:  (i) the occurrence
of any Reportable Event with respect to any Pension Plan, a failure to make any
required contribution to a Pension Plan, the creation of any Lien in favor of
the PBGC or a Pension Plan or any withdrawal from, or the termination,
reorganization or insolvency of, any Multiemployer Plan, (ii) the institution of
proceedings or the taking

 

135

--------------------------------------------------------------------------------


 

of any other action by the PBGC or the Parent or any ERISA Affiliate or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
reorganization or insolvency of, any Pension Plan, and (iii) the occurrence of
any similar events with respect to a Pension Plan that would reasonably be
likely to result in a direct obligation of the Parent or any of its Restricted
Subsidiaries to pay money;

 

(d)                                 any development or event that has had or
would reasonably be expected to have a Material Adverse Effect;

 

(e)                                  the incurrence or issuance of any
Indebtedness for which a mandatory prepayment is required pursuant to
Section 2.05(b)(v); and

 

(f)                                   any announcement by Moody’s or S&P of any
change in a rating of any Facility.

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.  Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents, no Loan Party shall be
required to provide notice to the Administrative Agent or any other counterparty
to the Loan Documents if the result of doing so would be reasonably likely to
(in the sole discretion of the Borrower) waive attorney-client privilege.

 

7.04.                     Taxes.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material Taxes (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP or generally accepted accounting principles in such
Person’s jurisdiction of organization (as applicable) with respect thereto have
been provided on the books of the Parent or its Restricted Subsidiaries, as the
case may be, or (b) to the extent that failure to pay or satisfy such
obligations would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

A fiscal unity (fiscale eenheid) for Dutch Tax purposes, if any, shall consist
of Loan Parties resident for Tax purposes in the Netherlands only, unless with
the prior written consent of the Administrative Agent.

 

7.05.                     Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and keep in full force and
effect its corporate or other existence except to the extent otherwise permitted
hereunder (including, without limitation, under Section 8.04 and 8.05), pursuant
to or in connection with the Post-Closing Reorganization or would not reasonably
be expected to have a Material Adverse Effect.

 

(b)                                 Take all reasonable action to maintain all
rights, privileges and franchises necessary in the normal conduct of its
business, except, in each case, as otherwise permitted hereunder (including,
without limitation, under Section 8.04) or pursuant to or in connection with the
Post-Closing Reorganization or would not reasonably be expected to have a
Material Adverse Effect.

 

136

--------------------------------------------------------------------------------


 

7.06.                     Maintenance of Properties.

 

(a)                                 Keep all property useful and necessary in
its business in reasonably good working order and condition (ordinary wear and
tear excepted), except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 Take all reasonable and necessary steps to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of the material IP Rights, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

7.07.                     Maintenance of Insurance.

 

(a)                                 Maintain insurance with insurance companies
that the Borrower believes (in the good faith judgment of the management of the
Borrower) are financially sound and responsible at the time the relevant
coverage is placed or renewed insurance on all its material property in at least
such amounts (after giving effect to any self-insurance) and against such risks
(but including in any event public liability, product liability and business
interruption) as the Borrower believes (in the good faith judgment of the
management of the Borrower) are reasonable and prudent in light of the size and
nature of its business and the availability of insurance on a cost effective
basis.

 

(b)                                 Subject to Section 7.21, if customary in the
relevant jurisdiction of the governing law of the insurance policy, cause the
Administrative Agent to be named as loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect to any such insurance providing
liability coverage or coverage in respect of any Collateral, and use reasonable
endeavors to cause each provider of any such insurance to agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent 30 days’
prior written notice (or 10 days’ prior written notice in the case of any
failure to pay any premium thereunder) before any such policy or policies shall
be canceled.

 

(c)                                  Without limitation of the foregoing, if at
any time any Mortgage Collateral is a Flood Hazard Property and is located in a
community that participates in the National Flood Insurance Program,
(i) maintain flood insurance acceptable to Administrative Agent on terms and in
such amounts as is required by the Flood Disaster Protection Act of 1973, as it
may be amended from time to time and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973 and
(ii) provide evidence of such compliance as the Administrative Agent may
reasonably request.

 

7.08.                     Compliance with Laws and Material Contractual
Obligations.

 

Comply with the requirements of all Laws (including Environmental Laws and
ERISA) and material Contractual Obligations except to the extent that failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

7.09.                     Books and Records.

 

Keep proper books of record and account in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities necessary to permit the preparation of Parent’s consolidated
financial statements in accordance with GAAP or generally accepted accounting
principles applicable in such Person’s jurisdiction of organization (as
applicable).

 

137

--------------------------------------------------------------------------------


 

7.10.                     Inspection Rights.

 

(a)                                 Permit the Administrative Agent and, upon
the occurrence and during the continuance of any Event of Default,
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records upon reasonable
notice and during normal business hours (provided that such visits shall be
coordinated by the Administrative Agent, and in no event shall there be more
than one such visit per year except during the continuance of an Event of
Default).

 

(b)                                 Permit representatives of the Administrative
Agent to have reasonable discussions regarding the business, operations,
properties and financial condition of the Parent and its Restricted Subsidiaries
with Responsible Officers of the Parent and its Restricted Subsidiaries.

 

(c)                                  Permit representatives of the
Administrative Agent to have reasonable discussions regarding the business,
operations, properties and financial condition of the Parent and its Restricted
Subsidiaries with its independent certified public accountants; provided that
(i) any such discussions with the Parent’s independent certified public
accountants at the Parent’s expense shall, except while an Event of Default has
occurred and is continuing, be limited to one meeting per calendar year and
(ii) a Responsible Officer shall be offered the opportunity to be present.  The
Borrower shall not be deemed to be in breach of this subsection (c) to the
extent that such accountants refuse to have such discussions in spite of the
Borrower’s instructions to such accountants to have such discussions.

 

(d)                                 Notwithstanding any provision herein to the
contrary, (i) the Administrative Agent shall comply and shall cause any such
representatives of such Administrative Agent to comply with applicable Laws and
all reasonable instructions from personnel of the Parent or any Restricted
Subsidiary with regards to such individuals’ behavior and working conditions
while at any facility of the Parent or any Restricted Subsidiary and (ii) the
Parent and the Restricted Subsidiaries shall not be required to disclose to the
Administrative Agent any confidential information of any third party or any
privileged information.

 

7.11.                     Use of Proceeds.

 

Use the proceeds of (a) the Euro Term Loans to, directly or indirectly, finance
(i) the Target Acquisition, (ii) the Closing Date Refinancing and (iii) fees and
expenses incurred in connection with the Transaction and (b) the Revolving Loans
and the Swing Line Loans to finance, directly or indirectly, (i) any additional
upfront fees or original issue discount due to an imposition of “market flex”
under the Fee Letters (“Flexed OID”), (ii) to backstop, cash collateralize or
replace letters of credit existing immediately prior to the Closing Date and
(iii) working capital, capital expenditures and other lawful corporate purposes,
including to make permitted Restricted Payments, Permitted Acquisitions and
Investments permitted by Section 8.02, provided that no Loans under the
Revolving Facility may be utilized to finance the Target Acquisition or the
Refinancing.  Notwithstanding anything to the contrary in the Loan Documents,
the proceeds of the Loans drawn on the Closing Date may be used as provided in
the Funding Steps and may be used, as an interim step, to settle obligations
under related foreign currency Swap Contracts.

 

7.12.                     Additional Subsidiaries.

 

Except in the case of any of the following Subsidiaries that are Excluded
Subsidiaries, within (x) with respect to any Domestic Loan Party, 30 days (or
such longer period as may be agreed by the Administrative Agent in its sole
discretion) and (y) with respect to any Foreign Loan Party, 90 days (or such
longer period as may be agreed by the Administrative Agent in its sole
discretion) after (1) the acquisition or formation of any Subsidiary by a Loan
Party, (2) any Restricted Subsidiary ceases to be an Excluded Subsidiary or
(3) the Guarantor Coverage Test is not met with respect to any Material
Subsidiary excluded pursuant to clause (h) of the definition of Excluded
Subsidiary (and which is not otherwise an Excluded Subsidiary):

 

138

--------------------------------------------------------------------------------


 

(a)                                 notify the Administrative Agent thereof in
writing, together with the (i) jurisdiction of formation, (ii) number of shares
of each class of Equity Interests outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the Parent or
any Restricted Subsidiary and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto;

 

(b)                                 in the case of any such Restricted
Subsidiary that is a Domestic Subsidiary and a Wholly Owned Subsidiary,
(i) cause such Person to become a Guarantor of all of the Obligations by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other documents as the Administrative Agent shall reasonably request for such
purpose, (ii) upon the reasonable request of the Administrative Agent, deliver
to the Administrative Agent such Organization Documents, resolutions and
customary opinions of counsel with respect to such Guarantor, all in form,
content and scope reasonably satisfactory to the Administrative Agent and
(iii) grant Liens in respect of its property and assets in the manner required
under Section 7.14 (it being understood and agreed that any Loan Party owning
Material Real Estate shall comply with this clause (iii) within 90 days (or such
longer period as may be agreed by the Administrative Agent in its sole
discretion)); and

 

(c)                                  in the case of any such Restricted
Subsidiary that is a Foreign Subsidiary and a Wholly Owned Subsidiary, subject
to the Guaranty and Security Principles, (i) cause such Person to become a
Guarantor of all of the Obligations by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall reasonably request for such purpose, (ii) upon the
reasonable request of the Administrative Agent, deliver to the Administrative
Agent such Organization Documents, resolutions and customary opinions of counsel
with respect to such Guarantor, all in form, content and scope reasonably
satisfactory to the Administrative Agent, and (iii) grant Liens in respect of
its property and assets in the manner required under Section 7.14 (it being
understood and agreed that any Loan Party owning Material Real Estate shall
comply with this clause (iii) within 90 days (or such longer period as may be
agreed by the Administrative Agent in its sole discretion)).

 

Notwithstanding the foregoing, the requirements of this Section 7.12 shall not
apply with respect to any Subsidiary the assets of which constitute “Excluded
Property” pursuant to clause (g) of the definition of “Excluded Property”.

 

7.13.                     Further Assurances.

 

From time to time, execute and deliver, or cause to be executed and delivered,
such additional instruments, certificates or documents, and take all such
actions, as the Administrative Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Administrative Agent, the Lenders
and the other holders of the Obligations with respect to the Collateral as to
which the Administrative Agent has a perfected Lien pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
or amendments to financing statements under the UCC (or any equivalent filings
under other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and, without limitation of the foregoing, with
respect to any Mortgage Collateral required to be added hereunder, deliver
(i) completed “life of loan” Federal Emergency Management Standard Flood Hazard
Determination with respect to such Mortgage Collateral (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and appropriate Loan Party relating thereto if
required) and (ii) proof of flood insurance under any insurance policies
required by Section 7.07(c).

 

139

--------------------------------------------------------------------------------


 

7.14.                     Pledged Assets.

 

Subject to (x) the exclusions set forth in the definition of Excluded Property,
(y) the Guaranty and Security Principles and (z) the time frames set forth in
Section 7.12 and Section 7.21:

 

(a)                                 to secure its Obligations, each Loan Party
shall cause 100% of the issued and outstanding Equity Interests owned by such
Loan Party of each Subsidiary organized in a Material Jurisdiction to be subject
at all times to a first priority (subject to Permitted Liens), perfected Lien in
favor of the Administrative Agent (for the benefit of the Secured Parties)
pursuant to the terms and conditions of, and subject to the limitations set
forth, in the Loan Documents, and shall provide the Administrative Agent with
such opinions of counsel and make any filings and deliveries reasonably
requested by the Administrative Agent in connection therewith to perfect the
security interests therein, all in form and substance reasonably satisfactory to
the Administrative Agent;

 

(b)                                 (i) cause all property of each Domestic Loan
Party to be subject at all times to first priority (subject to Permitted Liens),
perfected Liens in favor of the Administrative Agent (for the benefit of the
Secured Parties) to secure such Domestic Loan Party’s Obligations pursuant to
the terms and conditions of, and subject to the limitations set forth in, the
Loan Documents and (ii) deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, all in form,
content and scope reasonably satisfactory to the Administrative Agent. 
Notwithstanding anything in any Loan Document to the contrary, no Domestic Loan
Party shall be required to enter into deposit account control agreements,
commodities account control agreements or securities account control agreements;

 

(c)                                  (i) cause all property of each Foreign Loan
Party to be subject at all times to first priority (subject to Permitted Liens),
perfected Liens in favor of the Administrative Agent (for the benefit of the
Secured Parties) to secure such Foreign Loan Party’s Obligations pursuant to the
terms and conditions of, and subject to the limitations set forth in, the Loan
Documents, and (ii) deliver such other documentation as the Administrative Agent
may reasonably request in connection with the foregoing, all in form, content
and scope reasonably satisfactory to the Administrative Agent; and

 

(d)                                 Notwithstanding anything in any Loan
Document to the contrary, no Loan Party shall be required to take any actions to
create, perfect or maintain any security interest under any laws other than the
laws of such Loan Party’s jurisdiction of organization or formation, or take any
such action in any jurisdiction other than such Loan Party’s jurisdiction of
organization or formation, except that, where a Loan Party pledges outstanding
shares or other Equity Interests of a Material Subsidiary, the relevant
Collateral Document will be governed by (or, in the case of a Domestic Loan
Party, may, in addition to the laws of the State of New York, be governed by)
the laws of the jurisdiction of organization of the company whose shares or
other Equity Interests are being pledged and not by the law of the country of
the pledger.

 

(e)                                  Without limitation of the foregoing, the
Borrower shall provide all information reasonably requested the Administrative
Agent to conduct its flood due diligence and flood insurance compliance
diligence with respect to any Mortgage Collateral (or any additional real
property required to be pledged as Mortgage Collateral hereunder).

 

7.15.                     COMI.

 

With respect to each Loan Party subject to the European Insolvency Regulation,
not knowingly, without the prior written consent of the Administrative Agent,
change its centre of main interest (as that term is used in Article 3(1) of the
European Insolvency Regulation), except as a result of the steps contemplated by
or pursuant to the Post-Closing Reorganization.

 

140

--------------------------------------------------------------------------------


 

7.16.                     Ratings.

 

The Parent shall use commercially reasonable efforts to obtain and maintain
(i) a public corporate family rating of the Parent and a rating of each
Facility, in each case from Moody’s, and (ii) a public corporate credit rating
of the Parent and a rating of each Facility, in each case from S&P (it being
understood and agreed that “commercially reasonable efforts” shall in any event
include the payment by the Parent of customary rating agency fees and
cooperation with information and data requests by Moody’s and S&P in connection
with their ratings process).

 

7.17.                     Designation of Subsidiaries.

 

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that, (a) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, (b) in
the case of a designation of a Subsidiary as an Unrestricted Subsidiary, an
Investment in the amount of the fair market value of such Subsidiary would be
permitted at such time, (c) immediately before and after giving effect to any
such designation, the Loan Parties shall be in compliance with the financial
covenant set forth in Section 8.11 (irrespective of whether such covenant is
otherwise applicable) on a Pro Forma Basis (and the Administrative Agent shall
have received a Pro Forma Compliance Certificate demonstrating compliance with
the foregoing) and (d) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of any Permitted First Priority Refinancing Debt, Permitted Junior
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or any
Indebtedness incurred under Section 8.03(f).  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Parent in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of the Parent’s or its Subsidiary’s (as
applicable) Investment in such Subsidiary; provided that in no event shall any
such return on any Investment by the Parent in an Unrestricted Subsidiary be
duplicative of any return that increases the Available Amount pursuant to the
definition thereof.

 

7.18.                     Margin Regulations.

 

If, at any time, more than 25% of the assets of the Parent and the Restricted
Subsidiaries that are subject to Section 8.01 or Section 8.05 consists of Margin
Stock, the Borrower shall notify the Administrative Agent thereof and shall, if
requested by any Lender, provide such Lender with a purpose statement on
Form U-1 or Form G-3, as appropriate.

 

7.19.                     Environmental Compliance.

 

(a)                                 The Borrower will promptly deliver to the
Administrative Agent documents and information as reasonably requested by the
Administrative Agent from time to time with respect to (A) any Environmental
Claim that would be expected to have a Material Adverse Effect; and (B) any
Release required to be reported by the Borrower or any of its Restricted
Subsidiaries to any federal, state, provincial, municipal or local governmental
or regulatory agency or other Governmental Authority that reasonably would be
expected to have a Material Adverse Effect.

 

(b)                                 The Borrower shall promptly take, and shall
cause each of its Restricted Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of any applicable Environmental Law by the
Parent or its Restricted Subsidiaries and (ii) make an appropriate response to
any

 

141

--------------------------------------------------------------------------------


 

Environmental Claim against the Parent or any of its Restricted Subsidiaries and
discharge any obligations it may have to any Person thereunder, in each case,
where failure to do so would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

7.20.                     Policies and Procedures.

 

Maintain in effect and enforce policies and procedures designed to ensure
compliance with Anti-Terrorism Laws, Anti-Corruption Laws, and Anti-Money
Laundering Laws.

 

7.21.                     Post-Closing Obligations.

 

(a)                                 In the event that the Post-Closing
Reorganization steps described in the slides attached as Schedule 1.01(c) of the
Disclosure Letter are completed, the Borrower shall notify the Administrative
Agent thereof, and the Loan Parties shall deliver, or cause to be delivered,
each of the items set forth on Schedule 7.21(a) of the Disclosure Letter hereto
on or prior to the dates set forth therein.

 

(b)                                 The Loan Parties shall deliver, or cause to
be delivered, each of the items set forth on Schedule 7.21(b) of the Disclosure
Letter hereto on or prior to the dates set forth therein (or such later dates as
may be agreed to by the Administrative Agent).

 

All representations, warranties and covenants contained in this Agreement and
the other Loan Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described in
Section 7.21(a) and (b) above within the time periods required therein and on
Schedule 7.21(a) and (b), rather than as elsewhere provided in the Loan
Documents).

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Until the Termination Date, unless the Required Lenders (or, in the case of
Section 8.11, the Required Revolving Lenders) shall otherwise consent in
writing, the Parent shall not, nor shall it permit its Restricted Subsidiaries
to, directly or indirectly:

 

8.01.                     Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                 Liens pursuant to any Loan Document, Liens
in favor of any L/C Issuer to cash collateral pledged under Section 2.14 and
Liens securing obligations in respect of Secured Swap Contracts and Secured
Treasury Management Agreements;

 

(b)                                 Liens existing on the Closing Date (or
created following the Closing Date pursuant to agreements in existence on the
Closing Date requiring the creation of such Liens) and, in the case of any such
Lien securing an amount in excess of $500,000, listed on Schedule 8.01 of the
Disclosure Letter and any modifications, replacements, renewals, refinancings or
extensions thereof, provided that (i) the property covered thereby is not
materially changed (other than (A) after-acquired property that is affixed or
incorporated into the property covered by the Lien or (B) proceeds and products
thereof), (ii) the amount secured or benefited thereby is not increased except
as contemplated by Section 8.03(b) and (iii) any replacement, renewal,
refinancing or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);

 

142

--------------------------------------------------------------------------------


 

(c)                                  Liens (other than Liens imposed under
ERISA) for Taxes, assessments or other governmental charges or levies not
delinquent by more than 30 days or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the Parent or the applicable
Person to the extent required by GAAP;

 

(d)                                 Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and suppliers and other Liens imposed by
law and other like Liens or pursuant to customary reservations or retentions of
title, provided that such Liens secure only amounts not delinquent by more than
30 days or which are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP or generally
accepted accounting principles in such Person’s jurisdiction of organization (as
applicable) have been established;

 

(e)                                  (i) pledges or deposits and other Liens
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any Lien imposed by ERISA and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits and other Liens securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Parent or any Subsidiary;

 

(f)                                   deposits and other Liens to secure the
performance of bids, trade contracts, leases (other than Indebtedness consisting
of Capital Leases), statutory obligations, surety and appeal bonds, performance
and return of money bonds, bids, leases, government contracts, trade contracts,
agreements with utilities, and other obligations of a like nature (including
letters of credit in lieu of any such bonds or to support the issuance thereof)
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

(g)                                  zoning restrictions, easements, those
encumbrances that an accurate survey would disclose, leases (other than
Indebtedness consisting of Capital Leases), licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of real property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances and title
defects or irregularities and Liens permitted in respect of any mortgaged
property by the terms of the applicable mortgage that, in the aggregate, do not
interfere in any material respect with the ordinary conduct of the business of
the applicable Person;

 

(h)                                 Liens securing judgments (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 9.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 8.03(e); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness (or
Indebtedness refinanced thereby) and accessions and additions thereto, proceeds
and products thereof and related property and customary security deposits and
(ii) the Indebtedness secured thereby does not exceed the cost of the property
being acquired on the date of acquisition;

 

(j)                                    any priority notice
“Auflassungsvormerkung” granted in connection with the sale of a property
permitted under this Credit Agreement;

 

(k)                                 licenses or sublicenses (including with
respect to IP Rights), leases or subleases granted to others not interfering in
any material respect with the business of the Parent or any of its Restricted
Subsidiaries, taken as a whole;

 

143

--------------------------------------------------------------------------------


 

(l)                                     any interest of title of a lessor under,
and Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases or
subleases not prohibited by this Agreement;

 

(m)                             Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks and other
financial institutions, (ii) relating to pooled deposits, sweep accounts,
reserve accounts or similar accounts to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Parent or
any Subsidiary, including with respect to credit card chargebacks and similar
obligations or (iii) relating to purchase orders and other agreements entered
into with customers, suppliers or service providers of the Parent or any
Subsidiary in the ordinary course of business and including, for the avoidance
of doubt, any netting or set-off arrangement entered into for the purpose of
netting debit and credit balances, any lien arising under the general terms and
conditions of banks and other financial institutions or Sparkassen “Allgemeine
Geschäftsbedingungen der Banken oder Sparkassen” with whom any Loan Party or
Restricted Subsidiary maintains a banking relationship in the ordinary course of
business, and with respect to a Loan Party incorporated under the laws of the
Netherlands, any Lien arising under Article 24 or 26 of the general terms and
conditions (Algemene Bank Voorwaarden) of any member of the Dutch Bankers’
Association (Nederlandse Vereniging van Banken) or any similar term applied by a
financial institution in the Netherlands pursuant to its general terms and
conditions; provided that the relevant account bank has (i) consented to the
creation of the security under the relevant Dutch Security Document and
(ii) undertaken not to exercise any higher ranking pledge or set- off other than
in relation to account charges or fees in connection with the maintenance or
administration of the receivables reflected in the balance of any bank account
or the execution of payment orders or the performance of other instructions with
respect to the bank account;

 

(n)                                 Liens of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection;

 

(o)                                 Liens of sellers of goods to the Parent and
its Restricted Subsidiaries arising under Article 2 of the UCC or similar
provisions of applicable law in the ordinary course of business (including
without limitation hire purchase and conditional sale arrangements), covering
only the goods sold and securing only the unpaid purchase price for such goods
and related expenses;

 

(p)                                 receipt of progress payments and advances
from customers in the ordinary course of business to the extent same creates a
Lien on the related inventory and proceeds thereof;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure the payment of customs duties
in connection with the importation of goods;

 

(r)                                    Liens deemed to exist in connection with
Investments in repurchase agreements permitted under Section 8.02 and Liens in
respect of non-recourse receivables sales or factoring transactions for purposes
of effecting the acceleration of payment of accounts receivables that extend
only to the receivables and associated ancillary rights subjected thereto;

 

(s)                                   Liens solely on any cash earnest money
deposits made in connection with an Investment permitted by Section 8.02;

 

(t)                                    Liens on assets of Non-Loan Parties
securing Indebtedness of such Non-Loan Parties permitted by Section 8.03(f) and
(g);

 

(u)                                 Liens existing on the property at the time
of its acquisition or existing on the property of any Person at the time such
Person became a Restricted Subsidiary (other than by designation as a

 

144

--------------------------------------------------------------------------------


 

Restricted Subsidiary pursuant to Section 7.17), provided that (i) the scope of
such Liens are not expanded and (ii) such Liens were not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary;

 

(v)                                 Liens on Equity Interests in joint ventures
(i) securing the obligations of such joint ventures or (ii) pursuant to the
relevant joint venture agreement or arrangement and transfer restrictions,
purchase options, calls or similar rights of third-party joint venture partners
with respect to such Equity Interests;

 

(w)                               other Liens securing obligations in an
aggregate principal amount not to exceed the greater of $50,000,000 and 3.0% of
Consolidated Total Assets as of the end of the most recently ended period of
four fiscal quarters, outstanding at the time such obligations were incurred;

 

(x)                                 Liens on all or a portion of the Collateral
securing obligations in respect of Permitted First Priority Refinancing Debt or
Permitted Junior Priority Refinancing Debt, subject to the requirements of
clause (viii) of the first proviso to the definition of Credit Agreement
Refinancing Indebtedness;

 

(y)                                 Liens on the Collateral securing obligations
in respect of Incremental Equivalent Debt permitted hereunder;

 

(z)                                  Liens on the Santa Clara Property securing
Indebtedness incurred pursuant to Section 8.03(q);

 

(aa)                          Liens on Permitted Receivables Financing Assets
securing any Permitted Receivables Financing;

 

(bb)                          agreements to subordinate any interest of the
Parent or any Restricted Subsidiary in any accounts receivable or other proceeds
arising from inventory consigned by the Parent or any of its Restricted
Subsidiaries pursuant to an agreement entered into in the ordinary course of
business;

 

(cc)                            Liens on goods or inventory the purchase,
shipment or storage price of which is financed by a documentary letter of
credit, bank guarantee or bankers’ acceptance issued or created for the account
of the Parent or any Restricted Subsidiary in the ordinary course of business;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit, bank guarantee or banker’s
acceptance to the extent permitted under Section 8.03;

 

(dd)                          the prior rights of consignees and their lenders
under consignment arrangements entered into in the ordinary course of business;

 

(ee)                            Liens on any amounts held by a trustee or lender
under any indenture or other debt agreement issued in escrow pursuant to
customary escrow arrangements pending the release thereof, or under any
indenture or other debt agreement pursuant to customary discharge, redemption or
defeasance provisions;

 

(ff)                              Liens disclosed by the title insurance
policies delivered on or subsequent to the Closing Date and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

 

145

--------------------------------------------------------------------------------


 

(gg)                            Liens (i) arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business or
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(hh)                          Liens arising from precautionary UCC financing
statement filings (or other foreign equivalent filings);

 

(ii)                                  Liens securing obligations in respect of
trade-related letters of credit, bank guarantees or similar obligations
permitted under Section 8.03 and covering the property (or the documents of
title in respect of such property) financed by such letters of credit, bank
guarantees or similar obligations and the proceeds and products thereof;

 

(jj)                                any payment or close out netting or set-off
arrangement pursuant to any treasury transaction or foreign exchange transaction
entered into by a Loan Party which is permitted pursuant to Section 8.03;

 

(kk)                          deposits and other Liens securing performance
bonds and other similar instruments issued pursuant to debt facilities permitted
by Section 8.03(b);

 

(ll)                                  any Liens arising as a result of a fiscal
unity (fiscale eenheid) for Dutch tax purposes;

 

(mm)                  Liens of customers on cash advanced to the Parent or any
of its Restricted Subsidiaries in connection with any sales contract entered
into with such customer;

 

(nn)                          Liens on cash and Permitted Investments on deposit
with financial institutions securing obligations owing to such institutions
under any treasury, depository, overdraft or other cash management services
agreements or arrangements;

 

(oo)                          in the case of real property that constitutes a
leasehold interest, any Lien to which the fee simple interest (or any superior
leasehold interest) is subject;

 

(pp)                          Liens securing insurance premiums financing
arrangements; provided that such Liens are limited to the applicable unearned
insurance premiums;

 

(qq)                          Liens to secure any Permitted Refinancing of any
Indebtedness secured by any Lien permitted by Sections 8.01(b), (i), (u), (w),
(x), (y), (z) and (aa);

 

(rr)                                Liens on not more than $25,000,000 of
deposits securing Swap Contracts entered into by Non-Loan Parties;

 

(ss)                              Liens in favor of Parent and any Restricted
Subsidiary; provided, that if any such Lien shall cover any Collateral, the
holder of such Lien shall execute and deliver to the Administrative Agent a lien
subordination agreement in the form and substance reasonably satisfactory to the
Administrative Agent;

 

(tt)                                any encumbrances on the properties located
in Germany and registered in section “Abteilung” II and in section “Abteilung”
III of the relevant land register which:

 

146

--------------------------------------------------------------------------------


 

(i)                                     are described in the column headed
“Belastungen in Abt. II” and in the column titled “Collateral” of the table
provided for in Schedule 8.01 of the Disclosure Letter; or

 

(ii)                                  are created with the consent of the
Required Lenders (provided that the Lenders will consider in good faith to agree
to such encumbrances which do not have a Material Adverse Effect on the market
value of the relevant property); and

 

(uu)                          any and all rights of retention or rights to
reclaim goods arising by operation of Law or contract in the ordinary course of
business.

 

For purposes of determining compliance with this Section 8.01, a Lien securing
an item of Indebtedness need not be permitted solely by reference to one
category of permitted Liens described in Sections 8.01(a) through (tt) but may
be permitted in part under any combination thereof.  In addition, with respect
to any Lien securing Indebtedness that was permitted to be secured at the time
of incurrence thereof, additional Indebtedness resulting solely from the accrual
of interest, accretion of accreted value, the payment of interest in the form of
additional Indebtedness or in the form of common stock of Parent, or the
amortization of original issue discount, the accretion of original issue
discount or liquidation preference and increases in the amount of Indebtedness
outstanding solely as a result of fluctuations in the exchange rate of
currencies, in each case with respect to such permitted secured Indebtedness,
shall also be permitted to be secured by such Lien.

 

8.02.                     Investments.

 

Make any Investments, except:

 

(a)                                 Investments held by the Parent or such
Restricted Subsidiary in the form of cash or Cash Equivalents;

 

(b)                                 Investments existing as of the Closing Date
and, in the case of any such Investment in any Person other than the Parent and
its Subsidiaries and that is in an amount in excess of $500,000, set forth in
Schedule 8.02 of the Disclosure Letter;

 

(c)                                  Permitted Intercompany Investments;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors or other disputes with customers or suppliers to the
extent reasonably necessary in order to prevent or limit loss and Investments
consisting of the prepayment of suppliers and service providers on customary
terms in the ordinary course of business;

 

(e)                                  (i) Guarantees permitted by Section 8.03
and (ii) Guarantees of obligations that are not Indebtedness;

 

(f)                                   Permitted Acquisitions (including
Investments necessary to effect Permitted Acquisitions);

 

(g)                                  Investments of a Person at the time of a
Permitted Acquisition of such Person (whether by way of merger, stock purchase,
asset purchase or otherwise), provided that such Investments were not made in
contemplation of such Acquisition;

 

147

--------------------------------------------------------------------------------


 

(h)                                 advances or loans to present and former
directors, officers, consultants and employees that do not exceed $10,000,000 in
the aggregate at any one time outstanding;

 

(i)                                     to the extent permitted by Section 8.05,
non-cash consideration received in connection with Dispositions;

 

(j)                                    Investments arising under Swap Contracts
permitted by Section 8.03;

 

(k)                                 any Investment in a Foreign Subsidiary to
the extent such Investment is substantially contemporaneously repaid in full
with a dividend or other distribution from such Foreign Subsidiary;

 

(l)                                     to the extent constituting Investments,
pledges and deposits permitted by Sections 8.01(e), (f), (i), (s), (ee), (gg),
(kk), (nn) and (rr);

 

(m)                             to the extent constituting an Investment by such
Person, the payment, prepayment, redemption or acquisition for value of
Indebtedness of such Person permitted by Section 8.12(b) or any other
Indebtedness the incurrence of which is not prohibited hereunder;

 

(n)                                 Investments to the extent made with the cash
proceeds of an issuance of Equity Interests by the Parent (other than any such
proceeds included for purposes of determining the Available Amount), so long as
(i) such proceeds are maintained in a segregated account pending such Investment
and (ii) such Investment is consummated within 60 days of such issuance of
Equity Interests;

 

(o)                                 so long as no Event of Default exists at the
time of making such Investment or would result therefrom, Investments in an
amount not to exceed the greater of $50,000,000 and 3.0% of Consolidated Total
Assets as of the end of the most recently ended period of four fiscal quarters,
in the aggregate at any time outstanding;

 

(p)                                 contributions by the Parent or any
Restricted Subsidiary to any Foreign Subsidiary of Equity Interests in any
Foreign Subsidiary; provided that (i) in no circumstances may Equity Interests
in the Borrower be contributed to an Unrestricted Subsidiary and (ii) after
giving effect to any such contribution with respect to the Borrower, the Equity
Interests in the Borrower shall continue to be pledged as Collateral securing
the Obligations;

 

(q)                                 Investments in Unrestricted Subsidiaries and
joint ventures in an aggregate amount not to exceed the greater of $30,000,000
and 2.0% of Consolidated Total Assets as of the end of the most recently ended
period of four fiscal quarters, in the aggregate at any time outstanding;

 

(r)                                    the Merger;

 

(s)                                   so long as no Default exists at the time
of making such Investment or would result therefrom, Investments in an amount
not to exceed the Available Amount at such time;

 

(t)                                    Investments contemplated by or pursuant
to the Post-Closing Reorganization;

 

(u)                                 Investments in a Permitted Receivables
Financing Subsidiary or any Investment by a Permitted Receivables Financing
Subsidiary in any other Person in connection with a Permitted Receivables
Financing; provided, however, that any such Investment in a Permitted
Receivables Financing Subsidiary is in the form of a contribution of additional
Permitted Receivables Financing Assets and (ii) distributions or payments by
such Permitted Receivables Financing Subsidiary of Permitted Receivables
Financing Fees;

 

148

--------------------------------------------------------------------------------


 

(v)                                 the Parent and its Restricted Subsidiaries
may make other Investments, so long as (i) at any time that the Consolidated Net
Leverage Ratio is equal to or less than 2.50:1.00 after giving effect to such
Investment on a Pro Forma Basis and (ii) no Event of Default shall have occurred
and be continuing or would result therefrom;

 

(w)                               Investments consisting of the licensing or
contribution of intellectual property (including IP Rights) pursuant to joint
marketing, development, strategic or other similar arrangements with other
Persons;

 

(x)                                 purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property (in which case such acquired intellectual
property shall be considered IP Rights and subject to Section 6.17) in each case
in the ordinary course of business, to the extent such purchases and
acquisitions constitute Investments;

 

(y)                                 advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Parent or such Restricted Subsidiary;

 

(z)                                  Investments consisting of Restricted
Payments permitted by Section 8.06;

 

(aa)                          Investments in the ordinary course of business
consisting of UCC Article 3 endorsements for collection or deposit and UCC
Article 4 customary trade arrangements with customers;

 

(bb)                          Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business or Investments acquired by the Parent or its
Restricted Subsidiaries as a result of a foreclosure by the Parent or any of the
Restricted Subsidiaries with respect to any secured Investments or other
transfer of title with respect to any secured Investment in default;

 

(cc)                            Investments in the Equity Interests of one or
more newly formed Persons that are received in consideration of the contribution
by the Parent or any of its Restricted Subsidiaries of assets (including Equity
Interests and cash) to such Person or Persons; provided, that (i) the fair
market value of such assets, determined in good faith by the Parent so
contributed pursuant to this clause (cc) shall not in the aggregate exceed
$15,000,000 and (ii) after giving effect to such contribution, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;

 

(dd)                          Investments received in connection with a
transaction not prohibited by Section 8.04 or Section 8.05 (other than clause
(j) thereof); and

 

(ee)                            Investments necessary to comply with
Section 7.20.

 

For purposes of determining compliance with this Section 8.02, an Investment
need not be permitted solely by reference to one category of permitted
Investments described in Sections 8.02(a) through (ee) but may be permitted in
part under any combination thereof.  In addition, with respect to any Investment
that was permitted at the time of the making thereof, additional Investments
resulting solely from the accrual of interest, accretion of accreted value, the
payment of interest and increases in the amount of Investments outstanding
solely as a result of fluctuations in the exchange rate of currencies, in each
case, with respect to such permitted Investments, shall also be permitted.

 

Any Investment in any person other than the Parent and its Restricted
Subsidiaries that is otherwise permitted by this Section 8.02 may be made
through intermediate Investments in Subsidiaries that are not Loan Parties and
such intermediate Investments shall be disregarded for purposes of determining
the

 

149

--------------------------------------------------------------------------------


 

outstanding amount of Investments pursuant to any clause set forth above.  The
amount of any Investment made other than in the form of cash or Cash Equivalents
shall be the fair market value thereof (as reasonably determined by the
Borrower) valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

 

8.03.                     Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness existing as of the Closing Date
and, in the case of any such Indebtedness that is not intercompany Indebtedness
and is in an amount in excess of $500,000, set forth in Schedule 8.03 of the
Disclosure Letter (and any borrowings under debt facilities and other
arrangements existing as of the Closing Date set forth on Schedule 8.03 of the
Disclosure Letter, and renewals, refinancings, refundings, extensions,
modifications, or replacements of such Indebtedness; provided that (i) the
amount of such Indebtedness is not increased at the time of such renewal,
refinancing, refunding or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such renewal, refinancing, refunding or extension
and by an amount equal to any existing commitments unutilized thereunder, and
(ii) the terms relating to principal amount, amortization, maturity, guarantees,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such renewing, refinancing, refunding or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders (as reasonably determined by the Borrower) than the terms
of any agreement or instrument governing or evidencing the Indebtedness being
renewed, refinanced, refunded or extended and the interest rate applicable to
any such renewing, refinancing, refunding or extending Indebtedness does not
exceed the then applicable market interest rate);

 

(c)                                  any intercompany Indebtedness existing as
of the Closing Date and intercompany Indebtedness arising from Investments
permitted under Section 8.02 (and any and renewals, refinancings, refundings,
extensions, modifications, or replacements of such Indebtedness);

 

(d)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets, revenue or
property held or reasonably anticipated by such Parent or any of its Restricted
Subsidiaries, or changes in the value of securities issued by such Persons, and
not for purposes of speculation or taking a “market view”;

 

(e)                                  (i) purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases), mortgage
financings and other Indebtedness incurred to finance the purchase, lease,
construction, repair, replacement or improvement of any real or personal
(whether through the direct purchase of such property or the Equity Interests of
any person owning such property); provided that at the time of the incurrence of
any Indebtedness incurred in reliance on this Section 8.03(e)(i), the total
outstanding amount of Indebtedness incurred in reliance on this
Section 8.03(e)(i), after giving effect to such additional incurrence, shall not
exceed the greater of $50,000,000 and 3.0% of Consolidated Total Assets as of
the end of the most recently ended period of four fiscal quarters prior to such
incurrence and (ii) obligations in respect of Capital Leases and Synthetic
Leases in respect of any Sale and Lease-Back Transaction that is permitted under
Section 8.14 (and with respect to clauses (i) and (ii), and any renewals,
refinancings, refundings, extensions, modifications, or replacements of such
Indebtedness); provided no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

 

150

--------------------------------------------------------------------------------


 

(f)                                   unsecured Indebtedness of the Loan Parties
and unsecured or secured debt of Non-Loan Parties; provided that (i) immediately
after giving effect to the incurrence of such Indebtedness on a Pro Forma Basis,
the Consolidated Total Gross Leverage Ratio shall not exceed 4.50:1.00, and the
Administrative Agent shall have received a Pro Forma Compliance Certificate
demonstrating that the Loan Parties are in compliance with the requirements of
this clause (i), (ii) no Default or Event of Default exists immediately prior
and after giving effect to the incurrence of such Indebtedness, (iii) the
maturity date for any such Indebtedness shall not be earlier than 180 days after
the Latest Maturity Date of any Term Loan and (iv) the Weighted Average Life to
Maturity for any such Indebtedness shall not be shorter than the longest
then-remaining Weighted Average Life to Maturity of any Term Loan; provided that
notwithstanding this clause (f), the aggregate amount of all Indebtedness of
Non-Loan Parties incurred pursuant to this clause (f) and clauses (g) and (o) of
this Section 8.03 at any one time outstanding, shall not exceed the greater of
(x) $75,000,000 and (y) 4.0% of Consolidated Total Assets as of the end of the
four fiscal quarters immediately prior to such incurrence;

 

(g)                                  Indebtedness of Restricted Subsidiaries
which are Non-Loan Parties in an aggregate principal amount that, immediately
after giving effect to the incurrence thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this clause
(g), would not exceed the greater of $50,000,000 and 3.0% of Consolidated Total
Assets as of the end of the four fiscal quarters immediately prior to such
incurrence; provided that notwithstanding this clause (g), the aggregate amount
of all Indebtedness of Non-Loan Parties incurred in reliance on this clause
(g) and clauses (f) and (o) of this Section 8.03 at any one time outstanding,
shall not exceed the greater of (x) $75,000,000 and (y) 4.0% of Consolidated
Total Assets as of the end of the four fiscal quarters immediately prior to such
incurrence;

 

(h)                                 to the extent constituting Indebtedness,
deferred compensation, indemnification, and non-compete obligations or
adjustments in respect of the purchase price (including earn-outs and other
contingent deferred payments) in connection with the Transaction, any Permitted
Acquisition or other Investment not prohibited by this Agreement;

 

(i)                                     to the extent constituting Indebtedness,
customary indemnification obligations to purchasers and purchase price
adjustments in connection with Dispositions permitted by Section 8.05;

 

(j)                                    Indebtedness in respect of workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid, appeal and surety bonds and
completion guaranties and similar obligations, in each case in the ordinary
course of business or industry practices;

 

(k)                                 Indebtedness supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

 

(l)                                     Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds or other cash management services in the
ordinary course of business;

 

(m)                             Guarantees with respect to Indebtedness
permitted under this Section 8.03; provided that any Guarantee by a Domestic
Loan Party of Indebtedness of any Domestic Non-Loan Party or any Foreign
Subsidiary and any Guarantee by a Foreign Loan Party of Indebtedness of any
Foreign Non-Loan Party must, in each case, also be permitted by Section 8.02
(other than Section 8.02(e));

 

(n)                                 (i) Permitted First Priority Refinancing
Debt, Permitted Junior Priority Refinancing Debt and Permitted Unsecured
Refinancing Debt and (ii) Guarantees with respect to Indebtedness incurred

 

151

--------------------------------------------------------------------------------


 

under preceding clause (i), subject to the requirements of clause (vii) of the
first proviso to the definition of Credit Agreement Refinancing Indebtedness;

 

(o)                                 other unsecured Indebtedness in an aggregate
principal amount that, immediately after giving effect to the incurrence
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this clause (o),would not exceed the greater of
(x) $75,000,000 and (y) 4.0% of Consolidated Total Assets as of the end of the
four fiscal quarters immediately prior to such incurrence; provided that
notwithstanding this clause (o), the aggregate amount of all Indebtedness of
Non-Loan Parties incurred pursuant to this clause (o) and clauses (f) and (g) of
this Section 8.03 at any one time outstanding, shall not exceed the greater of
(x) $75,000,000 and (y) 4.0% of Consolidated Total Assets as of the end of the
four fiscal quarters immediately prior to such incurrence;

 

(p)                                 Indebtedness in the form of Incremental
Equivalent Debt;

 

(q)                                 Indebtedness secured by a Lien on the Santa
Clara Property; provided that the Parent receives Net Cash Proceeds of such
Indebtedness in an amount equal to at least 40% of the fair market value of the
Santa Clara Property and all such net proceeds are used to prepay the Term Loans
pursuant to Section 2.05(b)(v);

 

(r)                                    Indebtedness incurred by a Permitted
Receivables Financing Subsidiary in a Permitted Receivables Financing that is
not recourse to the Parent or any other Restricted Subsidiary;

 

(s)                                   Indebtedness in respect of letters of
credit, bank guarantees, warehouse receipts or similar instruments issued to
support performance obligations and trade letters of credit (other than
obligations in respect of other Indebtedness) in the ordinary course of business
or industry practice;

 

(t)                                    Indebtedness consisting of (i) the
financing of insurance premiums or (ii) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business or
industry practice;

 

(u)                                 Indebtedness representing deferred
compensation to employees, consultants or independent contractors of the Parent
or any Restricted Subsidiary incurred in the ordinary course of business or
industry practice in an amount not to exceed $20,000,000 in any Fiscal Year,
which if not used in such Fiscal Year, may be carried forward to the next
succeeding Fiscal Year;

 

(v)                                 obligations in respect of Treasury
Management Agreements;

 

(w)                               Indebtedness issued by the Borrower or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Parent permitted by Section 8.06(c);

 

(x)                                 Indebtedness of a Restricted Subsidiary
acquired after the Closing Date or a Person merged into or consolidated with the
Parent or any other Restricted Subsidiary after the Closing Date, where such
acquisition, merger or consolidation is not prohibited by this Agreement;
provided that, other than in the case of the Target Acquisition, (i) immediately
after giving effect to the incurrence of such Indebtedness on a Pro Forma Basis,
the Consolidated Total Gross Leverage Ratio shall not exceed 4.50:1.00, and, if
the Consolidated Total Gross Leverage Ratio would exceed 4.00:1.00 as a result
of such transaction, the Administrative Agent shall have received a Pro Forma
Compliance Certificate demonstrating that the Loan Parties are in compliance
with the requirements of this clause (i) and (ii) no Default or Event of Default
exists immediately prior and after giving effect to the incurrence of such
Indebtedness;

 

152

--------------------------------------------------------------------------------


 

(y)                                 any Indebtedness arising under guarantees
entered into pursuant to Section 2:403 of the Dutch Civil Code in respect of a
Subsidiary incorporated in the Netherlands and any residual liability with
respect to such guarantees arising under Section 2:404 of the Dutch Civil Code;
and

 

(z)                                  any joint and several liability arising as
a result of a fiscal unity (fiscale eenheid) for Dutch Tax purposes.

 

For purposes of determining compliance with this Section 8.03, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.  Further, for purposes of
determining compliance with this Section 8.03, Indebtedness resulting solely
from the accretion of accreted value, the payment of interest in the form of
additional Indebtedness or the amortization of original issue discount, in each
case with respect to other Indebtedness permitted under this Section 8.03, shall
be permitted under this Section 8.03.

 

Further, for purposes of determining compliance with this
Section 8.03, Indebtedness need not be permitted solely by reference to one
category of permitted Indebtedness described in Sections 8.03(a) through (z) but
may be permitted in part under any combination thereof.

 

8.04.                     Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate or amalgamate with or into another
Person, except that:

 

(a)                                 the Parent may merge, consolidate or
amalgamate with any of its Subsidiaries (other than the Borrower); provided that
the Parent is the continuing or surviving corporation;

 

(b)                                 the Merger may be consummated;

 

(c)                                  the steps and actions contemplated by or
necessary to effect the Post-Closing Reorganization may each be consummated;

 

(d)                                 the Borrower may merge, consolidate or
amalgamate with any of its Subsidiaries; provided that the Borrower is the
continuing or surviving corporation;

 

(e)                                  any Subsidiary of the Parent may merge,
consolidate or amalgamate with any other Subsidiary of the Parent (other than
the Borrower); provided that if a Guarantor is a party to such transaction, the
continuing or surviving Person is (or shall, simultaneously upon consummation of
such transaction, become) a Guarantor;

 

153

--------------------------------------------------------------------------------


 

(f)                                   the Borrower or any Restricted Subsidiary
may merge, consolidate or amalgamate with any Person (other than the Parent, the
Borrower and any other Restricted Subsidiary) in connection with a Permitted
Acquisition, provided that (i) if the Borrower is a party to such transaction,
the Borrower is the continuing or surviving corporation and (ii) if any other
Loan Party is a party to such transaction, the continuing or surviving Person is
(or, if not already a Loan Party, shall, substantially concurrently with the
consummation of such transaction, become) a Loan Party;

 

(g)                                  any Restricted Subsidiary (other than the
Borrower) may dissolve, liquidate or wind up its affairs at any time, provided
that such dissolution, liquidation or winding up, as applicable, would not
reasonably be expected to have a Material Adverse Effect;

 

(h)                                 any Restricted Subsidiary (other than the
Borrower) may merge, consolidate or amalgamate with or into another Person, or
dissolve or liquidate, in each case, solely for the purpose of effecting a
Disposition not prohibited by Section 8.05; and

 

(i)                                     any Restricted Subsidiary may merge,
consolidate or amalgamate with any other Person in order to effectuate an
Investment not prohibited by Section 8.02; provided that (i) if such Restricted
Subsidiary is a Loan Party, the continuing or surviving Person is or shall
become a Loan Party (and if such Subsidiary is the Borrower, the Borrower shall
be the continuing or surviving Person), and (ii) if the continuing or surviving
Person shall be a Restricted Subsidiary (other than an Immaterial Subsidiary),
such Person, together with each of its Restricted Subsidiaries (if any), shall
have complied with Section 7.12 within the timeframes specified therein.

 

8.05.                     Dispositions.

 

Make any Disposition except:

 

(a)                                 (x) Permitted Transfers and (y) Dispositions
set forth on Schedule 8.05 of the Disclosure Letter;

 

(b)                                 the Disposition of trading stock, inventory
and goods held for sale, in each case in the ordinary course of business;

 

(c)                                  the Disposition of defaulted receivables in
the ordinary course of business (and not as part of a Permitted Receivables
Financing);

 

(d)                                 the Disposition of used, obsolete, damaged,
worn-out or surplus equipment, or property no longer useful in the conduct of
the business or otherwise economically impracticable to maintain, whether now
owned or hereafter acquired;

 

(e)                                  the purchase and sale or other transfer, in
each case for cash, of Permitted Receivables Financing Assets (including by
capital contribution) to a Permitted Receivables Financing Subsidiary;

 

(f)                                   Dispositions among the Parent and/or any
Restricted Subsidiary; provided that any such Disposition by a Loan Party to a
Person that is a Non-Loan Party shall be (i) for fair market value (as
reasonably determined by such Person) and at least 75.0% of the consideration
for such Disposition consists of Cash or Cash Equivalents at the time of such
Disposition; provided, further, that for purposes of this clause (f), each of
the following shall be deemed cash: (a) the amount of any liabilities (as shown
on the Parent’s or any Restricted Subsidiary’s most recent balance sheet or in
the notes thereto) that are assumed by the transferee of any such assets or are
otherwise cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by the Parent or such

 

154

--------------------------------------------------------------------------------


 

Restricted Subsidiary from such transferee that are converted by the Parent or
such Restricted Subsidiary into cash within 365 days of the receipt thereof (to
the extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Parent or any of its Restricted Subsidiaries in such Disposition
having an aggregate fair market value (as determined in good faith by the
Borrower), taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (c) that is at that time outstanding, not to
exceed the greater of $25,000,000 and 1.5% of Consolidated Total Assets as of
the last day of the most recently ended Test Period immediately prior to the
receipt of such Designated Non-Cash Consideration (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);

 

(g)                                  the Disposition of Cash or Cash Equivalents
pursuant to a transaction that is not otherwise prohibited by this Agreement;

 

(h)                                 the lease or sub-lease of any real or
personal property and the termination or non-renewal of any real property lease
not used or not necessary to the operations of the Parent or any Restricted
Subsidiary;

 

(i)                                     Dispositions in the ordinary course of
business or other Dispositions consisting of the abandonment of intellectual
property rights of the Parent or any of Restricted Subsidiary which, in the
reasonable good faith determination of the management of the Parent, are no
longer useful or necessary in the operation of the business of the Parent and
its Restricted Subsidiaries;

 

(j)                                    to the extent constituting a Disposition,
the creation of Liens, the making of Investments, the consummation of
fundamental changes and the making of Restricted Payments not prohibited by
Sections 8.01, 8.02, 8.04 and 8.06, respectively;

 

(k)                                 the Disposition of any Immaterial
Subsidiary, so long as (i) the fair market value of such Immaterial Subsidiary’s
assets shall not exceed $10,000,000 as of the date of such Disposition and
(ii) the aggregate fair market value of all Immaterial Subsidiaries’ assets
disposed of pursuant to this clause (k) shall not exceed $25,000,000;

 

(l)                                     to the extent constituting a
Disposition, the unwinding of any Swap Contract pursuant to its terms;

 

(m)                             the Disposition of “non-core” assets or property
acquired pursuant to a Permitted Acquisition or Permitted Investment, so long as
the consideration paid in connection therewith shall be in an amount not less
than the fair market value of the property disposed of (as reasonably determined
by the Borrower);

 

(n)                                 the Disposition of assets in connection with
the approval of or clearance by any applicable antitrust authority or other
regulatory authority in connection with (x) the Target Acquisition (whether
before, concurrent or subsequent to consummation of the Target Acquisition) or
(y) any other Permitted Acquisition (whether before, concurrent or subsequent to
consummation of such Permitted Acquisition), so long as, in the case of clause
(y), (i) the consideration paid in connection therewith shall be in an amount
not less than the fair market value of the property disposed of (as reasonably
determined by the Borrower), and at least 75.0% of the consideration for such
Disposition consists of Cash or Cash Equivalents at the time of such
Disposition; provided, that for purposes of this clause (n), each of the
following shall be deemed cash: (a) the amount of any liabilities (as shown on
the Parent’s or any Restricted Subsidiary’s most recent balance sheet or in the
notes thereto) that are assumed by the transferee of any such assets or are
otherwise cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by the Parent or such
Restricted Subsidiary from

 

155

--------------------------------------------------------------------------------


 

such transferee that are converted by the Parent or such Restricted Subsidiary
into cash within 365 days of the receipt thereof (to the extent of the cash
received), and (c) any Designated Non-Cash Consideration received by the Parent
or any of its Restricted Subsidiaries in such Disposition having an aggregate
fair market value (as determined in good faith by the Borrower), taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (c) that is at that time outstanding, not to exceed the greater of
$25,000,000 and 1.5% of Consolidated Total Assets as of the last day of the most
recently ended Test Period immediately prior to the receipt of such Designated
Non-Cash Consideration (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value);

 

(o)                                 exchanges or swaps, including transactions
covered by Section 1031 of the Internal Revenue Code (or any comparable
provision of any foreign jurisdiction), of assets so long as any such exchange
or swap is made for fair value (as reasonably determined by the Borrower) for
like assets; provided that upon the consummation of any such exchange or swap by
any Loan Party, to the extent the assets received do not constitute Excluded
Property, the Administrative Agent has a perfected Lien with the same priority
as the Lien held on the real property so exchanged or swapped;

 

(p)                                 Dispositions of assets that do not
constitute Collateral for fair market value; and

 

(q)                                 other Dispositions so long as (i) with
respect to Dispositions in excess of $10,000,000, at least 75% of the
consideration consists of cash or Cash Equivalents and (ii) the consideration
paid in connection therewith shall be in an amount not less than the fair market
value of the property disposed of (as reasonably determined in good faith by the
Borrower); provided, that for purposes of this clause (q), each of the following
shall be deemed cash: (a) the amount of any liabilities (as shown on the
Parent’s or any Restricted Subsidiary’s most recent balance sheet or in the
notes thereto) that are assumed by the transferee of any such assets or are
otherwise cancelled in connection with such transaction, (b) any notes or other
obligations or other securities or assets received by the Parent or such
Restricted Subsidiary from such transferee that are converted by the Parent or
such Restricted Subsidiary into cash within 365 days of the receipt thereof (to
the extent of the cash received), and (c) any Designated Non-Cash Consideration
received by the Parent or any of its Restricted Subsidiaries in such Disposition
having an aggregate fair market value (as determined in good faith by the
Borrower), taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (c) that is at that time outstanding, not to
exceed the greater of $25,000,000 and 1.5% of Consolidated Total Assets as of
the last day of the most recently ended Test Period immediately prior to the
receipt of such Designated Non-Cash Consideration (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);

 

(r)                                    Dispositions contemplated by or necessary
to accomplish the Post-Closing Reorganization;

 

(s)                                   Sale and Lease-Back Transactions permitted
by Section 8.14; and

 

(t)                                    the transfer of improvements, additions
or alterations in connection with the lease of any property.

 

The Administrative Agent is hereby instructed by the Lenders and hereby agrees
with the Loan Parties that the Administrative Agent shall release its Liens on
any property Disposed of in accordance with the terms of this Section 8.05 and
Section 11.20.

 

156

--------------------------------------------------------------------------------


 

8.06.                     Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, except that:

 

(a)                                 each Restricted Subsidiary of the Parent may
make Restricted Payments to any Person that owns an Equity Interest in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)                                 the Parent and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
Equity Interests (other than Disqualified Capital Stock) of such Person;

 

(c)                                  (i) the Parent may withhold against or
permit net settlement of Equity Interests from officers, consultants, employees
and present and former directors of any Loan Party or any of its Restricted
Subsidiaries under any equity-based plan or arrangement or (ii) the Parent may
redeem or repurchase Equity Interests from officers, consultants, employees and
present and former directors of any Loan Party or any of its Restricted
Subsidiaries (or their estates, spouses or former spouses) upon the death,
permanent disability, retirement or termination of employment of any such Person
or otherwise, so long as, in the case of this clause (d)(ii), (A) no Default has
occurred and is continuing and (B) the aggregate amount of cash used to effect
Restricted Payments pursuant to this clause (d)(ii) in any fiscal year of Parent
does not exceed $15,000,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $30,000,000 in
any calendar year);

 

(d)                                 to the extent constituting Restricted
Payments, the Parent and its Restricted Subsidiaries may enter into and
consummate transactions not prohibited by Section 8.02;

 

(e)                                  the Parent may purchase or pay cash in lieu
of fractional shares of its Equity Interests arising out of stock dividends,
splits, combinations or business combinations (provided such transaction shall
not be for the purpose of evading this limitation);

 

(f)                                   the Parent and its Restricted Subsidiaries
may make other Restricted Payments, so long as (i) at any time that the
Consolidated Net Leverage Ratio is equal to or less than 2.25:1.00 after giving
effect to such Restricted Payment on a Pro Forma Basis, (ii) no Event of Default
shall have occurred and be continuing or would result therefrom and (iii) as of
the date of such Restricted Payment after giving effect thereto on a Pro Forma
Basis, the Loan Parties are in compliance with Section 8.11 hereof;

 

(g)                                  the Parent may make other Restricted
Payments in an aggregate amount not to exceed the Available Amount at such time;
provided that (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) solely to the extent such payments are made in
reliance on the definition of “Available Amount”, the Consolidated Net Leverage
Ratio (calculated on a Pro Forma Basis) is less than or equal to 2.50:1.00, and
the Administrative Agent shall have received a Pro Forma Compliance Certificate
demonstrating that the Loan Parties are in compliance with the requirements of
this clause (ii);

 

(h)                                 the Parent and its Restricted Subsidiaries
may make Restricted Payments that are required to consummate the Transaction and
Restricted Payments contemplated by or necessary to accomplish the Post-Closing
Reorganization;

 

(i)                                     the Parent and its Restricted
Subsidiaries may declare and make any dividend within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Agreement;

 

157

--------------------------------------------------------------------------------


 

(j)                                    the Parent may make payments or
distributions to dissenting stockholders as required by applicable law in
connection with a merger, consolidation or transfer of assets permitted by this
Agreement; and

 

(k)                                 so long as no Event of Default exists or
would result therefrom, the Parent and its Restricted Subsidiaries may make
additional Restricted Payments in an aggregate amount not to exceed the greater
of $50,000,000 and 3.0% of Consolidated Total Assets as of the last day of the
most recently ended Test Period.

 

8.07.                     Change in Nature of Business.

 

Engage to a material degree in a business or business activity substantially
different from the businesses or business activities conducted by them on the
Closing Date, and any Similar Businesses.

 

8.08.                     Transactions with Affiliates.

 

Enter into any transaction or series of transactions with any officer, director
or Affiliate of such Person other than:

 

(a)                                 transactions with the Parent or any of its
Restricted Subsidiaries (or any entity that becomes a Restricted Subsidiary as a
result of such transaction (including via merger, consolidation or amalgamation)
that are not otherwise prohibited under this Agreement and any Permitted
Intercompany Investments;

 

(b)                                 transactions permitted by this Agreement,
including, without limitation, Restricted Payments not prohibited by
Section 8.06, intercompany Investments not prohibited by Section 8.02 and
Dispositions not prohibited by Section 8.05;

 

(c)                                  profit pooling agreements and similar
arrangements (and the payment of amounts due thereunder), employment agreements,
expense reimbursement, compensation and benefits arrangements and such
agreements that customarily are entered into in that respect;

 

(d)                                 those agreements listed on Schedule 8.08 of
the Disclosure Letter;

 

(e)                                  customary fees, indemnities and
reimbursements to directors, officers, consultants and employees of the Parent
and its Restricted Subsidiaries (and related agreements providing therefor);

 

(f)                                   except as otherwise prohibited by this
Agreement, other transactions which are on terms and conditions not materially
less favorable to such Person as would be obtainable by it in a comparable
arm’s-length transaction with a Person other than an officer, director or
Affiliate; and

 

(g)                                  transactions contemplated by or pursuant to
the Post-Closing Reorganization.

 

8.09.                     Burdensome Agreements.

 

(a)                                 Enter into, or permit to exist, any
Contractual Obligation that by its terms encumbers or restricts the ability of
any such Person to (i) in the case of any Restricted Subsidiary, make Restricted
Payments in respect of Equity Interests issued by it, (ii) pay any Indebtedness
or other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party or (iv) transfer any of its property to any Loan Party, except for:

 

158

--------------------------------------------------------------------------------


 

(1)                                 this Agreement and the other Loan Documents;

 

(2)                                 any restrictions contained in inbound or
outbound licenses or sublicenses by the Parent and its Restricted Subsidiaries
of intellectual property including, without limitation, software (in which case
such restriction shall relate only to such intellectual property);

 

(3)                                 restrictions contained in any agreement or
instrument governing, evidencing or entered into with respect to any
Indebtedness which is not prohibited by Section 8.03;

 

(4)                                 customary restrictions and conditions
contained in any agreement relating to the sale of any property (including the
sale of all or substantially all of the Equity Interests of a Subsidiary
directly or indirectly owning such property) not prohibited by Section 8.04 or
8.05 pending the consummation of such sale;

 

(5)                                 customary provisions in joint venture
agreements and other similar agreements (including agreements entered into in
connection with or pursuant to such agreements) applicable to joint ventures and
relating to such joint venture and the Equity Interests issued thereby and
entered into in the ordinary course of business;

 

(6)                                 customary provisions in leases, subleases,
licenses and sublicenses and other contracts restricting the assignment thereof,
customary net worth or similar financial maintenance provisions contained
therein and other customary provisions contained in leases, subleases, licenses
and sublicenses and other contracts entered into in the ordinary course of
business;

 

(7)                                 any Permitted Lien or any document or
instrument governing any Permitted Lien; provided, that with respect to Liens
permitted by clauses (i), (u), (z) and (aa) of Section 8.01, any such
restriction contained in such document or instrument relates only to the asset
or assets subject to such Permitted Lien;

 

(8)                                 any agreements existing on the Closing Date
or at the time the applicable Person becomes a Loan Party; provided such
agreement was not entered into in anticipation of such Person becoming a Loan
Party;

 

(9)                                 any Contractual Obligation of a Person
acquired by, merged or consolidated with or into the Parent or any Restricted
Subsidiary, or of an Unrestricted Subsidiary that is designated a Restricted
Subsidiary, or that is assumed in connection with the acquisition of such Person
in each case, that is in existence at the time of such acquisition (but not
created in contemplation thereof);

 

(10)                          arrangements with any Governmental Authority
imposed on any Foreign Subsidiary in connection with governmental grants,
financial aid, Tax holidays and similar benefits;

 

(11)                          any encumbrances or restrictions existing under or
by reason of any Requirement of Law or any applicable rule, regulation or order;

 

(12)                          any agreement under which the transfer,
encumbrance and/or other disposition (Verfügung) with respect to a heritable
building right (Erbbaurecht) is restricted or made subject to a another party’s
consent; and

 

(13)                          any encumbrances or restrictions of the type
referred to in clauses (a)(i) through (iv) above imposed by any amendments,
modifications, restatements, renewals, increases,

 

159

--------------------------------------------------------------------------------


 

supplements, refundings, replacements or refinancings of, or similar
arrangements to, the contracts, instruments or obligations referred to in
clauses (1) through (12) above.

 

(b)                                 Enter into, or permit to exist, any
Contractual Obligation that encumbers or restricts the ability of any Loan Party
(other than the Borrower) to pledge its property (other than Excluded Property)
pursuant to the Loan Documents, except for:

 

(1)                                 this Agreement and the other Loan Documents;

 

(2)                                 restrictions contained in any agreement or
instrument governing, evidencing or entered into with respect to any
Indebtedness which is not prohibited by Section 8.03;

 

(3)                                 any restrictions contained in inbound and
outbound licenses or sublicenses of the Parent and its Restricted Subsidiaries
of intellectual property in the ordinary course of business including, without
limitation, software (in which case such restriction shall relate only to such
intellectual property);

 

(4)                                 customary restrictions and conditions
contained in any agreement relating to the sale of any property (including the
sale of all or substantially all of the Equity Interests of a Subsidiary
directly or indirectly owning such property) not prohibited by Section 8.04 or
Section 8.05 pending the consummation of such sale;

 

(5)                                 customary provisions in joint venture
agreements and other similar agreements (including agreements entered into in
connection with or pursuant to such agreements) applicable to joint ventures and
the Equity Interests issued thereby and entered into in the ordinary course of
business;

 

(6)                                 customary provisions in leases, subleases,
licenses and sublicenses and other contracts restricting the assignment thereof,
customary net worth or similar financial maintenance provisions contained
therein and other customary provisions contained in leases, subleases, licenses
and sublicenses and other contract entered into in the ordinary course of
business;

 

(7)                                 any Permitted Lien or any document or
instrument governing any Permitted Lien; provided, that with respect to Liens
permitted by clauses (i), (u), (z) and (aa) of Section 8.01, any such
restriction contained in such document or instrument relates only to the asset
or assets subject to such Permitted Lien;

 

(8)                                 any agreements existing on the Closing Date;

 

(9)                                 any Contractual Obligation of a Person
acquired by, merged or consolidated with or into the Parent or any Restricted
Subsidiary, or of an Unrestricted Subsidiary that is designated a Restricted
Subsidiary, or that is assumed in connection with the acquisition of such Person
in each case, that is in existence at the time of such acquisition (but not
created in contemplation thereof);

 

(10)                          arrangements with any Governmental Authority
imposed on any Foreign Subsidiary in connection with governmental grants,
financial aid, Tax holidays and similar benefits;

 

(11)                          any encumbrances or restrictions existing under or
by reason of any Requirement of Law or any applicable rule, regulation or order;

 

160

--------------------------------------------------------------------------------


 

(12)                          any agreement under which the transfer,
encumbrance and/or other disposition (Verfügung) with respect to a heritable
building right (Erbbaurecht) is restricted or made subject to a another party’s
consent; and

 

(13)                          any encumbrances or restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of, or similar arrangements to, the
contracts, instruments or obligations referred to in clauses (1) through (12)
above.

 

8.10.                     Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, in violation of Regulation U or
X of the FRB.

 

8.11.                     Senior Secured Net Leverage Ratio.

 

As long as any Revolving Commitment shall remain in effect and beginning with
the first full fiscal quarter following the Closing Date, permit the Senior
Secured Net Leverage Ratio as of the last day of any fiscal quarter of the
Parent to be greater than 3.50 to 1.00.

 

8.12.                     Prepayment of Other Indebtedness, Etc.

 

(a)                                 If any Event of Default exists or would
result therefrom, amend or modify any of the terms of any Junior Lien
Indebtedness or Subordinated Debt if such amendment or modification would add or
change any terms in a manner materially adverse to any Loan Party or any
Restricted Subsidiary, or shorten the final maturity or Weighted Average Life to
Maturity or require any principal payment to be made sooner than originally
scheduled or increase the interest rate applicable thereto; provided that, no
amendment or modification may be made to the terms of any Indebtedness incurred
pursuant to Section 8.03(f), (g), (o) or (p) if, as a result of such amendment
or modification, the amended or modified Indebtedness would not be permitted to
be incurred pursuant to Section 8.03(f), (g), (o) or (p).

 

(b)                                 Make any voluntary or optional payment or
prepayment or redemption or acquisition for value of (including, without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange (each of the foregoing herein referred to as a
“Prepayment”) of, any Junior Lien Indebtedness or Subordinated Debt (which, for
the avoidance of doubt, shall not include any intercompany Indebtedness and/or
intercompany Investments not prohibited hereby), except:

 

(i)                                     the Prepayment of Junior Lien
Indebtedness or Subordinated Debt of the Parent or any Restricted Subsidiary to
the Parent or any Restricted Subsidiary, subject to the Consolidated Net
Leverage Ratio (calculated on a Pro Forma Basis) being equal to or less than
2.50:1.00,

 

(ii)                                  the refinancing thereof with any
Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing), to the extent not required to prepay any Loans pursuant to
Section 2.05(b),

 

(iii)                               the Prepayment thereof with any Indebtedness
permitted to be incurred under Section 8.03,

 

161

--------------------------------------------------------------------------------


 

(iv)                              the conversion or exchange of any Junior Lien
Indebtedness or Subordinated Debt to or for Equity Interests (other than
Disqualified Capital Stock) of the Parent and the payment of cash for fractional
shares in connection with any such conversion or exchange,

 

(v)                                 the Prepayment of Junior Lien Indebtedness
or Subordinated Debt of the Parent or any Restricted Subsidiary to the Parent or
any Restricted Subsidiary, subject to the subordination provisions applicable to
any such Indebtedness (or liens securing such Indebtedness),

 

(vi)                              Prepayments in respect of Junior Lien
Indebtedness and Subordinated Debt prior to the scheduled maturity thereof in an
aggregate amount not to exceed the Available Amount at such time; provided that
(x) no Event of Default has occurred and is continuing or would result therefrom
and (y) solely to the extent such payments are made in reliance on the
definition of “Available Amount”, the Consolidated Net Leverage Ratio
(calculated on a Pro Forma Basis) is less than or equal to 2.75:1.00, and the
Administrative Agent shall have received a Pro Forma Compliance Certificate
demonstrating that the Loan Parties are in compliance with the requirements of
this clause (y); and

 

(vii)                           the Prepayment of Junior Lien Indebtedness
and/or Subordinated Debt of the Parent or any Restricted Subsidiary, in an
aggregate amount not to exceed the greater of $50,000,000 and 3.0% of
Consolidated Total Assets as of the last day of the most recently ended Test
Period.

 

Notwithstanding anything to the contrary in any Loan Document, the Company shall
be permitted to enter into transactions with Affiliates and to make Investments,
Restricted Payments and Prepayments necessary to effect the Closing Date
Refinancing.

 

8.13.                     Organization Documents; Fiscal Year; Legal Name, State
of Formation and Form of Entity.

 

(a)                                 Amend, modify or change its Organization
Documents in a manner materially adverse to the Lenders taken as a whole (as
determined in good faith by the Borrower).

 

(b)                                 Change its fiscal year from that in effect
on the Closing Date.

 

(c)                                  In the case of a Loan Party, without
providing prompt written notice to the Administrative Agent (and in any event
not later than thirty days following such change), change its name, state or
jurisdiction of formation or form of organization,

 

except, in the case of clause (a) and clause (c), as contemplated by or pursuant
to the Post-Closing Reorganization.

 

8.14.                     Sales and Lease-Backs.

 

The Parent shall not, nor shall it permit its Restricted Subsidiaries to, enter
into any arrangement, directly or indirectly, with any person whereby it shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter, as part of such
transaction, rent or lease such property or other property that it intends to
use for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”); provided that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to Excluded Property,
(b) with respect to property owned (i) by any Loan Party that is acquired after
the Closing Date so long as

 

162

--------------------------------------------------------------------------------


 

such Sale and Lease-Back Transaction is consummated within 365 days of the
acquisition of such property or (ii) by any Non-Loan Party regardless of when
such property was acquired and (c) with respect to any other property owned by
the Parent or its Restricted Subsidiaries (i) if at the time the lease in
connection therewith is entered into, no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (ii) the Net Proceeds
therefrom are used to prepay the Term Loans to the extent required by
Section 2.05(b)(iv); provided, further, that the applicable Loan Party shall
receive at least fair market value (as determined by the Borrower in good faith)
for any property disposed of in any Sale and Lease-Back Transaction pursuant to
clause (b)(i) or (c) of this Section 8.14.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01.                     Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Loan Party fails to pay
(i) when and as required to be paid herein, and in the currency required
hereunder, any amount of principal of any Loan or any L/C Obligation or deposit
any funds as Cash Collateral in respect of L/C Obligations, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document (other than an amount referred to in clauses (i) and (ii) above); or

 

(b)                                 Specific Covenants.

 

(i)                                     Any Loan Party fails to perform or
observe any term, covenant or agreement contained in any of Section 7.01 or 7.02
and such failure continues for five Business Days; or

 

(ii)                                  The Borrower fails to perform or observe
any term, covenant or agreement contained in Section 7.05; or

 

(iii)                               Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 7.03(a),
Section 7.11 or Article VIII; provided that an Event of Default under
Section 8.11 shall not constitute an Event of Default for purposes of any Term
Loan unless and until the Required Revolving Lenders have actually terminated
the Aggregate Revolving Commitments and/or declared all Revolving Loans and all
related Obligations to be immediately due and payable in accordance with this
Agreement and such declaration has not been rescinded on or before the date the
Required Lenders declare an Event of Default with respect to Section 8.11; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) the
giving of written notice thereof to the Borrower from the Administrative Agent
or a Lender or (ii) a Responsible Officer of the Borrower becomes aware of such
failure; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by or on behalf of any Loan Party
herein or in any other Loan Document or in any certificate required to be
delivered in connection herewith or therewith shall be incorrect in any material
respect when made or deemed made; or

 

163

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment of principal or interest
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) beyond the applicable grace period in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform (beyond the
applicable grace period) any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs (other than
(1) any required prepayment of Indebtedness secured by a Permitted Lien that
becomes due as the result of the Disposition of the assets subject to such Lien
so long as such Disposition is permitted by this Agreement or (2) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness that was incurred for the specified purpose of financing all or
a portion of the consideration for a merger or acquisition, provided that
(x) such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Credit Extensions are used
to make such repayment, repurchase or redemption), the effect of which failure
or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract; provided, that in respect of any Swap
Contract that is governed by a master agreement, such Early Termination Date
must be in respect of all transactions governed by such master agreement)
resulting from (A) any event of default under such Swap Contract as to which any
Loan Party or any Restricted Subsidiary is the Defaulting Party (as defined in
such Swap Contract) or (B) an Additional Termination Event (as defined in such
Swap Contract) or Credit Event Upon Merger (as defined in such Swap Contract) as
to which any Loan Party or any Restricted Subsidiary is the sole Affected Party
(as defined in such Swap Contract) and, in either event, the Swap Termination
Value owed by any Loan Party or such Restricted Subsidiary as a result thereof
is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Restricted Subsidiary (other than an Immaterial Subsidiary)
institutes or consents to the institution of any proceeding under any Debtor
Relief Law or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Restricted Subsidiary (other than an Immaterial
Subsidiary) becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy, (iii) any Foreign Loan Party
organized under the laws of Germany is illiquid (zahlungsunfähig) pursuant to
Section 17 of the German Insolvency Code, imminent illiquid (drohend
zahlungsunfähig) pursuant to Section 18 of the German Insolvency

 

164

--------------------------------------------------------------------------------


 

Code or over-indebted (überschuldet) pursuant to Section 19 of German Insolvency
Code or (iv) any Foreign Loan Party organized under the laws of Spain is under
insolvency pursuant to article 2 of the Spanish Insolvency Act; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary (other than an Immaterial Subsidiary)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by (A) independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage, (B) escrow
funds held for the benefit of such Loan Party or Restricted Subsidiary as to
which the applicable trustee has not disputed the availability of such funds for
such Loan Party or Restricted Subsidiary in connection with such judgment or
order or (C) contractual indemnification in favor of such Loan Party or
Subsidiary from third parties that have not disputed responsibility in writing
and who the Administrative Agent in its discretion has determined to be
creditworthy), and there is a period of 60 consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect, or such judgment is not otherwise satisfied or discharged; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or would
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  (i) Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as permitted hereunder or thereunder or
upon the occurrence of the Termination Date, ceases to be in full force and
effect; or (ii) any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or (iii) any Loan Party denies that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

9.02.                     Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the written request of the Required Lenders, by written notice to the
Borrower, take any or all of the following actions:

 

(a)                                 declare the commitment of each Revolving
Lender to make Revolving Loans and any obligation of each L/C Issuer to make L/C
Credit Extensions to be terminated, whereupon such commitments and obligation
shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

165

--------------------------------------------------------------------------------


 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence and during the continuance of an
Event of Default under Section 9.01(f) or (g), the obligation of each Revolving
Lender to make Loans and any obligation of each L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

9.03.                     Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02):

 

(a)                                 Subject to clauses (b), (c) and (d) below,
any amounts received by the Administrative Agent (or, to the extent that any
Collateral Document requires proceeds of collateral under such Collateral
Document to be applied in accordance with the provisions of this Agreement, the
collateral agent, mortgagee, security trustee, pledgee or other Secured Party
under such Collateral Document) on account of the Obligations (including upon
any sale or other Disposition of any Collateral or any distribution under a
proceeding under any Debtor Relief Laws with respect to any Loan Party), shall
be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment in full of Unfunded Advances/Participations (the amounts so
applied to be distributed between or among, as applicable, the Administrative
Agent and the L/C Issuers pro rata in accordance with the amounts of Unfunded
Advances/Participations owed to them on the date of any such distribution);

 

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Secured Swap Contract between any Loan Party and any
Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in the
case of such Secured Swap Contracts, Affiliates of Lenders) and the L/C Issuers
in proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Secured Swap
Contract between any Loan Party and any Lender, or any Affiliate of a Lender,
(c) payments of amounts due under any Secured Treasury Management Agreement
between

 

166

--------------------------------------------------------------------------------


 

any Loan Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Secured Swap Contracts and Secured Treasury Management Agreements, Affiliates of
Lenders) and the L/C Issuers in proportion to the respective amounts described
in this clause Fifth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.  Notwithstanding
the foregoing provisions of this Section 9.03, to the extent monies or proceeds
to be applied pursuant to clause (a) above consist of proceeds received:
(x) under any Foreign Collateral Document or are otherwise received from any
Foreign Loan Party or (y) from the sale or other Disposition of Excess Foreign
Entity Stock, then such proceeds will not be applied to the payment of any
Obligation under any Secured Swap Contract or Secured Treasury Management
Agreement between any Domestic Loan Party and any Lender or Affiliate of a
Lender.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth of clause (a) above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Contracts shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the Lender or Affiliate of a Lender party
to such Secured Treasury Management Agreement or such Secured Swap Contract, as
the case may be.  Each holder of any such Obligations arising under Secured Swap
Contracts or Secured Treasury Management Agreements that is not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X
hereof for itself and its Affiliates as if it were a “Lender” party hereto.

 

Notwithstanding the foregoing or anything to the contrary in this Agreement or
any other Loan Document, in no circumstances shall proceeds of any Collateral
constituting an asset of a Loan Party which is not a Qualified ECP Guarantor be
applied towards the payment of any Obligations under Secured Swap Contracts.

 

All provisions contained in any Loan Document shall be interpreted consistently
with this Section 9.03 to the extent possible, and where such other provisions
conflict with the provisions of this Section 9.03, the provisions of this
Section 9.03 shall govern.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01.              Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Barclays to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are

 

167

--------------------------------------------------------------------------------


 

reasonably incidental thereto, expressly including appearing before Spanish
notaries to grant or execute any Spanish Public Document or private document
related to this mandate and, specifically, those deemed necessary or appropriate
according to the mandate received (including, but not limited to, amendments or
ratifications of the Loan Documents).  Except as expressly provided in
Section 10.05 and 10.06, the provisions of this Article X are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

Each of the Lenders (excluding the Administrative Agent) hereby grant power of
attorney to the Administrative Agent to be exercised for the purposes described
in the foregoing. The Administrative Agent shall be released from the
restrictions of Section 181 German Civil Code (Bürgerliches Gesetzbuch) (and any
equivalent restriction under any applicable other laws). At the request of the
Administrative Agent, the other Lenders shall grant special powers of attorney
to the Administrative Agent to enter into any Loan Documents, or any amendments
thereof, on their behalf.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, potential
Swap Contract providers and potential Treasury Management Agreement providers)
and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 10.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

The Administrative Agent shall also act as security trustee in relation to the
security created or evidenced by the English Security Documents and the Scots
Security Documents. Each Person that becomes a Lender hereunder after the
Closing Date hereby confirms that it shall be bound by the terms of this
paragraph on and from the date on which it becomes a Lender as if it were an
original Lender party thereto. In addition, each reference to the Administrative
Agent in this Article X (including in connection with any indemnification or
exculpation provided herein for the benefit of the Administrative Agent) shall
be deemed to apply to the Administrative Agent acting in its capacity as
security trustee under the English Security Documents and the Scots Security
Documents.

 

10.02.              Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

In the event that a Loan Party cannot authorize or empower, or has not
authorized or empowered the Administrative Agent at its request, then both the
Administrative Agent and the other Loan Parties

 

168

--------------------------------------------------------------------------------


 

shall appear and execute any document or instrument, including any Spanish
Public Document, in order to enable the Administrative Agent to exercise any
right, power, authority or discretion vested in it as Agent pursuant to this
agreement.

 

10.03.              Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or responsibilities except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment).  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04.              Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, signature, representation, document or other writing
(including any electronic message, Internet or intranet website posting or other

 

169

--------------------------------------------------------------------------------


 

distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05.              Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article X shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

10.06.              Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than during the existence of an Event of Default
under Section 9.01(a), (f) or (g) (which consent shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan

 

170

--------------------------------------------------------------------------------


 

Documents, the provisions of this Article X and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.  Notwithstanding anything to the contrary herein, no
Disqualified Institution (nor any Affiliate thereof) may be appointed as a
successor Administrative Agent.

 

Any resignation by Barclays as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer, so long as,
effective upon such resignation, at least one L/C Issuer remains in such
capacity and/or a successor L/C Issuer is appointed in accordance with the
immediately following sentence and the aggregate Letter of Credit Sublimits of
all remaining L/C Issuers is not less than the Letter of Credit Sublimit as in
effect immediately prior to the effectiveness of such resignation.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) such retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
issued by such retiring L/C Issuer and outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.

 

Any resignation by Barclays as Administrative Agent pursuant to this
Section shall also constitute its resignation as the Swing Line Lender, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Swing Line Lender for
all purposes hereunder.  In such event (a) the Borrower shall prepay any
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as the Swing Line Lender, (b) upon such prepayment, the
retiring or removed Administrative Agent and the Swing Line Lender shall
surrender any Swing Line Note held by it to the Borrower for cancellation, and
(c) the Borrower shall issue, if so requested by the successor Administrative
Agent and Swing Line Loan Lender, a new Swing Line Note to the successor
Administrative Agent and the Swing Line Lender, in the principal amount of the
Swing Line Loan Sublimit then in effect and with other appropriate insertions.

 

10.07.              Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made (i) its own independent investigation of the financial
condition and affairs of the Borrower and its Subsidiaries in connection with
the making and the continuance of the Loans and the taking or not taking of any
action in connection herewith and (ii) its own credit analysis and decision to
enter into this Agreement.  Each Lender and each L/C Issuer also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.08.              No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or syndication agents in respect of the Facilities (including the
Arrangers and the Syndication Agent) shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder; it being understood and agreed that such bookrunners,
arrangers or syndication agents shall be entitled to all

 

171

--------------------------------------------------------------------------------


 

indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Section 11.04.  Without limitation of
the foregoing, any such bookrunners, arrangers or syndication agents shall not,
solely by reason of this Agreement or any other Loan Documents, have any
fiduciary relationship in respect of any Lender or any other person.

 

10.09.              Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations arising under the Loan Documents that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the L/C Issuers and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial proceeding;
and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

10.10.              Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Revolving Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations, tax gross
up, expense reimbursement or yield protection obligations, in each case, for
which no claim has been made and (B) obligations and liabilities under Secured
Treasury Management Agreements and Secured Swap Contracts as to which
arrangements satisfactory to the applicable provider thereof shall have been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Applicable L/C Issuer shall have been

 

172

--------------------------------------------------------------------------------


 

made), (ii) that is transferred or to be transferred (with the effectiveness of
such release to be contingent upon consummation of such transaction) as part of
or in connection with any Disposition permitted hereunder or under any other
Loan Document or any Involuntary Disposition, (iii) as approved, authorized or
ratified in accordance with Section 11.01, (iv) pursuant to Section 11.20 or
(v) as required by applicable Law;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty (i) if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, (ii) as approved, authorized or
ratified in accordance with Section 11.01 or (iii) pursuant to Section 11.20.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

10.11.              Secured Swap Contracts and Secured Treasury Management
Agreements.

 

No Lender or any Affiliate of a Lender that is party to any Secured Swap
Contract or any Secured Treasury Management Agreement permitted hereunder that
obtains the benefits of Section 9.03 or any Collateral by virtue of the
provisions hereof or of any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article X to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Swap Contracts and Secured Treasury
Management Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender or Affiliate of a
Lender that is party to such Secured Swap Contract or such Secured Treasury
Management Agreement, as the case may be.

 

10.12.              Delivery of Information.

 

The Administrative Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, notices, communications or
other information received by the Administrative Agent from any Loan Party, any
Subsidiary, the Required Lenders, any Lender or any other person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

 

10.13.              Actions by Administrative Agent.

 

The Administrative Agent shall be fully justified in failing or refusing to take
any action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the

 

173

--------------------------------------------------------------------------------


 

Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

10.14.              Authorization of the Administrative Agent under German Law.

 

For the purposes of any German Security, in addition to the provisions set out
in this Article X, the specific provisions set out in paragraph (a) through
(g) below of this Section 10.14 shall be applicable. With respect to German
Security, in the case of any inconsistency, the provisions set forth in this
Section 10.14 shall prevail.

 

(a)                           Subject to German law, with respect to any German
Security constituted by non—accessory (nicht akzessorische) security interests,
the Administrative Agent shall hold, administer and, as the case may be, enforce
or release such German Security in its own name, but for the account of the
Lenders.

 

(b)                           In the case of German Security constituted by
accessory (akzessorische) security interests created by way of pledge or other
accessory instruments, the Administrative Agent shall hold (with regard to its
own rights under Section 11.24), administer and, as the case may be, enforce or
release such German Security in the name of and for and on behalf of the Lenders
and in its own name on the basis of the Parallel Debt pursuant to Section 11.24.

 

(c)                            With regard to any Collateral Document creating
any accessory (akzessorische) German Security and for the purposes of entering
into any such Collateral Document, performing the rights and obligations
thereunder, amending, enforcing and/or releasing such Collateral Document, each
Lender hereby instructs and authorizes the Administrative Agent to act as its
agent (Stellvertreter), and releases the Administrative Agent from the
restrictions imposed by Section 181 German Civil Code (Bürgerliches Gesetzbuch)
and similar restrictions applicable to it pursuant to any other applicable law,
in each case (i) with the right of sub-delegation and the right to release the
sub-delegates from the restrictions of such Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law and (ii) limited to the extent legally possible to such
Lender. A Lender which is barred by its constitutional documents or bylaws from
granting such exemption shall notify the Administrative Agent accordingly.

 

(d)                           At the request of the Administrative Agent, each
Lender shall provide the Administrative Agent with a separate written power of
attorney (Spezialvollmacht) for the purposes of executing any relevant
agreements and documents on their behalf. Each Lender hereby ratifies and
approves all acts previously done by the Administrative Agent on such Lender’s
behalf.

 

(e)                            The Administrative Agent accepts its appointment
as agent and administrator of the German Security on the terms and subject to
the conditions set out in this Agreement and the Lenders (other than the
Administrative Agent), the Administrative Agent and all other parties to this
Agreement agree that, in relation to the German Security, no Lender (other than
the Administrative Agent) shall exercise any independent power to enforce any
German Security or take any other action in relation to the enforcement of the
German Security, or make or receive any declarations in relation thereto.

 

(f)                             Each Lender (other than the Administrative
Agent) hereby instructs the Administrative Agent (with the right of
sub-delegation and the right to release the sub-delegates from the restrictions
of such Section 181 of the German Civil Code (Bürgerliches Gesetzbuch) and
similar restrictions applicable to it pursuant to any other applicable law) to
enter into any documents evidencing German Security and to make and accept all
declarations and take all actions it considers necessary or useful in connection
with any German Security on behalf of such Lender (other than the Administrative
Agent).

 

174

--------------------------------------------------------------------------------


 

The Administrative Agent shall further be entitled to rescind, release, amend
and/or execute new and different documents securing the German Security.

 

(g)                            If and to the extent that the Administrative
Agent has already made any statements or declarations or taken any other actions
(including, but not limited to, the granting of sub-powers of attorney
(including any indemnifications, waivers and consents on behalf of each Lender
as reasonably agreed upon by the Administrative Agent) and the release of any
sub-representatives from the restrictions of Section 181 of the German Civil
Code (Bürgerliches Gesetzbuch) and similar restrictions applicable to it
pursuant to any other applicable law) which fall within the scope of this
Section 10.14, such statements, declarations and actions are hereby ratified and
approved (genehmigt).

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01.              Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or the Administrative Agent with the consent of the Required Lenders)
and the Borrower and/or the applicable Loan Parties, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that

 

(a)                                 no such amendment, waiver or consent shall:

 

(i)                                     extend or increase the Commitment of a
Lender (or reinstate any Commitment terminated pursuant to Section 9.02) without
the written consent of such Lender whose Commitment is being extended, increased
or reinstated (it being understood and agreed that a waiver or modifications of
any condition precedent set forth in Section 5.01 or of any Default or Event of
Default, mandatory prepayment or a mandatory reduction in Commitments is not
considered an extension, increase or reinstatement of the Commitments of any
Lender);

 

(ii)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
or any scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced, it being understood that the
waiver of any mandatory prepayment of Loans under any Facility shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender and/or the Applicable L/C Issuer (as applicable) entitled to
receive such amount; provided, however, that (A) only the consent of (i) the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
(ii) the Required Revolving Lenders shall be necessary to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate or
(B) only the consent of the Required Revolving Lenders shall be necessary to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such

 

175

--------------------------------------------------------------------------------


 

amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv)                              change (A) Section 2.13 or 9.03 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender directly affected thereby, (B) the order of
application of any reduction in the Commitments or any prepayment of Loans among
the Facilities from the application thereof set forth in the applicable
provisions of Section 2.05(b) or 2.06(b), respectively, in any manner that
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is a Term Facility, the Required Term Lenders under such
Facility and (ii) if such Facility is the Revolving Facility, the Required
Revolving Lenders or (C) any provision of this Agreement that by its terms
affects the rights or duties of the Revolving Lenders (but not the Term Lenders)
without the written consent of the Required Revolving Lenders;

 

(v)                                 subject to Section 2.01(f), Section 2.17(d),
Section 2.18(d) and the penultimate paragraph of this Section 11.01, (A) change
any provision of this Section 11.01(a) (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford protections to such additional extensions of credit of the type provided
to the Term Loans and the Revolving Commitments on the Closing Date) or the
definition of “Required Lenders”, without the written consent of each Lender,
(B) change the definition of “Required Revolving Lenders” or “Required Term
Lenders”, without the written consent of each Lender under the applicable
Facility or Facilities (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the “Required Lenders”, the “Required
Revolving Lenders” and the “Required Term Lenders” on substantially the same
basis as the extensions of Term Loans and/or Revolving Commitments, as
applicable, are included on the Closing Date), (C) re-denominate the currency of
any Loan and (D) impose any restriction on the ability of any Lender to assign
any of its rights or obligations hereunder;

 

(vi)                              except in connection with a Disposition
permitted under Section 8.05, release all or substantially all of the Collateral
without the written consent of each Lender whose Obligations are secured by such
Collateral;

 

(vii)                           amend Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender that is
obligated to make Credit Extensions to the Borrower in Alternative Currencies;

 

(viii)                        release the Borrower from its obligations under
any Loan Document without the consent of each Lender, or, except in connection
with a transaction permitted under Section 8.04 or Section 8.05, any material
Guarantor without the written consent of each Lender whose Obligations are
guaranteed thereby; or

 

(ix)                              amend, modify, terminate or waive any
provision hereof relating to the Swing Line Sublimit or the Swing Line Loans
without the consent of the Swing Line Lender.

 

(b)                                 unless also signed by such L/C Issuer, no
amendment, waiver or consent shall affect the rights or duties of an L/C Issuer
under this Agreement (including, without limitation, any increase to the
Applicable Letter of Credit Sublimit applicable to such L/C Issuer) or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
and

 

176

--------------------------------------------------------------------------------


 

(c)                                  unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (iii) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders, (iv) a Commitment Increase Amendment shall be
effective if executed by the Loan Parties, each Lender providing an Incremental
Term Loan Commitment or an increase in Revolving Commitments and the
Administrative Agent, (v) no Lender consent is required to effect a Refinancing
Amendment or Extension Amendment (except as expressly provided in Sections 2.17
or 2.18, as applicable) and (vi) only the written consent of the Required
Revolving Lenders (or the Administrative Agent with the consent of the Required
Lenders) and the acknowledgment of the Administrative Agent shall be required to
amend, waive or otherwise modify any term or provision of Section 8.11 or
Section 9.01(b) (solely as it relates to Section 8.11).

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

In addition, notwithstanding anything else to the contrary contained in this
Section 11.01, (a) if the Administrative Agent and the Borrower shall have
jointly identified any error or omission of a technical nature in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and (b) the Administrative Agent and the
Borrower and/or the applicable Loan Party thereto, as the case may be, shall be
permitted to amend any provision of any Loan Document to permit the Post-Closing
Reorganization and (c) the Administrative Agent and the Borrower shall be
permitted to amend any provision of any Loan Document to better implement the
intentions of this Agreement and the other Loan Documents, and in each case,
such amendments shall become effective without any further action or consent of
any other party to any Loan Document and, with respect to clause (b) and (c), if
the same is not objected to in writing by the Required Lenders within ten
Business Days following receipt of notice thereof.  The Lenders hereby expressly
authorize the Administrative Agent to enter into any amendment to the Loan
Documents contemplated by the preceding sentence.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of each Revolving Lender, the Administrative Agent and the
Borrower to the extent necessary to integrate any Alternative Currency (other
than any Alternative Currency permitted as of the Closing Date) in accordance
with Section 1.06.

 

Any amendment to a Loan Document that is a Spanish Public Document shall be
raised, if requested by the Administrative Agent (acting reasonably) to the
status of a Spanish Public Document within 15 days since the Administrative
Agent had made such request to all the relevant parties pursuant Section 11.02. 
For that purpose, the Administrative Agent shall service ten days prior a notice
to the relevant parties indicating the date and the notary before which they
need to appear.  The relevant parties

 

177

--------------------------------------------------------------------------------


 

undertake to appear before the Spanish Public Notary on the date detailed in the
notice service by the Administrative Agent to raise the referred amendment to
the status of Spanish Public Document.

 

11.02.              Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile or other electronic means, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent, the Swing Line Lender or any L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02 of the Disclosure Letter; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Parent or its Affiliates, or the respective
securities of any of the foregoing).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next business day of the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders, the Swing Line Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, the Swing Line Lender or any L/C Issuer pursuant to Article II if
such Lender, the Swing Line Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

(i) Notices and other communications sent to an e-mail address shall be deemed
received when delivered and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE

 

178

--------------------------------------------------------------------------------


 

COMPANY MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMPANY
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Loan Parties, any Lender, the L/C Issuers or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Loan Party or the Administrative Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party or
such Agent Party’s breach in bad faith of its obligations hereunder; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

(d)                                 Change of Address, Etc.  Each Loan Party,
the Administrative Agent and each L/C Issuer may change its address, electronic
mail address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, electronic mail address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and each L/C Issuer.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Company
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Parent or its Affiliates or the respective securities of any
of the foregoing for purposes of United States Federal or state securities Laws.

 

(e)                                  Reliance by Administrative Agent, Swing
Line Lender, L/C Issuer and Lenders.  The Administrative Agent, the Swing Line
Lender, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the Swing
Line Lender, each L/C Issuer, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.03.              No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the Swing Line Lender, any L/C Issuer or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or

 

179

--------------------------------------------------------------------------------


 

privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders, the Swing Line Lender and the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) each L/C Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

 

11.04.              Expenses; Indemnity; and Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Arrangers, the Syndication Agent and the Administrative Agent and their
Affiliates (including the reasonable and documented fees, charges and
disbursements of a single counsel for all such persons, taken as a whole (and
one local counsel for all such persons, taken as a whole, in each relevant state
and in each Material Jurisdiction) for the Arrangers, the Syndication Agent and
the Administrative Agent) (each such counsel subject to the Borrower’s
reasonable consent (such consent not to be unreasonably withheld, delayed or
conditioned)), in connection with the syndication of the credit facilities
provided for herein and the preparation, negotiation, execution and delivery of
this Agreement and the other Loan Documents (it being understood that such
amounts shall be paid on the Closing Date (so long as invoices in reasonable
detail shall have been provided to the Borrower at least three Business Days
prior to the Closing Date) (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of a single counsel
for such persons, taken as a whole (and one local counsel for all such persons,
taken as a whole, in each relevant state and in each Material Jurisdiction) for
the Administrative Agent) each such counsel subject to the Borrower’s reasonable
consent (such consent not to be unreasonably withheld, delayed or conditioned)),
in connection with the administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (iii) all reasonable and documented out-of-pocket expenses
incurred by the Swing Line Lender in connection with the issuance, amendment,
renewal or extension of any Swing Line Loan issued by the Swing Line Lender or
any demand for payment thereunder, (iv) all reasonable and documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit issued by such
L/C Issuer or any demand for payment thereunder and (v) all out-of-pocket
expenses incurred by the Administrative Agent, the Syndication Agent, any Lender
or any L/C Issuer (including the fees, charges and disbursements of any counsel
for the Administrative Agent, the Syndication Agent, any

 

180

--------------------------------------------------------------------------------


 

Lender or any L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Swing Line Lender and each L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements (excluding the allocated costs of in
house counsel and limited to a single counsel for all such Indemnitees, taken as
a whole and, if necessary, special counsel and a single local counsel in each
appropriate jurisdiction for all such Indemnitees, taken as a whole (and in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, with the Borrower’s prior written consent (such consent
not to be unreasonably withheld, delayed or conditioned) of another firm of
counsel for such affected Indemnitee))) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Restricted Subsidiaries, or any Environmental Liability
related in any way to a Loan Party or any of its Restricted Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or from such Indemnitee’s breach in bad faith of its material
obligations hereunder or under any other Loan Document, or (y) arise out of any
claim, action, suit, inquiry, investigation, litigation or proceeding that does
not involve an act or omission by the Borrower or any other Loan Party and
arises solely from a dispute among Indemnitees (except when and to the extent
that one of the parties to such dispute was acting in its capacity as an agent,
arranger, bookrunner or other agency capacity and, in such case, excepting only
such party).  This Section 11.04(b) shall not apply with respect to Taxes, other
than any Taxes that represent losses, claims, damages, liabilities or related
expenses arising from any non-Tax claim.  Notwithstanding anything to the
contrary herein, in the event of any actual or prospective claim, litigation,
investigation or proceeding brought by a third party, (x) the Borrower will have
the right to control the defense thereof (it being understood that, by electing
to control the defense thereof, the Borrower will be deemed to have waived any
right to object to the Indemnitee’s entitlement to indemnification with respect
thereto), (y) each Indemnitee will be entitled to retain his or her own counsel
(consistent with and subject to the provisions above), whether or not the
Borrower elects to control such defense and (z) no Indemnitee shall be liable
for any settlement effected without his or her or its prior express written
consent.

 

181

--------------------------------------------------------------------------------


 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought, and calculated, solely for
this purpose, on an aggregate basis across all Facilities then in effect) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee or breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, in each case, as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

 

(e)                                  Payments.  Except as expressly provided
otherwise herein, all amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent and any L/C
Issuer, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05.              Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent permitted by applicable law, to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers

 

182

--------------------------------------------------------------------------------


 

under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

11.06.              Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that, notwithstanding anything
to the contrary set forth in Schedule 1.01(c) of the Disclosure Letter and
Section 8.04(c), the Borrower may not assign or otherwise transfer any of their
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and/or Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.  Except in the case of
an assignment to a Lender, an Affiliate of a Lender, or an Approved Fund:

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
related Loans at the time owing to it under any Facility, no minimum amount need
be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (i) $5,000,000 in the
case of an assignment under the Revolving Facility and (ii) $1,000,000 in the
case of an assignment under any Term Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

183

--------------------------------------------------------------------------------


 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s Loans and Commitments of the applicable Class, and rights and
obligations under this Agreement with respect thereto, assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned) shall be required unless
(1) an Event of Default pursuant to Sections 9.01(a), (f) or (g) has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund (or, in the case of any
assignment of Revolving Commitments or Revolving Loans, a Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund in respect of a Revolving
Lender); provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received written
notice thereof in accordance with Section 11.02;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term Commitment or Revolving Commitment if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

 

(C)                               the consent of each L/C Issuer and the Swing
Line Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit or Swing Line Loan
(whether or not then outstanding).

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500 (to be paid by the assignor or the assignee); provided,
however, that (i) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment and
(ii) only one such processing and recordation fee shall be payable in the case
of an assignment by a Lender that is effected pursuant to multiple assignments
by its affiliates and related funds or persons under common management with such
Lender).  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Parent or any of the Parent’s Affiliates
(including the Borrower) or Subsidiaries (other than pursuant to and in
accordance with Section 11.06(h) below), (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) a
natural person or (D) a Disqualified Institution.

 

(vi)                              No Assignment Resulting in Additional
Indemnified Taxes.  No such assignment under the Revolving Facility shall be
made to any Person that, through its Lending Offices, is not

 

184

--------------------------------------------------------------------------------


 

capable of lending the applicable Alternative Currencies to the Borrower without
the imposition of any additional Indemnified Taxes.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage of the Revolving Facility.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Upon request, the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations (and stated interest thereon) owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrower or any
Lender (but only, in the case of a Lender, at the Administrative Agent’s Office
and with respect to any entry relating to such Lender’s Commitments, Loans, L/C
Obligations and other Obligations), at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a Disqualified Institution, a
natural person or the Parent or any of the Parent’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the other Lenders and the L/C Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be

 

185

--------------------------------------------------------------------------------


 

responsible for indemnity under Section 3.01(d) with respect to any payment made
by such Lender to its Participants.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (i) through (vii) of Section 11.01(a) that affects such
Participant.  Subject to subsection (e) of this Section, the Borrower agrees
that, to the fullest extent permitted under applicable law, each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and limitations therein, including the requirements under
Section 3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.  To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Limitation on Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant shall not be entitled to the benefits of Section 3.01 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(f) as though it were a Lender and such Participant delivers the
forms required by Section 3.01(f) to such Participant’s participating Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (other than to any Disqualified Institution or any natural
person) (including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over it; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                  Resignation as L/C Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time an L/C Issuer assigns all of its Revolving Commitment and Revolving
Loans pursuant to subsection (b) above, such L/C Issuer may, so long as at least
one other L/C Issuer shall then exist, upon 30 days’ notice to the Borrower and
the Lenders, resign as an L/C Issuer.  In the event of any such resignation as
an L/C Issuer, the Borrower shall be entitled to appoint from among the Lenders
a successor L/C Issuer hereunder; provided, however, that any such resignation
as L/C Issuer shall not be effective if there are no L/C Issuers (including any
successor L/C Issuer appointed in accordance with this sentence) under this
Agreement.  If an L/C Issuer resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of

 

186

--------------------------------------------------------------------------------


 

Credit issued by it and outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).  Upon the appointment of a
successor L/C Issuer, (1) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of such retiring L/C Issuer and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, issued by such retiring L/C Issuer and
outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of such retiring L/C Issuer with respect to such Letters of Credit.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, any Lender may assign all or any portion of its Term Loans of
any Class hereunder to the Parent or any of its Subsidiaries, but only if:

 

(i)                                     such assignment is made pursuant to
(x) a Dutch Auction open to all Term Lenders of the applicable Class on a pro
rata basis or (y) an open-market purchase;

 

(ii)                                  no Default or Event of Default has
occurred or is continuing or would result therefrom;

 

(iii)                               any such Term Loans shall be automatically
and permanently cancelled immediately upon acquisition thereof by the Parent or
any of its Subsidiaries; and

 

(iv)                              the Parent and its Subsidiaries do not use the
proceeds of the Revolving Facility (whether or not the Revolving Facility has
been increased pursuant to Section 2.01 or otherwise modified pursuant to
Section 2.17 or 2.18) to acquire such Term Loans.

 

(i)                                     The Administrative Agent, in its
capacity as such, shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions.  Without limiting the
generality of the foregoing, the Administrative Agent, in its capacity as such,
shall not (i) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
Institution or (ii) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

 

(j)                                    Spanish law particularities:

 

(ii)                                  At the reasonable request of the
Administrative Agent, each of the new Lenders and the Lender (each at its own
cost) shall promptly raise the transfer certificate and/or assignment agreement
to the Status of a Spanish Public Document.

 

(iii)                               The parties agree that a transfer or
assignment under this Section 11.06 shall constitute a transfer of any Spanish
Security Document to the new Lender in the manner set out in Article 1203 et
seq. of the Spanish Civil Code, and with the effects set out in Article 1528 of
the Spanish Civil Code.

 

(iv)                              Each Spanish Guarantor hereby expressly waives
any right it may have in the future under article 1535 of the Spanish Civil Code
to any extent it may be applicable.

 

(v)                                 Each Spanish Guarantor accepts all transfers
and assignments made by the Lenders under and in accordance with the terms of
this Agreement without prejudice to the formalization in a Spanish notarial deed
(escritura pública o póliza) of the transfer of any

 

187

--------------------------------------------------------------------------------


 

participation under any security which transfer need to be registered in any
Spanish property registry or Spanish movable property registry.

 

11.07.              Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors, numbering, administration and settlement service providers
and other representatives who have a need to know such Information in connection
with the transactions contemplated by the Loan Documents (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); provided that unless the Borrower otherwise consents, no such
disclosure shall be made by the Administrative Agent, any Arranger, any Lender
or any Affiliate to any Affiliate of the Administrative Agent, any Arranger or
any Lender that is a Disqualified Institution, (b) to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee or pledgee of or Participant in, or any prospective
assignee or pledgee of or Participant in, any of its rights or obligations under
this Agreement or any Eligible Assignee invited to become a Lender pursuant to
Section 2.01(d), 2.17, 2.18 (in each case, other than a Disqualified
Institution) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Loan Party and its obligations
(other than any Disqualified Institution), (g) with the prior written consent of
the Borrower, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Parent or any
of its Subsidiaries (which source is not known by the recipient to be in breach
of confidentiality obligations with the Parent or any Subsidiary) or (i) for
purposes of establishing a due diligence defense.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses (including any information learned by the
Administrative Agent in connection with the exercise of its rights under
Section 7.10), other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary (other than any such
information received from a source that is known by the recipient to be in
breach of confidentiality obligations with such Loan Party or any Subsidiary). 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  For the avoidance of doubt, in no event shall any
disclosure of any Information be made to a Person that is a Disqualified
Institution at the time of disclosure.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

188

--------------------------------------------------------------------------------


 

11.08.              Set-off; Several Obligations.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document then due to such Lender
or such L/C Issuer, irrespective of whether or not such Lender or such L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party are
owed to a branch or office of such Lender or such L/C Issuer different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have.  Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement or in the other Loan Documents, the parties agree
that (a) no Foreign Subsidiary, Foreign Holdco, Disregarded Domestic Person or
direct or indirect Domestic Subsidiary of a Foreign Subsidiary shall be liable
for any Obligations under any Secured Swap Contract or Secured Treasury
Management Agreement between any Domestic Loan Party and any Lender or Affiliate
of a Lender and (b) neither the Administrative Agent, nor any Lender, nor any
Affiliate thereof may set-off or apply any deposits of, or any other obligations
at the time owing to or for the credit of the account of, any Foreign
Subsidiary, including the Borrower, against any or all of the obligations of any
Domestic Loan Party.

 

11.09.              Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

189

--------------------------------------------------------------------------------


 

11.10.              Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.11.              Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(other than contingent indemnification, tax gross-up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made).

 

11.12.              Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent or each L/C Issuer, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

11.13.              Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04 and such Lender has
declined or is unable to designate a different Lending Office, (ii) the Borrower
is required to pay any Indemnified Taxes or additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and such Lender has declined or is unable to designate a different
Lending Office, (iii) the obligation of any Lender to make or maintain Loans as
Eurocurrency Rate Loans has been suspended pursuant to Section 3.02, (iv) in
connection with any proposed amendment, waiver or consent required the consent
of “each Lender” or “each Lender directly affected thereby” (or any other
Class or group of Lenders other than the Required Lenders) with respect to which
Required Lender consent (or the consent of Lenders holding loans or commitments
of such Class or lesser group representing more than 50% of the sum of the total
loans and unused commitments of such Class or lesser group at such time) has
been obtained, as applicable, any Lender is a non-consenting Lender (each such
Lender described in this

 

190

--------------------------------------------------------------------------------


 

clause (iv), a “Non-Consenting Lender”) or (v) any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 unless waived by the Administrative Agent
(in its sole discretion), the Borrower shall have paid to the Administrative
Agent the assignment fee specified in Section 11.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances of
such Class of Loans and/or Commitments, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
with respect to such Class of Loans and/or Commitments (including any amounts
under Section 3.05 and 2.09(b)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 in the case of any such assignment resulting
from a suspension of a Lender’s obligation to make or maintain Loans as
Eurocurrency Rate Loans, the assignee of such assignment shall not be prohibited
from making or maintaining Loans as Eurocurrency Rate Loans;

 

(e)                                  such assignment does not conflict with
applicable Laws; and

 

(f)                                   in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document, the
applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination;

 

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14.              Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, PROVIDED THAT (I) THE
INTERPRETATION OF WHETHER A TARGET MATERIAL ADVERSE EFFECT HAS OCCURRED,
(II) THE ACCURACY OF THE MERGER AGREEMENT REPRESENTATIONS AND WHETHER THE PARENT
OR ANY OF ITS AFFILIATES HAVE THE RIGHT TO TERMINATE THE PARENT’S OBLIGATIONS
UNDER THE MERGER AGREEMENT OR DECLINE TO

 

191

--------------------------------------------------------------------------------


 

CONSUMMATE THE MERGER AS A RESULT OF A BREACH OF SUCH MERGER AGREEMENT
REPRESENTATIONS AND (III) WHETHER THE MERGER HAS BEEN CONSUMMATED IN ACCORDANCE
WITH THE TERMS OF THE MERGER AGREEMENT SHALL, IN EACH CASE, BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISIONS (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 

(b)                                 SUBMISSION TO JURISDICTION.  EXCEPT AS
OTHERWISE SPECIFIED IN ANY COLLATERAL DOCUMENT, EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY (BOROUGH OF MANHATTAN) AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY), OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY) BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PARTY.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING LENDER OR THE HOLDER OF
ANY NOTE MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY PARTY HERETO OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.

 

192

--------------------------------------------------------------------------------


 

NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  THE BORROWER AND EACH
FOREIGN GUARANTOR FROM TIME TO TIME PARTY HERETO HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS CORPORATION SERVICE COMPANY, WITH OFFICES ON THE DATE
HEREOF AT 1133 AVENUE OF THE AMERICAS, SUITE 3100, NEW YORK, NEW YORK 10036, AS
ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON
ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION
OR PROCEEDING.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE
TO BE AVAILABLE TO ACT AS SUCH, EACH OF THE PARTIES AGREES TO DESIGNATE A NEW
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT.

 

(e)                                  IF ANY LOAN PARTY INCORPORATED UNDER THE
LAWS OF THE NETHERLANDS, IS REPRESENTED BY AN ATTORNEY IN CONNECTION WITH THE
SIGNING AND/OR EXECUTION OF THIS AGREEMENT (INCLUDING BY WAY OF ACCESSION TO
THIS AGREEMENT) OR ANY OTHER AGREEMENT, DEED OR DOCUMENT REFERRED TO IN OR MADE
PURSUANT TO THIS AGREEMENT, IT IS HEREBY EXPRESSLY ACKNOWLEDGED AND ACCEPTED BY
THE OTHER PARTIES TO THIS AGREEMENT THAT THE EXISTENCE AND EXTENT OF THE
ATTORNEY’S AUTHORITY AND THE EFFECT OF THE ATTORNEY’S EXERCISE OR PURPORTED
EXERCISE OF HIS OR HER AUTHORITY SHALL BE GOVERNED BY THE LAWS OF THE
NETHERLANDS.

 

11.15.              Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16.              No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Arrangers and the Syndication Agent, are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Syndication Agent, on the other hand, (B) each of the Loan
Parties has consulted its own legal, accounting, regulatory and Tax advisors to
the extent it has deemed appropriate, and (C) each of the Loan Parties is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan

 

193

--------------------------------------------------------------------------------


 

Documents; (ii) (A) the Administrative Agent, each of the Arrangers and the
Syndication Agent is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties (including pursuant to
Section 11.06(c) hereof), has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person, (B) neither the Administrative Agent, the
Syndication Agent nor any Arranger has assumed or will assume, except as
expressly agreed in writing by the relevant parties (including pursuant to
Section 11.06(c) hereof), an advisory, agency or fiduciary responsibility in
favor of the Borrower or any other Loan Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or any Arranger
has advised or is currently advising the Borrower, the other Loan Parties or
their respective Affiliates on other matters in any other capacity) and
(C) neither the Administrative Agent, the Syndication Agent nor the Arrangers
have any obligation to the Loan Parties or any of their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Syndication Agent and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent, the Syndication Agent nor the
Arrangers have any obligation to disclose any of such interests to the Loan
Parties and their respective Affiliates.  To the fullest extent permitted by
Law, each of the Loan Parties hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers and the Syndication Agent
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17.              Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execution”, “signed”, “signature”, and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in the Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.

 

11.18.              USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub.  L. 107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name, address and, if applicable, Tax
identification number of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act.  The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

194

--------------------------------------------------------------------------------


 

11.19.              Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

11.20.              Release of Collateral and Guaranty Obligations.

 

Notwithstanding anything to the contrary herein or in any other Loan Document:

 

(a)                                 Lenders and the L/C Issuer hereby
irrevocably agree that the Liens granted to the Administrative Agent by the Loan
Parties on any Collateral shall be automatically released: (i) in full upon the
occurrence of the Termination Date as set forth in Section 11.20(d) below;
(ii) upon the Disposition of such Collateral by any Loan Party to any other
Person in a transaction not prohibited by this Agreement or any Involuntary
Disposition, provided, that, for the avoidance of doubt, if such transferee is a
Loan Party or is required as a result of such transaction to become a Loan
Party, such transferee shall be required to create or grant a Lien in such
assets, property or rights to the extent required under the Loan Documents to
which such Person is a party or is required to become a party in connection with
becoming a Loan Party, (iii) to the extent that such Collateral comprises
property leased to a Loan Party, upon termination or expiration of such lease,
(iv) if the release of such Lien is approved, authorized or ratified in writing
by the Required Lenders (or such other percentage of the Lenders whose consent
may be required in accordance with Section 11.01), (v) to the extent that the
property constituting such Collateral is owned by any Guarantor, upon the
release of such Guarantor from its obligations under any Loan Document, (vi) as
provided in Section 10.10, (vii) as required by the Administrative Agent to
effect any Disposition of Collateral in connection with any exercise of remedies
of the Collateral Agent pursuant to the Collateral Documents, (viii) as required
by any intercreditor agreement and (ix) (A) in the case of Liens granted under
any Foreign Collateral Document, upon any Collateral thereunder qualifying as,
being determined to be, being designated as, or otherwise becoming “Excluded
Property” in accordance with the terms thereof and (B) in the case of any
Foreign Collateral Document that does not include or provide for a mechanic for
the exclusion of “Excluded Property” from the Collateral thereunder, upon
receipt of notice from the Borrower or the applicable Loan Party that any such
Collateral constitutes “Excluded Property”; provided, that in the case of this
clause (ix)(B) no Default or Event of Default has occurred or is continuing or
would result from such release and, in the case of any release relating to the
Equity Interest or assets of an Excluded Subsidiary that is a Material
Subsidiary (or was a Material Subsidiary before it became an Excluded
Subsidiary), the Borrower shall be in compliance with the Guarantor Coverage
Test on a Pro Forma Basis after giving effect to such release.  Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Loan Parties in respect of) all

 

195

--------------------------------------------------------------------------------


 

interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

 

(b)                                 In addition, the Lenders and the L/C Issuer
hereby irrevocably agree that the Guarantors shall be automatically released
from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Guarantor ceasing to constitute a Subsidiary
(including where a Subsidiary ceases to exist as a result of any merger,
consolidated or amalgamation) or becoming an Excluded Subsidiary.

 

(c)                                  The Lenders and the L/C Issuer hereby
authorize the Administrative Agent to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this Section 11.20, all without the further consent or joinder of any Lender. 
Any representation, warranty or covenant contained in any Loan Document relating
to any such Collateral or Guarantor shall no longer be deemed to be made.  In
connection with any release hereunder, the Administrative Agent shall promptly
(and the Lenders hereby authorize the Administrative Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrower
and at the Borrower’s expense in connection with the release of any Liens
created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request.

 

(d)                                 On the Termination Date, upon request of the
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Lender, L/C Issuer, or Lender or affiliate of a Lender party to a
Secured Swap Contract or a Secured Treasury Management Agreement) take such
actions as shall be required to release its security interest in all Collateral,
and to release all obligations under any Loan Document, whether or not on the
date of such release there may be any (i) obligations in respect of any Secured
Swap Contract or any Secured Treasury Management Agreement and (ii) any
contingent indemnification obligations, Tax gross up, expense reimbursement or
yield protection obligations, in each case, not yet due.  Any such release of
obligations shall be deemed subject to the provision that such obligations shall
be reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made.  The
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent (and its respective representatives) in
connection with taking such actions to release security interest in all
Collateral and all obligations under the Loan Documents as by this
Section 11.20(d).

 

(e)                                  Obligations of any Loan Party under any
Secured Treasury Management Agreement or Secured Swap Contract shall be secured
and guaranteed pursuant to the Loan Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed.  No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Swap Contract or
Secured Treasury Management Agreement.  For the avoidance of doubt, no release
of Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under any Secured Swap
Contract or any Secured Treasury Management Agreement.

 

196

--------------------------------------------------------------------------------


 

11.21.              Waiver of Sovereign Immunity.

 

Each Loan Party that is incorporated outside the United States, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that such Loan Party or its
respective Subsidiaries or any of its or its respective Subsidiaries’ properties
has or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, whether in the
United States or elsewhere, to enforce or collect upon the Loans or any Loan
Document or any other liability or obligation of such Loan Party or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Loan Documents, including, without limitation, immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of a judgment, and immunity of any of its
property from attachment prior to any entry of judgment, or from attachment in
aid of execution upon a judgment, such Loan Party, for itself and on behalf of
its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States or elsewhere. 
Without limiting the generality of the foregoing, each Loan Party further agrees
that the waivers set forth in this Section 11.21 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

 

11.22.              Intercreditor Agreements.

 

(a)                                 EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT LIENS MAY BE CREATED ON THE COLLATERAL (OR ANY PORTION THEREOF) IN
CONNECTION WITH THE BORROWER’S INCURRENCE OF ANY PERMITTED FIRST PRIORITY
REFINANCING DEBT AND PERMITTED JUNIOR PRIORITY REFINANCING DEBT, WHICH LIENS, IN
EACH CASE, SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF AN INTERCREDITOR
AGREEMENT.  THE EXPRESS TERMS OF ANY SUCH INTERCREDITOR AGREEMENT SHALL PROVIDE
THAT, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF SUCH INTERCREDITOR
AGREEMENT, ON THE ONE HAND, AND ANY OF THE LOAN DOCUMENTS, ON THE OTHER HAND,
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

 

(b)                                 EACH LENDER AUTHORIZES AND INSTRUCTS THE
ADMINISTRATIVE AGENT TO ENTER INTO ANY SUCH INTERCREDITOR AGREEMENTS ON BEHALF
OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE AMENDMENTS THERETO AND ALL
OTHER DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT.

 

11.23.              Parent Action.

 

The Borrower hereby appoints the Parent to act as its agent hereunder and
releases the Parent from any restrictions imposed to it by any applicable law
(with right of sub-delegation and the right to release the sub-delegates from
the restrictions imposed to it by restrictions applicable to it pursuant to any
applicable law).  The Parent will act as agent on behalf of the Borrower for
purposes of issuing any Loan Notice pursuant to Section 2.02 or similar notices,
giving instructions with respect to the disbursement of the proceeds of Loans
and L/C Advances, selecting interest rate options, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of the Borrower or the Borrower under the Loan Documents.  The Parent
hereby accepts such appointment.  The Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Parent shall be deemed for all purposes to have been made
by the Borrower and shall be binding upon and enforceable against the Borrower
to the same extent as if the same had been made directly by the Borrower.

 

197

--------------------------------------------------------------------------------


 

11.24.              Parallel Debt.

 

(a)                                 Notwithstanding any other provision of any
Loan Document, each Loan Party, by way of an independent payment obligation,
hereby irrevocably and unconditionally undertakes to pay to the Administrative
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of (x) in the case of any
Dutch Security Document, the Obligations and (y) in the case of any German
Security Document, each present or future amount payable by such Loan Party to
each of the Secured Parties or any one or more of them, whether for principal,
interest, costs, any overdraft or otherwise under each of the Loan Documents,
Secured Swap Contracts and Secured Treasury Management Agreements from time to
time, in each case, as and when that amount falls due for payment under the
relevant Loan Documents, Secured Swap Contracts and Secured Treasury Management
Agreements.

 

(b)                           Each Loan Party and the Administrative Agent
acknowledge that the obligations of each Loan Party under paragraph (a) above
are several and are separate and independent from, and shall not in any way
limit or affect, the corresponding obligations of that Loan Party to any Secured
Party under any Loan Document, Secured Swap Contract and Secured Treasury
Management Agreement as they may exist from time to time (its “Corresponding
Debt”) nor shall the amounts for which each Loan Party is liable under paragraph
(a) above (its “Parallel Debt”) be limited or affected in any way by its
Corresponding Debt provided that: (x) the Administrative Agent shall not demand
payment in respect of the Parallel Debt of any Loan Party to the extent that
such Loan Party’s Corresponding Debt has been irrevocably paid or (in the case
of guarantee obligations) discharged and (y) neither the Administrative Agent
nor any Secured Party shall demand payment in respect of the Corresponding Debt
of any Loan Party to the extent that such Loan Party’s Parallel Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged.

 

(c)                            The Administrative Agent acts in its own name and
not as trustee and it shall have its own independent right to demand payment of
the amounts payable by each Loan Party under this Section 11.24, irrespective of
any discharge of such Loan Party’s obligation to pay those amounts to the other
Secured Parties resulting from failure by them to take appropriate steps, in
insolvency proceedings affecting that Loan Party, to preserve their entitlement
to be paid those amounts.

 

(d)                           The rights of the Secured Parties (other than the
Administrative Agent) to receive payment of amounts payable by each Loan Party
under the Loan Documents, Secured Swap Contracts and Secured Treasury Management
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Administrative Agent to receive payment under
this Section 11.24.

 

(e)                            Without limiting or affecting the rights of the
Administrative Agent against Loan Parties (whether under this Section 11.24 or
under any other provision of this Agreement, the Loan Documents, the Secured
Swap Contracts and the Secured Treasury Management Agreements), each Loan Party
acknowledges that: (x) nothing in this Section 11.24 shall impose any obligation
on the Administrative Agent to advance any sum to any Loan Party or otherwise
under any Loan Document, Secured Swap Contract and Secured Treasury Management
Agreement, except in its capacity as lender thereunder and (y) for the purpose
of any vote taken under any Loan Document, Secured Swap Contract and Secured
Treasury Management Agreement, the Administrative Agent shall be regarded as
having any participation or commitment other than those which it has in its
capacity as a lender.

 

(f)                             All amounts received or recovered by the
Administrative Agent in connection with this Section 11.24 to the extent
permitted by applicable law, shall be applied in accordance with the terms of
this Agreement.

 

198

--------------------------------------------------------------------------------


 

11.25.              Spanish Formalities.

 

(a)                                 Spanish Notarial Document.

 

(i)                                     At the request of the Administrative
Agent, each Spanish Guarantor agrees that each Spanish Security Document, as
well as any amendments thereto, shall, upon such request of the Administrative
Agent be formalized in a Spanish Public Document at the request of the
Administrative Agent.  Each Spanish Guarantor also undertakes to grant any
public or private document required by the Administrative Agent for the purposes
of or in relation to such notarial document.  The costs of release of first
copies of such Spanish notarial document shall be borne by the Spanish
Guarantor, and the cost regarding the release of additional copies will be borne
by the party hereto requesting such additional copies.

 

(ii)                                  Each Spanish Guarantor undertakes that the
notarial document shall (A) at least expressly state that any Loan Party is
entitled to claim (subject to any of the applicable guarantee limitations
established and subject to compliance with the terms of this Agreement) amounts
outstanding under the Loan Documents following a non-payment of principal or
interest under this Agreement, in accordance with the terms of this Agreement
(it being understood and agreed that this does not prejudice the exercise of any
other right and remedy of the Administrative Agent or any Loan Party) and
(B) state any conditions that the Agent reasonably considers necessary or
convenient in respect of the enforceability of the Security Documents referred
to in article 517 et seq. of the Spanish Civil Procedural Act.

 

(b)                                 Executive Proceedings.

 

(i)                                     For the purpose of article 571 et seq.
of the Spanish Civil Procedural Act, the parties hereto hereby agree that
(A) upon the occurrence of an Event of Default the amount due and payable under
the Loan Documents by any Spanish Guarantor that may be claimed in any executive
proceedings will be contained in a certificate setting out the relevant
calculations and determinations provided by the Administrative Agent or a Loan
Party and will be based on the accounts maintained by the Administrative Agent
or that Loan Party in connection with this Agreement; (B) the Administrative
Agent and/or each Loan Party may (at the cost of the relevant Spanish Guarantor)
have the certificate notarized evidencing that the calculations and
determinations have been effected and (C) the Administrative Agent and/or the
Loan Parties may claim the total amount of the principal and interest due if
there is a default in the repayment of any instalment of principal or interest,
subject to any of the applicable guarantee limitations established under this
Agreement.

 

(ii)                                  The Administrative Agent and/or the Loan
Parties may start, where applicable, executive proceedings (procedimiento
ejecutivo) in Spain, in connection with or relating to this Agreement, by
providing to the relevant court the documents specified in article 573 of the
Spanish Civil Procedural Act, namely (A) an original copy of this Agreement
(copia autorizada or testimonio con carácter ejecutivo); (B) A notarial document
(acta notarial) incorporating the certificate of the Agent and/or the Loan
Parties referred to in sub paragraph (ii)) for the purposes of article 572 of
the Spanish Civil Procedural Act; and (C) evidence that the relevant Guarantor
has been notified of the details of the claim resulting from the certificate at
least ten days before the start of the executive proceedings.

 

199

--------------------------------------------------------------------------------


 

11.26.              Dutch CIT Fiscal Unity.

 

If, at any time, a Loan Party resident for tax purposes in the Netherlands or
carrying on a business through a permanent establishment or deemed permanent
establishment in the Netherlands is part of a Dutch CIT Fiscal Unity with any of
its group entities resident for tax purposes in the Netherlands or carrying on a
business through a permanent establishment or deemed permanent establishment in
the Netherlands (“Dutch CIT Fiscal Unity Member”), and such Dutch CIT Fiscal
Unity is, in respect of such Dutch CIT Fiscal Unity Member, terminated or
disrupted within the meaning of Article 15(6) of the Dutch CITA (or any other
provision which facilitates the termination of a Dutch CIT Fiscal Unity)
pursuant to or in connection with the Administrative Agent enforcing its rights
under a Loan Document with respect to any Dutch Security Document or the
execution of any Dutch Security Document, the relevant member of such Dutch CIT
Fiscal Unity shall, for no consideration, as soon as possible at the request of
and together with the Dutch CIT Fiscal Unity Member leaving the Dutch CIT Fiscal
Unity, lodge a request with the Dutch tax authorities to allocate and surrender
any tax losses as referred to in Article 20 of the Dutch CITA to the Dutch CIT
Fiscal Unity Member leaving the Dutch CIT Fiscal Unity in connection with
Article 15af of the Dutch CITA (or any other provision which facilitates such
allocation of tax losses upon termination of the Dutch CIT Fiscal Unity), to the
extent such tax losses are attributable to the Dutch CIT Fiscal Unity Member
leaving the Dutch CIT Fiscal Unity.

 

[SIGNATURE PAGES FOLLOW]

 

200

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

COHERENT, INC., as the Parent

 

 

 

By:

/s/ Bret DiMarco

 

 

Name:

Bret DiMarco

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COHERENT HOLDING GMBH, as the Borrower

 

 

 

By:

/s/ Bret DiMarco

 

 

Name:

Bret DiMarco

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COHERENT INTERNATIONAL LLC

 

COHERENT-DEOS, LLC

 

OMAHA ACQUISITION CORPORATION

 

COHERENT INVESTMENT, LLC

 

COHERENT ASIA, INC.

 

ROFIN-SINAR TECHNOLOGIES INC.

 

PRC LASER CORPORATION

 

LEE LASER, INC.

 

ROFIN-SINAR, INC.

 

DILAS DIODE LASER INC.

 

NUFERN, each as a Domestic Guarantor

 

 

 

 

By:

/s/ Mitchell McPeek

 

 

Name: Mitchell McPeek

 

 

Title: President

 

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COHERENT GMBH

 

COHERENT (DEUTSCHLAND) GMBH

 

COHERENT KAISERSLAUTERN GMBH

 

COHERENT GERMANY GMBH

 

COHERENT REAL ESTATE GMBH, each as a Foreign Guarantor

 

 

 

 

 

 

 

By:

/s/ Mitchell McPeek

 

 

Name: Mitchell McPeek

 

 

Title: Managing Director

 

 

COHERENT LASERSYSTEMS GMBH & CO. KG,
as a Foreign Guarantor

 

 

 

 

Acting through: COHERENT GMBH, its general partner
(Komplementaer)

 

 

 

 

 

 

 

By:

/s/ Mitchell McPeek

 

 

Name: Mitchell McPeek

 

 

Title: Managing Director

 

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COHERENT (UK) HOLDINGS LIMITED, as a Foreign Guarantor

 

 

 

 

 

By:

/s/ Bret DiMarco

 

 

Name: Bret DiMarco

 

 

Title: Director

 

 

 

 

 

COHERENT (UK) LIMITED, as a Foreign Guarantor

 

 

 

 

 

By:

/s/ Bret DiMarco

 

 

Name: Bret DiMarco

 

 

Title: Director

 

 

 

 

 

COHERENT SCOTLAND LIMITED, as a Foreign Guarantor

 

 

 

 

 

By:

/s/ Bret DiMarco

 

 

Name: Bret DiMarco

 

 

Title: Director

 

 

 

 

 

MIDAZ LASERS LIMITED, as a Foreign Guarantor

 

 

 

 

 

By:

/s/ Bret DiMarco

 

 

Name: Bret DiMarco

 

 

Title: Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Signed for and behalf of COHR INTERNATIONAL INVESTMENT C.V., as a Foreign
Guarantor

 

 

 

 

By: COHERENT TRADING, LLC in its capacity as general partner (in Dutch: beherend
vennoot)

 

 

 

 

 

By:

/s/ Mitchell McPeek

 

 

Name: Mitchell McPeek

 

 

Title: President

 

 

 

 

Signed for and behalf of COHR INTERNATIONAL TRADING C.V., as a Foreign Guarantor

 

 

 

By: COHERENT, INC. in its capacity as general partner (in Dutch: beherend
vennoot)

 

 

 

 

 

By:

/s/ Bret DiMarco

 

 

Name:

Bret DiMarco

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COHERENT EUROPE B.V.

 

COHERENT DUTCH MERGER SUB B.V., each as a Foreign Guarantor

 

 

 

 

 

By:

/s/ Daniel Hunter

 

 

Name: Daniel Hunter

 

 

Title: Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent,
Swing Line Lender, Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Ritam Bhalla

 

Name:

Ritam Bhalla

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender and L/C Issuer

 

 

 

 

By:

/s/ Neil Kahrim

 

Name:

Neil Kahrim

 

Title:

Director

 

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Matthew Antioco

 

Name:

Matthew Antioco

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Part A: Commitments and Applicable Percentages

 

Lender

 

Revolving 
Commitment

 

Revolving 
Commitment 
Applicable 
Percentage

 

Euro Term 
Commitment

 

Euro Term 
Commitment 
Applicable 
Percentage

 

Barclays Bank PLC

 

$

48,000,000

 

48

%

€

670,000,000

 

100

%

Bank of America, N.A.

 

$

32,000,000

 

32

%

€

0

 

0

%

MUFG Union Bank, N.A.

 

$

20,000,000

 

20

%

€

0

 

0

%

TOTALS

 

$

100,000,000

 

100

%

€

670,000,000

 

100

%

 

Part B: Applicable L/C Sublimits

 

L/C Issuer

 

Applicable L/C Sublimit

 

Barclays Bank PLC

 

$

10,000,000

 

Bank of America, N.A.

 

$

10,000,000

 

MUFG Union Bank, N.A.

 

$

10,000,000

 

TOTALS

 

$

30,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit 1.01(a)

 

FORM OF INCREMENTAL TERM LOAN AGREEMENT

 

THIS INCREMENTAL TERM LOAN AGREEMENT dated as of           , 20   (this
“Agreement”) is by and among each of the Persons identified as “Incremental Term
Loan Lenders” on the signature pages hereto (each, an “Incremental Term Loan
Lender”), COHERENT, INC., a Delaware corporation (the “Parent”), COHERENT
HOLDING GMBH, a German company with limited liability (the “Borrower”), certain
subsidiaries of the Parent as Guarantors and BARCLAYS BANK PLC, as
Administrative Agent and as an L/C Issuer.  Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement (as
defined below).

 

W I T N E S S E T H

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of November 7, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), by and among, inter alios, the
Borrower, the Guarantors, the Lenders and the Administrative Agent, the Lenders
have agreed to make Loans and other Credit Extensions to the Borrower;

 

WHEREAS, pursuant to Sections 2.01(c) and (d) of the Credit Agreement, the
Borrower has requested that each Person party to this Agreement as an
“Incremental Term Loan Lender” (each an “Incremental Term Loan Lender”) provide
a portion of the Incremental Term Loan (as defined below) under the Credit
Agreement; and

 

WHEREAS, each Incremental Term Loan Lender has agreed to provide a portion of
the Incremental Term Loan on the terms and conditions set forth herein and to
become a “Lender” and a “Term Lender” of “Incremental Term Loans” under the
Credit Agreement in connection therewith.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                      Each Incremental Term Loan Lender
severally agrees to make its portion of an Incremental Term Loan having the
terms specified herein (the “Incremental Term Loan”) in a single advance to the
Borrower on the date hereof in the amount of its respective Incremental Term
Loan Commitment; provided that, after giving effect to such advances, the
Borrower shall be in compliance with Section 2.01(d) of the Credit Agreement. 
The Incremental Term Loan Commitment and Applicable Percentage for each of the
Incremental Term Loan Lenders shall be as set forth on Schedule 2.01 attached
hereto.  The existing Schedule 2.01 to the Credit Agreement shall be deemed to
be amended to include the information set forth on Schedule 2.01 attached
hereto.

 

2.                                      [The Incremental Term Loan shall be
denominated in Dollars and the Applicable Rate with respect to the Incremental
Term Loan shall be (a) [     ]%, with respect to Eurocurrency Rate Loans, and
(b) [    ]%, with respect to Base Rate Loans.]1

 

3.                                      [The Eurocurrency Rate shall not be less
than [  ]% and the Base Rate shall not be less than [  ]% with respect to the
Incremental Term Loan.]2

 

--------------------------------------------------------------------------------

1  Modify as appropriate, including (if applicable) to give effect to the
requirements of Section 2.01(d)(x).

2  Modify as appropriate, including (if applicable) to give effect to the
requirements of Section 2.01(d)(x).

 

--------------------------------------------------------------------------------


 

4.                                      The Maturity Date for such Incremental
Term Loan shall be [                             ].3

 

5.                                      The Company shall repay to the
Incremental Term Loan Lenders the principal amount of the Incremental Term Loan
in [quarterly] installments on the dates set forth below as follows:4

 

Payment Dates

 

Principal Amortization 
Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

6.                                      [The Incremental Term Loans shall be
subject to identical terms and conditions to those applicable to the Euro Term
Loans and shall constitute an increase to such Class of Term Loans for all
purposes of the Credit Agreement.] [Except as otherwise provided herein, the
Incremental Term Loans shall be subject to identical terms and conditions to
those applicable to the Euro Term Loans and shall constitute a separate Class of
Term Loans for all purposes of the Credit Agreement.]5

 

7.                                      Each Incremental Term Loan Lender
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and to become a Lender and a
Term Lender of an Incremental Term Loan under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender and a Term Lender thereunder and
shall have the obligations of a Lender and a Term Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(m) or Section 7.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Incremental Term Loan Lender, and (v) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender and a Term Lender.

 

8.                                      Each of the Administrative Agent, the
Borrower, and the Guarantors agrees that, as of the date hereof, each
Incremental Term Loan Lender shall (a) be a party to the Credit Agreement and
the other Loan Documents, (b) be a “Lender” and a “Term Lender” for all purposes
of the Credit Agreement and the other Loan Documents and (c) have the rights and
obligations of a Lender under the Credit Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------

3  Not to be earlier than the Latest Maturity Date of any Term Loans.

4  The Weighted Average Life to Maturity for any Incremental Term Loan shall not
be shorter than the longest then-remaining Weighted Average Life to Maturity of
any Term Loan

5  Modify as appropriate, having regard to the requirements of
Section 2.01(d) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

9.                                      The address of each Incremental Term
Loan Lender for purposes of all notices and other communications is as set forth
on the Administrative Questionnaire delivered by such Incremental Term Loan
Lender to the Administrative Agent in connection with this Agreement.

 

10.                               This Agreement may be executed in any number
of counterparts and by the various parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one contract.  Delivery of an executed
counterpart of this Agreement by telecopier or other secure electronic format
(including .pdf format) shall be effective as delivery of a manually executed
counterpart of this Agreement.  This Agreement shall constitute a “Loan
Document” for all purposes of the Credit Agreement.

 

11.                               THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

12.                               The provisions of Section 11.14(b) of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis, and
shall apply with like effect to this Agreement as if fully set forth herein.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

INCREMENTAL TERM

 

 

 

LOAN LENDERS:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BORROWER:

COHERENT HOLDING GMBH,

 

 

a German company with limited liability

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GUARANTORS:

[OTHER GUARANTORS]6

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ADMINISTRATIVE:

BARCLAYS BANK PLC,

 

AGENT:

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

6  Guarantors are subject to the requirements of Section 2.01(d)(xiv).

 

--------------------------------------------------------------------------------


 

Exhibit 1.01(b)

 

FORM OF U.S. SECURITY AGREEMENT

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit 1.01(c)

 

FORM OF TERM NOTE

 

[          , 20  ]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), Euro Term
Loans having a principal amount of [        ] EUROS (€[        ]), made by the
Lender to the Borrower (or, if less, the unpaid principal amount of all Euro
Term Loans made by the Lender to the Borrower) under that certain Credit
Agreement, dated as of November 7, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined), by
and among, inter alios, Coherent, Inc., a Delaware corporation (the “Parent”),
Coherent Holding GmbH, a German company with limited liability, certain
subsidiaries of the Parent as Guarantors, the other lenders from time to time
party thereto, and Barclays Bank PLC, as Administrative Agent and as an L/C
Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Euro Term Loan from the date of such Euro Term Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest with respect to the
Euro Term Loans evidenced by this Note shall be made to the Administrative Agent
for the account of the Lender in Euros in Same Day Funds at the Administrative
Agent’s Office for Euros.  If any amount is not paid in full when due hereunder,
such unpaid amount shall bear interest, to be paid upon demand, subject to the
terms and conditions of the Credit Agreement, from the due date thereof until
the date of actual payment (and before as well as after judgment) computed at
the per annum rate set forth in the Credit Agreement.

 

This Note is one of the Euro Term Notes referred to in the Credit Agreement, is
entitled to the benefits thereof, and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in, and subject
to the terms and conditions of, the Credit Agreement.  Euro Term Loans made by
the Lender may be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including, without
limitation, Section 1.02, Section 11.14, Section 11.15 and
Section 11.25(b) thereof.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Term Note as of the day
and year first above written.

 

 

COHERENT HOLDING GMBH, a German company with limited liability

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 1.01(d)

 

FORM OF REVOLVING NOTE

 

             , 20     

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), Revolving
Loans having a principal amount of up to the Dollar Equivalent of [            ]
DOLLARS ($[         ]) from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of November 7, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), by and among, inter alios, Coherent, Inc., a Delaware
corporation (the “Parent”), Coherent Holding GmbH, a German company with limited
liability, certain subsidiaries of the Parent as Guarantors, the other lenders
from time to time party thereto, and Barclays Bank PLC, as Administrative Agent
and as an L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest with respect to the
Revolving Loans evidenced by this Note shall be made to the Administrative Agent
for the account of the Lender in the applicable currency in Same Day Funds at
the Administrative Agent’s Office for such currency.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, subject to the terms and conditions of the Credit Agreement, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement, is
entitled to the benefits thereof, and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in, and subject
to the terms and conditions of, the Credit Agreement.  Revolving Loans made by
the Lender may be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including, without
limitation, Section 1.02, Section 11.14, Section 11.15 and
Section 11.25(b) thereof.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Note as of the
day and year first above written.

 

 

COHERENT HOLDING GMBH, a German company with limited liability

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 1.01(e)

 

FORM OF SWING LINE NOTE

 

[          , 20  ]

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), Swing Line
Loans having a principal amount of up to the Dollar Equivalent of [            ]
DOLLARS ($[         ]) from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of November 7, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), by and among, inter alios, Coherent, Inc., a Delaware
corporation (the “Parent”), Coherent Holding GmbH, a German company with limited
liability, certain subsidiaries of the Parent as Guarantors, the other lenders
from time to time party thereto, and Barclays Bank PLC, as Administrative Agent
and as an L/C Issuer.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement.  All payments of principal and interest with respect to
the Swing Line Loans evidenced by this Note shall be made to the Administrative
Agent for the account of the Lender in the applicable currency in Same Day Funds
at the Administrative Agent’s Office for such currency.  If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, subject to the terms and conditions of the Credit Agreement,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Note is one of the Swing Line Notes referred to in the Credit Agreement, is
entitled to the benefits thereof, and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in, and subject
to the terms and conditions of, the Credit Agreement.  Swing Line Loans made by
the Lender may be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including, without
limitation, Section 1.02, Section 11.14, Section 11.15 and
Section 11.25(b) thereof.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Swing Line Note as of the
day and year first above written.

 

 

COHERENT HOLDING GMBH, a German company with limited liability

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 1.01(f)

 

FORM OF PREPAYMENT NOTICE

 

Date:             ,      7

 

To:                             Barclays Bank PLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 7, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), by and among, inter alios,
COHERENT, INC., a Delaware corporation (the “Parent”), COHERENT HOLDING GMBH, a
German company with limited liability (the “Borrower”), certain subsidiaries of
the Parent as Guarantors, the other lenders from time to time party thereto (the
“Lenders”) and BARCLAYS BANK PLC, as Administrative Agent and as an L/C Issuer. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

Pursuant to Section 2.05(a)(i) of the Credit Agreement, we hereby give you
notice that we shall prepay certain of the Borrowings under the Credit
Agreement, and such notice shall be irrevocable [subject to [  ]8].

 

1.              Date of prepayment:  [                               ]

 

2.              Aggregate principal amount of prepayment of
$[                               ] [Eurocurrency Rate][Base Rate] Loans9.

 

3.              Class, Type, currency of Loan to be prepaid: 
[                               ]10

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

7  Must be received by the Administrative Agent not later than 2:00 p.m. (New
York City time) (1) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (2) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies and (3) on the date of prepayment of Base Rate Loans
(including Swing Line Loans).

8  If prepayment notice is conditional, specify conditions.

9  Any such prepayment of Eurocurrency Rate Loans shall be in a principal amount
of $1,000,000 (or the Dollar Equivalent thereof, in the case of Alternative
Currencies) or a whole multiple of $1,000,000 (or the Dollar Equivalent thereof,
in the case of Alternative Currencies) in excess thereof (or the entire
principal amount thereof then outstanding).  Any prepayment of Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof (or the entire principal amount thereof then outstanding).  Any
prepayment of Swing Line Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or the entire principal amount
thereof then outstanding).

10  Specify the Facility under which such Loan was made (and the Class thereof)
and the Type(s) and currencies of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans.

 

--------------------------------------------------------------------------------


 

 

COHERENT HOLDING GMBH, a German company with limited liability

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 1.10

 

1.                                      GUARANTY AND SECURITY PRINCIPLES

 

(a)                                 The guarantees and security to be provided
by Foreign Obligors (as defined below) will be given in accordance with the
agreed principles set out in this Exhibit 1.10.  This Exhibit 1.10 addresses the
manner in which the agreed guaranty and security principles (the “Guaranty and
Security Principles”) will impact the guarantees and Liens proposed to be taken
from Foreign Subsidiaries in relation to the transactions contemplated by the
Agreement.

 

(b)                                 The Guaranty and Security Principles embody
recognition by all parties that there may be certain legal and practical
difficulties in obtaining guarantees and Liens from the Foreign Guarantors or
providers of collateral or security (jointly “Foreign Obligors”) in every
jurisdiction in which Foreign Obligors are located.  In particular:

 

(i)                                     general statutory limitations, financial
assistance, corporate benefit, fraudulent preference, “thin capitalization”
rules, earnings stripping, retention of title claims and similar principles may
limit the ability of the Foreign Obligors to provide a guarantee or Liens or may
require that the guarantee or Liens be limited by an amount or otherwise; the
Borrower will use reasonable endeavors to assist in demonstrating that adequate
corporate benefit accrues to the relevant Foreign Obligor;

 

(ii)                                  the Liens to be taken from Foreign
Obligors and extent of their perfection will be agreed taking into account the
cost to the Borrower and the Foreign Obligors of providing Liens so as to ensure
that it is proportionate to the benefit accruing to the holders of the
Obligations and the Administrative Agent (jointly the “Guaranteed Parties”);

 

(iii)                               any assets subject to third party
arrangements which are not prohibited by the Agreement (and not entered into in
contemplation of the Agreement or the Transactions) and which prevent those
assets from being Collateral or security (such prevention to include a breach of
the contractual obligations under such third party arrangements) will be
excluded from any relevant Collateral Document so long as such third party
arrangement remains in effect;

 

(iv)                              Foreign Obligors will not be required to give
guarantees or enter into Collateral Documents if it would conflict with the
fiduciary duties of their directors or contravene any legal or regulatory
prohibition (including, without limitation, any prohibition contained in case
law of the applicable jurisdiction) or result in a risk of personal or criminal
liability on the part of any officer; provided that the relevant Foreign Obligor
shall use reasonable endeavors to overcome any such obstacle;

 

(v)                                 no direct or indirect subsidiary of the
Parent that is subject to regulatory capital or similar requirements shall be
required to give guarantees to the extent that the provision of such guarantee
would result in an increase to such regulatory capital or similar requirements
or other administrative burden, in each case which is disproportionate to the
benefit obtained by the Guaranteed Parties (it being acknowledged and agreed
that, as of  and after the Closing Date, the burden of obtaining security for
the Obligations from any Subsidiary organized in The

 

--------------------------------------------------------------------------------


 

People’s Republic of China, South Korea or Japan, and, as of and after the
Closing Date, the burden of pledging the Equity Interests issued by any
Subsidiary of Parent that has assets of less than 0.50% of the consolidated
total assets of the Parent and its Restricted Subsidiaries on a combined pro
forma basis disproportionately exceeds the benefit obtained by the holders of
the Obligations);

 

(vi)                              perfection of Liens to be granted by Foreign
Obligors, when required, and other legal formalities, will be completed as soon
as reasonably practicable and, in any event, within the time periods specified
in the Agreement or Collateral Documents therefor or (if earlier or to the
extent no such time periods are specified in the Agreement or Collateral
Documents) within the time periods specified by applicable law in order to
ensure due perfection.  The perfection of such Liens will not be required if it
would have a material adverse effect on the ability of the relevant Foreign
Obligor to conduct its operations and business in the ordinary course or as
otherwise permitted by the Agreement (including, without limitation,
notification of receivables security to third party debtors until an Event of
Default has occurred that is continuing).  The registration of Liens over IP
Rights will only be in respect of material registered IP Rights in jurisdictions
to be agreed;

 

(vii)                           unless granted under a global Collateral
Document governed by the law of the jurisdiction of a Foreign Obligor, all
security (other than share security over Subsidiaries of a Foreign Obligor which
are Material Subsidiaries) shall be governed by the law of, and secure assets
located in, the jurisdiction of incorporation or organization of that Foreign
Obligor, and, for the avoidance of doubt, no Foreign Obligor shall be required
to take any actions to create, perfect or maintain any security interest under
any laws other than the laws of such Foreign Obligor’s jurisdiction of
organization or formation, or take any such action in any jurisdiction other
than such Foreign Obligor’s jurisdiction of organization or formation, except
that, where a Foreign Obligor pledges outstanding shares or other Equity
Interests of a Material Subsidiary, the relevant Collateral Document will be
governed by the laws of the jurisdiction of organization of the company whose
shares or other Equity Interests are being pledged and not by the law of the
country of the pledger;

 

(viii)                        no perfection action will be required by a Foreign
Obligor in jurisdictions where such Foreign Obligor is not incorporated or
organized, except that perfection action may be required with respect to the
pledges of outstanding shares or other Equity Interests issued by Material
Subsidiaries in the jurisdiction of incorporation of one Foreign Obligor in
relation to Liens granted by another Foreign Obligor incorporated in a different
jurisdiction;

 

(ix)                              other than a general security agreement and
related filing, no perfection action will be required with respect to assets of
a type not owned by the Foreign Obligors; and

 

(x)                                 the Foreign Obligors shall be responsible
for any costs and expenses incurred by them in connection with the performance
of their obligations under the Collateral Documents (including all legal
expenses, disbursements, registration costs and all taxes, duties and fees
(notarial or otherwise) in respect of guarantees and security).

 

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent or the Guaranteed
Parties, as the case may be, shall (without recourse, representation or
warranty) promptly discharge any guarantees and release any Liens which is or
are subject to any legal or regulatory prohibition as is referred to in
paragraph (b)(iv) above.

 

2.                                      GUARANTORS AND LIENS

 

(a)                                 Each guarantee provided by a Foreign Obligor
will be a guarantee for the relevant liabilities of the Loan Parties expressed
to be subject to the Guaranty in accordance with the Agreement and subject to
the requirements of the Guaranty and Security Principles in each relevant
jurisdiction.  Collateral Documents will secure the Obligations of the relevant
provider of Liens (it being understood that the amount of such Guaranteed
Obligations will be subject to the limitations set forth in Article IV of the
Credit Agreement).  For the avoidance of doubt, in no event shall the Secured
Obligations of any Loan Party that is a Foreign Subsidiary, Foreign Holdco,
Disregarded Domestic Person or direct or indirect Domestic Subsidiary of a
Foreign Subsidiary include any Obligation under any Secured Swap Contract or
Secured Treasury Management Agreement between any Domestic Loan Party and any
Lender or Affiliate of a Lender.

 

(b)                                 Where a Foreign Obligor pledges shares or
other Equity Interests of a Material Subsidiary, the relevant Collateral
Document will be governed by the laws of the jurisdiction of organization of the
company whose shares or other Equity Interests are being pledged and not by the
law of the country of the pledgor.

 

(c)                                  To the extent legally effective, all Liens
shall be given in favor of the Administrative Agent (on behalf of the Guaranteed
Parties) and not the Guaranteed Parties individually. “Parallel debt” provisions
will be used where necessary; such provisions will be contained in the Agreement
and not in the individual Collateral Documents unless required under local
laws.  To the fullest extent possible under the relevant governing law, there
should be no action required to be taken in relation to the guarantees or
security when any Guaranteed Party assigns or transfers any of its rights and
obligations under the Agreement or the Loan Documents.

 

(d)                                 The Foreign Obligors will be required to pay
the cost of any re-execution, notarization, re-registration, amendment or other
perfection requirement for any Liens to be granted by such Foreign Obligors on
any assignment or transfer on or prior to the close of syndication of the Loans.

 

3.                                      TERMS OF SECURITY DOCUMENTS

 

The following principles will be reflected in the terms of any Lien granted by
any Foreign Obligor as part of the transaction contemplated by the Agreement:

 

(a)                                 the Lien will be first ranking (subject to
Permitted Liens), to the extent possible;

 

(b)                                 Lien will not be enforceable until an Event
of Default has occurred and is continuing;

 

(c)                                  the Administrative Agent will only be able
to exercise a power of attorney following the occurrence of and during the
continuance of an Event of Default  or if the relevant Foreign Obligor has
failed to comply with a further assurance or perfection obligation (and any
grace period applicable thereto has expired);

 

--------------------------------------------------------------------------------


 

(d)                                 the provisions of each Collateral Document
will not be unduly burdensome on the Foreign Obligor or interfere unreasonably
with the operation of its business, will be limited to those required by local
law to create or maintain effective and perfected Liens and will not impose
commercial obligations;

 

(e)                                  in the Collateral Documents there will be
no repetition or extension of clauses set out in the Agreement such as those
relating to notices, cost and expenses, indemnities, tax gross-up, distribution
of proceeds and (unless required by local law) release of Liens; representations
and undertakings shall be included in the Collateral Documents only to the
extent required by local law in order to create, perfect or maintain the Liens
expressed to be created thereby or if such representations and undertakings are
customary in accordance with local market practice;

 

(f)                                   information, such as lists of assets
(including receivables) and site maps in respect of the location of fixed assets
subject to Liens, will be provided if, and only to the extent, required by local
law to perfect or register the Liens and, when required, shall be provided
annually (unless required more frequently under local law) or, whilst an Event
of Default is continuing, on the Administrative Agent’s request; and

 

(g)                                  the Collateral Documents will, where
possible and practical, automatically create Liens over future assets of the
same type as those already secured, and where local law requires supplemental
pledges or additional Collateral Documents to be delivered in respect of future
acquired assets in order for effective Liens to be created over that class of
asset, such supplemental pledges or Collateral Documents shall be provided at
intervals no more frequent than annually (unless required more frequently under
local law).

 

4.                                      BANK ACCOUNTS

 

If a Foreign Obligor grants Liens over any of its bank accounts, it shall be
free to deal with those accounts in the course of its business until an Event of
Default has occurred and is continuing.

 

No control agreements or comparable methods of perfection shall be required.

 

Foreign Obligors shall not be required to grant or perfect Liens over any
accounts containing an average monthly balance of less than the Dollar
Equivalent of $1,000,000 or any zero balance accounts, cash pooling accounts,
payroll accounts, withholding and trust accounts, Tax accounts, customs
accounts, insurance accounts, employee benefit accounts, escrow or other
fiduciary accounts and other accounts customarily excluded in such
jurisdictions.

 

If required under local law to perfect the Liens over bank accounts, notice of
Liens will be served on the account bank no later than within 10 Business Days
of the Liens being granted or the relevant Collateral Document being executed
and the Foreign Obligor shall use its reasonable endeavors to obtain an
acknowledgment of that notice within 15 Business days of service.  If the
Foreign Obligor has used its reasonable endeavors but has not been able to
obtain acknowledgment, its obligation to obtain acknowledgment shall cease on
the expiry of the above mentioned period.  For the avoidance of doubt, such
reasonable endeavors shall not require  the Foreign Obligor to procure a waiver
from the account bank in relation to prior Liens as set out below.

 

Any Liens over bank accounts shall be subject to any prior Liens in favor of the
account bank which are created either by law or in the standard terms and
conditions of the account bank to the extent permitted under the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

If required under local law, Liens over bank accounts will be registered subject
to the general principles set out in these Guaranty and Security Principles.

 

Notwithstanding anything to the contrary in any Loan Document, the closing and
opening of bank accounts, commodities accounts, securities accounts and other
similar accounts, if not prohibited by the Agreement, shall not be prohibited by
any other Loan Document.

 

5.                                      FIXED ASSETS

 

If a Foreign Obligor grants Liens over any of its fixed assets, it shall be free
to deal with those assets in the course of its business until an Event of
Default has occurred and is continuing.

 

No notice, whether to third parties, by attaching a notice to the fixed assets
or otherwise, shall be required to be prepared or given until an Event of
Default has occurred and is continuing.

 

If required under local law, Liens over fixed assets will be registered subject
to the general principles set out in these Guaranty and Security Principles.

 

6.                                      INTELLECTUAL PROPERTY

 

If a Foreign Obligor grants Liens over any of its IP Rights, it shall be free to
deal with those assets in the course of its business (including, without
limitation, allowing its intellectual property to lapse) until an Event of
Default has occurred and is continuing.

 

No Liens shall be granted over any IP Rights which cannot be secured under the
terms of any relevant licensing agreement with respect to such IP Rights
(including where such grant would require consent or a waiver, result in a
default or event of default or would otherwise permit such agreement to be
terminated).  No notice shall be required to be prepared or given to any third
party from whom any IP Right is licensed until an Event of Default has occurred
and is continuing.

 

If required under local law to perfect Liens over material registered IP Rights,
if required by the Collateral Agent, such Liens will be registered under the law
of that Foreign Obligor, subject to the general principles set out in these
Guaranty and Security Principles.

 

No other registrations, filings or notices shall be required with respect to the
creation, perfection or maintenance of Liens over IP Rights.

 

7.                                      INTERCOMPANY RECEIVABLES

 

If a Foreign Obligor grants Liens over any of its intercompany receivables, it
shall be free to deal with those receivables in the course of its business until
an Event of Default has occurred and is continuing.

 

If required under local law to perfect the Liens over intercompany receivables
that constitute Indebtedness, notice of Liens will be served on the relevant
debtor no later than within 10 Business Days of the Liens being granted and the
Foreign Obligor shall use reasonably endeavors (including, directly or
indirectly, exercising its corporate authority and other instruction rights) to
obtain an acknowledgement of that notice within 15 Business Days of service,
otherwise, no notice of the Liens will be required until an Event of Default has
occurred and is continuing.  If the Foreign Obligor has used its reasonable
endeavors but has not been able to obtain

 

--------------------------------------------------------------------------------


 

acknowledgement, its obligation to obtain acknowledgement shall cease on the
expiry of the above mentioned period.

 

If required under local law to perfect the Liens over intercompany receivables
that constitute Indebtedness, such Liens will be registered, subject to the
general principles set out in these Guaranty and Security Principles.

 

8.                                      INSURANCE RECEIVABLES

 

If a Foreign Obligor grants Liens over any of its insurance policies, it shall
be free to collect insurance claims in the course of its business until an Event
of Default has occurred and is continuing.

 

If required under local law to perfect the Liens over insurance policies, notice
of Liens will be served on the relevant insurer no later than within 10 Business
Days of the Liens being granted (except where the relevant Collateral Document
provides that notices need only be served where an Event of Default is
continuing following a request from the Collateral Agent) and the Foreign
Obligor shall use reasonable endeavors to obtain an acknowledgement of that
notice within 15 Business Days of service, otherwise, no notice of the Liens
will be required until an Event of Default has occurred and is continuing.  If
the Foreign Obligor has used its reasonable endeavors but has not been able to
obtain acknowledgement, its obligation to obtain acknowledgement shall cease on
the expiry of the above mentioned period.

 

9.                                      TRADE RECEIVABLES

 

If a Foreign Obligor grants Liens over any of its trade receivables, it shall be
free to deal with those receivables in the course of its business until an Event
of Default has occurred and is continuing.

 

No notice of Liens may be required to be prepared or served until the occurrence
of an Event of Default has occurred and is continuing.

 

No Liens will be granted over any trade receivables which cannot be secured
under the terms of the relevant contract (including where such grant would
require consent or a waiver, result in a default or event of default or would
otherwise permit such agreement to be terminated).

 

If required under local law, Liens over trade receivables will be registered
subject to the general principles set out in these Guaranty and Security
Principles.

 

Any list of trade receivables required shall not include details of the
underlying contracts.

 

10.                               SHARES

 

Until an Event of Default has occurred and is continuing, each Foreign Obligor
will be permitted to retain and to exercise voting rights appertaining to any
shares and other Equity Interests over which it has created security and the
company whose shares or other Equity Interests have been secured will be
permitted to pay dividends upstream on such secured shares or other Equity
Interests to the extent not prohibited under the Agreement with the proceeds to
be available to the Parent and its Subsidiaries.

 

Where customary under the laws of the relevant jurisdiction,  following
execution of any share charge or other similar document within the time period
specified in the Agreement or the

 

--------------------------------------------------------------------------------


 

applicable Collateral Documents (as such time periods may be extended by the
Administrative Agent), the certificate(s), if any, representing the applicable
shares or other Equity Interests and a stock transfer form executed in blank
will be provided to the Administrative Agent, and, where required by such laws,
the certificate representing the applicable shares or other Equity Interests
and/or shareholders’ register (to the extent in the direct or indirect control
of the Parent or the Borrower) will be endorsed or written up and the endorsed
certificate and/or a copy of the written up register provided to the
Administrative Agent.

 

Unless the restriction is required by law or regulation, the constitutional
documents of any Material Subsidiary whose shares or other Equity Interests have
been pledged will be amended to remove any restriction on the transfer or the
registration of the transfer of such shares or other Equity Interests on the
taking or enforcement of the Liens granted over them.

 

Where required under the relevant law in order to create valid Liens over shares
or other Equity Interests, notice of the Liens will be served on the entity
whose shares or other Equity Interests are subject to Liens.

 

11.                               REAL ESTATE CONSTITUTING HEREDITARY BUILDING
RIGHT(S) (ERBBAURECHT(E))

 

If a Foreign Obligor would be required to grant Liens over any owned  hereditary
building right(s) (Erbbaurecht(e)), but for the fact that the granting of the
Lien would contravene any legal requirement or third-party arrangement
(including where the failure to obtain a required consent or waiver would result
in a default or event of default under any applicable agreement or would
otherwise permit the termination of such agreement), such Foreign Obligor shall
use commercially reasonable endeavors for a period of 25 Business Days to obtain
any such required consent or waiver, but will be under no further obligation to
obtain such consent or waiver.  If such consent or waiver is not obtained within
such 25 Business Days or the granting of the Liens would otherwise contravene
any legal prohibition, from and after the end of such 25 Business Day period
such real property interest shall constitute Excluded Property.

 

12.                               RELEASE OF SECURITY

 

The Liens shall be released in accordance with the Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit 2.02

 

FORM OF LOAN NOTICE

 

Date:             ,     

 

To:                             Barclays Bank PLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 7, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), by and among, inter alios,
COHERENT, INC., a Delaware corporation (the “Parent”), COHERENT HOLDING GMBH, a
German company with limited liability (the “Borrower”), certain subsidiaries of
the Parent as Guarantors, the other lenders from time to time party thereto (the
“Lenders”) and BARCLAYS BANK PLC, as Administrative Agent and as an L/C Issuer. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The undersigned hereby requests (select one):

 

o                                    A Borrowing of [Revolving] [Term] Loans

 

o                                    A conversion or continuation of [Revolving]
[Term] Loans

 

1.              Class of Borrowing:  [                       ]11.

 

2.              Date of Borrowing, conversion or continuation: 
[                       ] (a Business Day).

 

3.              In the amount of $[                       ]12.

 

4.              Type of Loan:  [                       ]13.

 

5.              For Eurocurrency Rate Loans:  with an Interest Period of
[       ]14 months.

 

6.              Currency:  [                   ]15.

 

7.              Wire instructions for Borrower account:  [                   ]

 

--------------------------------------------------------------------------------

11  Insert applicable Class (e.g., Euro Term Loans, Extended Term
Loans, Incremental Term Loans, Refinancing Term Loans, Revolving Loans, Swing
Line Loans, Extended Revolving Loans or Refinancing Revolving Loans).

12  Subject to the minimum amounts specified in Section 2.02(a) of the Credit
Agreement.

13  Specify Base Rate Loan or a Eurocurrency Rate Loan.

14  One, two, three or six months (or 12 months (if agreed by all relevant
Lenders)), per the definition of “Interest Period” in Section 1.01 of the Credit
Agreement.

15  To be Dollars or (in the case of Revolving Loans) one or more Alternative
Currencies.

 

--------------------------------------------------------------------------------


 

With respect to such Borrowing, the Borrower hereby represents and warrants that
(i) such request complies with the requirements of Section 2.02 of the Credit
Agreement and (ii) each of the conditions set forth in
Section [5.01]16[5.02]17 of the Credit Agreement has been satisfied on and as of
the date of such Borrowing.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

16  Include for all Credit Extensions on the Closing Date.

17  Include for all Credit Extensions after the Closing Date.

 

 

--------------------------------------------------------------------------------


 

 

COHERENT HOLDING GMBH, a German company with limited liability

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit 5.01(j)

 

FORM OF SOLVENCY CERTIFICATE

[                ], 201[   ]

 

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement, dated as of [   ], 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), by and among, inter alios, COHERENT, INC., a Delaware
corporation (the “Parent”), COHERENT HOLDING GMBH, a German company with limited
liability (the “Borrower”), the other Guarantors from time to time party
thereto, BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”), and the financial institutions from time to time party
thereto as lenders.  Capitalized terms used herein without definition have the
same meanings as in the Credit Agreement.

 

I, [                ], the Chief Financial Officer of the Parent, in such
capacity and not in an individual capacity and without personal liability,
hereby certify on behalf of the Parent that, to my knowledge, as of the date
hereof, immediately after giving effect to the consummation of the Transaction,
including the incurrence of the obligations under the Credit Agreement and the
use of proceeds thereof:

 

1.                                      The fair value of the assets of the
Company (as used herein “Company” means the Parent and its Subsidiaries,
including the Borrower, on a consolidated basis) is more than its debts and
liabilities, subordinated, contingent or otherwise.

 

2.                                      The present fair saleable value of
assets of the Company is more than the amount that will be required to pay the
probable liability, on a consolidated basis, of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured.

 

3.                                      The Company is able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.

 

4.                                      The Company is not engaged in, and is
not about to engage in, business for which it has “unreasonably small capital”.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I represent the foregoing information is provided to the
best of my knowledge and belief and execute this Certificate as of the date
first above written.

 

COHERENT, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Exhibit 7.02

 

FORM OF COMPLIANCE CERTIFICATE

 

                    , 20   .

 

For the fiscal quarter ended                  , 20   .

 

I,                       , [Title]18 of Coherent Holding GmbH, a German company
with limited liability (the “Borrower”), in such capacity and not in an
individual capacity and without personal liability, hereby certify on behalf of
the Borrower that, to my knowledge, as of the date first set forth above, with
respect to that certain Credit Agreement dated as of November 7, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”; all of the defined terms in the Credit
Agreement are incorporated herein by reference), by and among, inter alios,
Coherent, Inc., a Delaware corporation (the “Parent”), the Borrower, certain
subsidiaries of the Parent as Guarantors, the lenders from time to time party
thereto (the “Lenders”) and Barclays Bank PLC, as Administrative Agent and as an
L/C Issuer:

 

(a)                                 The [company-prepared][audited] financial
statements which accompany this certificate are fairly stated in all material
respects and have been prepared in accordance with GAAP applied on a consistent
basis[, subject to changes resulting from normal year-end audit adjustments and
the lack of notes]19.

 

(b)                                 As of the date of this certification, no
Default or Event of Default has occurred and is continuing under the Credit
Agreement.

 

(c)                                  Select one:

 

o                                    Attached hereto as Annex [A] is a
supplement to Schedule 6.13 (Subsidiaries) of the Disclosure Letter or an
amended and restated Schedule 6.13, such that, as supplemented or amended and
restated, such Schedule is accurate and complete in all material respects as of
the date hereof.

 

o                                    No such supplements are required at this
time.

 

(d)                                 Attached hereto (1) as Annex [B] is a
description of each event, condition or circumstance during the last fiscal
quarter requiring a mandatory prepayment under Section 2.05(b) of the Credit
Agreement and (2) as Annex [C] is a reasonably detailed calculation of the
Available Amount as of the last day of the most recently ended fiscal quarter.

 

(e)                                  [Attached hereto as Annex [D] is a
certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Parent setting forth the amount, if any, of
Excess Cash Flow for the fiscal year then ended together with the calculation
thereof in reasonable detail.]20

 

--------------------------------------------------------------------------------

18  To be completed and executed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.

19  Include with Compliance Certificates referred to in Section 7.01(b) of the
Credit Agreement.

20  Include with Compliance Certificates delivered with financial statements
referred to in Section 7.01(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

(f)                                   [Attached hereto as Annex [E] is a list
identifying each Subsidiary of the Parent as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of this certificate.]  [As of the date of
this certificate, there has been no change in the identity of the Restricted
Subsidiaries and Unrestricted Subsidiaries since the latter of the Closing Date
and the date of the last Compliance Certificate delivered pursuant to
Section 7.02(b) of the Credit Agreement.]21

 

(g)                                  [Attached hereto as Annex [F] is a summary
of the pro forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries from the financial statements accompanying the certificate.]22

 

(h)                                 Delivered herewith as Annex [G] are detailed
calculations demonstrating compliance by the Loan Parties with the financial
covenant contained in Section 8.11 of the Credit Agreement as of the last day of
the fiscal period referred to above, if applicable.

 

(i)                                     [Attached hereto as Annex [H] is a
certificate signed by the chief executive officer, president, chief financial
officer or treasurer, assistant treasurer or controller of the Parent
demonstrating in reasonable detail that the Guarantor Coverage Test has been
satisfied as of the last day of the fiscal period referred to above.]23

 

 

COHERENT HOLDING GMBH, a German company with limited liability

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

22  Insert if applicable.

21  Select as appropriate.

23  Include with Compliance Certificate delivered with financial statements
referred to in Section 7.01(a) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annex [A] to Compliance Certificate

 

Subsidiaries

 

[To be completed by the Borrower]

 

--------------------------------------------------------------------------------


 

Annex [B] to Compliance Certificate

 

Description of Mandatory Prepayment Events

 

[To be completed by the Borrower]

 

--------------------------------------------------------------------------------


 

Annex [C] to Compliance Certificate

 

Calculation of Available Amount

 

[To be completed by the Borrower]

 

--------------------------------------------------------------------------------


 

Annex [D] to Compliance Certificate

 

Excess Cash Flow Certificate

 

[To be completed by the Parent]

 

--------------------------------------------------------------------------------


 

Annex [E] to Compliance Certificate

 

Restricted/Unrestricted Subsidiaries

 

[To be completed by the Borrower]

 

--------------------------------------------------------------------------------


 

Annex [F] to Compliance Certificate

 

Summary of Pro Forma Adjustments

 

[To be completed by the Borrower]

 

--------------------------------------------------------------------------------


 

Annex [G] to Compliance Certificate

 

Computation of Financial Covenant

 

I. Consolidated Net Leverage Ratio

 

A)           Consolidated Funded Indebtedness - as of the date of determination,
with respect to the Parent and its Restricted Subsidiaries on a consolidated
basis, if and to the extent the same would constitute indebtedness or a
liability on a balance sheet prepared in accordance with GAAP, the sum of
(without duplication):

 

(1)         the outstanding principal amount of funded indebtedness for borrowed
money;

 

$                 

 

(2)         unreimbursed draws under letters of credit;

 

$                 

 

(3)         the outstanding principal amount of purchase money indebtedness;

 

$                 

 

(4)         the amount of the liability in respect of a Capital Lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; and

 

$                 

 

(5)         all Guarantees with respect to outstanding Indebtedness of the types
specified in (1) through (4) above of another Person (except to the extent
supported by a letter of credit)

 

$                 

 

(6)   Consolidated Funded Indebtedness (total of lines (A)(1) through
(A)(5) above) =

 

$                 

 

(7)         Less all Indebtedness incurred by the Borrower in connection with
the Transaction consisting of, or incurred to fund the payment of, any Flexed
OID or upfront fees in respect of the Loan:

 

$                 

 

(8)   Less all unrestricted cash and Cash Equivalents of the Borrower and the
Guarantors:                       

 

$                 

 

(9)   Result of lines (A)(6) minus (A)(7) minus
(A)(8)                                           

 

$                 

 

B)           Consolidated EBITDA - for the four fiscal quarters most recently
ended, for the Parent and its Restricted Subsidiaries on a consolidated basis:

 

(1)         Consolidated Net Income

 

$                 

 

--------------------------------------------------------------------------------


 

(2)         Without duplication, the following to the extent deducted in
calculating such Consolidated Net Income (or, in the case of amounts pursuant to
clauses (g) and (l) below, not already included in Consolidated Net Income):

 

(a)         total interest expense determined in accordance with GAAP
(including, to the extent deducted and not added back in computing Consolidated
Net Income, (A) amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, (B) all commissions, discounts and
other fees and charges owed with respect to letters of credit or bankers’
acceptances, (C) non-cash interest payments, (D) the interest component of
Capital Leases, (E) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Swap Contracts with respect to Indebtedness,
(F) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and (G) any expensing of bridge, commitment and other
financing fees) and, to the extent not reflected in such total interest expense,
any losses on hedging obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk, net of interest income and gains
on such hedging obligations, and costs of surety bonds in connection with
financing activities (whether amortized or immediately expensed),

 

$                 

 

(b)         provision for Taxes based on income, profits or capital of the
Parent and its Restricted Subsidiaries, including, without limitation, federal,
state, franchise, excise and similar Taxes and foreign withholding Taxes paid or
accrued during such period including penalties and interest related to such
Taxes or arising from any Tax examinations,

 

$                 

 

(c)          depreciation and amortization expense and impairment charges
(including amortization of intangible assets (including goodwill) and deferred
financing fees or costs),

 

$                 

 

(d)         net after-Tax extraordinary, unusual or non-recurring charges,
expenses or losses (including accruals and payments for amounts payable under
executive employment agreements and losses on disposition of property outside of
the ordinary course of business),

 

$                 

 

(e)          other non-cash charges, expenses or losses (excluding any such
non-cash charge, expense or loss to the extent that it represents an accrual of
or reserve for cash expenses in any future period, an amortization of a prepaid
cash expense that was paid in a prior period or write-off or writedown of, or
reserves with respect to, current assets (but including any non-cash increase in
expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances and the non-cash portion of “straight line” rent
expense)),

 

$                 

 

--------------------------------------------------------------------------------


 

(f)           restructuring charges or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with Permitted Acquisitions or operational changes after the Closing
Date, project start-up costs, costs related to the closure and/or consolidation
of facilities, retention charges, contract termination costs, retention,
recruiting, relocation, severance and signing bonuses and expenses, future lease
commitments, systems establishment costs, conversion costs and excess pension
charges and consulting fees,

 

$                 

 

(g)          the amount of net cost savings, operating expense reductions, other
operating improvements and acquisition synergies projected by the Parent in good
faith to be realized during such period (calculated on a pro forma basis as
though such items had been realized on the first day of such period) as a result
of actions taken or to be taken in connection with any acquisition, disposition
or operational change by the Parent or any Restricted Subsidiary, net of the
amount of actual benefits realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions; provided
that (A) a duly completed certificate signed by a Responsible Officer of the
Borrower shall be delivered to the Administrative Agent together with the
Compliance Certificate required to be delivered pursuant to Section 7.02(b) of
the Credit Agreement, certifying that (x) such cost savings, operating expense
reductions, other operating improvements and synergies are reasonably
anticipated to be realized within the timeframes set forth in clause (y) below
and are factually supportable, in each case as determined in good faith by the
Borrower, and (y) such actions have been, in the case of any acquisition,
disposition or implementation of any initiative relating to such acquisition or
disposition which is expected to result in such cost savings, expense reductions
or synergies, taken or are to be taken within 18 months after the consummation
of such acquisition, disposition or initiative or, in the case of operational
changes, substantially completed, (B) no cost savings, operating expense
reductions and synergies shall be added pursuant to this clause (g) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
Net Income, whether through a pro forma adjustment or otherwise, for such
period, (C) amounts projected (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (g) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies and (D) the aggregate amount of add backs made pursuant to this
clause (g) (other than any such add-backs related to the Target Acquisition),
shall not exceed an amount equal to 20% of Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended prior to the determination
date (without giving effect to any adjustments pursuant to this clause (g)),

 

$                 

 

(h)         non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of

 

--------------------------------------------------------------------------------


 

the Parent or any Restricted Subsidiary pursuant to a written plan or agreement
or the treatment of such options under variable plan accounting,

 

$                 

 

(i)             all fees, premiums and expenses incurred in connection with the
Target Acquisition;

 

$                 

 

(j)            any non-cash purchase accounting adjustment and any step-ups with
respect to re-valuing assets and liabilities in connection with any Investment
permitted under Section 8.02 of the Credit Agreement,

 

$                 

 

(k)         transaction fees and expenses incurred in connection with, to the
extent permitted hereunder, any Investment, any debt issuance (including, for
the avoidance of doubt, debt issuances under the Credit Agreement and in
connection with the Target Acquisition), any equity issuance, any Disposition,
any casualty event, or any amendments or waivers of the Loan Documents, or
refinancings in connection therewith, in each case, whether or not consummated,

 

$                 

 

(l)             proceeds from business interruption insurance (to the extent not
reflected as revenue or income in Consolidated Net Income in an amount
representing the revenue for the applicable period that such proceeds are
intended to replace),

 

$                 

 

(m)     charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with a Permitted Acquisition or any
other acquisition permitted by Section 8.02 of the Credit Agreement or any
transaction permitted by Section 8.04 of the Credit Agreement, in each case, to
the extent that coverage has not been denied and so long as such amounts are
actually reimbursed to the Parent or its Restricted Subsidiaries in cash within
one year after the related amount is first added to Consolidated EBITDA pursuant
to this clause (m) (and if not so reimbursed within one year, such amount shall
be deducted from Consolidated EBITDA during the next measurement period),

 

$                 

 

(n)         amounts paid or reserved in connection with earn-out obligations in
connection with any acquisition of a business or Person, and

 

$                 

 

(o)         rent and other amounts accrued or expensed under Synthetic Leases,

 

$                 

 

 

(p)         Total of lines (B)(2)(a) through (B)(2)(o) above =

$                 

 

--------------------------------------------------------------------------------


 

(3)         Minus an amount which, in the determination of Consolidated Net
Income, has been included for:

 

(a)         all extraordinary, non-recurring or unusual gains and non-cash
income during such period,

 

$                 

 

(b)         any other non-cash income or gains (other than the accrual of
revenue in the ordinary course), but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) which represent the reversal in such period of any accrual of, or reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required, all as determined on a consolidated basis, and

 

$                 

 

(c)          any gains realized upon the disposition of property outside of the
ordinary course of business

 

$                 

 

(d)         Total of lines (B)(3)(a) through (B)(3)(c):

$                 

 

(4)         Plus/Minus Pro Forma calculations made pursuant to
Section 1.03(c)(i)24 of the Credit Agreement.

 

 

$[Insert total amount

 

from Annex]

 

(5)         Plus/Minus to the extent included in the determination of
Consolidated Net Income, net unrealized losses/gains (after any offset) in
respect of (i) Swap Contracts and (ii)

 

--------------------------------------------------------------------------------

24  For purposes of calculating Consolidated EBITDA for any period, (A) the
Consolidated EBITDA (determined in accordance with GAAP) of the subject of any
Permitted Acquisition and/or any other acquisition permitted under the Credit
Agreement by the Parent or its Restricted Subsidiaries during such period or (to
the extent permitted under Section 1.03(c)(ii) of the Credit Agreement) after
the end of such period and prior to the applicable of determination shall be
included on a Pro Forma Basis for such period (but assuming the consummation of
such acquisition(s) and the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period), (B) the
Consolidated EBITDA of (or attributable to) any Restricted Subsidiary all of
whose Equity Interests (or all or substantial portion of whose assets) are
Disposed of, or any line of business or division of the Parent or any of its
Restricted Subsidiaries Disposed of, during such period or (to the extent
permitted under Section 1.03(c)(ii) of the Credit Agreement) after the end of
such period and prior to the applicable of determination shall be excluded for
such period (assuming the consummation of such Disposition and the repayment of
any Indebtedness in connection therewith occurred on the first day of such
period), (C) the Consolidated EBITDA (determined in accordance with GAAP) of any
Unrestricted Subsidiary that is designated as a Restricted Subsidiary during
such period or (to the extent permitted under Section 1.03(c)(ii) of the Credit
Agreement) after the end of such period and prior to the applicable of
determination shall be included on a Pro Forma Basis for such period (but
assuming such designation and the incurrence or assumption of any Indebtedness
in connection therewith occurred on the first day of such period) and (D) the
Consolidated EBITDA of (or attributable to) any Subsidiary that is designated as
an Unrestricted Subsidiary during such period or (to the extent permitted under
Section 1.03(c)(ii) of the Credit Agreement) after the end of such period and
prior to the applicable of determination shall be excluded for such period
(assuming the consummation of such designation, and that any Indebtedness of
such Subsidiary was retired in connection therewith, in each case on the first
day of such period).

 

--------------------------------------------------------------------------------


 

currency translation gains or losses, including those related to currency
remeasurements of indebtedness, all as determined in accordance with GAAP.

 

$                 

 

(6)         Consolidated EBITDA25 = (B)(1) + (B)(2)(p) – (B)(3)(d) +/-
(B)(4) +/- B(5)  =

 

$                 

 

Consolidated Net Leverage Ratio: (A)(9) / (B)(6) =
                                     .   :1.00

 

Compliance with the applicable ratio specified in Section 8.11 of the Credit
Agreement:                     Y/N

 

--------------------------------------------------------------------------------

25  To the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments.

 

--------------------------------------------------------------------------------


 

Annex to the Computation of Financial Covenants26

 

[To be completed by Company]

 

(1) Permitted Acquisitions and other acquisitions permitted under the Credit
Agreement

 

$

 

$

 

$

 

(2) Dispositions of a line of business or division of any Loan Party or
Restricted Subsidiary

 

$

 

$

 

$

 

(3) Dispositions of all of the Equity Interests of, or all or substantially all
of the assets of, a Restricted Subsidiary

 

$

 

$

 

$

 

(4) Designation of any Unrestricted Subsidiary as a Restricted Subsidiary

 

$

 

$

 

$

 

(5) Designation of any Restricted Subsidiary as an Unrestricted Subsidiary

 

$

 

$

 

$

 

(1) –/+ (2) –/+ (3) –/+ (4) –/+ (5)  = Amount to be inserted in item
(I.)(B)(4) of Annex [G] to the Compliance Certificate

 

--------------------------------------------------------------------------------

26  Pro Forma adjustments to Consolidated EBITDA made pursuant to
Section 1.03(c)(i) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annex [H] to Compliance Certificate

 

Computation of Guarantor Coverage Test

 

[To be completed by the Parent]

 

--------------------------------------------------------------------------------


 

Exhibit 7.12

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of              , 20  , is
by and between                      , a                     (the “Subsidiary”),
and Barclays Bank PLC, in its capacity as Administrative Agent under that
certain Credit Agreement, dated as of November 7, 2016 (as it may be amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), by and among, inter alios, Coherent, Inc., a
Delaware corporation (the “Parent”), Coherent Holding GmbH, a German company
with limited liability (the “Borrower”), certain subsidiaries of the Parent as
Guarantors, the lenders from time to time party thereto (the “Lenders”) and
Barclays Bank PLC, as Administrative Agent and as an L/C Issuer.  All of the
defined terms in the Credit Agreement are incorporated herein by reference.

 

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

 

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Secured Parties:

 

1.             The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the Credit Agreement and a [“Domestic Guarantor”] [“Foreign Guarantor”] for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
all of the obligations of a [Domestic Guarantor] [Foreign Guarantor] thereunder
as if it had executed the Credit Agreement and subject to the guaranty and
security principles set forth in Exhibit 1.10.  The Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions applicable to the [Domestic Guarantors] [Foreign Guarantors]
contained in the Credit Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing terms of this paragraph 1, the
Subsidiary hereby jointly and severally together with the other Guarantors
guarantees to each holder of the Obligations, as provided in Article IV of the
Credit Agreement, the prompt payment and performance of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Subsidiary hereby represents and
warrants to the Administrative Agent, the L/C Issuers and the Lenders that
attached hereto as Schedule [1] are any supplements to the Schedules to the
Disclosure Letter that are required to ensure that the representations and
warranties set forth in Article VI of the Credit Agreement are true and correct
with respect to such Subsidiary as of the date hereof.

 

2.             [The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be deemed to be a party to
the U.S. Security Agreement, and shall have all the obligations of an “Obligor”
(as such term is defined in the Security Agreement) thereunder as if it had
executed the U.S. Security Agreement.  The Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the U.S. Security Agreement.  Without limiting
generality of the foregoing terms of this paragraph 2, the Subsidiary hereby
grants to the Collateral Agent (as such term is defined in the Security
Agreement), for the benefit of the Secured Parties (as such term is defined in
Section 1 of the U.S. Security Agreement), a continuing security interest in,
and a right of set off against any and all right, title and interest of the
Subsidiary in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the Subsidiary.  The Subsidiary hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as such term is defined in Section 1 of the U.S. Security
Agreement) that:

 

--------------------------------------------------------------------------------


 

(i)            The Subsidiary’s chief executive office, tax payer identification
number, organization identification number, and chief place of business are (and
for the prior four months have been) located at the locations set forth on
Schedule [2] attached hereto and the Subsidiary keeps its books and records at
such locations.

 

(ii)           The location of all owned or leased real property with a fair
market value (as reasonably determined by the Subsidiary) in excess of
$5,000,000 of the Subsidiary is as shown on Schedule [3] attached hereto.

 

(iii)          The Subsidiary’s legal name and jurisdiction of organization is
as shown in this Agreement and the Subsidiary has not in the past four months
changed its name, been party to a merger, consolidation or other change in
structure or used any tradename except as set forth in Schedule [4] attached
hereto.

 

(iv)          The patents, copyrights, and trademarks listed on Schedule [5]
attached hereto constitute all of the registrations and applications for the
patents, copyrights and trademarks owned by the Subsidiary.

 

(v)           Attached hereto as Schedule [6] are any other supplements to the
Schedules to the U.S. Security Agreement that are required to ensure that the
representations and warranties set forth in Sections 3(f) and (i) of the U.S.
Security Agreement are true and correct with respect to the Subsidiary as of the
date hereof.]

 

3.             [The Subsidiary agrees to appear before a Notary Public in Spain
to execute this document as a Spanish Public Document in the form of a public
deed (escritura) and to provide the Agent with an authorized notarial copy of
the same (only in respect of Spanish Subsidiaries).]

 

4.             The address of the Subsidiary for purposes of all notices and
other communications is:                                         (Facsimile
No.             ).

 

5.             The Subsidiary hereby waives acceptance by the Administrative
Agent, the Lenders and the other holders of the Obligations of the guaranty by
the Subsidiary under Article IV of the Credit Agreement upon the execution of
this Agreement by the Subsidiary.

 

6.             From and after the execution and delivery hereof by the parties
hereto, this Agreement shall constitute a “Loan Document” for all purposes of
the Credit Agreement and the other Loan Documents.

 

7.             This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute one contract.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or email as a “.pdf” or “.tif” attachment
shall be effective as a manually executed counterpart of this Agreement.

 

8.             This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.  Sections 11.14 and 11.15
of the Credit Agreement are incorporated herein mutatis mutandis.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

[SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

Acknowledged and accepted:

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule [1]

TO FORM OF JOINDER AGREEMENT

 

[Supplements to Certain Schedules to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule [2]

TO FORM OF JOINDER AGREEMENT

 

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of Subsidiary]

 

--------------------------------------------------------------------------------


 

Schedule [3]

TO FORM OF JOINDER AGREEMENT

 

[Owned and Leased Real Property]

 

--------------------------------------------------------------------------------


 

Schedule [4]

TO FORM OF JOINDER AGREEMENT

 

[Name Change, Merger, Consolidation, Tradenames]

 

--------------------------------------------------------------------------------


 

Schedule [5]

TO FORM OF JOINDER AGREEMENT

 

[Patents, Copyrights, and Trademarks]

 

--------------------------------------------------------------------------------


 

Schedule [6]

TO FORM OF JOINDER AGREEMENT

 

[Supplements to Certain Schedules to U.S. Security Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit 11.06(b)

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each]27 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]28 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]29 hereunder are several and not joint.]30 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
Letters of Credit, Swing Line Loans and Guarantees included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1. Assignor[s]:

 

 

 

2. Assignee[s]:

 

 

[and is an Affiliate/Approved Fund of [identify Lender]31]

 

--------------------------------------------------------------------------------

27              For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language.  If the assignment is from multiple Assignors, choose
the second bracketed language.

28              For bracketed language here and elsewhere in this form relating
to the Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

29              Select as appropriate.

30              Include bracketed language if there are either multiple
Assignors or multiple Assignees.

31              Select as applicable.

 

--------------------------------------------------------------------------------


 

3.  Borrower:

Coherent Holding GmbH, a German company with limited liability

 

 

4.  Agent:

Barclays Bank PLC, as the administrative agent under the Credit Agreement

 

 

5.  Credit Agreement:

Credit Agreement dated as of November 7, 2016, by and among, inter alios,
Coherent, Inc., a Delaware corporation (the “Parent”), Coherent Holding GmbH, a
German company with limited liability (the “Borrower”), certain subsidiaries of
the Parent as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Barclays Bank PLC, as Administrative Agent and as an L/C Issuer.

 

 

6.  Assigned Interest:

 

 

Assignor[s]32

 

Assignee[s]33

 

Facility
Assigned34

 

Aggregate
Amount of
Commitment/
Loans for all
Lenders35

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment
/Loans36

 

CUSIP
Number

 

 

 

 

 

 

$          

 

$          

 

%        

 

 

 

 

 

 

 

 

$          

 

$          

 

%        

 

 

 

 

 

 

 

 

$          

 

$          

 

%        

 

 

 

[7.           Trade Date:                                        ]37

 

Assignment Effective Date:                    , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

[Signature Pages Follow]

--------------------------------------------------------------------------------

32              List each Assignor, as appropriate.

33              List each Assignee, as appropriate.

34              Fill in the appropriate terminology for the type of facilities
under the Credit Agreement that are being assigned under this Assignment and
Assumption (e.g., “Euro Term Loans”, “Revolving Commitments”, “Extended Term
Loans”, etc.).

35              Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and  the Assignment Effective Date.

36              Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

37              To be completed if the Assignor(s) and the Assignee(s) intend
that the minimum assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE[S]

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[Consented to and]38 Accepted:

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:]39

 

 

 

[BARCLAYS BANK PLC, as L/C Issuer]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[BANK OF AMERICA, N.A., as L/C Issuer]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[BARCLAYS BANK PLC, as Swing Line Lender]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[COHERENT HOLDING GMBH, as the Borrower]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

38  To be added only if the consent of the Administrative Agent is required by
Section 11.06(b)(i)(B) or Section 11.06(b)(iii)(B) of the Credit Agreement.

39  To be added only if the consent of the Borrower and/or other parties (e.g.,
any Swing Line Lender or L/C Issuer) is required by the terms of
Section 11.06(b)(iii) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1.  Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Parent, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Assignment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [the relevant] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the] [the
relevant] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
afforded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 5.01(m) or Section 7.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [the relevant] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) [if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee]; (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (c) appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under the Credit Agreement and the other Loan Documents (including any
Intercreditor Agreement) as are delegated to or otherwise conferred upon the
Administrative Agent, by the terms thereof, together with such powers as are
reasonably incidental thereto.

 

2.  Payments.  From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal,

 

--------------------------------------------------------------------------------


 

interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Assignment Effective Date and to
[the][the relevant] Assignee for amounts which have accrued from and after the
Assignment Effective Date.

 

3.  Effect of Assignment.  Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Assignment Effective Date,
(i) [the][each] Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) [the][each] Assignor
shall, to the extent provided in this Assignment, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Credit
Documents.

 

For the purposes of article 1528 of the Spanish Civil Code (to the extent
applicable), the Assignor and the Assignee agree that, upon any transfer in
whole or in part of any rights of the Assignor to a new Lender (Assignee), the
securities created governed by Spanish law will be preserved for the benefit of
the Assignee subject to the granting of any Spanish public document and/or any
registration that may be convenient.

 

4.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------